Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of September 20, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

  

General

   1

SECTION 1.2

  

Specific Terms

   1

SECTION 1.3

  

Usage of Terms

   2

SECTION 1.4

  

[Reserved]

   2

SECTION 1.5

  

No Recourse

   2

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

   3

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property.

   3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

SECTION 3.1

  

Representations and Warranties of Seller

   4

SECTION 3.2

  

Representations and Warranties of Purchaser

   6

ARTICLE IV. COVENANTS OF SELLER

   8

SECTION 4.1

  

Protection of Title of Purchaser.

   8

SECTION 4.2

  

Other Liens or Interests

   9

SECTION 4.3

  

Costs and Expenses

   9

SECTION 4.4

  

Indemnification.

   9

ARTICLE V. REPURCHASES

   11

SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

   11

SECTION 5.2

  

Reassignment of Purchased Receivables

   12

SECTION 5.3

  

Waivers

   12

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

  

Liability of Seller

   13

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

  

Limitation on Liability of Seller and Others

   13

SECTION 6.4

  

Seller May Own Notes or the Certificate

   13

SECTION 6.5

  

Amendment.

   14

SECTION 6.6

  

Notices

   14

SECTION 6.7

  

Merger and Integration

   15

SECTION 6.8

  

Severability of Provisions

   15

SECTION 6.9

  

Intention of the Parties.

   15

SECTION 6.10

  

Governing Law

   16

SECTION 6.11

  

Counterparts

   16

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

SECTION 6.13

  

Nonpetition Covenant

   16

SECTION 6.14

  

[Reserved]

   16

 

i



--------------------------------------------------------------------------------

SCHEDULES      Schedule A — Schedule of Receivables Schedule B — Representations
and Warranties from the Seller as to the Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of September 20, 2010, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of September 20, 2010, by and
among AFS SenSub Corp. (as Seller), AmeriCredit Financial Services, Inc. (in its
individual capacity and as Servicer), AmeriCredit Automobile Receivables Trust
2010-3 (as Issuer) and Wells Fargo Bank, National Association (as Backup
Servicer and Trust Collateral Agent).

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means September 23, 2010.

“Issuer” means AmeriCredit Automobile Receivables Trust 2010-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement and the Underwriting
Agreement. The Related Documents to be executed by any party are referred to
herein as “such party’s Related Documents,” “its Related Documents” or by a
similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to

 

5



--------------------------------------------------------------------------------

affect adversely the federal income tax or other federal, state or local tax
attributes of, or seeking to impose any excise, franchise, transfer or similar
tax upon, the transfer and acquisition of the Receivables and the Other Conveyed
Property hereunder or under the Sale and Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

6



--------------------------------------------------------------------------------

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

7



--------------------------------------------------------------------------------

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

 

8



--------------------------------------------------------------------------------

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

 

9



--------------------------------------------------------------------------------

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust

 

10



--------------------------------------------------------------------------------

Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder through the negligence, willful
misfeasance, or bad faith of Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of Seller’s obligations and duties
under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the

 

11



--------------------------------------------------------------------------------

obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Backup Servicer, the Noteholders, the Certificateholder, the Trust Collateral
Agent on behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholder. The provisions of this Section 5.1 are intended to grant the
Issuer and the Trust Collateral Agent a direct right against Seller to demand
performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notice. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By

 

/s/ Sheli D. Fitzgerald

  Name: Sheli D. Fitzgerald   Title:   Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES,

    INC., as Seller

By

 

/s/ Susan B. Sheffield

  Name: Susan B. Sheffield   Title:   Executive Vice President, Structured
            Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By

 

/s/ Marianna C. Stershic

  Name: Marianna C. Stershic   Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

LOGO [g104017g41g64.jpg]

 

Loan
Number
443628219
444059604
437178551
443465232
443616644
443728639
443874409
443921812
443988878
443649744
443785670
443822317
444007215
444032270
443665153
443753942
443760269
443834411
444072011
443646617
443649322
443655089
443673405
443714605
443738547
443803002
443827449
443834114
443836051
443850144
443872007
443898598
444010227
444013007
444067995
444079776
443602271
443652318
443671474
443692280
443707807
443709613
443710439
443726419
443758115
443763420
443764816
443769302
443769682
443770672
443835533
443859228
443869847
443883871
443936125
443949441
443954755
444028997
444069421
443876941
444007405
425856317
443650932
443820733
443600903
443639505
443664024
443671565
443701156
443718127
443797253
443855234
443865720

 

Loan
Number
443719869
443732136
443761960
443777149
443808845
443866421
443965355
444017313
444047484
444091821
443714936
443958525
443961958
443821061
443953203
444012835
443651740
444074462
444067433
424977742
433932324
443727284
443632336
443957667
443989074
443870852
443691449
443781919
443810114
443815675
444064901
443764758
443855994
444009054
444078216
443635552
443641907
443704325
443757562
443861265
443868138
426538666
443726468
443739214
443893698
443602073
443606983
443627401
443647441
443675954
443684055
443727979
443797618
443801873
443815246
443826375
443874896
443914189
443993159
443997002
444042360
444060354
443890546
443899323
443970298
443975040
444026462
444038111
443595764
443798954
443833629
443889589
443962964

 

Loan
Number
443669965
443674197
443674635
443687082
443688098
443688551
443688643
443701115
443709738
443764576
443773403
443803911
443804968
443806955
443808068
443816749
443826730
443832167
443833223
443834916
443869995
443906086
443940903
443960448
444000921
444001903
444006258
444010367
444013387
444016083
444021075
444032163
444038681
444046064
444057921
444078802
443988100
444063119
443675103
443688023
443791298
443843016
443990742
444018469
443596747
443660840
443892344
443951769
444086391
443722830
443903182
443595848
443643408
443799556
443931407
443964069
443611033
443615414
443840152
443846100
443881545
443891411
443912191
443932645
443990304
444016646
444055545
444083117
444085302
425888393
441127024
437381007
443684147

 

Loan
Number
443843859
443849047
443851951
443884432
443884481
443884796
443884937
443890041
443891965
443892443
443930375
444083125
444070593
443727532
443728480
443752670
443882097
443955091
443605324
443616230
443619465
443698881
443748850
443819677
443864988
443901301
443919162
444076319
444076772
443956164
443842497
443882063
444006019
444040414
443639943
443790936
443839436
444049175
444087449
443607452
443759931
443762364
443965397
444014286
444041255
443726187
443974449
443643531
443845490
444009336
443650387
443741038
443771969
443772074
443791488
443863196
443885421
443902291
443924873
443935564
443949508
443666953
443800958
443962923
443838420
443908504
443977616
443622220
437837586
443593025
443615356
443642095
443752712

 

Loan
Number
444072870
443620281
443683008
443710173
443722053
444036289
444035802
444076368
440689297
443672894
443751417
443755152
443767066
443767280
443802327
443650585
443716295
443944574
444081467
443635057
443756382
443814439
444001325
444007140
443814090
443902481
443903091
443912035
443918990
444033922
443852165
443958202
443815873
443757679
443873138
443845342
443910427
433844529
443723457
443746177
443769377
443956727
444005664
443703327
443704036
443829403
443841606
443875661
444012744
443642954
443705694
443638903
443675475
443702303
443706106
443727912
443746151
443811468
443867437
443872965
443875190
443899273
443911417
443949763
443955893
443978655
443994215
444070700
443680350
443706536
443778279
443789664
443807292

 

Loan
Number
443676580
443683602
443687629
443737200
443743547
443763206
443765029
443765631
443766621
443772629
443795984
443818380
443824941
443850995
443854039
443860291
443878772
443880752
443882360
443888474
443894647
443919659
443934906
443956719
443980727
444013650
444049399
444061394
444083224
443586797
443679410
443794326
443886106
443914197
443981428
443784228
443797337
443588934
443714993
443722087
443777727
443804943
443899489
443902911
444038376
444040570
443938048
443599154
443664248
443719919
443797097
443802285
443836440
444071633
443848254
443979091
444000749
443700497
443835871
443909866
443971346
443606009
443678552
443852983
443882980
444068878
443581582
443855002
443663307
443598222
443715586
443983382
443992748

 

Loan
Number
443881065
443905096
443909957
443913371
443928981
443935580
443982111
443982194
444010599
444023337
444048946
444082713
443632377
443633474
443731336
443759758
443807201
443814470
443826631
443827019
443854294
443859780
443871652
443912738
444024715
444053284
443986518
444034979
444049365
443835996
443947544
444059117
443848999
444007884
444036248
444074819
443800982
443812706
443837836
443879374
443968615
443614631
443991021
443401971
443630421
443714613
443745195
443767843
444017222
443975917
443788021
443834361
443890017
443890371
443895339
443696984
443732698
443829635
443841812
443863600
443872049
443873666
443890264
443891429
444078562
443946041
443954326
443993167
444025365
444051999
443644810
443662838
443670443

 

Loan
Number
443777487
443801006
443838537
443868419
443904230
443945399
443969563
443991997
444047278
444040620
443774633
444025720
443648514
443699426
443745864
443838172
443948138
444008734
443697743
443706577
443884507
443898085
443926803
443933148
443959598
443684964
444028609
443583505
443584362
443593272
443622972
443697578
443754841
443886254
443892328
443904636
444006167
444019590
444017925
444036362
444045264
443654454
443700257
443800750
443857222
443937305
444002281
444029276
443959507
443782842
443922828
443926050
443660071
443719067
443750641
443810619
443833298
443995287
443999297
444021646
444051171
444059042
444078034
444082937
443897004
443944590
443946876
443951165
443592555
443598370
443598784
443600994
443660881

 

Loan
Number
443919642
425214723
425750288
443813209
443840913
443930706
444033419
443695580
443745690
443813696
443981089
444082150
443627062
443722863
443874623
443920301
443990031
444086193
443603832
443671987
443696497
443705942
443753348
443759501
443806963
443852694
443860564
443878418
443893946
443934559
443969910
444083174
443643887
443710512
443765714
443812193
444018568
444021513
444029433
444046676
443858386
443869417
443910757
443944384
443961610
444019855
443636170
443712245
443747985
443809272
443843222
443887658
444064737
443651328
443655956
443723945
443814199
443901970
443937610
443958483
443618095
443648894
443889746
443933486
443953674
443884176
443934732
443771514
443800651
443596432
443697024
443836820
443852751

 

Loan
Number
444060347
443820451
444058028
443653118
443748686
443923701
443992672
444043012
444046270
444046965
444055123
443794607
443838370
443841374
443883624
443667209
443863717
443872247
443895586
443907530
443918073
444078513
443604632
443754189
443887492
443743398
443843818
443944806
443815261
443856281
443859202
443877527
443885348
443894035
443906656
444066419
443616362
443962824
443976949
443995923
443912316
443592126
443749858
443769476
443775333
443808027
443839386
443926001
443982376
444079966
443649868
443658828
443647409
443729603
443775705
443795133
443838206
443839600
443846308
443898333
443907175
443913868
444043566
425613387
425861812
443925664
444045199
443590906
443593744
443601893
443604384
443605639
443608153

 

Loan
Number
444083992
443866280
443638721
443972187
443732151
443734827
443799572
443952700
444018550
443588777
443595111
443714373
443762463
443783014
443911060
443941935
443800487
443959663
443732417
443634720
443780549
443805817
443988282
444007181
443946678
443972815
444051320
443595814
443618285
443656434
443664933
443679014
443693452
443702915
443721964
443727334
443730908
443736186
443743943
443762505
443776513
443815915
443824644
443836291
443857149
443863550
443886684
443893367
443904032
443907027
443935770
443943931
443948617
443953047
443956347
443964192
443965603
443973748
443995048
443999230
444003446
444003594
444006589
444017412
444041164
444052443
444053292
444053946
444085385
443838800
443749759
443804380
443589270

 

Loan
Number
444008262
444025670
443680558
443701693
443741962
443909908
443910369
443939442
443989223
444036172
443607874
443625454
443676911
443784681
443858493
443903539
443983200
444014336
444060123
444075741
443629548
443672449
443765540
443782834
443825989
443924832
444061667
443859624
443960034
443851613
443648563
443683396
443830310
443601091
443639737
443688825
443764428
443787296
443892211
443918529
443660188
443856232
443978507
444084503
443617493
443840343
443897517
443906318
444007926
443587167
443630231
443631593
443798855
444078117
443627393
443740105
443769690
443891833
443959788
443970140
443599253
443610159
443632484
443638887
443660022
443664743
443737218
443742432
443747043
443747365
443756531
443803796
443893151

 

Loan
Number
444079404
443605373
443609110
443632971
443650221
443668355
443602388
443641808
443646195
443680145
443832514
443968391
443627518
443691191
443711601
443729702
443634340
443640503
444009427
443684675
443891221
443586524
443593520
443722509
443727409
443734884
443821608
443881826
443928684
443973268
443992508
444030563
444031777
444066112
444080436
443796198
443966098
443612254
443792304
443709365
443834783
444030001
444079693
443726260
443732227
443764253
443774823
443809819
443829924
443893037
443927165
443656491
443661012
443663851
443677174
443723549
443623624
443657283
443728126
443796040
443892476
443907266
443934930
443944525
443999057
444028781
444043962
444084859
443672506
443967088
444033914
443608708
443627930

 

Loan
Number
443650411
443826268
443930748
443960679
444077051
444082846
443794250
443711759
443723762
443763685
443779426
443784319
443813779
443864392
443921135
443923404
444081855
443769310
443684139
443843529
443910625
443755376
443770870
443655824
443771910
443707989
443646310
443933700
443956123
443969993
444039994
443991120
443929492
443626924
443729462
443662259
443780085
443758289
443886551
443611942
443691225
443710801
443759121
443853361
443888052
443928924
443938477
443966460
444035646
443715156
443772843
443920798
443995386
443996954
444041487
444072425
443614706
443763289
443614441
443668090
443735014
443754536
443755368
444031702
444083240
443779277
443798319
443879135
443948708
443990163
443992060
444074587
443629688

 

Loan
Number
444039820
443495395
443615893
443633136
443655642
443658216
443709209
443756903
443775622
443778048
443812359
443826771
443829262
443845664
443888599
443915624
443949086
443949482
443968623
444033518
444078638
443763065
443917950
444025654
440672947
440709624
443614011
443633854
443637897
443660485
443707278
443789771
443817929
443828835
443900493
444086987
443619341
443615737
443851258
443863386
444069215
444072979
443997762
443960232
444007447
444025829
444030035
444044036
444053490
443679873
443692934
443771084
443953765
443970538
443996699
444021984
444046783
444071492
444076160
443602180
443668835
443783907
443588728
443607890
443756689
444061212
443963715
443796404
443902507
443931977
443996624
444002448
444042923

 

Loan
Number
443827654
443832639
443854278
443861125
443936653
443940036
443943667
443962980
443995329
444038830
443694955
443698196
443703020
443733654
443879150
443904586
443613617
443734975
443766928
443773809
443790621
443870845
443872650
443943055
443718135
443719935
443783204
443825294
443891858
443917547
443953971
444085906
443619630
443915046
443998778
444029342
443634589
443929542
425951142
443618780
443625066
443636980
443647490
443749585
443789011
443805270
443818158
443916408
443969357
443972831
443985783
443987557
443993365
444042675
444075519
444081756
443755509
443598602
443603683
443681499
443682083
443717715
443744545
443749734
443906607
443938634
443960745
444080444
443632310
443645627
443723218
443727177
443766910

 

Loan
Number
443601828
443946363
443666680
443640636
443923636
443854328
444050330
443681150
444013205
443744792
443791405
443903430
443861604
443901103
443621537
443653845
444033765
444034706
443879911
443947338
444015655
443809116
443838768
443645486
443697644
443702741
443740980
443829320
443844915
443853767
443899554
443930011
443990130
444012975
443639554
443729132
443831664
443937586
444045421
443787908
443634225
443658604
443751664
443825203
443841887
443671490
443853924
443902770
443888961
444016869
444059943
443862883
444003081
443623319
443657598
443761200
443796008
443850722
443878475
443888888
443910260
443919154
443977947
444035737
443586953
443688395
443842117
443942057
443864939
443731872
443989082
443657390
443485495

 

Loan
Number
444009518
444037394
444053391
443642368
443654272
443798731
443798970
443870365
443889373
443893516
443899869
443906441
443911250
443948252
444004774
444021778
444037139
444068399
444079214
443587811
443647094
443881107
443948773
443962659
443724216
443761135
443761838
443765250
443775853
443792338
443795976
443878749
444067094
444076426
443620646
443627161
443640081
443658513
443709753
443754650
443829940
431380815
443588413
443678594
443709191
443771977
443884499
443942941
443974993
443589650
443612486
443627112
443801501
443845250
443849567
444038277
426428728
443689047
443753553
443761515
443791868
443900436
443913751
443628474
443646401
443889712
443903331
424234623
443805635
443819438
443887211
444022677
443864913

 

Loan
Number
443777180
443812599
443815543
443868203
443912373
443931258
443966163
443967237
443995337
444050843
444081426
443601778
443617121
443740493
443740808
443836754
443846977
443918792
443926068
443934757
443996137
444002216
444056634
444063085
443603618
443672373
443691605
443774831
443812391
443909783
444025308
443804521
443763826
444045587
443626064
443641733
443647151
443650080
443671326
443672399
443673504
443690342
443723788
443769252
443772934
443792379
443931720
443956289
443967823
443981519
443985692
444016398
444048854
444049795
444072284
443581210
443904305
444043327
425936457
443958913
443591094
443611108
444074967
426059309
443583166
443630389
443630447
443633201
443640230
443663984
443714175
443717749
443804448

 

Loan
Number
443965777
444038236
443686373
443890157
443593561
443617352
443636238
443721741
443871231
443899844
443904347
444002315
444003644
443686084
443705827
443840947
443889142
443900329
443906417
443785829
443898200
443916564
443992201
443782255
443917653
443603071
443650643
443682745
443740543
443766969
443781000
443783790
443880281
444042188
443953930
443681044
443754932
443818331
443828041
443834189
443893482
443691886
443703806
443731252
443767694
443892856
443962113
444039929
443637863
443626742
443997341
441202926
443977368
444001788
444022024
444071989
438232167
443644620
443710892
443809439
444056121
444057293
444072375
443743018
440951648
443673934
444082440
443661103
443691977
443706247
443712419
443728852
443821848



--------------------------------------------------------------------------------

LOGO [g104017g97d84.jpg]

 

Loan

Number
444014617
426362596
443597455
443604251
443610688
443614433
443618434
443635768
443645908
443651914
443652474
443652516
443655139
443660733
443662796
443662903
443662952
443665716
443671433
443671789
443673090
443675210
443694617
443703012
443704796
443714548
443726443
443741236
443742291
443775846
443776026
443780630
443786538
443796396
443801196
443803176
443808118
443810031
443810056
443833348
443850433
443862529
443877006
443894043
443921127
443928023
443928221
443944335
443954847
443963236
443963707
443985312
443987805
443988381
444026017
444031108
444032031
444032874
444043434
444068688
444068977
444076087
444083539
443584271
443588389
443601273
443641360
443653365
443692538
443692587
443701230
443720198
443740113

 

Loan

Number
444014641
444088074
443656087
443701727
443732441
443793930
443809033
443876776
443604210
443646757
443655741
443657424
443630744
443723887
443983846
444021364
443633862
443706353
443771696
443771738
443789896
443814462
443822341
443831334
443831730
443852454
443887450
443912944
443937339
443966569
443985528
443997440
444007579
444023097
444038335
444051841
444067441
444094064
443677307
443732607
443788666
443815857
443824701
443878509
443888706
443985544
443990759
443995741
443669676
443684527
443782461
443619432
443687587
443854708
444013114
444017420
443959010
443622071
443714639
443853288
443927744
444027957
444058853
444064034
444064927
426030516
443600432
443634910
443764261
443773296
443881974
443905583
443924642

 

Loan

Number
443924931
443948922
444019228
443719422
443722715
443758297
443840822
443874045
443946645
443982988
444000715
444064364
443626460
443998950
443620968
443674403
443674858
443682307
443697966
443724810
443783170
443785985
443789094
443796248
443914387
443932546
443954862
443971353
444088009
443931241
443867213
443916945
443616115
443913272
443064027
443606462
443615000
443651385
443674361
443678925
443759014
443798798
443882162
443920467
444012033
444021109
443635032
443657242
443670872
443705371
443707476
443802772
443812912
443830849
443845086
443858634
443902226
443971981
444001572
444018345
444020598
444034821
443823034
443734140
443896378
443683230
443802574
443834452
443886536
443944582
443991005
443678586
443706494

 

Loan

Number
443764196
443912704
443923586
443925722
443983879
444000053
443789128
443793534
443831276
443901061
443960463
443599188
443719182
443982467
443668744
443865100
443822853
443969464
443612312
443726393
443760186
443798491
443869813
443958277
443923388
443590534
443599576
443680855
443686639
443690276
443709480
443767595
443805320
443921903
443926209
443937222
443945621
443952502
443998554
444008098
444026165
444051940
444053425
443656921
443708938
443892781
443903760
443933619
443938279
443965793
443599238
443599550
443642236
443643200
443776133
443806328
443851381
443934690
443983689
444002133
444013254
444038384
444039788
443643622
443752464
443755277
443701057
443717889
443597034
443639760
443649413
443670203
443695085

 

Loan

Number
443928833
443929187
443929419
443987375
444000186
444024053
444048037
444060222
444086011
443612684
443632450
443894977
443908496
444086250
443647938
443687397
443793997
441048055
443697990
443919030
443666094
443806898
443888102
444069959
444076855
443613955
443670344
443693197
443846118
443904115
443931506
443989199
444071013
443759055
443889282
443907506
443975099
444080329
444026074
443952064
443714464
443727730
443970884
443977756
443754742
443848874
443778592
444023105
443699558
443699665
443710884
443773783
443643366
443643671
443659222
443671722
443682356
443690821
443698741
443814124
443845375
443853726
443876461
443922844
443972716
443974662
443984273
443994140
444002687
443876784
443883350
443936745
443947940

 

Loan

Number
443606843
443627708
443633599
443718051
443782685
444017917
444041081
444067532
444076459
443863907
444025035
443651468
443658067
443709043
443748819
443753645
443795398
443817267
443852934
443856497
443857750
443887997
443894993
443927363
443929773
443965827
443970769
443980362
444041966
444046106
443893169
443898390
443986583
443787619
443938535
443603741
443631270
443690623
443775192
443802152
443835228
443906722
444061642
443773957
443610910
443632526
443651609
443695762
443700000
443712591
443835699
443847256
443883822
443937743
443951579
443990437
444043103
444065890
444085179
443670088
443691233
443739164
443750153
443827472
443864467
443897913
443961495
443994421
444022164
444042394
444043988
444056873
443664594

 

Loan

Number
443677026
443775994
443785951
443786181
443798152
443863766
443879895
443887963
443906847
443914742
443923461
444043442
443702337
443719661
443777008
443789326
443929021
443979984
443994587
444017826
444042956
444053797
444061311
444072763
443840210
443706551
443758321
443921267
443762901
443888870
443890454
444052302
443586037
443596010
443685383
443744875
443827761
443848395
443888862
443891635
443908777
443981154
444004832
444069769
443851092
443954888
444032999
443592852
443698345
443718564
443931571
443581756
443705975
443735477
443774443
443791850
443841200
444023931
444032205
443661863
426049144
443796982
443967278
443651534
443762133
443775218
443590070
443595640
443835970
443192091
443630439
443697776
443741673

 

Loan

Number
443706973
443768171
443854633
443730643
443765623
443777461
443808605
443868088
443878236
443891973
443938196
443982954
444014559
444046254
444072482
443598578
438241341
443640982
443783444
444066963
443890488
443911888
443714514
443895537
444013965
443898077
444082044
443631015
443835913
444059778
443789573
444064166
443698915
443700398
443854583
443854922
443864947
443873021
443920699
443800743
443802442
443821319
443900709
444032411
443684543
443707922
443724877
443782933
443799812
443802632
443803283
444001960
444027056
444055479
444063051
444084347
443783378
443799879
443932926
444026496
444035265
444050116
444060057
444065585
443908108
443586243
443737325
443784723
443890918
444006472
443595996
443661442
443870811

 

Loan

Number
443908702
443631478
443860549
443934591
443949821
443619622
443726773
443926308
443993654
444029896
444063168
443619333
443707252
443879796
443945506
444038905
444042808
444056550
443903398
443662804
443690664
443739461
443823505
443858980
443899760
443966874
444055180
443970579
444012611
443582150
443601935
443609862
443636121
443650999
443703079
443722384
443751862
443854021
443859459
443873419
444006753
444020713
444043483
443830971
443958632
443962600
444074223
444074991
444081806
443850482
443485396
443585492
443598396
443627757
443652169
443655386
443659776
443672688
443676473
443684006
443684311
443747860
443765128
443826391
443845359
443871637
443901889
443934971
443938808
443955349
443973144
443990429
443996335

 

Loan

Number
443612288
443621511
443627120
443637905
443642004
443648266
443654728
443676960
443690557
443695127
443697925
443698352
443716204
443742606
443743711
443749775
443750583
443767959
443790779
443826177
443840640
443842430
443843677
443849989
443868310
443869623
443881008
443918172
443921523
443925490
443925516
443944293
443951884
443966825
443979836
444000772
444000855
444017784
444029169
444041073
444052435
444055990
444070619
444074322
444083588
443789938
443819685
443844030
443884911
443951454
444051791
443683347
443704317
443721717
443762851
443844816
443928593
443928940
443852603
443918834
443949953
443972799
444001879
443669197
443673660
443832142
443893995
443895925
443939558
443943527
443948179
443959390
443975370

 

Loan

Number
443842414
444040471
443730510
443748512
443750682
443710470
443811740
443862446
443898671
443925987
443929518
444020291
443639513
443888623
443590443
443645288
443657739
443659511
443721188
443729272
443862560
443869136
443922703
443863220
443612692
443911508
443692892
443983366
443719406
443736970
443897764
443976360
444046213
443726591
444010482
444077622
443714019
443738430
443772546
444029938
443615307
443622055
443703376
443898119
444022552
444032494
444059992
444081202
444082507
444085856
443650023
443687918
443730270
443782024
443819933
443856315
443879218
443881123
443905062
443909403
443958350
443988084
444077606
443770037
443917000
443841382
443875794
443950258
444066344
443922885
443958376
443658646
443795901

 

Loan

Number
443973078
444072326
444086763
443614854
443623095
443681200
443759345
443773577
443810528
443824743
443827720
443997333
444044473
443625595
443763115
443833447
443894332
443911698
443984752
443695242
443867460
444020549
443637236
443684915
443887120
444087811
444026223
443653837
443683131
443785993
443988126
443991039
444049506
444061832
443629035
443896923
443905260
444009831
443725346
443832498
443963301
444011233
444047724
443629829
443683040
443828975
443908710
443637996
443650163
443717426
443729751
443800461
443882857
443919592
443935127
443945704
443974704
444002091
444045660
444083059
443961750
443592373
443598495
443645940
443647557
443649611
443793625
443799747
443823885
443841093
443855606
443883251
443905500

 

Loan

Number
443817291
443849682
444022479
443660154
443911649
443730999
443786108
443935879
443987565
444025027
444085716
443607106
443751458
443761648
443831607
443840699
443870662
444005383
444032908
444058234
444075352
443682612
443799614
443590732
443592274
443594858
443601729
443605647
443628862
443637566
443649264
443660816
443662150
443670070
443674064
443684287
443731724
443775267
443781703
443813944
443817598
443850367
443867619
443873831
443880729
443917133
443939350
443945175
443947742
443959572
443967229
443976642
443985742
444080956
443818604
443598446
443607148
443615141
443617212
443707708
443708565
443728613
443731914
443748793
443751292
443751367
443763271
443813480
443817135
443862925
443875323
443895685
443902655

 

Loan

Number
443663539
443865506
443617691
443629704
443681416
443703103
443791561
443798053
443830195
443841622
443841937
443901780
443931134
444026983
444033542
444049357
444066831
444082341
443619747
443808860
443894175
443939509
444090732
443643341
443624283
443644661
443667282
443781547
443866710
443907803
443920822
443951330
443958012
444004022
444036990
443970223
443993308
443665278
444033732
444038046
443636097
443805999
443748132
444005961
444053458
443625256
443694252
443834064
443866058
443640172
443900071
443754924
443914262
443934815
443605472
443736061
443868773
443891684
443928130
443930060
443948161
443990254
444071617
443616339
443642012
443732185
443934120
443978838
444066013
444075725
444079180
444049001
443720123

 

Loan

Number
444070098
443925151
443763123
443910765
425374923
443698303
443735758
443761424
443811500
444075477
443836226
444003545
444024137
444038152
443600705
443811443
443826961
443931548
444075667
443878467
443952585
443685490
444004980
443989454
443737150
444053904
443807672
443844055
443837349
443931894
444009732
443948039
443993894
444050496
444057806
443638796
443888383
443699905
443759196
443781232
443786942
443867346
443867510
443594395
443704697
443786140
443810007
444077473
443603451
443749742
443776174
443757281
443774674
443832076
443600929
443619937
443626189
443673686
443760251
443768924
443813076
443841333
443843438
443866900
443878210
443930235
443974563
443986534
443990049
443994041
444018410
444065452
443606041

 

Loan

Number
443854898
443890884
443960430
443703574
444082663
443607825
443609524
443691175
443743257
443803853
443872197
443884754
443900782
443967427
444078273
443755590
443756648
443813142
443903026
443907431
444067607
443613385
443617824
444028633
443645593
443809645
443926035
443981626
444040174
444077002
443584537
443613294
443659495
443672472
443693981
443703871
443727904
443728498
443745153
443753652
443788302
443825070
443969209
443984885
443987110
443590153
443777123
443822085
443833389
443914783
443625090
443917992
444011142
443687017
443720412
443726708
443802582
443958665
444012942
444065916
443756481
443771464
443855531
443895784
444060677
444066161
444045918
443597315
443602057
443622352
443629480
443632898
443641600

 

Loan

Number
443661996
443686563
443912340
443929336
444016018
444066906
443749254
444045710
443790548
443827134
443866587
443943329
443949987
443951991
440692424
443601984
443622717
443628888
443650130
443651161
443734934
443747928
443762034
443772173
443779681
443783865
443832597
443936331
443943220
443965637
443966213
444069116
444072987
444081236
444087001
443624184
443689864
443872999
443988308
444024079
443694427
443965025
444045306
444026678
443673520
443804612
443862586
443964317
444070536
443921887
443972625
443976774
444063648
443584396
443666599
443628292
443640529
443651005
443732144
443753629
443802905
443921622
443685912
443792411
443632278
443890181
443956776
443784947
443824206
443660808
443666979
443743927
444000418

 

Loan

Number
443711874
443922570
426569075
443682570
443797691
443620398
443708912
443718382
443791637
443817663
443889043
443917083
443970835
444026876
443643390
443726435
443849641
443872171
443950092
443993738
444077754
443622154
443784517
443938055
444078729
443622048
443791066
443964986
443318555
444063408
443615455
443674494
443709183
443785605
425622057
443721907
443789029
444058333
426107207
443692983
443617477
443602735
443770169
443953039
443627104
443938238
444079602
443502257
443719059
443759915
443931936
444029136
443589387
443870407
443924592
444008270
443925458
443689500
443767363
443777131
443828215
443840145
443871454
443926928
444064497
443985262
443707377
425743226
440745149
443793963
444078984
443747878
443880836

 

Loan

Number
443806765
443979042
443584917
443699459
443901962
443987102
443989934
444086664
425458577
440669513
440755072
443606900
443694583
444063879
443719380
444071674
443619390
443634944
443726716
443738588
443779491
443897087
443620190
443648621
443668587
443671466
443701024
443710967
443716402
443727722
443735345
443823679
443836994
443857040
443888243
443897897
443901335
443909114
443911607
443921374
443922679
443952924
443986070
443989405
443989447
443991781
443996632
444054050
443715172
443808894
443969134
443977665
444068852
426507042
443588538
443607064
443867874
443938006
443632989
443642590
443692348
443721766
443732300
443805163
443877709
444014088
444083901
424247039
443656855
443698808
443953997
443973631
444033021

 

Loan

Number
443824875
443856711
443864582
443885207
443889928
443901178
443910047
440698116
443613740
443661434
443816293
443971304
438228249
443699947
443715735
440733459
440902815
440640233
443613658
443619069
443686233
443770334
443777057
443890819
443949128
443983309
443791165
444083794
440688703
443603469
443619457
443770391
444045389
440659225
443846746
443939988
443988613
443922638
443783485
443902952
440721280
437387863
440652261
440733731
440751907
443610985
443666391
443709357
443717491
443772991
443976378
444078281
440749778
443597802
443682265
443828017
443874789
444025852
444071757
444079255
444079354
443713482
443997291
443584263
443590310
443627575
443683180
443703202
443973623
444054746
443642921
443670864
444003974



--------------------------------------------------------------------------------

LOGO [g104017g13p91.jpg]

 

Loan

Number
443741772
443752621
443765417
443767181
443810890
443824578
443835004
443847470
443857891
443886643
443915178
443922042
443934245
443948575
443965256
443978911
444009146
444020796
444037147
444048987
444054126
444068266
443589098
443628151
443629159
443631965
443646419
443653639
443661004
443666037
443689815
443693494
443697420
443704986
443710249
443720172
443724737
443738869
443749346
443766308
443773304
443779624
443790332
443792726
443797758
443806666
443818075
443832530
443835186
443863329
443863899
443871587
443878715
443891072
443891130
443901517
443914676
443920657
443928122
443935630
443956982
444017685
444043541
444043707
444054381
444066880
444067698
443582895
443623483
443662044
443686860
443691456
443695275

 

Loan

Number
443967740
444031041
443597075
444005052
444068589
443843248
443922869
443628169
443636220
443639455
443653225
443726104
443820931
443833314
443849385
444043129
443926910
443618244
443638572
443644869
443687710
443732508
443754098
443755434
443759949
443892450
443912381
443920897
443922398
444085732
443860275
444066054
443823315
443837422
443838354
444056857
443700968
443701248
443711940
443768007
443826201
443838552
443850755
443901525
443911839
443972591
443990122
444037998
444038947
444063507
443600937
443616248
443633532
443678644
443743166
443765904
443796024
443807136
443825849
443981907
444056154
444057541
443640958
443654371
443964127
443972559
444028690
443594726
443625223
443630868
443653951
443655725
443700901

 

Loan

Number
443703491
443865225
443753272
443857024
443981006
443761994
443849153
443614649
444011837
444075824
443604467
444053557
443716279
443735899
443799390
443833694
443975503
443653522
443700315
443827977
443731765
443596150
443603188
443606231
443667126
443667415
443686134
443721360
443723614
443745989
443746706
443813464
443815170
443845045
443860648
443861216
443885587
443905252
443964663
443971189
443978150
443988829
444011332
444016133
444028120
444048318
444049720
444063705
444080840
443707096
443776455
443927454
443928353
443843800
443862537
443584479
443593215
443602784
443628805
443637608
443657903
443683628
443692207
443696885
443723051
443740550
443790498
443793674
443840582
443844097
443862404
443870670
443882246

 

Loan

Number
443732839
443781943
443843586
443843917
443854435
443857289
443865258
443912480
443925227
443927769
443943485
444073761
443633037
443841531
443861547
443609938
443769930
443820675
443604798
443830112
443995360
443761176
443599030
443601208
443663596
443664800
443689450
443691217
443713581
443725056
443731203
443754494
443798418
443813894
443856927
443877261
443951645
443983044
444009740
443757687
443775838
443874771
443902580
444061402
443669544
443730452
443829494
443881537
443898416
443928007
443945423
444045173
444057855
443770466
443931688
443729686
443867122
443906300
443936737
444007710
444009583
443657614
443683867
443842356
443918321
444003032
444067185
444093371
443945266
443729611
443876883
443934401
443685375

 

Loan

Number
443989462
443992102
443992920
444026702
444027205
444037055
444042071
444049068
444077721
444082200
443586771
443613864
443793039
443907597
443936422
444085872
443992193
443486543
443626718
443694914
443696778
443711569
443716618
443751888
443833934
443855846
443902432
443592472
443632963
443666813
443998141
443609797
443642038
443686217
443735246
443868070
443639166
443967476
443834528
443944061
444069868
443976287
444085922
443690870
444040109
443611223
443660311
443703863
443816889
443734363
443787197
443984307
444014690
443762760
443796958
444037535
443637160
443689369
443761697
443785365
443813126
443891346
443938527
443949094
443949938
444052948
443646146
443722350
443822770
443938774
444004998
443600820
443781448

 

Loan

Number
443736236
443833769
443871884
444060479
444071815
443661483
443859251
444050579
444060701
443598834
443982186
444022867
443678784
443775408
443591813
443607205
443622261
443645163
443723507
443739651
443746417
443785266
443812060
443886338
443908454
443949425
443994496
444010789
443732706
443804935
443603212
443713631
443935200
444023972
443823752
443895594
443904826
443966676
444003065
444049514
443770383
443825005
443928627
443930425
443941109
444004733
444083745
443925680
444000228
444033880
443760160
443796842
443854526
443928908
443677562
443759741
443618087
443683263
443727599
443624036
443744719
443957600
443980982
443997143
443582754
443864574
443966957
443847900
443888227
443983515
443997127
444060180
444026686

 

Loan

Number
443758271
443812722
443817184
443901988
443981659
444013064
444035968
443715305
443826557
443869649
443873674
443895552
443898705
443915525
443918768
444045694
443579560
443661350
443759378
444025647
443722012
443984141
443986435
444028989
443627260
443682752
443693924
443771456
443835194
443920210
443555552
443651237
443676002
443803259
443841226
443983564
444055677
443606652
443784152
443836424
443645270
443796149
443800586
443887641
443955778
443981865
444032015
444037337
443638580
443771852
443807789
443910872
443922976
443954987
444068613
443667589
443685391
443696349
443914668
443875356
443925326
443652300
443722905
443912332
443935986
443987581
443989850
444084339
443798251
425353026
443652649
443663828
443684865

 

Loan

Number
443890348
443903281
443922950
444066575
444022180
443799036
443958129
443748629
443800115
443823364
443920616
443972013
444010896
443634241
443794425
443960620
443631833
443769674
443605803
443878764
443916812
443996269
443712021
440719730
443627526
443630306
443640412
443680020
443691308
443729439
443746409
443748546
443751565
443761705
443780457
443787213
443798921
443807839
443858766
443861182
443863675
443924907
443940671
443941604
443942628
443950274
443950332
444031033
444039127
444066518
444070221
444071955
444078232
444092969
443738687
443793443
443793872
444018048
443699723
443730312
443706809
443754130
444043095
443595921
443658950
444000483
444039655
443601968
443615117
443615497
443639802
443706692
443726880

 

Loan

Number
444021182
444028401
444031371
444040653
444040687
444044135
444053359
443652425
444040976
443915947
443696729
443798269
443703590
443662598
443730320
443749676
443780895
443837885
443846662
443942107
443965587
443588637
443642046
443701685
443746607
443748256
443748389
443753603
443802202
443803085
443862453
443965900
444021802
444048284
443663059
443707302
443784046
443955000
444044119
443632401
443896162
443963632
443617832
443619234
443635172
443651088
443681853
443698386
443790258
443870274
444013718
444042618
444062996
444078935
443581194
443848429
443698733
443793732
443836143
443895701
443899091
443922893
444021844
444087316
443751763
444030589
443597182
443625157
443651229
443677653
443711890
443741178
443751623

 

Loan

Number
443989124
443631437
443639935
443654645
443671219
443787056
443797451
443853700
443857826
443884846
443955992
444013791
444016828
444075493
444078141
443770185
443905682
443919600
443967500
443973383
443975214
443705736
443888938
443936042
444023824
444069678
443674247
443748876
443757901
443826748
443900212
443938709
444056832
444070247
443648977
443826581
443623814
443782529
443880786
443795505
443924758
443944921
443998018
444013635
443731732
443672852
443781588
443919980
444045488
444057459
443721469
443739800
443626379
443935093
443636410
444066922
443610795
444075907
443747233
443895719
444016125
444027684
444050439
444091474
443950944
443589965
444030126
443706197
443829205
443720768
443600309
443765656
443877014

 

Loan
Number
443807748
444006092
443818448
443957089
443486675
443637392
443702444
444011431
443937594
443954920
443609102
443614664
443775150
443801055
444021141
444073076
443693171
443713995
444062269
444077853
443766068
443821806
443836028
443838057
443983796
443592662
443841523
443849278
443876859
443927546
443997465
444019004
444035034
443642723
443780820
443921986
443969662
444086169
443777784
443630579
443639596
443734264
443757877
443768783
443793278
443848528
443896998
443912027
443919881
443935382
443940267
443991443
444073159
443742978
443580980
443668579
443728928
443910443
444073688
443895073
443736962
443986740
443607304
443612908
443699699
443776554
443835467
443899828
443930649
443844873
443588678
443805775
443985601

 

Loan
Number
444020663
444050900
444072847
444078059
444021190
443585260
443594387
443606314
443665872
443679253
443712617
443767611
443801675
443804455
443809751
443818190
443842604
443886601
443909064
443949391
444039762
444043467
444043616
444073464
443650429
443663331
443693551
443719448
443729447
443739354
444000889
444032668
443711023
443581079
443622147
443963467
443997911
444029839
443610407
443662077
443732011
443896394
443971155
444028062
443596176
443662382
443622741
443666367
443672654
443763149
443581624
443582804
443590468
443590948
443591375
443599667
443605027
443609607
443611538
443621792
443625827
443628599
443632609
443642483
443648423
443655535
443665575
443670377
443671151
443681192
443694237
443703558
443706627

 

Loan
Number
443922372
443988548
443989983
444034136
444041636
443584115
443608724
443638416
443690185
443691126
443692868
443701990
443734470
443757372
443761671
443765508
443768569
443772249
443870589
443878277
443879093
443911573
443923594
443948963
444006548
444015507
444024723
444076129
444079131
443628698
443744982
443737010
443856976
443992045
444042907
443641758
443692249
443723606
443927298
444019350
444058929
444091672
443718929
444082259
443598958
443592357
443887153
443957162
443973904
443645445
443664958
443672217
443674080
443774484
443843875
443634233
443678917
443685839
443708839
443720438
443753405
443787825
443798913
443849781
443870423
443892666
443947528
444066393
444068936
444085682
443644794
443668173
443733159

 

Loan
Number
443823687
443879564
443894779
443934955
443973961
444003867
444026629
444051387
444063101
444079297
443606579
443804315
443819909
443878970
443956495
443736848
443760335
443792569
443853890
443608286
443474424
443596671
443623798
443668942
443673140
443673967
443759139
443769492
443834155
443873724
443918800
444053029
443689286
443753587
443841044
443990973
443636063
443589056
443627500
443640099
443653688
443686670
443736046
443781869
443833843
444037758
444082366
443740303
443751706
443772785
443997309
444019020
444042782
426536868
443669726
443716089
443798558
443824412
443963152
443648027
443722236
443860135
443731740
443657077
443661566
443675350
443754734
443935663
443759626
443926696
443746821
443791959
443926845

 

Loan
Number
443616297
443645726
443708391
443713193
443753819
443923040
443533203
443641717
443738810
443812318
443835038
443856471
443892583
443983127
444073126
443699509
443718010
443718036
444051775
443605332
443798475
443605084
443608757
443610670
443704549
443716956
443736764
443778915
443804331
443881149
443889183
443898739
443911086
443914452
443921820
443982921
444007553
444018980
444042485
444050850
444063036
443668330
443749072
443890207
443930821
443999834
444030621
443585476
443888326
443895891
443609003
443615745
443628060
443675061
443744172
443753280
443774948
443844428
443857164
443861349
443863147
443867296
443871900
443880414
443883467
443893854
443901640
443918339
443926340
443955745
443991922
444003180
444037204

 

Loan
Number
443642244
443655568
443671888
443679006
443686902
443703665
443707369
443713789
443726054
443731039
443782800
443816178
443819529
443835285
443841846
443889639
443909809
443915079
443921762
443923271
443946421
443965223
444001234
444004121
444007900
444055628
444068779
444082317
444085013
443602487
443716303
443808407
443957030
443966106
443969845
444092530
443898622
443621560
443687314
443792395
444086128
443612965
443677166
443775507
443849492
443702618
444033039
443590708
443596440
443688460
443812052
443829387
443836135
443868245
443879184
443905757
443958004
443998471
444013643
444014302
444027106
444051882
444052526
444053193
444059927
444085534
443655618
443656772
443702469
443709282
443809025
443810213
443827167

 

Loan
Number
443689013
443920418
443961230
443986609
444082598
444084453
443597950
443621883
443827365
444042493
443629100
443688205
443705686
443837018
443841515
443974100
444075261
444076137
444087357
443616388
443628607
443660915
443932330
443700851
443942925
443710553
443801915
443831326
443946090
443658539
443698501
443755616
443804752
443938246
444009823
444055248
444070676
443689294
443812425
443816509
443861463
443866611
443886833
443987169
444024236
444035810
444086441
443657069
443684956
443696513
443739511
443837380
443869110
443885066
443885330
443893193
443923982
443950977
444004279
444013056
443860911
443625694
443653175
443657358
443661327
443684469
443693858
443723002
443724034
443729033
443737895
443751920
443755988

 

Loan
Number
443905336
443952874
444034581
443659305
443823356
443996491
443761283
444051270
440920106
443715065
443820147
443847108
426309704
443650544
443948856
443647276
443653498
443767348
443797709
444018857
444044879
444061345
444066492
443824461
443831508
443653621
443748942
443757273
443763263
443816004
443819891
443860663
443899968
443908512
443990346
444009476
444024509
444027742
443600457
443673470
443935283
443659313
443669007
443899612
443952866
444061063
443614136
443832423
443897996
443910856
444059455
444062228
426310785
425601549
443598354
443608609
443638838
443674437
443717277
443719851
443744560
443775366
443780846
443798723
443802475
443804059
443814496
443828306
443854609
443905468
443921176
443944103
443997432

 

Loan
Number
443949201
443601612
443790803
443969126
443679840
443808787
443613500
443802269
443844881
443942511
443770409
443873047
443646559
443590591
443669858
443714399
443815485
443972575
444071146
444085633
443892260
443917919
443942198
443627872
443849583
444080311
443616255
443721915
443925367
443933015
443949177
443949623
443611967
443631882
443690789
443690896
443779400
443769955
444040547
444046338
443810239
444049043
443604293
443678248
443679485
443682398
443694518
443722681
443765946
443769658
443820840
443840707
443869003
443900634
443967971
443977780
443980479
443985759
444031207
444055438
444061527
444082838
443648241
444051668
443685433
443780481
443831375
443623053
443698634
443769211
443830021
443933387
443614797

 

Loan
Number
444008361
444029722
444014922
444059794
443730585
443864707
443909171
443920350
443967146
444047310
443620919
426535761
443969886
443591177
443623806
443637301
443661475
443831581
443835335
443926829
443970207
444003461
444020010
443603527
443627765
443661699
443716683
443739149
443743265
443759436
443883590
443935051
443979034
443984448
443989173
443990825
443993282
444002570
444026785
444055461
444062962
444083869
443600275
443607387
443608831
443681945
443702998
443735964
443741244
443761150
443787171
443806377
443879838
443990205
443992532
444013189
444050546
444058341
444069611
444078703
443946520
443618558
443847546
443851142
443858188
443907035
443973151
444029391
444030951
444058515
444018634
443612163
443633466



--------------------------------------------------------------------------------

LOGO [g104017g80i55.jpg]

 

Loan

Number
443705124
443795653
443797782
443802111
443818463
443822911
443824891
443840533
443845201
443853031
443928064
443987151
444014898
444015689
444052401
444064315
444068712
444076038
425972932
443611231
443623335
443630108
443708516
443799564
443942172
444032106
443617766
443762661
443774138
443798111
443808522
443868435
444001267
444029987
443610704
443634688
443694450
443914635
443985403
443610928
443632161
443640107
443652086
443729553
443749494
443830534
443888730
443890520
443930953
443946470
444011019
444015580
444045991
444048060
444049910
443616628
443623327
443631924
443632062
443685540
443740204
443756572
443785704
443796537
443825161
443839345
443878798
443910922
443968805
443996483
444040901
444048482
444062079

 

Loan

Number
443757067
443773718
443774849
443821426
443824339
443890660
443963202
444064422
443638523
443639026
443652847
443817051
443871207
444008353
444030258
444051031
443721311
443728753
443728951
443753868
443859939
443635362
443881644
444069512
443593785
443595293
443624408
443654017
443671334
443707005
443719398
443764717
443779418
443796875
443800396
443804794
443814850
443817309
443875901
443888359
443895222
443908926
443959424
443959531
444048177
444087654
443593165
443662168
443648373
443722558
443802376
443910161
443624507
443705538
443751474
443870761
443964614
444006985
443613609
443654108
443823117
443598636
443630496
443648522
443666516
443692371
443699517
443756747
443775812
443823943
443851316
443891460
443940572

 

Loan

Number
443891296
443893391
443941588
443941901
443950365
443956602
443994405
444012652
444030449
444082630
443953328
443663562
443671136
443792718
443908801
443940192
443969597
443979901
443650072
443669775
443753207
443996061
444056816
443691514
443947114
443985668
425371341
443596481
443622303
443640735
443670179
443745591
443783519
443790449
443885991
444003057
444059893
443733100
443606546
443671441
443922117
443899117
443904438
444028864
443606330
443624382
443627211
443730155
443747605
443770631
443775986
443869680
443873864
443878038
443881511
443919741
443949292
444077333
443839584
443946264
444030639
444083448
443915509
444038848
444086920
444012405
443616214
443648589
443832357
443881941
443998620
444052310
444055206

 

Loan

Number
443703939
443734215
443763388
443767173
443793518
443806575
443822457
443937958
444070833
443799606
443867312
443867700
443721667
443888268
444087142
443594049
443672183
443759303
443909775
443589585
443591888
443622782
444003297
443666276
443618301
443659701
443668645
443677695
443678032
443729041
443884697
443886502
443927223
443949805
444062863
444075212
444085955
443986955
443995493
444014187
443765607
443845219
443588298
443615133
443837653
443843289
443917893
444058283
443655428
444008247
440651461
440651677
443641493
443619655
443623046
443648159
443656962
443702584
443743000
443881172
443812615
443834544
443854252
444008544
444046551
443475066
443584958
443600523
443610720
443611249
443619143
443638200
443648647

 

Loan

Number
443814884
443612361
443680343
443703541
443822549
443861711
443881628
443920269
443933403
443990486
444021166
444026710
443624523
443627674
443649165
443667902
443721840
443787361
443883640
443933809
443968128
443968300
444035075
444073563
443889662
444052831
443865266
444032239
444056642
444070379
443876438
443884267
443599923
443590427
443666888
443695531
443741350
443750054
443762752
443798574
443845011
443876719
443641543
443683222
443770458
443770722
443814397
443829163
443893128
443926407
443928338
443950613
444076111
443710355
443807482
443875083
443930268
443590500
443688577
443779798
443813910
443940770
443689070
443697321
443702949
443774559
443775564
443826680
443938089
443616453
443659339
443707401
443806427

 

Loan

Number
443594296
444077119
443650635
443651450
443681630
443747563
443912167
443936547
443093844
443717251
443589023
443601885
443709423
443755830
443834510
443839923
443863402
443881032
443581129
443604699
443654587
443662663
443673892
443695457
443725007
443781034
443846332
443848205
443864400
443890512
443900469
443903992
443919345
444007611
444018816
444020226
443589247
443688072
443725759
443907555
443922653
443931654
444013551
444037386
444079461
444083885
443619424
443695838
443700067
443886791
443623855
443639968
443673926
443693569
443785613
443816707
443827753
443847587
443864251
443874961
443882923
443905997
443913736
443927801
443933155
443958491
443987128
444005045
444006852
444017560
444026173
444084800
444013379

 

Loan

Number
443710959
443751904
443851852
443889274
444011688
444047757
444066245
425709045
443725023
443928577
443956909
444037501
444058630
425925104
443879226
443973912
444005763
443628854
443674973
443680954
443692447
443897731
443921069
443675491
443736608
443813498
444045066
443778329
443985148
443915517
444055453
443637012
443707716
443722426
443733712
443806658
443811690
443860432
443901954
443906680
443921259
443932900
443939855
443945233
443954565
444025357
444046411
444076376
444080733
438212227
443602479
443673488
443827613
443914031
443950563
444010276
443918230
444076640
443605118
443654934
443759782
443770110
443869193
443889811
443646963
443650510
443760350
443851654
443912761
443927074
443953278
444061303
443748496

 

Loan

Number
443740147
443745393
443778139
443788070
443847330
443847579
443852231
443872254
443892732
443982509
443997812
443644950
443742085
443751631
443895230
443932611
443599436
443630488
443635065
443962220
443972658
443673454
443743646
443932983
443946801
443947502
443976576
444000491
444028518
444028823
444043111
444048581
444061634
443639190
443755749
443948005
443978390
444059802
443818943
443881784
443916457
443916549
444050306
444050751
443712146
443767579
443876610
443992607
443995865
443997838
443635909
443635933
443662986
443784657
443871348
443588405
443632948
443638192
443649181
443665930
443684998
443796289
443810957
443907282
443933643
443966544
443583455
443686431
443765235
444079479
443625744
443620844
443730205

 

Loan

Number
443779855
443817960
443858329
443864442
443943873
443947619
443949433
443961107
443968359
444014062
444039481
444046155
444046833
444083471
443588231
443642327
443648829
443686282
443734439
443747845
443758594
443764436
443764527
443786686
443891627
444048912
444054399
443607601
443608500
443656244
443793922
443817416
443848544
443934823
443964515
444006498
443703046
444031900
443628748
443654751
443681846
443705017
443707898
443811088
443951488
443962683
443979729
444043426
443611264
443874524
444076046
443630298
443640073
443649215
443683099
443686555
443728308
443734686
443736939
443808233
443809744
443818877
443849757
443889118
443691373
443752209
443863451
443980776
443686738
443767157
443996467
443616651
443620703

 

Loan

Number
444001721
443624903
443638341
443741681
443746334
443757091
443850458
443850912
443861646
443901673
443935036
443970710
444071310
443642350
443660402
443730973
443739057
443849708
443959457
444071930
444074132
443795695
443594700
443609664
443627617
443639232
443675699
443702642
443733381
443801170
443844105
443941737
444033013
444052120
443642269
443658471
443701941
443720248
443763974
443769740
443889829
443984224
444078463
443730015
443732052
443786215
443787833
443842851
444015911
443995410
443639208
443766985
443833777
443847447
443864053
443872577
443874086
443879846
443938931
443946397
443975446
443977707
444006696
443778436
443679402
443773486
443817762
443977871
444064265
443879242
443897921
443617808
443604889

 

Loan

Number
444047591
443996194
443617527
443716790
443722459
443724273
443747514
443797113
443846738
443971973
443985882
444016406
444020457
444048938
443596028
443598800
443631619
443657531
443675228
443724794
443741046
443749023
443772819
443774989
443801949
443807458
443877717
443941554
443942396
443991617
444032247
444068134
444068969
444077143
443603196
443696935
443697735
443728431
443780739
443843743
443864996
444030886
444070585
443831003
443832779
443853791
443870704
443904727
443912803
443950704
444001978
444015242
444070346
444073233
443612874
443770508
443902192
443471081
443652219
443696661
443715206
443751086
443875315
443883566
443945860
444001887
444010805
443586284
443662309
443757414
443821665
443979166
443999305

 

Loan

Number
443730841
443740931
443759824
443775200
443779558
443779566
443790662
443800990
443813332
443820295
443837752
443864640
443865134
443867916
443868542
443873633
443884598
443904248
443911730
443926621
443929906
443930797
443974928
443980560
443983358
444002950
444018121
444023949
444029185
444039317
444065940
444081285
444083364
443637848
443694740
443856802
443878491
444002992
444009666
444022289
443635974
443668827
443710926
443732979
443737887
443813431
443839899
443920442
443585195
443633946
443668322
443682190
443708276
443713169
443731757
443733738
443793237
443912985
443980024
444002877
444055065
444070429
443630249
443633813
443924386
443494026
443603097
443702717
443703335
443725072
443771662
443869268
443878681

 

Loan

Number
443861331
444057475
444072706
444079784
443682414
443739941
443880810
443598198
443664065
443686688
443688494
443713235
443811393
443826821
443978341
444020424
444036701
444066435
444073209
443598339
443682984
443720032
443743620
443744859
443930466
443980099
444044093
444079982
443604905
443741152
443805379
443937115
443978002
443990494
444002828
444085211
443619507
443902077
443965835
443594718
443625132
443679600
443908041
444035950
443759584
443789730
443820303
443943071
443980578
444063945
443595905
443601331
443615372
443627328
443627740
443637269
443713367
443736145
443752738
443755350
443771589
443782321
443798756
443825500
443928957
443965819
443983804
443905146
444067714
443777388
444024590
444085237
443719232

 

Loan

Number
443600580
443604111
443636691
443652136
443665617
443736160
443742028
443743323
443778659
443781471
443788971
443819149
443838198
443860606
443889159
443934278
443944079
444019921
444060651
444085195
443649066
443600119
443948930
444084701
443838693
443909544
443936208
443788179
443858865
444039473
443655576
443672563
443723838
443963087
443678776
443690425
443756390
443803804
443891569
443785027
443794094
443806997
443942248
443951074
443953302
443983150
443626643
443675913
443800941
443979117
443986112
443676713
443937727
443976303
444054910
444077085
443722848
443731575
443866538
443907357
443690359
443924006
443750518
443628276
443645239
443651930
443684295
443703277
443727821
443751599
443823893
443857974
443990734

 

Loan

Number
444052104
443611157
443618525
443795166
443966304
444020937
444042451
443715958
443974233
444085310
443606280
443649009
444040729
443606033
443691332
443845102
443908744
443956180
443987144
444045827
443582382
443590856
443727516
443826623
443846605
443871678
443765771
443785407
443689138
443798095
443863212
443937396
444005094
443186036
443665047
443676747
443689427
443689609
443698402
443709076
443774724
443784038
443848247
443864186
443897053
443939061
443958418
443979026
443987300
443988449
443989744
443996681
444069595
443863444
443653878
443681572
443757646
443869821
444040588
444052534
443583521
443671599
443735618
443721089
443611710
443617865
443988316
443848270
443628938
443731047
444011274
443588876
443808589

 

Loan

Number
443896881
443925003
443942891
443948054
443956354
443959218
443963855
444010334
444031561
444053219
443940028
444005128
443598651
443607122
443840251
443587209
443596598
443597760
443602263
443607718
443619044
443621909
443628094
443633698
443636006
443637111
443676119
443748322
443748587
443750344
443777115
443778063
443779236
443780119
443783188
443794037
443801451
443803366
443833942
443870068
443881198
443909163
443917851
443924097
443954821
443959408
443962899
443963558
443982749
444058820
444061923
444080352
444080576
443639406
443868229
443929740
443590914
443774906
443875240
443897384
443917927
443934849
444022198
443605530
443654470
443665526
443713987
443763370
443815733
443879077
443981246
444012876
444025019

 

Loan

Number
443761325
443799838
443818851
443831359
443859418
443862479
443899471
443931142
443950068
443954706
443960018
443973615
443987326
443994231
444024046
444030597
444062715
444064851
443657887
443754262
444028575
443889266
443903463
444031819
444061097
444062160
443736863
443823828
443830187
443852926
443919188
444004162
444009716
444025845
444076293
443978242
444038608
443605092
443613542
443627682
443655857
443737978
443763628
443783089
443789854
443852512
443854567
443899521
443955794
444062046
443667100
443712013
443874060
443907753
444052393
443707641
443824859
443827357
443829064
443879176
443945258
443983895
444049498
443637145
443913546
443931225
443619903
443681788
443708680
443716170
443746441
443789474
443893466

 

Loan

Number
444023345
444076004
444077887
444081954
443662390
443707484
443725841
443734843
443739768
443777800
443834502
443943592
443958988
443975255
443997580
444012132
443659578
443689419
443694401
443730361
443740410
443693015
444010995
443582929
443585773
443591516
443608625
443615836
443644349
443668363
443715784
443726682
443733258
443757380
443807268
443852991
443918396
443919113
443942388
443952601
443959416
443971593
443997705
444045686
444061501
443505573
443670351
443677141
443699731
443705314
443810551
443879234
444028328
444028641
444033153
443917554
443963095
443998752
444008924
444034599
444060669
443868781
443601067
443615828
443624648
443672464
443696547
443726831
443756069
443763487
443790076
443814025
443822606

 

Loan

Number
443693114
443883244
443680871
443856760
443864129
444014096
443610605
443851944
443885355
426264701
443733936
443605654
443686407
443752779
443851514
443936430
443735139
443872387
443981444
443712880
443808282
443865662
443875885
434033486
443852322
443709548
443898887
443962477
444028302
443768635
443900667
443927603
443929690
443945688
443961016
444006506
426455150
443658661
443707518
443783410
443819487
443891668
443977731
444037725
443679352
443769518
443809413
443880570
443627229
443632070
443658687
443697354
443727151
443733019
443758073
443770359
443828736
443858899
443893953
444019343
444019699
443623103
444016919
443840996
443693080
443708052
443895263
443781331
443841085
443617303
444070049
443747050
443995279

 

Loan

Number
443691027
444025951
443800263
443987383
443677190
444036073
426125316
443671706
443678693
443794102
443644265
443657895
443751649
443766480
443965173
444019327
443726310
443799242
443849252
443887013
443955224
444080147
443673066
443858949
444032296
443970181
443980859
444087480
443605167
443611074
443678677
443683024
443698204
443707773
443711452
443716113
443716436
443725973
443773106
443780341
443800610
443859194
443863162
443881057
443912571
443923644
443927231
443937834
443950035
443989041
444003248
444007397
444055891
444086490
443725452
443856448
443910864
443601414
443683503
443831524
443954060
443675434
443837851
443866074
443871405
443233614
443651807
443698899
444022206
443702410
443819412
443926787
444009385



--------------------------------------------------------------------------------

LOGO [g104017g82l77.jpg]

 

Loan

Number
444074397
444075394
444082804
443590112
443608591
443676259
443766704
443785837
443790472
443846795
443853528
443908934
443987037
443987623
443669338
443830583
443950514
444064299
443623061
443661897
434057741
443595434
443631692
443632088
443672829
443712500
443717657
443782982
443823786
443855762
443887286
443918297
443947007
443618566
443659560
443875174
443951686
443999040
443606926
443664560
443725957
443737085
443781489
443812326
443815667
443940655
443950001
443962501
444007868
444029797
443597208
443623947
443637715
443639331
443641170
443655980
443658117
443711015
443732573
443734793
443751805
443767231
443779483
443798871
443804034
443810742
443824719
443855366
443881636
443906276
443944020
443946900
443965785

 

Loan

Number
443955539
443963913
443976873
444003164
444003388
444004741
444037774
444051759
444064794
444080121
443607080
443677158
443690961
443733688
443753736
443903489
444035349
443613815
443673868
443728472
443763537
443802756
443854161
443894670
443932140
443946983
443985171
443988340
444022545
444055826
444057889
443657911
443679766
443711486
443740071
443787650
443913173
444005441
443829445
444021240
444041545
443806948
443608930
443679774
443873690
443912902
444036958
433760543
443752761
443243704
443629415
443650346
443651716
443675277
443751144
443816459
443831391
443864749
443891023
443898424
443922133
443972518
443974118
443989314
444012298
444081293
443616404
443747647
443902036
444052708
444078026
443613559
443970546

 

Loan

Number
444030290
443726948
443805742
443820105
443846167
443884762
443970066
444020846
444027528
443669130
443678792
443751615
443823745
443832852
443871140
443905690
443907084
443935622
443979620
444068274
444091847
443674262
443783691
443929625
443934088
443602529
443652557
443657101
443663679
443672928
443694831
443703111
443724539
443760228
443773213
443805718
443828454
443831755
443835111
443863923
443871470
443879457
443885397
443892302
443934237
443974605
443986930
443991187
444031314
443583497
443654561
443669254
443674007
443676523
443728936
443862891
443871397
443874805
443903471
444066914
443658786
444074710
443598768
443607197
443620299
443629811
443632468
443636436
443642061
443642400
443647029
443669866
443676408

 

Loan

Number
443656749
443665708
443705306
443709456
443710314
443711361
443711619
443712765
443716527
443719265
443719745
443744065
443751995
443773239
443775960
443776224
443777263
443796685
443800362
443805346
443805809
443809397
443829015
443831714
443856240
443863543
443865597
443883400
443912365
443919048
443923651
443941240
443966445
443981766
443987466
443989694
443996376
444020184
444032254
444040018
444053334
444062665
444083737
443667498
443979364
443931449
443945696
443960109
444077382
443659131
443593710
443602370
443748744
443809223
443821707
443883384
443909254
443910286
443915210
443922497
443929708
443954177
444016430
444057731
444062434
444084677
443603436
443609128
443681069
443696315
443702121
443706122
443708987

 

Loan

Number
443980412
443629092
443668066
443872445
444070957
443722624
443900097
444040323
443613260
443741525
443822242
444026413
443617014
443779103
443861240
443981824
443857800
443603923
443649058
444088207
443591995
443739685
443882907
443992334
443730130
443743877
443869805
443929393
443931415
444050231
443647219
443656061
443666995
443673298
443701081
443737465
443741855
443800420
443868526
443922992
443953823
444009617
444088744
443790027
443789656
443592233
443597620
443605399
443619663
443622006
443639471
443645106
443650122
443660709
443665963
443667175
443673918
443705058
443709621
443710983
443716808
443717525
443721394
443724083
443726815
443729645
443730957
443733878
443740527
443741988
443761382
443762406
443769039

 

Loan

Number
444032783
443723960
443756952
443619242
443632724
443944608
443952155
426501912
443650965
444000335
444089544
443623574
443729207
443745948
443715792
443739883
443744263
443801600
443965751
443969159
444057178
444081475
443688742
443730346
443822408
443929534
444017578
444021729
443816954
443887930
443581822
443656137
443711676
443718820
443758313
443765938
443791264
443793450
443806260
443827670
443835749
443893508
444073696
444077184
443616461
443629779
443631098
443682059
443685227
443686753
443869086
443877360
443958400
443972674
444054324
425660784
443582325
443618574
443638960
443684436
443709803
443793567
443827266
443838214
443846753
443866249
443879762
443922489
443936588
444046312
443591474
443624150
443762315

 

Loan

Number
443884655
443901574
443977970
443589544
443608740
443701123
443766597
443847413
443976980
443831201
443864004
443907795
443806849
443819586
443861661
443614250
443631304
443665401
443702857
443819768
443835251
443874946
443879507
443890793
443891049
443904834
443905476
443921408
443939426
444000285
444013270
444016802
444054845
444062319
443607460
443615034
443616719
443748579
443967989
444017024
443594486
443643101
443662648
443663125
443695572
443698527
443729371
443730692
443737341
443739115
443752415
443756556
443757117
443760822
443781125
443788229
443791454
443810874
443836630
443867767
443890199
443893748
443919725
443946405
443960935
443966486
443971700
443984505
444008486
444022891
444032346
444035018
444082689

 

Loan

Number
444026892
444070635
433888286
443631544
443695440
443919550
443938857
444034730
443726179
443803416
443814652
443607023
443649918
443731849
443817440
443919915
444073456
443745856
443758693
443758925
443831722
443601679
443974696
443745294
443800099
443945555
443954904
443616412
443732730
443743786
443792924
443884689
443891171
443988597
443697297
443708748
443739438
443838867
443854013
443869441
444003040
443871363
444075014
443584008
443638929
443697545
443707849
443721170
443772256
443842521
443848643
443925052
443998257
444000038
443609888
443714886
443737044
443750781
443863840
443897376
443924576
443971098
443621826
443635784
443642491
443659164
443667555
443674585
443682562
443683826
443704945
443707138
443730775

 

Loan

Number
443667712
443679642
443715701
443769617
443894787
444012785
444040000
444045009
443666581
443717012
443908207
444020242
443749536
443798392
443804505
443993043
443633151
443642715
443734553
443953146
443980032
444050868
443617006
443636329
443701164
443787858
443858782
443962287
443986260
443645221
443799804
443840954
443947494
443982335
444010862
444021885
444024608
444048680
444055537
443777040
443823802
443840103
443905989
443972245
443976436
444005466
444066260
444081558
443626452
443776125
443804075
443851027
443852348
443882477
443960828
444069637
443630264
443641402
443659461
443787569
443800628
443828637
443884549
443989272
444024582
443777792
443840756
443843974
443988365
443612726
444018147
443188677
443746763

 

Loan

Number
443605100
443622097
443636139
443655659
443672175
443788872
443803135
443913686
444072532
443728340
443774690
443888854
444018618
444065866
443621685
443788484
444036016
444045611
443612700
443625421
443674890
443707419
443761952
443910575
443949839
443597687
443610571
444028708
443654652
443688288
443881206
444056212
443635610
443641659
443865571
443835160
443830328
444058309
443611199
443831474
443986138
443666821
443789482
443797196
443937875
443639323
443648076
443684170
443686357
443691647
443716048
443734025
443806807
443826516
443866066
443887625
443923156
443926761
443928528
443936489
443948096
443948492
443974852
444020283
444043210
444064125
444064992
443634902
443651732
443711031
443744032
443821541
443828991

 

Loan

Number
444048425
443588223
443603113
443610019
443614920
443616149
443653712
443784806
443831854
443893987
443896253
443926753
443949417
443953914
443955398
443995881
444011761
444057111
443722541
443758586
443950712
443536180
443637673
443640396
443676796
443687652
443691506
443699566
443739198
443802640
443804083
443808001
443809256
443835418
443868815
443942669
443983721
443996905
444008494
444018824
444088249
443702774
443737515
443766340
443833025
443878160
443893565
443961222
443971627
444018675
444021125
444033948
444056113
444057194
444057913
444084180
443626247
443668694
443679550
443689724
443699806
443701073
443816723
443883392
443948088
443971601
443987334
444040422
443617220
443703160
443708219
443750799
443778733

 

Loan

Number
443878947
443908975
443964796
444011993
444030803
444078851
444085880
443643721
443661335
443662093
443698824
443795026
443826706
443833116
443840772
443977400
443638077
443670765
443802764
443816699
443825112
443920525
443968276
443996780
444069355
443742846
443950670
444051346
444064323
443662184
443677083
443772611
444015200
443610035
443619598
443682794
443762323
443789334
443789672
443825823
443825872
443858220
443880455
443892278
443949854
444009864
444018790
444038038
444041479
444075808
444088256
440754430
443595616
443613682
443652383
443661715
443708888
443715859
443866397
443910997
443996889
444013890
444035885
444043624
444071401
444085161
443697917
443844907
443974860
444008882
444023907
444034482
444084768

 

Loan

Number
444030753
443586748
443587878
443618475
443622600
443662457
444093058
443609730
443610100
443752282
443779046
444065304
443819636
443897079
443918693
444043947
443665096
443983614
443744305
444019723
443780317
443780127
443914841
443941703
444056618
443671037
443612148
443708284
443934666
443723564
443796602
444049159
444053912
444022982
444031595
443605779
443655113
443835806
443885777
443946637
444019467
444023725
443586581
443611801
443624416
443675996
443738075
443744024
443752969
443767405
443774799
443814116
443936646
443946512
443953351
443970926
444086573
443963616
444061030
443690227
443766316
443798525
443933411
443613047
443650593
443654199
443682943
443684196
443712542
444005037
444071385
443627880
443642145

 

Loan

Number
444011340
444031728
444053078
444053185
444083232
444084271
443598628
443657762
443780325
443801766
443872767
443889993
443893284
443964051
443986500
443989827
444050892
443656582
443710975
443765649
443947072
443951728
443955489
443971585
444072771
443600101
443785092
443842398
443939830
443943121
443956057
443723804
444024020
443815428
443880091
444016612
443628615
443674577
443709894
443814140
443906961
443591318
443886122
444003453
444034383
444075063
443809504
443584438
443881495
443952973
443819271
443647953
443740568
443780572
443795323
443818109
443900345
443947551
443959366
443682331
443935119
443982137
444015549
444015747
443771340
443840194
443990999
444040539
444062731
443921242
443948716
443640826
443850011

 

Loan

Number
444029912
444044358
443773684
443903778
443905450
444038269
443905716
443686480
443776158
443789151
443997044
444018899
443633300
443795703
443820501
443786975
443837000
443837240
444013981
444032924
444052344
443643325
443646906
443968763
443633417
443652235
443791843
443914999
443982681
444032858
443732169
443788450
444084545
443645510
443940697
444023063
444055917
444074033
443592928
443619580
443650924
443757851
443831243
443841143
443900279
444052633
443634563
443647367
443746292
443750542
443873070
443962758
443966148
443989363
444028807
443746359
443756564
443842091
443877121
443934427
444082267
443911896
443590971
443698782
444059620
444058598
443618699
443636972
443782206
443800230
443935655
444004071
444019657

 

Loan

Number
444064414
444086359
443593991
443966189
444075238
443581426
443583976
443675137
443696083
443700471
443704937
444005433
444015820
444041644
444056220
444060339
443591698
443619853
443635420
443692025
443703673
443706726
443724612
443734017
443749262
443749544
443768148
443775226
443775747
443778311
443780051
443805122
443824586
443841838
443856638
443869946
443886171
443888946
443979372
443983226
443995808
444008007
444013882
444037105
444042873
444074645
444082358
444088033
441865243
443822747
443898952
444086896
443610423
443660741
443692272
443770011
443883376
443899380
443930862
443942750
443956081
443987615
444010425
444018188
425924271
425554292
443727771
443809694
444061071
443927405
443971460
443696760
443625637

 

Loan

Number
443981469
444007892
444036123
444068456
443729918
443869870
443787841
443667225
443684345
443698071
443722632
443733514
443757141
443838859
443860556
443893722
444043350
443647623
443657432
443717772
443733340
443734702
443748934
443766076
443771548
443775572
443790837
443802038
443806153
443823042
443831565
443849450
443865605
443881560
443896626
443898283
443922596
443948526
443969449
444009559
444039507
444039630
444050637
444050702
444089411
443619499
443620042
443634555
443666862
443681317
443692181
443693957
443718341
443729199
443798160
443828314
443837356
443849351
443854112
443857776
443864731
443866579
443869953
443880554
443891726
443892955
443924337
443996178
444006563
444009708
444031264
444037550
444038186

 

Loan

Number
443828959
443918487
443936497
443967245
443996723
444001465
444002794
444013478
444013627
444014005
444022651
444037303
444041529
444044622
444077960
443610480
443832688
443922968
443697602
443601836
443608252
443782016
443826052
443729793
443939137
443973375
443599410
443852900
443957865
443672357
443746789
443843461
443965926
443988332
444036149
443604541
443651278
443859277
444005144
444046882
444081632
443670609
443732375
443858709
444070494
443652409
443669239
443711528
443810403
443874557
444006324
444033377
444037592
443586714
443708714
443718713
444025555
444077424
426515029
443603782
443605571
443634407
443693155
443707153
443720792
443725890
443750708
443776117
443819446
443833371
443933395
443942073
443991468

 

Loan

Number
443628953
443687264
443747910
443960174
444030894
444053201
443698774
443781430
443900055
444029904
444040786
443636162
443870225
443877931
443895651
443585583
443781240
443826862
443949326
443984083
444035059
444068076
443614177
443745112
443732078
443858253
443620059
443847124
443866033
443881958
443624689
443642863
443649710
443716766
443741616
443781505
443813340
443815055
443816335
443820808
443824636
443827852
443833991
443841481
443841804
443871413
443873575
443881990
443917976
443944129
443965470
443991666
444016943
444039366
444085724
425903713
443601489
443635966
443768668
443820196
443584123
443585575
443591276
443618053
443642103
443645577
443691241
443708896
443716253
443732870
443799135
443805882
443820048

 

Loan

Number
443682620
443803275
443842810
443753892
443994249
444033112
444067581
443756291
443780267
443793757
443853056
443854401
443943543
444031553
444065247
443596580
443835202
443903497
443590880
443721238
443787817
443821129
443795117
443930110
443952908
426320438
426436366
426513982
443783600
440677672
443605928
443677729
443700539
443728860
444058010
443593256
443599071
443628631
443743869
443809983
443826953
443828223
443883020
443971213
443976121
444026835
443755921
443874763
444060792
425880689
443697115
443804901
443869391
443893904
443761010
443856679
443875539
443955976
443997861
443601554
443627989
443687769
443833397
444002497
444014344
444028922
444028971
444074017
443615182
443865688
444070668
443588785
443663398



--------------------------------------------------------------------------------

LOGO [g104017g40t22.jpg]

 

Loan

Number
443979125
444020630
444038566
444067599
444078158
444081178
444081996
443585948
443625686
443713573
443746979
443760004
443811955
443812656
443595004
443629175
443645890
443655717
443666805
443687496
443722749
443747837
443759030
443776885
443781315
443785001
443795406
443827506
443887195
443912845
443981592
443996400
443998216
444008015
444034425
444083414
443663356
443718788
443754825
443835509
443889316
443913439
443982459
444011159
444017776
444028955
444039754
444042253
443593538
443597000
443610761
443619036
443626916
443683453
443718960
443723846
443727086
443728530
443745583
443746581
443765573
443771555
443792049
443841903
443907183
443918107
443919220
443924162
443956669
443962345
443967021
443969704
443970702

 

Loan

Number
443654983
443824289
443852405
443909486
443932165
443952072
443971445
443669932
443742838
443835947
443872783
443907589
443740089
443937636
443961982
443966122
443971775
443982095
444004675
443918859
443953732
444022990
443604426
443660378
443766894
443859186
443623301
443690532
444076269
443691019
443789763
443910682
444059380
443647193
443759113
443807946
443960331
443972112
444073423
443619978
443679451
443712559
443808431
443815949
443971197
444042683
443894183
444078356
443708441
443779699
443828199
443895479
443801824
440701746
443663547
443680822
443743703
443780358
443790928
443807474
443918727
443943105
443973417
444028427
443763776
443873302
443875703
443939293
444042642
443622501
443772215
443780770
443781380

 

Loan

Number
443686324
443699392
443714100
443730650
443740832
443745922
443765862
443807102
443809348
443838735
443841952
443894555
443939129
444021901
444031926
444082416
443832480
444009757
443595657
443628227
443663372
443663885
443815014
443821483
443846084
443889449
443919006
444007017
443595483
443786439
443825856
444081574
444052161
443619689
443747589
443883806
443909411
443922265
443924659
444026942
443839139
444039846
443631767
443889050
443595566
443836515
443920434
443838032
443878848
443886908
443720503
444000152
443612569
443661079
443792601
443810882
443862255
443871934
443895214
443925375
444025860
444042139
444058739
444058978
443734199
443583919
443590450
443629464
443829239
443895750
443898382
443956529
444082929

 

Loan

Number
443711643
443753090
443821137
443923065
444008460
443746516
443869219
444008163
443729959
443607643
443609813
443633326
443633458
443658141
443668025
443688247
443771704
443869854
443875968
443984992
443993290
444019673
444021356
444063242
444080675
444084263
443794557
443665294
443676804
443735394
443776661
443852801
443948781
443590401
443704507
443857545
443868294
443989553
444014906
444039242
443706171
443753397
443784418
443874680
443878202
443912894
444064687
443831185
443862230
443883897
443914601
443917075
443974365
444040380
444048821
443792221
443830690
443954292
444010664
444012058
443773700
443894936
443927967
443969027
444031058
443667407
443935515
443591565
443603915
443721287
443769393
443811971
443887989

 

Loan

Number
443772496
443791371
443794458
443799044
443803671
443815386
443823414
443841283
443853429
443853841
443868039
443870951
443891700
443908199
443908249
443908447
443909015
443924246
443927124
443940523
443947148
443953955
443960513
443962725
443967567
443967757
443978796
443985254
443995543
444000004
444000061
444004667
444017354
444019665
444033757
444044150
444055420
444060743
444074488
444079016
444079792
443630843
443915285
443811617
443883459
443891981
443920400
443962212
443985304
444049571
444067045
443725304
443909825
443981014
443602495
443674999
443712773
443814058
443917687
444061105
434009601
443697230
443783311
443789821
443851456
444068530
443587480
443603865
443607429
443623533
443632179
443655204
443659206

 

Loan

Number
443644711
443726245
443963400
443590252
443603717
443621370
443634928
443662754
443684790
443707567
443724687
443793682
443808761
443813985
443872536
443960273
443976428
444044507
444046031
444057509
443582515
443582655
443590799
443629365
443649025
443651369
443692009
443726955
443824438
443958608
444001663
444027312
444058572
444058861
444067748
443743588
443866272
443912787
443919899
443973706
443981063
444067482
443597927
443645973
443769260
443974829
443588314
443629720
443640271
443750039
443756051
443773544
443780853
443893631
443894969
443897038
443908009
443938956
443947791
443953294
443991153
444086029
443601877
443598966
443669031
443692546
443713854
443721980
443736400
443793724
443807417
443819669
443852686

 

Loan

Number
443778766
443891619
444019160
443790696
443830336
444007462
444081210
444083554
443804372
443852215
443905435
444072060
444088082
443679881
443697347
443708409
443797394
443876701
443938287
443995170
444000079
444021497
443995253
443595525
444074850
443665070
443666151
443990957
444051742
444087902
443612981
443654512
443678883
443690235
443705587
443843123
443930128
443959184
443963574
443630033
443942156
443634464
443680459
443698493
443855523
443872403
443903844
443904511
443937859
443986690
444014229
444022925
444040661
444066146
444087803
443687900
443801592
443914627
443583240
443995196
443731070
443979877
444058721
443639927
443614755
444086862
443682174
443747829
443823497
443875927
443906383
444063861
443617899

 

Loan

Number
443845698
443869912
443872056
443872239
443876172
443890629
443952940
443975867
443978820
443986633
444047070
444050884
444070783
444082531
443458237
443741418
443809215
444056576
444067516
443604715
443676481
443711932
443731443
443733647
443761531
443777412
443788245
443788468
443817259
443820873
443823562
443997879
444016513
444017594
444018386
444057814
443667704
443826904
443878137
443940010
444085435
443598313
443636543
443640008
443643424
443647706
443712948
443744453
444017271
444041776
444071096
444085526
443635701
443673652
443723093
443621297
443863816
443973714
444083778
443595475
443841101
443944491
443978358
444023139
443888185
444055313
443583729
443607577
443650114
443739479
443811872
443868195
443958244

 

Loan

Number
443884572
443928049
443935366
444008288
443939186
443941067
443977590
444015218
444041693
443761986
443644133
443794003
443827738
443925920
443926092
444003149
444063143
444075253
444067219
443610415
443642731
443648142
443657218
443697792
443725619
443774336
443817978
443872718
443917778
443611256
443700448
443790159
443833868
443589445
443607007
443683594
443853452
444066625
443623996
443664404
443833785
443857719
443881339
443987003
443593868
443685169
443701099
443723325
443723911
443734090
443811286
443879036
443652888
443664370
443803382
443875372
443676754
443766241
443797519
443864962
443909221
443913421
443932637
443947601
443997085
444011050
444035042
444080451
443666102
443737119
443783659
443921275
443985965

 

Loan

Number
444048763
444085096
443594346
443598685
443619176
443626122
443652698
443685185
443694419
443712203
443715867
443726807
443731856
443753199
443793559
443853833
443871157
443873617
443898648
443913728
443930813
444019061
444059026
444061220
444062541
444079370
443606389
443627831
443640966
443656327
443713276
443828561
443911185
443937537
443966379
443970363
444013502
444023220
444076723
437389604
443634530
443750625
443741871
443776836
443781620
443799820
443808647
444056238
444057038
443618772
443689146
443865142
443993472
444036479
444068449
443792312
444003339
444050645
443727417
443866850
443933767
443992490
444061113
443876644
443914403
444037451
443617923
443624127
443656095
443716923
443724901
443726385
443809736

 

Loan

Number
443859582
444025746
444073225
444088314
443635248
443704895
443715339
443734223
443802293
443802723
443859475
443861729
443904818
443909528
443911433
443923867
443973052
444039309
444041321
444069819
443593496
443594544
443595103
443602750
443654306
443696117
443713250
443766399
443780440
443791140
443820535
443908918
443916671
443806435
443840830
443832746
443854419
443859301
443881610
443882386
443802608
443657341
443691613
443697891
443711692
443794656
443797899
443868989
443944087
444041438
426079679
443635115
443667993
443674270
443682877
443685896
443725650
443750534
443815691
443823935
443837091
444001523
443773494
443790266
443874854
425799319
443587928
443693148
443844196
443920756
443600895
443603139
443615240

 

Loan

Number
444085799
443617204
443680285
443603220
443832399
443866801
425437886
443642822
443854856
443993134
444059505
443226832
443761416
443772470
443773940
443964143
443968904
444048508
443623707
443627385
443694864
443813712
443993035
443995014
443674627
443697834
443738737
443804729
443807953
443838313
444012702
443587589
443590641
443603204
443664891
443670757
443674676
443677778
443679964
443727318
443737101
443742515
443823091
443911862
443912118
441114212
444083943
444089379
443674320
443760954
443878046
443891759
443807847
443864343
443988241
443641592
443643879
443674395
443765177
443794912
443802780
443812805
443825799
443832662
443845060
443847918
443878855
443904842
443922646
443938113
443971411
443996590
443995568

 

Loan

Number
443665195
443780200
443785696
443929955
443948427
443588421
443671862
443812698
443873260
443966718
443666896
443880489
443958574
444033773
443593298
443619895
443599493
443633102
443917695
443984323
444038780
443944996
443643853
443690318
443833090
443970876
443993076
444065718
443678990
443923677
444091144
443631981
443722335
444079420
443789904
443966312
443972682
443647698
443657135
443806062
443913538
443715610
443661038
443706049
443908363
443824776
443835541
443863980
443937644
444030910
443704143
443734397
443908959
443975438
443688304
443698790
443857875
443889472
444087530
443692637
443673553
443622535
443717400
443801105
443892740
443949474
443969399
443983069
444038749
444055529
444088280
443693817
443858303

 

Loan

Number
443893961
443919261
443988324
443589080
443661392
443686712
443793740
443825807
443840863
443844543
443945274
444037667
444049993
443625355
443748769
443773130
443854906
443981774
444037857
444053235
443855028
443896865
443920335
443803598
443872551
443908546
443933957
444062400
444064760
443739875
443884150
443891577
443750633
443942651
443948971
443957238
443957550
443986724
444003370
444032957
444035224
444047112
444088199
444039853
444085468
443740733
443805213
443810817
444058580
443818711
443952510
444011886
443770177
443896220
443586185
443698980
443797527
443941000
443651989
443604988
443692819
443724547
443933544
443944541
443669569
443676564
443884580
443909981
444027338
443771324
443793690
443856547
443867130

 

Loan

Number
444030779
444073498
443595210
443597612
443608435
443628409
443712351
443758099
443841267
443841325
443870910
444028534
443723127
443833876
443856687
443899802
444067896
444070510
444086060
443672811
443696695
443774278
443841614
443851522
443988290
426560496
443800768
443519053
443653514
443703392
443930045
443933072
443812813
444024459
443884101
443607312
443855879
444048219
443769708
443816103
443818539
443977764
443620273
443621628
443633276
443680707
443689567
443721543
443801253
443822739
443829098
443923149
443923735
443949516
443965645
444024160
444029458
444029862
444082887
443931795
443710223
443807243
426150561
443616610
443740634
443826458
443939467
444082721
443998117
443594908
443740386
443929732
443583463

 

Loan

Number
443646096
443702782
443728514
443774476
443799549
443992599
444040562
444065999
444082754
443943618
443684394
443704846
443795513
443862594
443924956
443748652
443776471
443841861
443903307
443998331
443705199
443752589
444070502
443821749
443855036
443916747
443962196
444056493
444068183
443626486
443647003
443653555
443689765
443695663
443741780
443845367
443641089
443959960
443625074
443725569
443744248
443598677
443829858
425553559
443693411
443848114
443888904
443895610
443969969
443697198
443799374
443845854
443846589
443929344
443992086
443996665
443509294
443590484
443625652
443633144
443680947
443698030
443741806
443769237
443824727
443839980
443855705
443872981
443876313
443886031
443947437
444057673
444076327

 

Loan

Number
444044994
444053979
444074520
444074918
444076228
443675186
443754155
443757364
443863428
443948419
443987540
443989413
443991138
444018295
444040505
444058655
443636766
437840226
443674221
443728985
443876081
443915038
443999867
443677463
443770367
444007132
444010540
443596861
443685854
443767710
443828256
443903729
443937149
443638465
443714951
443717152
443864863
443900964
444028625
443770755
443995659
443596291
443646062
443719687
443625611
443654553
443796677
443827571
443638747
443754239
443637749
444026504
426056081
444054233
443662812
443751714
443583885
443809900
444046197
443680962
443682141
443785142
443659834
443784574
444048862
443594130
443611082
443681507
443737705
443743364
443744776
443797964
443798897

 

Loan

Number
444025134
444067391
443658620
443751748
443869425
443745021
443834262
443961651
443642475
443682828
443724828
443757422
443759402
443780507
443807664
443895776
443904123
443926373
443938394
443946157
444011092
444011258
443689237
443704531
443602875
443688767
443757331
443771837
443922018
444038285
444064646
443719992
443873856
443891270
443851407
443992011
443626577
443970371
444028674
443644406
443653886
443691522
443635099
443757570
443806310
443806617
443834254
443961305
443965215
443986336
444013320
444023352
444087084
443856422
443906995
443950084
443962634
444012348
443668843
443795612
443879473
443922083
443994793
443586235
443790795
443937693
444044309
426183935
443863113
443874185
443927645
444063499
444075360

 

Loan

Number
443860499
443916242
443998935
444040612
444047120
444054894
443611041
443670237
443722517
443722996
443785720
443812573
443868948
443897905
443951264
443955570
443963673
443968573
443985999
444029383
444074157
443645452
443647144
443714712
443718093
443745633
443747977
443749890
443773007
443783741
443890504
443945894
443963368
444016844
443843230
443605688
443706460
443743695
443856356
443878327
443902234
443907738
443931035
443954771
444086243
443647458
443861596
443866140
443882717
443932991
443946546
443970975
444017750
444023543
444025464
443652227
443656863
443710108
443743596
443934492
443954557
443974621
443981022
443729397
443891783
443914866
443929195
444092209
443650056
443708995
443767884
443781661
443789961

 

Loan

Number
443844766
443857552
443858931
443908629
443983648
444027411
443857297
443891254
443596309
443735642
443791678
443671615
443700620
443785571
443796925
443883996
443935929
443937248
443981220
443998885
444017800
444074678
443772009
443793252
443824628
443910971
443988621
444051544
443766571
426389375
444043244
443769203
443726369
443836127
443591029
443643895
443698923
443705801
443727037
443733423
443739891
443822804
443828165
443869482
443942362
443950621
443956032
443956677
443961594
443962774
443964945
444039150
444041040
444045215
444057079
444063762
443609425
443614946
443618426
443656889
443662127
443665211
443667597
443672951
443685136
443715677
443715875
443733290
443740014
443751268
443758545
443762976
443768957



--------------------------------------------------------------------------------

LOGO [g104017g94s49.jpg]

 

Loan

Number
443981493
443995105
425872785
443591573
443623251
443652946
443663273
443686621
443733399
443735527
443759717
443804679
443819727
443585880
443589601
443606710
443678511
443702113
443704127
443719893
443727797
443751102
443769112
443784277
443785498
443785738
443801352
443805031
443832068
443843909
443860820
443882543
443902812
443927348
443956511
443974894
443977962
444010110
444074595
443694633
443593595
443597059
443627856
443649538
443659008
443670245
443677901
443803119
443911110
443919451
443961347
443965009
444011324
444034276
444046593
444072821
443847868
443850359
443892393
443973573
444008072
443610183
443663067
443668983
443746326
443776141
443827621
443834700
443881529
443881792
443896675
443899919
443655766

 

Loan

Number
443800198
443804463
443810395
443860226
443886734
443908181
443960455
443965413
443991815
444047260
444060917
444067235
443626106
443653076
443861893
444087605
425366127
443694468
443699483
443710579
443792916
443854229
443634852
443709332
443722871
443728258
443745799
443816806
443984802
444006639
444039978
444080410
443807169
443810676
443847710
443850805
443868617
443999222
444026801
444039374
444046023
443629530
443650445
443670310
443789870
443889357
443967435
443751433
443744164
443921192
444022503
444027262
444063176
437382302
443598909
443645304
443672647
443687843
443805593
443811401
443823984
443868468
443987359
444052914
444061360
443655311
443768106
443861554
443892500
444022156
443658653
443981634
443988860

 

Loan

Number
443735998
443855572
444066955
443741897
443913017
443926951
443760178
443822036
443918461
444084206
443645353
443625165
443674072
443692629
443700984
443756622
443814793
443883111
443977467
443991542
444035539
444060875
443594577
443696851
443722442
443906896
443916309
443928460
443934534
443981733
443990627
444066773
426385514
426197760
443817606
444035992
444043996
443898309
444028617
443596275
443705595
443707146
443713508
443742713
443819222
443964093
443975024
444003214
444021505
444037865
444057061
444068001
444083323
444087522
426503439
443701032
443716154
443745617
443751284
443833009
443855200
443860747
443615943
443687447
443926852
443944848
444007421
443746623
426257564
443675533
443783329
443875422
443892252

 

Loan

Number
443954201
443975115
443996988
444031124
444045504
444072144
443878533
443939400
443587019
443594338
443603816
443652797
443661764
443663935
443675426
443681820
443690979
443695564
443746474
443770086
443775614
443814512
443829551
443833603
443869201
443871876
443876073
443876800
443908405
443921309
443923081
443930490
443944913
443948021
443959036
443980586
443987698
444023006
444036594
444045546
444059885
443615885
443624119
443732664
443795349
443893615
444078224
443595186
443605894
443705793
443727524
443738208
443812169
443919378
443937578
444031306
444050660
443601638
443641923
443789383
443834460
443979208
444043590
443939418
444040844
444054027
443607908
443844584
443909213
443971759
444068290
444077176
443700042

 

Loan

Number
443704580
443705173
443719554
443739081
443753314
443763651
443763750
443770052
443813134
443813233
443827241
443828181
443855390
443872676
443876057
443876925
443894415
443895495
443902010
443913553
443916390
443921978
443924709
443925797
443965538
443980669
443984794
443998968
444028393
444032692
444036222
444060545
444061170
443915343
443626403
443650692
443657747
443660394
443680111
443680608
443684352
443728324
443816764
443850177
443865183
443866207
443896501
443900717
443921994
443947247
443951876
443959200
444014328
444032197
444037808
444040810
444073134
444076483
443973888
444023634
443848353
443998869
444023329
426435681
443589460
443782214
443817572
443830153
443847686
443878285
443949383
444033336
443597984

 

Loan

Number
443861562
443901822
443920970
443945308
443956313
443956958
443964275
443968722
444019889
444028898
444044937
444047955
444049316
443583570
443715834
443864475
443866967
443884663
443891932
443892203
443986732
444009062
444027346
444089098
440657625
443690565
443771803
443933551
443952007
443980792
444069546
443982517
444063788
443619804
443728183
443766092
443909130
443948740
444045942
443849369
443938030
443967880
443998745
444087720
443582028
443651856
443675590
443715966
443718812
443782768
443784988
443822226
443869631
443998711
444000582
444056063
443588819
443590682
443593306
443613716
443649496
443728118
443730254
443731393
443772454
443835855
443847785
443847975
443848064
443879317
443882113
443888045
443888631

 

Loan

Number
443943998
443956099
444059083
443775499
443775739
443804703
443849203
443924634
443959978
443762588
443834247
444037972
444058762
443721675
443729306
425633484
443903794
443940937
443941182
443952619
444036925
444041016
444055834
444071971
443729850
444067805
443951918
443635164
443639836
443695002
443752928
444075634
443849476
444046437
443612825
443740063
443892096
443951835
443632385
443654058
443693049
443777016
444049456
443584610
443636022
443645361
443688056
443785746
443820097
443845284
443875653
443880224
443977236
444023089
444032304
444034219
444074686
444087563
443935002
443658398
443733373
443742572
443761903
443873039
443649884
443652482
443865514
443874128
443897889
443981394
443996129
443636600
443718952

 

Loan

Number
438226441
443742044
443785134
443886973
443976634
444007330
443590567
443708482
443730106
443882956
444015572
444010235
443954672
444054217
443754437
443933577
443935671
443938360
443967401
443988274
443994082
444029250
444087183
443838412
443914056
443980958
443835103
443855580
444010011
443788039
443900154
444024111
443652391
443595756
443639844
444067409
443837398
444057202
444066427
443585542
443591292
443642509
443660089
443665427
443678669
443706452
443775929
443779301
443788914
443856216
443883558
443920590
443945191
443957121
443967039
443701438
443820253
443831789
443848569
443875695
443900790
443936976
444006266
443593181
443734652
443793286
443623913
443644018
443664982
443671946
443879887
443758412
443890413

 

Loan

Number
444008452
443864483
443954680
443673751
443592134
443598941
443602438
443623012
443628177
443652904
443689005
443694732
443774864
443784079
443801188
443803036
443815287
443831540
443846571
443856133
443871942
443880646
443915061
443922471
443934674
443939848
443946736
443979216
443982491
443993100
444002844
444013312
444014351
444022412
444033658
444035877
444063697
444071807
444078646
443701016
443709951
443775440
443777172
443783469
443972609
443976709
444045884
443901806
443878459
443645072
443894688
444053565
444064216
443623954
443643309
443644646
443688668
443820188
443837307
443966965
443985007
444024681
444092258
443617592
443750617
443590658
443596911
443733829
443886692
443965728
444018709
443624630
443931233

 

Loan

Number
443838941
443871009
443952098
443983945
444004493
444004550
444025878
443614029
443760277
443855895
443901855
443931266
443973466
444034318
443607247
443687355
443849591
443925706
444084537
443661277
443911870
443759279
443616370
443618442
443636741
443651922
443658042
443680574
443771571
443772264
443889415
443911177
443935598
443940051
443957360
444020879
444036917
444075071
443639059
443663083
443793054
443890983
443912076
425937430
443585369
443707161
443708904
443818703
443716055
443739305
443797352
443799853
443851134
443895297
444020275
444034748
444036420
443601505
443681580
443803697
443828512
443983119
443592910
443618764
443668736
443669445
443686662
443766555
443818869
443885538
443911136
443860366
444045728

 

Loan

Number
443918446
443949920
444004402
443742614
444079859
443935549
443947692
425909173
443664305
443853882
443860093
444005789
443612890
443624390
443630652
443780622
443796834
443802368
443821475
443830757
443893326
443916762
443924493
443950738
443955588
443962436
443984331
444026736
444046874
444060552
443654314
443800602
443801709
443877816
443883657
443958145
443984745
425822483
443711106
443787270
443787411
443799630
443835608
443848668
443855374
443863048
443911078
443941190
443996673
443650064
443710645
443753801
443788096
443806039
443825880
443858139
443917471
443920707
443713896
443739255
443955844
443651831
443657275
443673496
443748223
443770748
443863055
443992136
444009187
443949243
443628144
443928395
443650841

 

Loan

Number
443630223
443675707
443777628
443988811
443590716
443811682
443849211
443904610
443966031
444021976
443959887
443748009
443752167
443801899
443828595
443856745
443858550
444030423
443630751
443685953
443701446
443809967
443886429
443897566
443897145
443947429
444000616
443597083
443653605
443664057
443697479
443805585
443950910
444015630
444023014
444029854
444034326
444062889
443647177
443758149
443799861
444010342
444019731
444038061
444087035
443672886
443750260
443765565
443876206
443911953
443928932
443950183
443582374
443594247
443728670
443787478
443836531
443592027
443650866
443765987
443860770
444072573
444080782
444080832
443993258
444049829
443657705
443913264
443957444
443650049
443743729
443816772
443850052

 

Loan

Number
443912290
443674882
444047989
443894829
443927785
443644174
443695424
443928056
443807870
443913793
443963269
444088546
443728241
443955455
443589627
443847520
443850599
443936851
443742523
443863030
443896337
443979299
444080659
443815220
443608427
443660956
443732797
443782974
443788518
443804638
443804828
443817374
443846951
443849393
443914478
443979935
443992565
443999214
444042816
443599055
443594809
443800065
443650262
443743299
443767967
443992771
443700844
443802210
443898945
443709035
443785068
440754562
443468590
443639984
443658885
443683354
443684386
443714738
443720610
443761655
443770318
443797121
443799648
443807078
443829072
443858956
443870076
443923776
443940382
443995899
444049944
444065486
444073308

 

Loan

Number
443873898
443906672
443968672
443645965
443650320
443721733
443837414
443861398
443987649
443999636
443798335
443838974
443943675
444004295
444006977
444014237
443938915
443996707
444047948
443622964
443672480
443693825
443730965
443736905
443782750
443792957
443869748
443894217
443927876
444001820
444049902
444068910
444071468
443714829
443756275
443936398
443647078
443695648
443701602
443717533
443723531
443740642
443820998
443836150
443865787
443874508
443918412
443930201
443991880
444012256
444030076
444045793
443686381
443787775
443901509
443999669
443583422
443961677
443608070
443721873
444029052
443592639
443604848
443612668
443624317
443724117
443736707
443987631
443892112
443805783
444015762
444034813
444062186

 

Loan

Number
443737689
443591169
443594064
443614987
443623889
443631411
443641972
443679907
443701719
443788294
443791223
443829122
443832969
443850565
443878863
443897806
443958699
444014633
444066310
443872312
443936844
444024848
443869169
443601109
443642335
443653506
443657556
443694781
443720289
443723648
443773387
443780879
443790985
443832910
443856406
443860374
443862552
443868518
443943428
443973409
443990171
443999107
444003925
444011597
444026959
444033690
444084461
443794144
443966791
443968896
443987474
444001754
443691670
443721337
443804562
443886619
443892419
443695655
443762182
443917265
444062376
443694187
443710421
443619739
443621073
443648639
443652995
443695291
443725908
443747738
443759428
443764360
443771365

 

Loan

Number
443641477
443670674
443791090
443837067
443837141
444016463
444067631
443622188
443691779
444067573
443916986
443958228
443875877
443666656
443690672
443697255
443807961
443817580
443825906
443869615
443877378
443937933
443983762
444007967
443691183
443697768
443731880
443926415
444082564
444083513
443766423
443769005
443773924
443856703
443897467
443937925
444090971
443674510
444077895
443949490
443914080
443962816
444013684
443741749
443747613
443771985
443873781
443751342
444069025
443688882
443593835
443600648
443642210
443621172
443962527
443657804
443696109
444000798
443765581
443848890
443589999
425797107
443645635
443964283
443603535
443622790
443993019
443754213
443823158
443927819
443978176
443586839
443631262

 

Loan

Number
443872569
443879960
443903935
443920517
443926274
443972443
443992904
444043715
444093165
443632294
443682091
443713136
443748660
443769021
443776653
443887146
443889167
443919196
443949110
444019715
443600770
443664701
443671045
443678651
443711841
443735493
443744768
443780929
443810494
443825666
443868252
443956115
443970272
444016265
444041180
444066534
444081483
443592068
443682034
443694088
443707260
443730460
443810692
443811666
443877402
443894290
443940762
443951975
443985460
443996285
444030522
444053631
444059976
443619721
443658968
443684113
443687603
443719042
443722699
443856489
443858790
443982343
444016778
444037766
443641337
443649355
443744727
443893235
444002109
443759147
443802491
443942859
443991179

 

Loan

Number
443644232
443705579
443778485
443836200
443897772
443842463
443667134
443864772
443882030
444000632
444028567
444064471
443605720
443692611
443698956
443944228
443998455
444061857
443771811
443960521
443979240
443672738
443751854
443781406
443960976
444059158
443671086
443951025
443695945
443756606
443846530
443598057
443632237
443632930
443646328
443686118
443753116
443753355
443755632
443760939
443797154
443798186
443805486
443820212
443830260
443833736
443833793
443833819
443864434
443865324
443899711
443930615
443941117
443941513
443981667
443989488
443989538
444050397
444051361
444077374
443944749
444039770
444050256
443859111
443582952
443802566
443690086
443720495
443827555
440626364
441436425
443583661
443738554

 

Loan

Number
443795794
443813753
443843446
443848189
443854146
443958558
443969050
443997408
444050504
444057822
425509403
443719075
443967609
443709316
443727144
443728407
443734835
443744271
443811146
443840202
443859814
443890223
443923503
443620026
443692561
443747654
443760319
443768189
443923628
443949003
443979638
444000657
443636899
443648308
443656053
443686779
443787882
443834122
443997648
444019517
443598115
443603642
443662887
443766639
443767520
443770821
443804091
443834858
443853536
443880869
443982590
444018105
444021570
443583562
443682273
443785688
443806443
443813456
440688604
440698942
441140555
443991013
444027445
443593900
443633821
443774328
443873435
444039267
426227641
441009040
443586862
443604285
443609920

 

Loan

Number
443774286
443776877
443804877
443805965
443824867
443825682
443826888
443828108
443869730
443875588
443904677
443931365
443931530
443941885
443961552
443981253
444003701
444030084
444042238
444073936
444075816
444076103
443658638
443773189
443892930
443969936
443591359
443645460
443808316
443859889
443908843
443909387
443974746
444042196
444071054
443722525
443838016
443597174
443638846
443658695
443717988
443728167
443818117
443913496
443970751
443618202
443654892
444001366
444019046
443618335
443763511
443933759
443936562
443619473
443647342
443674742
443692595
443708060
443748249
443864301
443485974
443602883
443611348
443616826
443617626
443621644
443623160
443655451
443688692
443689120
443704473
443709746
443710017



--------------------------------------------------------------------------------

LOGO [g104017g79i44.jpg]

 

Loan

Number
443661046
443706270
443724760
443728704
443732474
443766779
443786306
443907159
443918875
443921077
443939517
443973805
444033294
444084362
443599105
443608559
443637400
443663752
443715487
443751250
443762190
443798129
443814694
443845474
443875265
443880661
443906326
444029334
444061675
444061741
444070155
443589163
443617964
443678180
443723150
443731658
443809538
443828140
443856737
443866975
443889381
443960992
443968409
443975859
443990940
444007819
444025282
444048961
443600218
443615711
443627344
443635479
443637509
443649298
443650908
443651625
443656038
443667522
443668686
443728902
443729363
443736178
443745013
443779541
443797717
443812029
443816269
443824669
443849138
443849732
443849807
443890215
443908678

 

Loan

Number
443652243
443829338
444039713
444054563
443748462
443832977
443931886
444052179
444072334
444077630
443597463
443633672
443655873
443694070
443704861
443716006
443735055
443745419
443778634
443807177
443887948
443893060
443904503
443911987
443936778
443998638
443672407
443819495
443933890
444004469
444013155
444041875
444086508
444087514
443677919
444023048
426040309
443666219
443676853
443700380
443757943
443773643
443810999
443839816
443923693
444074496
433922572
443897186
443971437
443993787
443993951
444062616
443782057
443904529
443607411
443740451
443755541
443892427
443926563
443987490
443997507
444020887
443653233
443655022
443747357
443838123
443853387
443892062
443997366
444049464
443602313
443792205
443864244

 

Loan

Number
443975636
444067821
443653704
443715099
443731674
443734058
443808183
443935317
443991625
443832290
443839683
443859137
443765482
443822531
443866470
443905955
443971692
444021463
444074801
443705637
443811880
443923362
443967526
444000319
444047633
444064570
443644653
443665112
444010649
443834395
443999032
444019913
444057145
444059133
444072243
443796164
444064075
443709514
443736947
443925524
443991203
443682471
443960067
443701859
444009419
444066104
443865076
444035257
443606215
443629654
443632369
443713011
443856323
443894837
443904461
443723697
444002786
444058846
443617790
443868112
443871066
443672548
444065601
443632260
443657945
443777529
443838776
443939335
443965066
443979273
443618236
443694328
443814363

 

Loan

Number
443815865
444039606
443598479
443778964
443792767
443605936
443654413
443814223
443822424
443768387
443778451
443806740
443883129
443895636
443986948
444023998
444047963
444062657
444064406
443790167
443867239
443998133
444040281
443586706
443673579
443778626
443810098
443830740
443830906
443845169
443845276
443856869
443945746
444021596
444073092
443950191
443608567
443642434
443684519
443687116
443887096
444038764
444062749
444062756
443666110
443673900
443904859
443943808
443966643
444011704
444031074
444031991
443672365
443585781
443678768
443657051
443684402
443734116
443790670
443898267
443965595
444007249
444016596
444024095
443889225
443607791
443685243
443729488
443888466
443903406
443652359
443982830
444052856

 

Loan

Number
443639869
443720644
443722533
443878004
443972732
444033815
444050793
444082697
443656905
443660725
444044192
443599725
443654900
443664867
443672308
443716535
443793344
443827910
443835301
443865449
443933528
443994876
443581764
443625660
443706486
443711817
443757745
443797287
443803770
443826524
443830963
443940168
443960786
443961115
443965207
443973771
443982061
443984687
444008122
444036446
444074660
443619135
443624069
443640222
443669452
443768742
443771472
443787932
443925060
443925318
444001994
444041313
444056428
444084719
443912456
444039333
443789003
443821640
443874482
443906169
444045983
444055503
443783394
443625991
443688981
443923255
444059497
443906870
443615018
443770573
443841416
444036024
444069660

 

Loan

Number
443890009
443930664
443934112
443978523
444026769
444034292
444053441
444059463
444070445
444072003
443852645
443906391
443961628
443962139
444020978
443615208
444027478
443813548
443928999
444079552
443873393
443942826
443974209
443991195
444039739
444083679
443627898
443763933
443782636
443810684
443815980
443859822
443869532
443889787
443963988
443968839
443581996
443621347
443779020
443865969
443934302
443939053
444024921
444063457
444084586
425903465
426516555
426118311
443590492
443607270
443654603
443704812
443759998
443765185
443808639
443839618
443849997
443854658
443909395
443930631
443933874
443945910
444022321
443604087
444065239
443891007
443946587
443978085
444036669
443682927
443792056
443954029
444057384

 

Loan

Number
443930367
443766613
443922034
443661053
443909601
443635867
443687421
443638689
443711973
443813530
444080188
444086201
443600614
443672605
443694203
443714274
443747571
443787767
443795307
443958921
443964432
444045595
444075691
443800909
443656020
443705728
443876388
443880141
443890975
444001002
444004527
443589197
443602347
443612619
443655220
443668116
443733050
443885561
443887377
444031421
444041792
443707526
443895826
444025225
443896972
443857099
443897434
442189494
443594197
443601547
443628334
443649967
443768320
443819958
443825351
443832928
443838495
443885710
443910062
443947239
443985494
444021034
444022669
444054605
443828868
443834882
443999479
443990387
444012710
443679782
443754726
444038483
443777545

 

Loan

Number
443946561
444024699
443858568
443589783
443599527
443884929
443597893
443699848
443805395
443625462
443727680
444061121
444067839
443590286
443716360
443818422
443879754
443803614
443854740
443604103
443709720
443845862
444086631
443584511
443645205
443685789
443718671
443720974
443742499
444017065
444042220
444057400
444083828
443690177
443701297
443701677
443709373
443928775
443929831
443936661
443944186
444050322
444066500
443847538
443859657
443611389
443790720
426291936
443873732
443934435
443963897
443703905
443713680
443897970
443911425
443640750
443761374
443795620
443814546
444083968
443644687
443842844
443914767
443991302
443997820
444017347
444034698
443693791
443665450
443767272
443772223
444034664
444020960

 

Loan

Number
443931852
443665740
443843685
443914205
443596127
443632997
443748033
443785332
443806211
443901376
444067011
443784053
443955430
443958830
443634597
443803515
443739792
444082135
443641931
443794060
443826433
443860085
443977319
443998919
443712807
443791363
444042964
444022016
444052849
443673157
443617055
443811567
443800438
443827308
443853569
443949219
443950019
443972781
443974688
443996103
444001101
444004964
444053128
444066666
444093090
443584925
443599345
444064661
443593413
443598594
443605514
443695408
443866215
444075873
443984869
443633391
443635511
443704721
443966171
444012892
443598735
443793195
443955497
443761184
443764741
444014526
443571872
443632146
443932694
444034870
443595574
443807029
443989629

 

Loan

Number
444082192
443633490
443688387
443726096
443726211
443729991
443730916
443797022
443798939
443799127
443828173
443831904
443865613
443872031
443878129
443890462
443898507
443958517
444012629
444040372
444048797
444051593
444078547
437386766
441047909
443632120
443660790
443692173
443749692
443951462
443890942
443638432
443665831
443673546
443676069
443718069
443820261
443846415
443859319
443880794
443885132
443944673
444074348
444037964
440456895
443586052
443604079
443663653
443697982
443703269
443736558
443743190
443769435
443801402
443811997
443815402
443846696
443910815
443910930
443945241
443949276
443960208
443987391
444026652
444031892
444084982
444089825
444092522
443664727
443738463
443774914
443939590
443962717

 

Loan

Number
443660246
443738133
443766167
443816756
443851720
443862933
443934385
443996921
444000301
443650205
443750948
443846704
443857909
443913157
443971999
443991492
444015440
444041651
444057608
443600846
443707450
443723416
443751110
443779210
443780226
443826383
443858626
443802509
444044911
443637590
443985973
443622915
443672993
443832712
443859731
443933049
443996533
444034649
444044655
444049951
443585831
443591748
443595608
443643788
443660543
443668074
443828488
443878962
444021430
444065783
444069579
443766787
443917414
443929617
443970645
443988530
443996939
443600671
443634118
443667043
443699780
443711353
443859830
443909379
443919279
443928759
444009310
444043723
443642079
443661830
443811328
443671847
443581145

 

Loan

Number
443856463
444047138
444039457
443588272
443588462
443684808
443779251
444064380
444082812
443624721
443702683
443983747
444081939
444087555
443746797
443838024
443984190
444035372
443681911
443684824
443977624
444074579
443563572
443582457
443586201
443587241
443589957
443596820
443626841
443642129
443646088
443647631
443649397
443667050
443692678
443702964
443728555
443757158
443798038
443800719
443813605
443830476
443833686
443850938
443858238
443882600
443900733
443941422
443981790
444022354
444035489
444052823
444058689
443986203
443664453
443673264
443643135
443690854
443700570
443768643
443798350
443829973
443845581
443895628
443897368
444031439
443671805
443728209
443741822
443765912
443787940
443821145
443894241

 

Loan

Number
444086979
443717236
443992466
444072151
438240277
440667285
441113941
444001242
444038467
443630736
443785316
443819305
443938790
443961990
444012603
440465805
443524129
443746060
443813035
443939210
443678503
443819750
443832936
443848023
443882105
443904156
444063135
443604376
443713110
443771175
443776521
443949722
444016497
444069983
443806799
438204596
438229825
438230765
438238453
438239030
438770463
440625325
440629269
440631885
440739282
443656525
443762604
443958079
443621412
443629134
443857404
444054241
443832811
443946322
443947627
444094197
443591136
443700034
443783352
443891510
444037949
443823182
438227365
443583133
443770029
443814306
443883681
444025712
443613344
443740725
443688536
443726757
443735436

 

Loan

Number
443606249
443676861
443937651
443632096
443707559
443642186
443660535
443676382
443818745
443880851
443914213
444018394
443805726
443848163
443830138
443992276
443657176
443725932
443680103
443714647
443727813
443967047
444006514
443871355
443891148
444044275
443756739
443887054
443892963
443904057
443751821
443827514
443924964
443817457
443832563
443902598
443957857
443983259
444019624
443610118
443617410
443708854
443748413
443878699
443968466
443990593
444025548
444052203
444066328
443600473
443642616
443762711
443795497
443838271
443887567
443999495
444042881
443930185
443584099
443706072
443904917
443675632
443724174
443874037
443881859
444059521
443620570
443641345
443755137
443980941
443994439
444026355
444040513

 

Loan

Number
443827183
443892872
443892914
443899158
444042634
443596424
443597661
443980610
444019319
443691845
443608377
443657291
443788252
443942263
443940176
443964531
443991724
443582549
443593231
443939954
443593629
443838263
444019954
444036347
443802046
443826417
443863683
444082101
443844246
443729967
443744883
443783980
443853932
443958947
443992094
443992540
443645189
443647862
444066781
443758057
443771258
443769385
443781992
443814710
443915582
443931514
444056675
443674148
443767439
443830823
443862636
443608336
443620166
443626783
443653787
443658380
443667548
443667936
443671516
443722798
443728357
443729660
443736541
443747522
443748215
443758214
443763198
443764824
443790126
443794169
443808480
443813241
443836432

 

Loan

Number
443746300
443986799
443984455
443608013
443681770
443721535
443733969
443803267
443815642
443991310
444081889
443661889
443749478
443819537
442249116
443689849
443776190
443800156
444033062
444065262
443958467
442279337
443634290
443805262
443729298
443837745
443676192
443886940
443890744
443892633
443613310
443616776
443621800
443625751
443642467
443666318
443678628
443699830
443731948
443756887
443783097
443828769
443839808
443849898
443880505
443999115
444036867
444054290
443695010
443726633
443740964
443967955
443973102
443763875
443689807
443923966
443601513
443627807
443643432
443651062
443673124
443736681
443746730
443769401
443800081
443964655
443991633
443675772
443859038
443915608
443922067
443988183
443771886

 

Loan

Number
443993985
444020564
443816376
443862842
443866330
443866652
443637129
443752217
443668231
443770581
443795752
443803952
443999289
444072367
443586649
443708375
443737507
443864509
443921960
440666311
443597562
443622212
443662630
443669817
443701776
443711882
443715289
443718697
443720628
443723663
443726138
443726963
443737291
443742176
443761945
443765276
443768452
443776083
443781646
443792684
443794185
443795596
443849294
443862172
443867999
443877766
443879291
443879309
443880364
443927637
443930581
443930847
443935101
443938782
443939392
443949870
443991401
444015663
444030308
444052286
444074249
444077861
444084149
443619929
443666011
443666086
443757505
443785118
443804042
443953153
443954466
443979992
443989769

 

Loan

Number
443929385
443768940
443968524
444001937
444036826
443585799
443613351
443668413
443690698
443719125
443768916
443791827
444052971
443901129
444084388
444087639
443831128
443845151
443935689
443961164
443981261
443975339
443906904
444038640
443837315
443558887
443856091
443705280
444001127
443781893
443980594
444032569
443699889
443862347
443706023
443971791
444017396
443771019
443630918
443679246
443605266
443791744
443828348
443781349
443875802
444032544
443581780
443722970
443954185
443991500
443819859
443856661
443693536
443695986
443701313
443739263
443800339
443911961
443796446
443607668
443626346
443664925
443772694
443788534
443829627
444005680
444061576
444064281
443981717
426545992
443797808
443315247
443658760

 

Loan

Number
443618665
443696976
443756119
443806989
443871603
443934807
443962238
443962782
444006969
444036941
444054837
443786207
443880133
443893342
443929807
444075683
444078752
443626726
444036503
443691829
443828983
443600606
443658588
443755335
443758156
443828934
443921630
443979430
443589106
443592225
443622469
443642525
443683800
443726849
443728076
443747332
443767561
443777677
443929757
443991641
444087373
443604202
443707468
443755913
443885371
444000293
444010706
443589213
443694856
443771902
443972724
443986419
443998166
443999628
443688445
443586599
443622956
443629498
443742150
443742226
443845722
443885702
443912589
443953815
443959945
444009781
444027460
441140589
443588744
443726039
443838719
443857255
443914734

 

Loan

Number
443711247
443724844
443738943
443747100
443790407
443798681
443825310
443827928
443837588
443841721
443848007
443852736
443877030
443915137
443935861
443943972
443969019
443999081
444027114
444029375
444034243
444038517
444056485
444075311
444076517
443592100
443614623
443656368
443671714
443687926
443736897
443741145
443746904
443753876
443766837
443790068
443853445
443855077
443892179
443918131
443954839
443960489
443972906
443982574
443994389
444006043
444016489
444032676
444044887
444077911
443649371
443661095
443661368
443711833
443767678
443778444
443810825
443829460
443855853
443855887
443856109
443641550
443659297
443722939
443863956
444019871
444027544
444035158
444047567
443616446
443710074
443807516
443813050



--------------------------------------------------------------------------------

LOGO [g104017g99k11.jpg]

 

Loan

N umber
443926936
443938253
443954482
443978168
443979943
443983440
443987433
443996459
444030274
444030464
444040521
443598545
443605795
443698857
443779111
443849716
443865779
443979059
444010391
444010979
444023600
444043939
444044812
444047872
444051098
444052617
444056030
444067540
444082655
443677299
443692389
443864848
443952262
443991849
444018238
444059836
443611298
443623269
443739917
443796594
443925482
443934096
444035067
444037253
444066633
443644273
443662580
443664511
443700810
443807904
443817549
443830393
443951439
443976527
444072094
444075923
443679667
443869987
444028039
444054803
443614292
443637426
443652631
443662291
443668934
443723176
443742945
443750765
443765839
443867585
443873294
443874326
443900311

 

Loan

Number
443930722
443944319
443686415
443692439
443816855
443818778
443864319
443967443
444054308
443873583
443925730
443707385
443915541
443919840
444049142
444064935
443631932
443644083
443853692
443739727
443851068
443661798
443663968
443691738
444020093
443046990
443730825
443750658
443844899
443626973
443657309
443658059
443676234
443681085
443681226
443685615
443690250
443694179
443705702
443709977
443716709
443720453
443723101
443740139
443774203
443775796
443807631
443812607
443813290
443818299
443850672
443854625
443891791
443908124
443914460
443936265
443955653
443984216
443984281
444006308
444012520
444028385
444061725
444081244
444086706
443751680
437195498
440632503
443679923
443687793
443726401
443767108
443790761

 

Loan

Number
443823166
443877113
443909700
443771506
443824008
443921226
443989496
444017339
444022362
443613013
443895453
443990007
444043400
444047195
444087589
443603774
443607544
443622519
443662564
443664040
443737135
443771423
443780044
443792429
443801782
443815501
443844865
443913975
443960422
443973755
444006035
444009997
444035612
443633359
443742481
443763222
443780432
443954045
443993142
437387632
443657507
443761762
443808266
443961537
443782867
433989936
443656111
443698295
443864210
443784731
443931480
444070080
443603881
443722061
443802913
444049217
443839329
437389976
443781414
443863204
443921291
444053433
444076673
443818349
443958798
443581400
443600192
443607999
443636857
443663349
443664503
443734918
443817879

 

Loan

Number
435965819
443635719
443853478
443621321
443693247
443713003
443766001
443788112
443953864
443602420
444091748
444079750
444081384
443662762
444005896
443685698
443264213
443630512
443630769
443718739
443791546
443977699
433876539
443914874
443931787
444014732
443597299
443655063
443614052
444066120
443738851
443774161
444043228
443601182
443628540
443631288
443669577
443673413
443680764
443713474
443739636
443748611
443767017
443836010
443861687
443894811
443926670
443963442
444022263
444031009
444062822
444077275
444077572
443843321
443954730
443955208
443956255
444045561
444050090
444087936
443705629
443780374
443792650
443815550
443995477
443567714
444082895
443719190
443733118
443738885
443743638
443769765
443829437

 

Loan

Number
443919964
443821467
443861422
443930698
444025795
425838489
443581715
443614151
443615059
443637558
443669767
443679113
443679469
443698378
443765391
443765763
443767215
443785340
443789797
443800552
443818372
443827456
443853064
443854534
443894720
443951215
443960323
443966338
443966973
443968284
443982855
443989249
444025258
444036552
444084446
443598503
443629563
443664487
443691159
443802350
443818166
443828439
443832126
443865209
443883038
443923834
443975776
444011829
444020044
444040752
444053698
443755962
443846597
443868922
443690920
443694674
443903687
443767116
443922927
443933429
443627146
443801790
443925870
443968532
444027718
443892575
443595988
443669973
443735840
443800073
443858071
443744750
443586474

 

Loan

Number
444060636
443846464
443939772
444002125
444011878
425239027
443585211
443756507
443814330
443938683
443989215
444011266
443836390
443766407
426537510
443731278
443848775
443862990
426450318
443771894
443961602
443917240
444069835
444079362
443861190
443685904
443975008
443682950
443803556
444010623
443746680
443778071
443930656
443992847
444042386
443755020
443915749
443665435
443844725
443852660
444069462
443630959
443661285
443670898
443805338
443865498
443870688
443917703
443986807
443941661
444062509
444068316
443883152
443633995
443715222
443800644
443911540
444070072
443606447
443669072
443689617
443695903
443959051
443961818
444043921
444050462
433931599
443884747
443864046
443952890
444025415
444069108
444086912

 

Loan

Number
443953757
444055354
443591219
443686530
443730064
443752332
443807003
443883087
443985411
444008650
444031215
444056295
444093769
443585625
443685748
443688171
443917190
443969290
443649439
443708268
443742580
443925250
444030498
443667670
443730247
443775259
443802228
443824164
443903216
444078398
443743935
443762612
443806484
443853809
443876107
444017479
444019186
444021547
444036966
443601042
443604343
443648746
443654215
443910831
443984364
426281184
443685276
443705520
443716451
443720669
443789953
443803549
443877287
443900659
443918685
443945019
443980909
443994827
444004386
444045280
444054993
443646245
443660519
443663141
443664164
443750013
443790423
443814843
443860267
443881925
443974456
443654942
443671110

 

Loan

Number
443645387
443693585
443901285
443976659
444084040
443897814
443683651
443875828
443937099
443927512
443960851
443613781
443647326
443838487
443839121
443851662
443959648
443962402
444057087
444002554
443708458
443786421
443958616
444005557
444040273
444042501
443590559
443630884
443701131
443896543
443778972
443811351
443852199
443912324
443916267
443918669
444003255
443798749
444017537
443725833
443731864
443796263
443850250
443852421
443916960
443935242
443972286
444022644
444047062
444083661
443584727
443593777
443625561
443630686
443649116
443668561
443676143
443710462
443723432
443750070
443763073
443769625
443855465
443871173
443908595
443916234
443947320
443959093
443959382
443962626
443973094
443974399
443979265

 

Loan

Number
443782263
443859707
443906474
443658919
444058994
440688646
443633185
443676440
443806906
443859368
443904164
443906201
443950530
443977004
443986898
443999719
444082705
426077335
443594122
443625397
443649959
443665260
443699079
443707955
443709902
443761804
443899893
443905971
443975354
444042717
426352852
440648764
443632245
443846910
443850532
443958640
443744057
443863857
444016448
444031173
443836838
443923024
443934187
444025522
444038970
443607619
443675806
443801485
444002752
443597729
443656236
443746862
443764535
443770904
443788153
443831532
443865415
443885645
443943204
443974795
444001598
443642798
443757984
443763644
444021679
444034391
437391964
443699277
443711866
443774468
443968938
443809199
443887591

 

Loan

Number
443786082
443653100
443688163
443792940
443597232
443670187
444032973
444063796
443589361
443604616
443665138
443673538
443731906
443769419
443852058
443861695
443936224
443981287
444025274
444033310
444067623
444079578
443740220
443792908
443801220
443940705
443964150
443969555
443969837
443990569
444016141
444037089
444057616
444064752
444072664
444078844
444082234
443810833
443855556
443889670
443978408
444072722
443602669
443630058
443641899
443677646
443738034
443765698
443812094
443960901
444063481
437391493
443893250
443989017
443201843
444002430
444021059
443887351
444029466
443615851
443756630
443839873
443878673
443956131
443963079
444070817
444076384
443618632
443700372
443795554
443814264
443820774
443844402

 

Loan

Number
443581186
443593934
443625488
443629183
443725924
443818273
443831672
443944715
443602131
444086698
443622592
443800412
443937867
443979182
443997036
443998224
444051007
443582713
443588645
443606371
443656988
443662655
443747092
443752506
443792106
443836481
443938295
443963939
444060362
443642376
443886825
443930433
443988035
443658778
443800370
443615026
443625678
443825427
443855291
443884226
443593967
443594965
443613203
443645551
443662119
443670062
443749650
443763545
443787064
443836283
443850417
443860655
443865647
443922802
443927017
443937479
443956842
443957345
443965231
444023766
444052997
444060925
443590526
443617659
443711957
443790092
443900204
443926571
444010060
443738091
443894449
443936349
443941265

 

Loan

Number
443937271
443941620
443980826
444008031
444071823
444074926
443761465
443761507
443809843
443991799
443635503
443704754
444089387
443598644
443809876
443906052
443941752
443957477
443676135
443774450
443855358
443623038
443943196
443971056
443992300
443884044
444008874
444037840
443653811
443825591
443846407
443895123
443917182
444013049
444014138
444040265
443945936
443974720
443988555
443814066
443951736
443651641
443681333
443696539
443718168
443735543
443611652
443858477
443999743
443603543
443696026
443772363
443889605
443950803
444026454
443715453
443742069
444034078
443662705
443813852
443871868
443964010
443621750
443872734
443948229
443869284
443816616
443837455
443982277
444006274
443838990
443740923
443746995

 

Loan

Number
443920640
444005524
444015036
444083463
440653822
443616958
443629639
443643549
443653589
443658505
443667068
443690284
443698311
443734231
443743133
443814520
443848494
443887237
443896915
443902325
443911581
443930540
443984661
443986989
444040059
444070288
444077598
443706015
443742788
443817788
444015937
443683388
443734413
443780143
443841820
443843958
443891692
444009096
444020408
444023857
444047385
444072193
444084016
438231045
443649207
443762042
443836101
443837778
443899356
443964333
444071286
443693874
443779087
444085765
443925128
443700075
443905054
444024491
444076442
443611587
443764857
443904099
443603279
443724471
443773114
443821228
443887583
444005110
444058119
438228538
443725601
443738968
443747407

 

Loan

Number
444048458
443678743
444083893
443698758
443947635
443793807
443634035
443637095
443637780
443661624
443699913
443743117
443757257
443783154
443785175
443799275
443823604
443847439
443848288
443866108
443886155
443906599
443954458
443978051
444021299
444047518
444057665
444062061
444071948
443734405
444018337
443795570
443897327
443929500
443664776
443703822
443708193
443762513
443935408
443948153
444041339
444054175
443970231
444001382
443762216
443928296
443720230
443747209
443878616
443638382
443641626
443665583
443794664
443816020
443859160
443880612
443912209
443937313
443963418
444003800
444007413
444025449
443780804
443862511
444006191
443805577
443857511
443896600
443989819
444010169
443843313
444072581
444073506

 

Loan

Number
443862123
443893581
443903422
443975313
443989728
444002372
444010581
444022131
444056915
444057392
444084693
444087415
443965348
426392239
443729264
443765870
443960349
443660352
443737192
443748264
444015895
443585823
443587670
443616990
443629324
443761606
443779749
443795141
443837125
443918305
444080253
443649470
443600689
443633318
443648852
443694526
443754429
443803648
443895842
443923222
443632419
443640024
443672340
443724265
443921150
443934658
443999974
444006407
444034953
443596549
443600812
443619531
443625181
443650742
443743174
443763917
443828918
443859988
443860523
443928809
443931761
443963533
443966320
444035828
444082127
443620596
443732623
443832795
443874490
443887971
443965629
444043889
443601992

 

Loan

Number
443900949
443933270
444032965
443586102
443604871
443795422
443807607
443907415
443916788
443977020
444036008
443608047
443859632
444048748
443611678
443820378
443875646
425683745
443696182
443804976
443976535
444009542
444011167
443746433
443686050
444035794
443669957
443844626
443864871
443939939
444017230
443636477
443690193
443899695
443987086
444069454
443710900
443808720
443619366
443681473
443709936
443791926
443811484
443966270
444023733
444034573
444071336
443738059
444002869
443770151
443924519
444038095
443584990
443961321
444059125
444007991
443808134
443822127
443994751
444018287
443640545
443642418
443797220
443845029
443916127
443931308
443583810
443665724
443715511
443831300
443888508
443602339
443639893

 

Loan

Number
443855432
443867965
443898879
443939566
443962279
443688627
443694336
443701628
443715917
443720354
443732888
443824263
443901533
443967120
443641162
443785597
443827142
443864681
443902424
443930789
443959440
443959515
444015838
443588751
443598859
443601166
443612072
443638598
443644091
443664107
443717756
443743208
443774583
443775390
443791348
443810973
443813829
443836069
443842471
443857230
443857271
443887260
443897335
443897350
443898663
443902945
443906755
443907787
443929948
443930573
443945977
443946199
443984513
443984844
444009278
444013833
444073993
443563911
443588942
443600713
443651666
443654355
443685037
443700992
443707229
443714662
443717624
443723515
443724596
443733449
443744958
443748355
443753611

 

Loan

Number
443679576
443682596
443776364
443845052
443872379
443873013
443873377
443955513
443979133
443989926
443994462
443721097
443836804
443995857
444011456
444046601
443858410
443915871
443916796
443919303
444003305
444006787
444033807
443937768
425380094
443632500
443834866
443844923
443945761
444011373
443602008
443672795
443715446
443828876
443861083
443960604
444001119
443835566
444002117
443987185
443790746
443829023
443883012
443939681
443972708
443977350
443992052
443994694
444006076
444028831
444046148
443771217
444034375
444060537
443644505
443749130
443751052
443938733
443594080
443598081
443629506
443664008
443758081
443763164
443836549
443837935
443842588
443847306
443951058
443971718
444058093
444083349
443677984

 

Loan

Number
443921770
443714555
444008130
443929054
443603899
443823760
444000913
443587795
443612510
443729546
443802319
443822176
443907985
443938980
444004428
438211021
443896402
443876040
443682281
443746037
443793955
443585872
443675814
443684733
443689658
443750724
443838453
443842182
443856521
443892104
443928205
444035414
443784558
443785126
443832274
443931597
443995030
443641238
443653860
443846852
444002240
443625819
443778352
443857610
443861620
443917208
443996848
444011175
444011563
444038962
425530979
443628714
443777552
444021307
443619614
443630454
443662317
443739982
443743737
443746854
443749338
443758917
443783063
443820527
443849112
443865274
443912225
443940838
443949979
443960083
443971866
443974340
443985221

 

Loan

Number
443912746
444036214
443587647
443813381
444005060
444053383
443703368
443819313
443613187
443652938
443711999
443737762
443768627
443796016
443867114
443875117
443886197
443899018
443734819
443795216
443978465
443995691
444006357
444037428
443675798
443668710
443794268
443819016
443839717
444036578
440761401
442089066
443599683
443618806
443671664
443691795
443708730
443736806
443750815
443759964
443771357
443772967
443819651
443825252
443869128
443881446
443984000
444007256
444053953
444063150
444093736
443981550
444047435
443594445
443610746
443808084
443811724
443856299
443914155
443938444
443657473
443659958
443747282
443851589
443882238
443884036
443929799
444041560
443719109
443829866
443960539
443625702
443875752



--------------------------------------------------------------------------------

LOGO [g104017g15g68.jpg]

 

Loan

Number
444028112
444054480
443742952
443978754
443596044
443607346
443615802
443700208
443770763
443792890
443840848
443913181
443957931
444006951
444025241
444035174
444045751
443595038
443713334
443609284
443631841
443654140
443683305
443720743
443722160
443756168
443771290
443790506
443800313
443822283
443848171
443865712
443901194
443905419
443918651
443935333
443935390
443970017
443980123
443995527
444045058
444053326
444054019
444058077
444060909
444060933
444064968
444077192
444083596
444084636
443602917
443685219
443739867
443962584
443851837
444040745
425677846
426379293
443585351
443713375
443903950
443976667
444005631
444064455
443703764
443708227
443734066
443756085
444003222
444065544
443615968
443624556
443670849

 

Loan

Number
443795869
443827795
443829312
443831599
443874615
443962337
444022388
444039796
444050835
443600127
443603063
443610290
443650155
443670914
443701339
443724505
443754528
443766472
443786868
443791082
443848858
443902689
443955703
443969803
443972047
444005532
444085443
444085583
443730122
443600598
443616727
443677893
443823620
443850136
443897392
443960000
443979331
444043608
444067987
444078828
443595160
443639075
443915442
437840838
443596887
443762117
443791355
443849609
443973680
444065015
443611603
443699178
443811989
444086185
443775317
444043970
443626767
443883137
443584891
443599444
443615430
443716071
443809926
443812185
443889514
443938865
444049597
443724133
443934443
444069264
443902416
443654520
443934708

 

Loan

Number
443917323
443921846
443974324
444034029
444043087
444072490
443979679
444043871
443663836
443851183
443860150
443876917
443898291
443982129
443669999
443771191
443913926
443957899
443970512
444011969
443683156
443796180
443878442
443894357
443916176
443917984
443615075
443668959
443650676
443971015
444030324
444033963
443844683
443853940
443855663
443864228
443882774
444043913
444058648
443585310
443893813
443939897
443725874
443924717
443967344
425760576
443824487
443881305
443606157
443637707
443648530
443785449
443806856
443824842
443710744
443811583
443815618
443810981
443644927
444021224
443567722
443636493
443663869
444053987
443633094
443648282
443829221
443867015
443896774
444017743
443940648
443604335
443646716

 

Loan

Number
443972120
444007363
443601869
443769880
443776943
443792197
443828538
443758248
443778022
443849773
443958566
443992367
444075048
443688379
443891809
443897442
443996764
444000566
444004337
444018832
444085187
443784368
443788138
443859103
443590245
443593926
443656046
443684550
443741863
443855721
444028716
444038194
444052500
444053995
443596952
443605613
443610548
443610662
443644877
443654819
443655071
443660592
443744339
443951272
444013536
443627310
443729470
443759600
443867148
443876750
443892625
443622162
443647136
443953476
444072318
443785878
443893540
443654488
443593371
443712070
443716642
443891437
443922240
443590831
443728332
443778493
444082499
443635123
443862214
443963590
443988852
443685300
443808696

 

Loan

Number
443690326
443791397
443844113
443892948
443915830
443917356
444008601
443971734
443668702
443691043
443724703
444049308
440661411
443583224
443590336
443637350
443680582
443717905
443839360
443902051
443954151
444006126
444007504
444062210
444081137
443809306
443999701
444034433
437372030
443583083
443687892
443874144
443899687
443950118
444059489
443599790
444047401
443896360
443697677
443734256
444032023
444055305
444068548
443783279
437384514
440698694
443616552
443625371
443715263
443715818
443732391
443768791
443785910
443813274
443816715
443915491
443938204
444008395
444050629
437387954
425370715
443741301
443908314
444010847
444013817
443599089
443630827
443643556
443661780
443684980
443749841
443810122
443846944

 

Loan

Number
443946538
443940473
443852611
443651872
443751482
443790365
443887914
444027627
443623087
443932124
443758305
443800693
444039689
444061295
443584800
443619796
443817952
443852207
443926043
443997614
444090914
444086805
443669346
443719257
443742234
443766183
443869318
443891775
443899505
443901095
443645692
443806146
443807052
443808852
443862735
444077655
444080527
444088884
443599972
443606132
443610787
443638259
443641428
443659370
443660121
443663240
443701891
443741186
443825229
443882675
443886700
443974530
444030373
443877634
440756740
443621453
443811922
443820402
443657325
443673744
443733621
443950175
443980933
444084644
443631155
443731633
444092993
444012777
443772520
443763008
443861497
443955935
443671524

 

Loan

Number
443678545
443700109
443735790
443856588
443925169
443948864
444021935
444022883
444036198
443605282
443639430
443752811
443911482
443959234
443992243
444008817
444027965
444066583
444072078
444073167
443781323
443784434
443793880
443811179
444013916
443839774
443859350
443900014
443957832
444009872
443990064
443619028
443629761
443715321
443744917
443753751
443869565
443979471
443979703
443999925
444061089
443672589
437382484
437390636
443590989
443591953
443611116
443629373
443710009
443717558
443780796
443782453
443783592
443789375
443807094
443810759
443818018
443832761
443869276
443893102
443902788
443915863
443944459
443952783
443967138
443967302
443971783
443984166
444028765
444066989
444077366
444083190
443635180

 

Loan

Number
443994199
444033526
444070692
443893052
444044556
443713821
443820709
443940093
444014567
444027569
444087076
443642558
443683149
443806591
443840392
443905310
443631221
443697248
443721261
443759022
443768734
443782578
443782735
443853643
443899570
443977921
444056196
444065445
444074785
444020176
444052468
426169678
443634266
443702238
427976766
443590419
443591227
443592936
443649017
443662341
443670955
443684212
443698246
443715800
443761853
443824693
443825757
443832993
443855275
443877386
443978846
443991088
443999693
444007033
443959077
443787338
443823240
425657913
443951868
444019152
443624887
443626635
443674692
443719588
443781166
443795828
443969977
443975230
443975800
444050280
444088637
443861521
443901269

 

Loan

Number
443894514
440721546
440727055
443612858
443623897
443625975
443709993
443754254
443761713
443834130
443986302
443812300
443648753
443686795
440673440
443629084
443640339
443707864
443716899
443721493
443625579
443851019
443873450
443881040
444018212
444081921
443591128
443730379
443752860
443767827
443787700
443877519
443894209
443911748
443936695
443939574
443954631
443748173
443763883
444046692
444083703
433809779
443618012
443619606
443632864
443643705
443669098
443697370
443713292
443742762
443974415
444044853
443718465
443820089
443937552
443964085
444087100
443628367
443685607
443749452
443823638
443850045
443864202
443866389
443937164
443951256
443991559
444036438
443630132
443678313
443893896
443607882
443851498

 

Loan

Number
443909833
444002018
444074173
443692504
443581418
443608864
443843198
443610654
443621669
443635545
443914940
443703137
443922273
443959622
443669593
443683560
443778030
443812953
443852850
443893755
444013585
444026082
443596903
443675566
443722954
443952312
443681291
444037642
444049647
443739602
443937735
443961172
443772306
443876958
443892617
443935762
443967542
443967849
444093744
443747175
443764626
443768692
443782347
443795885
443814249
443833249
443844600
443868799
443905492
444032072
444050694
444085963
443581574
443705462
443738893
443841671
443930854
444056782
444058713
443685524
443908439
443923958
444059216
443712187
443850276
443879259
443720313
443763768
443821111
443938162
443988027
443587621
443598248

 

Loan

Number
443978861
444027155
444050017
443592860
443619192
443634423
443717707
443722129
443729710
443740907
443757075
443897749
443906235
443933981
443978077
444077648
444084578
443617428
443691357
443740097
443809801
444047351
443646286
443759485
443770300
443779962
443886023
443897046
443904693
443968706
444051510
443593199
443644836
443808670
443954524
444042337
443606058
443675319
443748298
443588454
443601711
443959820
444025183
443618160
443809009
443931282
444070114
443761168
443766530
444075402
443671532
443743034
443778675
443806708
443809942
443837216
443952627
444011407
444027049
444056659
443687736
443806401
443957907
444052260
443633342
443641865
443690300
443741103
443762257
443763438
443764956
443786991
443796511

 

Loan

Number
443842745
443889324
443648597
443916101
443807813
443712450
443626858
443631072
443816277
443860994
443909262
443941844
443961248
444001713
444069447
444005342
444028906
444080790
443590096
443951157
443794136
443959705
443702576
443639687
443951371
443955984
443608401
443706916
443715651
443803481
443803564
443843552
443874201
443897426
443906912
443923073
443927181
443964580
444002034
444016554
444048516
444055651
443660014
443662507
443691639
443701479
443948146
444002224
444031322
444063531
443736343
443613070
443665088
443984026
443605712
443728449
443762869
443782339
443782925
443783766
443794508
443811344
443820923
443828900
443833363
443853338
443874888
443902937
443925300
443965140
444003560
444011696
444078760

 

Loan

Number
443751078
443758602
444002679
443659255
443931373
444071559
443613690
425839313
425740545
441074507
443585294
443687801
443695358
443883160
443985130
444045819
443636113
443875232
434005278
443758180
443963731
444065528
443614417
443664206
443935432
443962386
443896212
443917026
443675038
443675848
443685656
443697206
443699012
443905112
443928247
443939475
438233652
441088481
443682919
443687553
443689088
443691597
443704168
443710850
443821103
443894753
443932215
443600887
443623673
443677810
443678636
443734314
443813902
443835087
443940549
443169123
443625553
443668249
443734454
443801097
443832225
443843271
443853353
443873757
443910278
443992151
443631494
443862198
444023170
443628185
443687942
443713904
443868955

 

Loan

Number
443813647
444084933
443760731
443770862
443798459
443665302
443771050
443847025
443858683
444036750
443670252
443708797
443655014
443797741
444083802
443792437
443843750
443844345
443848411
443895420
443949458
443977111
444042527
444055966
443785282
444088066
443652623
443896329
443946413
443985767
444032312
443707690
443787114
443604897
443631395
443697412
443698410
443707799
443930342
443859442
443876024
443645783
443930334
443967708
444007843
444033898
444034938
444067086
443796800
443933296
443768577
443890389
443781174
443807276
443935697
443839006
443926134
443963483
443853718
443895545
443784632
443866777
444047609
443855499
443994603
444028443
443789227
443838958
443969373
443837182
443987979
444038558
444062525

 

Loan

Number
443607239
443737630
443863626
443866702
443989546
443616750
443722194
443748090
443921168
443921705
443990536
444016992
440661189
443691118
443921325
443635198
443640792
444006530
443743489
443782115
444078067
443654702
443701644
443748231
443942917
443969514
444034508
443750104
443903505
443847553
443886957
444054035
444065130
444070056
443649231
443657259
443679287
443739099
443855689
443881321
443646997
443691415
443780903
443804836
443823026
443862834
443657184
443781554
443858063
443927983
444001648
443646815
443672159
443677570
443679238
443699863
443753082
443779459
443857529
443863998
443870050
443870092
443897939
443940218
443962519
444054118
443993639
444063911
443593546
443647854
443749189
443923578
443953062

 

Loan

Number
443914684
443836580
443868237
443660634
444060024
443664529
443884648
443658083
443667944
443844501
443916192
444077010
443699954
443865761
444004345
443655170
443755244
443768676
443788005
443885009
443946629
443984836
443707435
443921747
443719612
443961800
425507043
443822234
443943766
443825716
443870886
443836598
443952791
443958327
444009914
444012793
444081970
443666854
444060321
443622337
443623152
443645502
443715727
443859095
443899406
443954359
435156203
443668603
443766605
443945415
444000673
444007546
444000194
443618715
443668082
443709647
443866462
443871215
443929401
444049639
444058382
443823083
444079149
443847389
443880919
443925235
443938873
443974936
443996350
444059224
444075659
443720750
443770649

 

Loan

Number
443759469
443767942
443781539
443786637
443786959
443793120
443796651
443800024
443802467
443822309
443829130
443836002
443845128
443847462
443851126
443851506
443870449
443874110
443877915
443883368
443889498
443902333
443907704
443909205
443912001
443912092
443914445
443922026
443929898
443934351
443940929
443942024
443984315
443997267
444008379
444029268
444039259
444044606
444069181
444073811
443600416
443625728
443666003
443735188
443848924
443904545
443913660
443961388
443609029
443636147
443638408
443640495
443717897
443747456
443750823
443762794
443780069
443818026
443832613
443849559
443866256
443900360
443920368
443922000
443956073
444008676
444011571
444027197
444031405
443838933
443961487
443679121
443748439

 

Loan

Number
443682257
443749684
443620687
443705470
443729629
443747498
443760533
443822119
443845409
443865704
443877444
443911268
443952353
444061444
444070387
443979455
444003529
443643846
443761812
443857131
443628839
443740535
443741533
443831110
443843339
443845573
443968870
443720958
443750831
443827100
443830955
443603386
443658455
443620547
443635693
443656186
443687975
443741541
443758263
443760970
443762059
443769146
444016190
443597919
443899075
443937487
444057798
443611579
443762729
443790555
443906011
443920087
444023428
444023196
443713458
443791462
443846209
443970157
443985874
443998422
443608450
443655469
443824511
443602446
444067870
443977129
444009120
443588330
443589890
443592241
443604301
443643283
443657689

 

Loan

Number
444033781
444033799
444049662
444060883
444073530
443623731
443637855
443648951
443665385
443728464
443773833
443897202
443924311
443914916
443971924
443730080
443766027
443775473
443786918
444029730
443587290
443603089
443605068
443624564
443652458
443676952
443692579
443696554
443733092
443733613
443737374
443738620
443740048
443743059
443780366
443785456
443790381
443828751
443829593
443832571
443839022
443845631
443866017
443892138
443903455
443903570
443904370
443905385
443910476
443913249
443914338
443916580
443924147
443931316
443935259
443941158
443941307
443944442
443950597
443956396
443975768
443980214
444000244
444001689
444033823
444037352
444038145
444040034
444043764
444046502
444063440
444063556
444065767

 

Loan

Number
443881586
444000996
444026827
443581590
443593157
443687504
443691803
443699228
443744842
443857412
443865639
443901012
443916911
444076095
444004592
444079032
443607759
443626684
443668439
443681432
443691399
443786298
443795521
443827407
443871611
443875398
443888334
443889423
443912415
443942792
443945530
443982624
444018600
444030662
444033179
443791769
444064174
443587787
443597745
443606124
443638895
443639570
443654835
443669080
443681465
443685870
443701263
443702063
443709878
443715842
443717509
443718325
443721063
443736103
443806633
443809991
443845847
443908462
443918404
443923123
443946892
443981436
444057285
444063416
444075972
443706148
443858469
444009484
444034409
442580049
443592753
443628532
443626775



--------------------------------------------------------------------------------

LOGO [g104017g59s55.jpg]

 

Loan

Number
443785035
443789466
443805403
443893318
443957949
443650460
443795059
443922935
443896444
443603691
443683420
443839709
443839881
443917752
443690243
443902382
444086599
443584628
443588199
443631726
443635339
443653456
443665492
443685268
443686167
443705678
443734488
443738521
443747027
443768981
443769088
443776646
443790860
443793492
443799176
443855614
443866447
443904388
443913116
443924550
443932488
443942602
443958194
443976485
443982079
443998943
444000731
444049183
444056949
444084230
444086870
443622550
443661921
443742473
443881420
444000830
443612791
443670948
443887898
443933916
443934500
443955083
444094114
443990767
444031744
444054084
443741483
443651096
443884853
443980230
444014708
444019269
444054456

 

Loan

Number
443969043
444082481
443663646
443669387
443695069
443753793
443880067
443952205
443971114
444028278
444036206
444012827
443796271
443901251
443677000
443760962
444075865
438242802
424833234
443588009
443646914
443808688
443996962
443932447
443959754
443999420
443534359
443615588
443702089
443710876
443789847
443796743
443888656
443889100
443965876
443980495
444000178
444026322
444067656
443762539
443927975
443650106
443897715
443918479
444034250
443475348
443628979
443643960
443691381
443728662
443747308
443750807
443782370
443836689
443917448
443940804
443963996
443982475
443982707
444018584
444019897
444059323
444062467
443623418
443625041
443702790
443709829
443750450
443813118
443866298
443899463
443931167
444048045

 

Loan

Number
443659925
443687983
443736459
443803861
443936216
443936380
443955711
443955885
444024269
444079008
443342126
443683669
443701305
443791017
443824388
444014765
444068365
443709688
443718481
443598149
443621123
443732284
443817234
443826979
443827159
443928106
443940200
443945662
443600168
443610134
444037956
443634142
443663513
443665765
443891908
444062699
443499181
443677620
443720073
443721071
443884358
443890561
443896048
443921432
443949730
444077614
443642541
443973870
444036685
443732532
443618384
443628052
443711551
443718234
443777289
443815279
443823141
443880307
444016075
443919493
443767041
443688502
443640040
443726484
443808241
443921390
443987771
443990635
444016786
444069157
443583828
443592175
443651047

 

Loan

Number
444026926
443829502
443838628
443846613
443976139
443659438
443888607
443959606
443811120
443818034
443823455
443864087
443925441
444029581
444043657
444044564
444058952
443697859
443830013
443932462
444016208
444084594
443862081
443621701
443663471
443696232
443861208
443920830
443980701
443742697
443932363
443660139
443855218
443856950
443858873
443898804
443946033
443958541
443611355
443679501
443719349
443772231
443824826
443839840
443976923
444042147
443736137
443741970
443844436
443910252
443588900
443628987
443693122
443713714
443730627
443772132
443909882
443914502
443917935
443956487
443995402
444020101
444042725
444084289
443594171
443676424
443700711
443820485
443917869
443940978
443942735
443634662
443771399

 

Loan

Number
443891445
443892922
443898770
443905195
443927579
443975719
444028146
444049746
444073282
443730031
443934773
443944467
444031454
444045959
443912142
443615505
443821970
443850961
443776406
443701511
443704358
443831888
443619317
443653423
443679204
443823513
444035745
443599543
443601687
443642194
443729694
443920939
443947981
444016034
444024673
444080170
444086235
443596390
443624705
443700976
443733779
443781901
443962105
443603303
443850656
443977806
444030183
444070627
426014882
443626221
443621305
443623756
443662515
443814009
443818695
443868641
443907829
443924022
443986245
444022420
444026850
444044663
444073944
443696380
443701909
443805155
444007678
444062483
444073118
443685847
443664156
443582887
443640057

 

Loan

Number
443683479
443753256
443910690
443953005
443673561
443718606
443818505
443833512
443833561
443591185
443655055
443762372
443767546
443816871
443871488
443899109
443945480
443972146
444071716
433872686
443608815
443619481
443654363
443695937
443753298
443774393
443776349
443796123
443806781
443831698
443843479
443868153
443875075
443896170
443929815
443933510
443949664
443967187
443977079
444072458
443870522
443880117
443888433
443899877
443581012
443603022
443605902
443616891
443629357
443660196
443670708
443696455
443715503
443726609
443737093
443759642
443760244
443774419
443803986
443808399
443809587
443840293
443857347
443862768
443867379
443872106
443916499
443925474
443926811
443989116
443994736
444028245
444029292

 

Loan

Number
443702956
443714266
443768759
443797824
443798665
443817861
443830203
443887187
444001077
444009567
444030720
443866686
443948328
443584305
443756143
443762968
443952825
443609565
444032080
443635917
443712732
443744099
443803358
443826078
443899513
443950266
443582200
443609359
443683248
443803432
443820279
443842786
443868757
443870316
443899042
443908900
443909288
443959044
444017727
444085153
444088371
443661244
443855507
443900808
443868021
444018626
443711189
443586987
443599303
443616222
443631916
443652680
443655402
443692454
443800289
443809249
443836671
443874656
443929971
443971320
444007694
444081194
443713441
426007712
443585849
443594007
443671128
443807334
443876867
443996079
444056410
443684279
443701636

 

Loan

Number
443796776
444080261
426139192
443670641
443980073
444054761
444064513
443710454
443825179
443877584
443804471
444077218
443725775
444075188
443596093
443680368
443991955
443788443
443793245
444012215
443589239
443590963
443645999
443699384
443766449
443790829
443818265
443901210
443971072
444037980
444041032
444054183
444054936
444067672
444033971
443604954
443939582
444014401
437385032
443590849
443817689
443840046
443646153
443872262
443895487
444025597
443992219
443692702
440688232
443588660
443592787
443594502
443683834
443754452
443757539
443763727
443775309
443781075
443843081
443893201
443897541
443908355
443942230
443999578
444022685
443635388
443638937
443649926
443651260
443879606
443719596
443990775
444023485

 

Loan

Number
443592308
443663109
443674817
443692124
443856257
443974266
444070197
443917059
443622030
443623590
443775903
443914007
444078976
443698089
444071302
437195803
443737432
443858147
444062764
443652441
443743075
443829882
443834346
443861091
443962352
444018527
443648316
443750286
443758230
443799283
443859178
443944988
443977376
440696144
443878814
443927694
443985940
444039283
440951424
443741798
443671995
443793153
443794292
443891767
443690292
443689278
444062988
444093926
443623921
443764022
443610282
443663448
443679758
443782644
443827894
444010102
444041909
443878756
443941026
441140845
443746110
443832753
443627351
443637699
443824214
443844832
443891494
443988589
443990858
443684717
443782198
443690391
443788328

 

Loan

Number
443675715
443745781
443807540
443845193
443891379
443986708
444001549
444040240
443651153
443654421
443727375
443740329
443772330
443933361
443943493
444002265
444027148
443671672
443744107
443750385
443769161
443905443
443907258
443941836
443969944
443458401
443991864
443991856
444064000
443661590
443822267
443943337
443991740
444044754
443973862
443595590
443802103
444093454
433930104
443647813
443658273
443716378
443721816
443785183
443952882
443712195
443770516
443925805
443956305
443988894
444018022
443834833
443835053
443867262
444056287
443603329
443815717
443865290
443893656
443914536
443585047
443589171
443674932
443789789
443946694
443965686
443975677
443975883
443593348
443600465
443711254
443735501
443784210

 

Loan

Number
443824750
443844576
443849633
443874052
444076996
443629910
443583968
443612833
443640511
443644935
443663612
443695267
443698022
443699251
443702428
443709811
443721139
443724448
443751128
443754346
443754502
443765789
443775879
443791918
443819230
443828025
443856158
443861877
443864020
443878186
443880265
443892195
443895438
443898978
443902960
443907662
443910955
443913389
443924196
443937750
443941257
443956370
443968375
443985023
443987813
444009971
444016851
444022248
444030761
444040026
444052138
444053136
444063663
444067367
444074009
444079453
444083695
443636428
443672126
443725296
443751011
443780523
443877782
444087092
443592530
444028237
443613989
443642871
443705421
443722137
443831227
443882295
443911367

 

Loan

Number
443705496
443829346
443836564
443912183
443916705
443948286
443951637
443976352
443993845
444029623
443728001
443631684
443640420
443798772
443809975
443827787
443884903
443902283
443959739
443982301
443985650
444013130
443646450
444027288
444052096
444081897
443651211
443933866
443599956
443662572
443687306
443760202
443795588
444024418
443644356
443804158
443920186
444075436
443608310
443628904
443671680
443880943
443881461
443905740
443935291
443944897
443951660
443962493
443966650
443631676
443846324
443897210
443872726
443930508
443617642
444002422
443663406
444020325
443651690
443748363
443798699
443827118
443883798
443903125
443930219
443980784
443986864
443996327
444002521
444035729
444048110
443638036
443692215

 

Loan

Number
443893268
443994769
444034110
443710272
443742960
443767876
443798764
443804737
443819818
443851779
443885199
443973821
444015275
444028070
444058135
443645700
443729496
443783774
443815493
443958038
443786744
440641447
443677059
443847132
443891924
443895305
443962550
443634373
443817333
443977459
443621362
443660980
443666268
443686787
443687199
443697073
443701180
443724893
443759907
443767637
443775697
443806245
443827647
443849849
443863774
443881735
443884135
443925698
443936968
443943410
443975362
443978960
444043673
444053805
444055982
444057699
444060420
443763313
443780978
443892823
443971239
444021208
443795604
443812243
443845144
443622014
443871579
443953872
443619754
443627658
443685045
443766589
444049886

 

Loan

Number
443713763
443750773
443840376
443775895
443936000
443852223
443853635
444071179
444071245
443867734
443945043
443991989
444007041
443755764
443663570
443743240
443788633
443808209
443940044
443804133
443818364
443996970
443892773
443921283
443772850
443810866
443820899
443849161
443877097
443894985
443918867
443958590
443983333
443991146
444012900
444042709
444052724
444064141
444065106
443785381
444038160
443974472
444045462
443947205
444048367
443910559
444070734
443931803
443983655
444048375
443883517
443898846
443969191
443976089
443821004
443829254
443900840
443931001
444025662
443952148
444060842
443973508
443933262
443963798
443825963
443912928
444047864
443812474
443836895
443845771
444063523
444086953
443854914

 

Loan

Number
443995436
444012306
444055156
443621461
443726641
444060248
443596523
443730726
443875208
443903315
443649256
443703830
443849302
443852470
443865522
444012504
444024863
444059984
444074504
443630785
443823737
443720271
443862271
443914882
444069785
443581152
443620810
443655287
443750419
443769591
443772595
443872593
443893821
443943584
443956206
443960836
443971122
444072359
443588769
443588835
443698451
443707856
443751870
443776430
443833215
443639695
443652490
443658794
443781059
443796529
443831805
443943774
433971900
443785803
443860580
443901160
444003669
443599899
443635990
443804232
443823307
443980891
443582762
443609755
443971577
444001945
444070643
443800206
443601364
443609912
443805304
443822671
443864277

 

Loan

Number
443818430
443933536
444029748
443596721
443812557
443874730
443992797
443819693
443930318
443581202
443688940
443746458
443783238
443823109
443847405
443633003
443704747
443784012
440747673
443624846
443750088
443798004
443978259
443993936
443628516
443630801
443643093
443764873
443910401
443920673
444005540
443653696
443713268
443739834
443758776
443812961
443833751
443951587
444084164
443617022
443681127
443803473
443808472
443844675
443855325
443859970
443963921
444069322
443641253
443700141
443746169
443877899
443911979
425755329
443802095
444049936
444059109
443592845
443952577
444039937
443616966
443650247
443832324
443854724
443867288
443950589
443975420
444019400
443623079
443675657
443724059
443765268
443831425

 

Loan

Number
443863485
443884978
443909874
443927157
443944954
444016661
444038251
444039028
443797600
443815006
443889340
443911714
444074116
443597653
443610027
443693932
443702733
443745906
443912613
443599931
443648357
443710496
443724646
443765847
443786785
443800388
443856018
443881552
443912555
443912878
443929468
443943279
443612601
443613419
443695366
443709654
443712641
443718358
444027270
443675327
443687546
443719026
443723523
443750047
443782032
444037329
444070858
443745500
443953096
443597067
443618954
443622295
443638630
443659065
443760426
443760608
443816467
443816558
443826318
443964630
443986559
443986849
443989603
443989991
444003131
444003552
444042113
444046510
441159316
443614698
443649504
443871769
443667928

 

Loan

Number
443662101
443663919
443680491
443682489
443694948
443695028
443715909
443716386
443726062
443735683
443764014
443769948
443774427
443778907
443792247
443803663
443804349
443808498
443830302
443830989
443834973
443845789
443856794
443870563
443894258
443897525
443897871
443907712
443928874
443936034
443945084
443963384
443969613
443974373
443983622
443983788
443994090
443994835
444001200
444003396
444003750
444007801
444018519
444022172
444038343
444062285
444063978
444067284
443696430
443752456
443815626
443900063
443918388
443933205
443947890
443948260
443991104
443993175
426561270
443943881
443659354
443900303
443911052
444032510
444081848
443944038
443643036
443797667
443811674
443833306
443893714
443582176
443738711

 

Loan

Number
444078661
436875967
443675483
443881115
444062806
443725767
443892765
443933726
444007165
444015374
444063549
443754882
443822150
443756978
443856273
443857354
444015135
443582663
443642582
443737598
443821335
443914114
443949235
443970116
425482908
443593249
443965991
443632302
443638226
443638671
443650361
443654710
443680715
443693635
443706981
443732896
443799192
443801808
443824115
443843156
443846381
443863618
443871090
443889035
443890272
443899430
443901905
443921739
443928445
443936166
443942800
443956461
443970173
443974191
443990510
444009260
444012330
444041974
444067078
444078505
443623582
443814488
443973128
444006399
444006456
444055883
444069694
444074413
443914643
443731971
443828090
443894639
443955950

 

Loan

Number
443893888
425895679
443589718
443624788
443715768
443842273
443610951
443641451
443664180
443679261
443689443
443704614
443715578
443742622
443755194
443765052
443765599
443788013
443789433
443791652
443799432
443822903
443842422
443842695
443847504
443871280
443908850
443925342
443927421
443936505
443944053
443953492
443957725
443968508
443994777
443996152
444011779
444012843
444044929
444072805
443585567
443643580
443658489
443687850
443751136
443763990
443765805
443770078
443779889
443791801
443847876
443946108
443996509
444020523
443622576
443676846
443706296
443716121
443875604
444046460
443719331
443604756
443605019
443616982
443646047
443665914
443668793
443668975
443697669
443770839
443772421
443773262
443808126



--------------------------------------------------------------------------------

LOGO [g104017g58o81.jpg]

 

Loan
Number
443883434
442044269
443825013
444063309
443627633
444001333
443658190
443823257
443912829
443989389
444058895
443779590
443814041
443941174
443984497
440678704
440713675
443617105
443643010
443674924
443699772
443705108
443706684
443713979
443763354
443776786
443782560
443801212
443953088
444023055
444069124
444086268
443708540
443859335
442786539
443587845
443591557
443614284
443643176
443652102
443697396
443716196
443724026
443728944
443751318
443762208
443764303
443786322
443806526
443919337
443957170
443957964
443967351
443992003
444039531
444043459
444060982
444070577
444080485
443650098
443668512
443673389
443690078
443751243
443764188
443772801
443802665
443810163
443869342
443907977
443949300
443963038
444028047

 

Loan
Number
443673371
443722434
443867338
443880166
443592654
443665989
443678206
443692231
443700240
443725858
443745138
443752159
443778188
443781083
443788906
443820428
443850870
443861299
444007769
444009195
444032171
444073852
444075881
444076731
444084511
443786702
444086466
443910237
443928163
443979380
443987664
444029847
443696901
443778402
443791579
443798814
443813639
443847751
443951611
443983952
443990114
444019814
443604400
443649652
443671268
443688353
443699137
443710116
443727581
443732961
443785886
443806534
443807250
443810700
443812458
443890868
443896493
443939178
443962162
443962642
443966072
443990874
444014807
444033427
443725866
443736269
443772868
443783006
443789300
443815436
443903158
443943725
444022537

 

Loan
Number
443717384
443787452
443836572
443857388
444012082
443647011
443741467
443756820
443863279
443965660
444040125
444041602
444073613
443752241
443950167
443639497
443645759
443674031
443748165
443879432
443909759
443958335
443967252
443975263
443995261
443616016
443681184
443605944
443632625
443774104
443826797
443952346
444069223
443740485
443853577
444070312
444076566
442491783
443581699
443676051
443699814
443702972
443726740
443741202
443764352
443767264
443792536
443795927
443803655
443832621
443890314
443892369
443985825
443992888
443999370
444011506
444012694
444066211
444074355
443676226
443786074
443847728
443881271
443988902
444069330
443539416
443650809
443688155
443693833
443799077
443841028
443918545
443969506

 

Loan
Number
443842141
443983408
444013262
443713532
443716261
443751094
443803689
443834213
443838669
443967195
444005458
443628508
443633938
443803721
443843784
443986575
443995220
444042402
444080287
443584883
443592506
443597570
443627906
443650858
443650890
443661731
443679329
443686878
443722301
443743539
443757323
443765755
443768205
443769864
443772884
443781299
443796487
443855754
443872908
443884713
443888144
443968011
444064976
444066567
444073274
443967658
443585732
443593512
443648050
443697131
443771225
443778121
443801469
443819107
443889548
444020804
444026645
444038053
444048136
444081095
444085120
444085278
443656509
443865910
443598099
443622360
443832381
443833157
443851332
443880356
443906102
443966767
444025738

 

Loan
Number
443726732
443754023
443757174
443774062
443803374
443871736
443908686
443914759
443916283
443930094
443704440
443737952
443774211
444020952
443618707
443699442
443826763
443932652
443800305
443882519
443964242
443619697
443651955
443680590
443701065
443805437
443914379
443928825
443959192
444029946
444076780
444092407
443846019
443973763
444006183
443618327
443638515
443895529
443946348
443956222
443635453
443856208
444018766
443617840
443618939
443620489
443639992
443661509
443672084
443673025
443697404
443699160
443703988
443715230
443727847
443761085
443763909
443776372
443802947
443805627
443824172
443827324
443827415
443842612
443843719
443844741
443852918
443864715
443871975
443904602
443933718
443942958
443946215

 

Loan
Number
444042295
444050181
444062251
444065577
443587498
443607965
443714050
443752951
443759246
443853320
443855093
443887666
443907308
443912969
444031280
444047419
444052278
443500004
443596259
443615638
443620901
443688114
443732672
443744867
443745443
443762281
443823521
443857057
444066849
443774625
443941539
443953559
444047625
443594031
443602818
443605738
443642897
443642970
443650577
443660261
443660527
443700406
443704382
443722368
443733027
443748801
443757224
443767660
443779871
443793799
443809157
443815154
443838701
443870175
443885629
443885843
443891122
443904735
443918149
443921788
443930524
443934161
443940275
443940341
443976741
443989660
443989785
443995584
444004113
444032536
444037360
444048599
444064653

 

Loan
Number
443745237
443874748
443876123
443886809
443914221
443924683
443960364
444042469
443631585
443632112
443708953
443783949
443886627
443946207
443970967
444042832
444075543
444084917
443634191
443705025
443750245
443799317
443942032
443974076
444001150
443960877
443840939
443607841
443654579
443742093
443781729
443937404
443956743
443948294
443787866
443826045
443952122
444043269
443614045
443625850
443773775
443820758
443835731
443889977
443937883
443941992
443994397
444047468
444059745
443595699
443596374
443596788
443598552
443841192
443992458
444009948
443702162
443883061
443996046
443909346
443976691
443641410
443685094
443745245
443774773
444024392
444054142
443654256
443779228
443873849
444017438
444022735
443890645

 

Loan
Number
444042535
443747183
443881768
443902671
443999610
443590393
443758461
443774955
443778774
443806419
443868724
443886767
443932470
444008429
444009005
444017768
443641774
443968318
443731153
443975529
443696950
443767819
443634894
443641535
443702840
443819982
443921606
443933106
443965454
444060081
444075295
443847777
443909767
443922091
443939764
443941216
443957329
443969902
443987458
443994157
443788062
443837760
443894233
443915905
443927777
443939228
443984257
443592381
444046080
443619218
443874979
443879861
443928858
444041131
443962873
443683172
443941471
443834239
443868385
443983903
444018808
443588397
443650700
443686316
443687470
443717319
443868716
443992318
444077440
443622485
443689336
443751755
443755178

 

Loan
Number
443933031
444011845
444024913
444039184
444056329
443701883
443761432
444040877
443639885
443857768
443638499
443685011
443789243
443752605
443641485
444077846
443806492
444038004
443553169
443633227
443675962
443687165
443694872
443794078
443821855
443967153
444009468
444021620
443789417
443805056
440624187
443601844
443649595
443676648
443698220
443710603
443711858
443738786
443820725
443899935
444072938
443628755
443640214
443854492
443631148
443780036
443893474
443904867
443976329
444021018
444078489
443724190
443724562
443726344
444010755
444049415
443631791
443723754
443893292
443910146
443936554
443604731
443896477
443973227
444023451
444065817
443591045
443612452
444080378
443914908
443590377
443682166
443685516

 

Loan
Number
443789714
443809314
443882881
443960497
444010672
443585021
443867189
443871074
444011985
443744420
443818208
443855168
443916358
443947924
443795067
443609169
443613971
443615778
443619515
443623434
443702907
443719455
443869326
443991831
444033120
444037097
443633722
443980446
443948955
443955620
443659941
443709167
443748736
443801303
443630934
443632807
443651849
443710991
443698279
443796362
443592886
443612593
443612643
443657713
443661137
443683313
443713656
443739958
443773221
443775713
443777479
443797402
443842778
443854807
443862131
443874011
443942784
443947916
443959911
443978671
444022966
444025068
443729348
443733472
443794714
443813324
443861737
443876131
444026884
444055974
444065536
444068605
443663117

 

Loan
Number
443723069
443825195
443874458
443887518
443904487
443950316
444049787
443641576
444047203
444069793
443702378
443892286
443623293
443656996
443980255
443741160
443840962
443921580
443718333
443813217
443657119
443713342
443729538
443794805
443839048
443957824
443466008
443618079
443687538
443739388
443755657
443782628
443793294
443825864
443834981
443837158
444086334
443611660
443614789
443717673
443781778
443850268
443876230
443882345
443897418
444072045
426437976
443746664
443880059
443882790
443916861
443970793
444027973
444035216
442893269
443723903
443758107
443799655
443859483
443907332
443955919
443602693
443934633
443946918
443964804
443621446
443715123
443786827
443834379
443670385
443638788
443718150
443903885

 

Loan
Number
443761978
443720586
443799457
443925037
444053318
443581384
443646849
443720776
443747415
443779137
443877469
443878103
443913850
443932249
443989587
444051601
444070866
444076574
444076962
444092035
443635644
443683214
443827688
443932538
443954623
443976030
443602990
443630967
443655600
443661152
443663190
443675459
443763016
443773767
443811450
443822143
443822382
443825641
443853874
443887203
443914700
443920871
443927835
444044291
444044499
444064554
444064984
444083398
444087332
443665443
443705819
443716741
443725726
443783295
443950464
444041735
443792734
443816632
443828587
443877758
443901152
443954425
443956891
444044945
443585062
443674734
443934047
443946959
443964507
443817804
443926506
443994348
444046627

 

Loan
Number
443636683
443734629
443779780
443789698
443929039
443974480
443998679
444050389
443876263
443682588
443756366
443782826
443760996
443954086
444086292
443897178
443727862
443977863
443698675
443744594
443915269
443746391
444033856
443784939
443728878
443971841
443596739
443634308
443827373
443922182
444014245
443917539
443853247
443929161
443692470
443753074
443863642
443670476
443696463
443754668
443798608
443801691
443987920
444026058
444054167
443655923
443778824
443867452
443611744
443894407
444047898
443591938
443668470
443675178
443677596
443842976
443879119
443901368
443920194
443942974
443973664
443981105
444018154
444080923
444081350
443605662
443779434
443784269
443801758
443854591
443858667
444034755
443586508

 

Loan
Number
443870787
443887443
443934922
443958152
443988175
443992821
444002182
444014823
444027007
444027064
444065411
444077499
443859798
444079768
443998836
443876818
444044168
443920806
444060438
443806021
443836887
443919816
444041834
443816186
444053847
444024632
443885363
444077747
444025456
444061899
443857461
443919907
444043038
443916325
443933312
443963012
443971825
443971940
443976170
443981741
443812292
444060768
443937156
443953922
444051213
443931175
444073647
443908413
444026587
443950837
443960190
443967211
444029409
444030019
444069017
443976469
443983374
444012637
444017289
443907498
443997796
444031652
444042444
444073795
444002299
444066401
444066864
444032601
444051908
443887278
443919055
443987219
444019178

 

Loan
Number
443915418
443976725
444054274
425919453
443834569
443709068
443900568
443902531
443672100
443684188
443839931
444033831
443714357
443819461
443941596
443997168
444005698
444037212
443613096
443655048
443681424
443686456
443774229
443784590
443796560
443845185
443853379
443886718
443894738
443929146
443932173
443974803
443984877
444007959
444075527
444087472
443159827
444046361
443731807
443752688
443840491
443896857
426495552
443599741
443628342
443675095
443687595
443743406
443752399
443819339
443848486
443858261
443910351
443937065
443960943
443991583
444068142
444078588
444083307
444085617
443599485
443675749
443688510
443724372
443774302
443809140
443839451
443873211
443996442
443990338
443839253
443956693
443754817

 

Loan
Number
443834197
443837596
443842562
443859772
444034763
444051155
443606918
443719877
443787544
443609672
443704671
443652912
443659149
443824560
443852066
443852389
443892088
443905070
443978945
443991567
444081376
443873773
443679808
443754221
443895966
443957733
443961362
443620943
444010813
443590922
443607569
443650718
443660170
443851043
443944939
443979745
443993944
444070791
443590039
443690540
443794599
443810288
443848973
443881404
443939079
443986617
443987342
438231656
444012983
438234023
443653068
443689971
443758008
443784095
443925334
443946314
443954540
444080584
443692421
443836705
444057020
443616420
443825997
444012009
443720081
443730734
443809181
443937917
443947361
443990601
444010128
444028005
443695176

 

Loan
Number
443751896
443895115
443985015
443707211
444002083
443602362
443843826
443890405
444012926
444047906
443714423
443756127
443680848
443629944
443606959
443640602
443658166
443777313
443851266
444000541
444005227
444050876
444078042
443597901
443778709
443781281
443814181
443844451
443877659
443903547
443961743
444042063
444058804
443670526
443719141
443582317
443974126
444047658
443862289
443650270
443798301
443813159
443823976
443907720
443930391
443940564
443944764
443948906
443951900
443979869
444015523
443973391
443861869
444034771
443618137
443870357
443960240
444001317
444073241
443681093
443696018
443734959
443941372
444027858
444066047
443919295
443675418
443862917
443940101
443987235
443717830
443973110
444078109

 

Loan
Number
443906706
443943014
426313870
443846936
443810320
443823372
443927041
443945076
426247805
443652615
443682109
443717442
443851639
443857867
443863584
443913579
443965389
444037030
444034201
443695077
443721527
443964408
443971387
443977723
444059091
444071203
444066153
443974308
444006175
444057848
443587514
443595913
443753728
443771621
443858162
443911763
443977889
443752357
443955471
443563119
443614524
443652771
443662861
443689799
443696133
443707500
443738422
443763586
443800008
443804265
443807060
443815410
443822093
443858600
443861844
443863832
443870993
443877790
443880877
443963129
444028187
444033534
444043475
444044747
444051304
444063614
443623020
444000848
443791314
443905518
444075303
443603485
443610902

 

Loan
Number
443999412
444012736
443835095
443980305
443601117
443641857
443760152
443816491
443860309
443869250
443664818
443671979
443684485
443737671
443774815
444004006
443591250
443617931
443629886
443637376
443647821
443665856
443735725
443742366
443742390
443747191
443768031
443811419
443817937
443819297
443826169
443843065
443855598
443930052
443941521
443950902
443954250
443993357
443998786
444004642
444008866
444022107
444050827
444052575
444058069
444062426
444068993
444069397
444074363
443682406
443767397
443882865
443892484
443918180
444008825
444041685
444078265
443735733
443846969
443933460
443969472
444063655
443675939
443704655
443831268
443841945
443860671
444035703
443602099
443686985
443846266
443848437
443652201

 

Loan
Number
443822077
443823463
443851936
443859525
443875729
443948641
443977988
444009294
444036529
444039119
444057368
444082051
444091714
443718085
443899885
443921002
444042121
443582572
443590021
443685631
443734330
443812896
443827969
443856828
443874250
443894456
443948583
443954367
443979661
444055933
443725254
443904149
443591540
443621040
443635743
443639414
443642673
443643416
443657440
443663216
443680830
443709910
443712872
443728621
443740741
443740881
443750435
443813316
443826128
443834288
443838222
443842455
443843982
443850896
443869797
443949375
443949680
443999321
444009906
444014666
444028880
444042279
444075675
444081749
444093900
443617337
443617980
443717574
443979315
444015481
444063572
443241864
443624259



--------------------------------------------------------------------------------

LOGO [g104017g97m38.jpg]

 

Loan
Number
444046544
444076897
444081665
440426971
440620110
443795042
443840905
443848387
443956636
443602586
443731823
443904719
443935473
443981279
438243859
443595368
443684709
443733282
443848684
443864855
443896451
444026488
444032049
444035190
444047690
444048169
444058085
444080907
443721881
443815105
443821459
443912993
443927827
443947510
443969456
444015168
444024061
443865472
443899208
443717376
443742929
443794987
443592035
443593397
443609375
443616099
443661251
443684584
443706502
443714845
443715537
443766126
443769443
443773270
443773676
443780655
443794938
443824313
443867924
443896873
443904743
443920228
443933668
443936901
443949037
443978929
443996202
444037790
444048532
444071666
444087019
437164718
443596697

 

Loan
Number
443584636
443615794
443650239
443659743
443668157
443673843
443692942
443730882
443731294
443760301
443784970
443824677
443855747
443911805
443925961
443942115
443956438
443992177
444009211
444040968
443473780
443737770
443828132
443743125
443763602
443845177
425737418
443639273
443659818
443681531
443702311
443723200
443729157
443739990
443749502
443871322
443878368
443879101
443888748
443898937
443973490
444028773
444035869
444081269
444086383
444026439
443604962
443611785
443715131
443820220
443823919
443924105
443696174
443735287
443899125
443947833
443949268
443953526
444024301
444036628
444042824
444050710
444070916
443641246
443659214
443696869
443781208
443786165
443925763
443626494
443718317
444040646
443619259

 

Loan
Number
444029979
444049092
444056162
443528583
443617774
443674411
443711163
443720214
443817994
443876255
443912936
444007918
443759816
443719174
443810080
443869573
443876529
443888235
443894399
443906284
443981584
444014310
444028203
444053086
444064547
443677414
443969365
444035562
443894605
443989504
443797006
443814322
443970058
444017628
432930345
443623558
443860127
443978036
444066294
444069298
443637384
443673231
443738273
443741293
443777560
444021281
443615729
443588488
443596705
443617188
443745146
443798889
443808100
443896576
444085427
443867866
443879523
426427696
443583117
443637210
443706189
443731716
443770425
443887393
443889407
443906979
443991765
444020572
444051916
444053664
444075964
444028195
443663174

 

Loan
Number
444065932
444069371
443630942
444077077
443583158
443595491
443599659
443629027
443644786
443647292
443718408
443727185
443729215
443815709
443879531
443890306
443892518
444053342
443712930
443657622
443501317
443634019
443807367
443845094
443960075
443646708
443677265
443906136
443908983
443997069
444002141
440713048
443613450
443769914
444028591
443845326
443855143
426465373
443765896
443979778
444009088
444014195
444082283
443644323
443891312
443776067
443582481
443584644
443614680
443630926
443813969
443815444
443878335
443878350
443905898
443910096
443991732
443694161
444047799
443656822
443581020
443587779
443660097
443661673
443662911
443688569
443705066
443732029
443764238
443779830
443853130
444012157
444050314

 

Loan
Number
443948849
443961891
443965884
443976717
443981881
443981980
444010268
444027130
444063234
444082036
444084107
443634753
443667654
443899851
443961669
444028815
443627468
443655246
443721600
443760541
443844006
443878640
443991716
444050272
444057228
443637046
443666136
443692488
443693437
443720990
443805650
443819875
443857594
443859608
443893276
443928551
443932066
443953468
444011480
444083067
443583380
443632518
443659883
443813845
443859285
443871843
443889027
443893417
443938329
444014070
444055164
443618194
443759691
443779376
444052864
443745104
443854476
443582341
443625439
443889753
443899307
443945167
443596366
443950787
444081533
443582739
443674551
443684873
443775234
443784004
443862412
443894746
443919683

 

Loan
Number
444069629
444076541
443632351
443671235
443761796
443803408
443821814
443836622
443872163
443903059
444062772
444070551
444077929
443783535
443930565
443620752
443723267
443767728
443781182
443797246
443951967
425377918
443598156
443650916
443725031
443726278
443824610
443861943
443885595
443907894
443907910
443965405
444006845
444017016
444063192
443584040
443589031
443604129
443604723
443611181
443630090
443630116
443637087
443638218
443644893
443656616
443660048
443662465
443667233
443670963
443671318
443676374
443707997
443735097
443735154
443736590
443747597
443757760
443787098
443799689
443824305
443832001
443844352
443861455
443871298
443873005
443906557
443906698
443919634
443926431
443933627
443939889
443941224

 

Loan
Number
443673165
443710561
443622691
443798327
443598362
443598990
443616602
443619275
443623368
443686340
443756812
443768213
443786793
444023121
443678479
443750575
443768510
443607049
443913132
443821079
443835822
443929237
443581392
443583257
443615109
443657754
443671052
443704887
443734074
443807920
443841127
443857214
443858154
443874474
443880430
444034193
444053839
444069975
444039648
443817127
443605753
443655790
443704762
443713102
443787759
443765466
443784392
443882006
443972526
443978424
443879929
443957683
443657085
443698949
443760582
443850904
443621404
443684501
443819081
443819420
443949078
440642882
443602867
443654397
443670229
443722822
443852710
443871132
443887674
443902820
443909031
443917604
443969571

 

Loan
Number
443812920
443910567
443956750
443971338
444032189
443647359
443694807
443711627
443804646
443843263
443933189
444000509
444049100
443587506
443588355
443727839
443779293
443867361
443874912
443878392
443879671
443950829
443957154
443977475
444002984
444065908
444087209
444087761
443767835
443777578
443791645
444060396
443597885
443816194
443816228
443824925
443860853
443868849
443941364
443942933
443948237
444024616
444032452
444078810
444083299
443612767
443618913
443656624
443682380
443711114
443740584
443743521
443756499
443822416
443849674
443850383
443880018
443929286
443944707
443993928
444003289
444022313
444034300
444038491
444044796
444062020
444050454
443688007
443606363
443611421
443638861
443698469
443704911

 

Loan
Number
443804323
443828744
443835293
443911680
443913033
443919063
443922612
443923370
443931340
443945985
444030878
444031132
444039721
444048250
444054829
443866645
444040190
444071153
443842570
443884002
443936356
443988787
444007272
443691290
443731682
443772165
443847058
443903034
443935606
443958673
444017636
444041297
443670831
444053763
443586540
443589551
443593066
443593553
443614367
443626353
443626437
443634175
443643861
443675582
443752324
443765193
443766886
443809488
443863345
443885215
443957147
443957261
443957295
443959358
443987912
443991914
444078018
444078349
443819073
444045181
443775481
443956685
444003495
443600739
443626296
443627815
443639117
443685946
443694385
443783857
443829759
443830914
443900113

 

Loan
Number
443681358
443730114
443842125
443912910
440755114
441840055
443665054
443898044
443698261
443814603
443642459
443648043
443672282
443790035
443844295
443958806
444028849
440669687
443775069
443899422
443904784
443915301
444019087
443706569
443654884
443785217
443976006
444065114
443799291
443872189
443931456
443712385
443859699
443660436
443757752
443860341
443581632
443584222
443620307
443620729
443625231
443652839
443658265
443682430
443732904
443746870
443822051
443943063
443972633
443989108
443999644
444009229
443621958
443655949
443716022
443739859
443872684
444053094
443613906
443631353
443830666
443857958
443891650
443642756
443686571
443703798
443726500
443744669
443750161
443818844
443870613
443876305
443901699

 

Loan
Number
443996020
443491063
443749874
443815162
443884283
444042428
443962097
444011613
444036305
443650296
443663000
443772579
443932918
444020374
444082952
443611413
443685755
443721253
443741343
443758404
443814868
443912977
443984737
444017214
443642566
444031918
444049076
443685722
443695598
443713938
443795257
443796719
443800792
443882469
443975073
444080691
443990809
444057947
444066039
443591862
443670096
443949888
444010938
443634654
443736251
443605209
443723184
443868732
443924451
443936877
443948484
443977640
444073985
443793476
443920715
444069413
425423050
443590294
443609326
443616685
443626676
443656335
443749361
443778758
443802061
444022305
442587895
443618343
443858451
443927991
444015143
444049969
443613393

 

Loan
Number
443670542
443724414
443762778
443652342
443742770
443945795
443988399
443821053
443631056
443791751
443967898
443977061
443994454
443797980
443805130
444057426
443586557
443591391
443693221
443695499
443729595
443731328
443777859
443832118
443873823
443874631
443874995
443877907
443881222
443898929
443979695
443994272
444023873
444039218
444069090
443650627
443590625
443693486
443694930
443702519
443743687
443753223
443840327
443931670
443970561
444077234
444082291
443648183
443733506
443739339
443758354
443761101
443768973
443791108
443820410
443823489
443900956
443937453
444068811
443513486
443628672
443629902
443653472
443696406
443698121
443710413
443717780
443730049
443750567
443823448
443844170
443891940
443978994

 

Loan
Number
443589734
444015127
443852538
443900501
443767421
443614482
443616008
443982533
443826722
443947288
443734595
443932553
443812417
444081103
443641295
443729124
443839238
443853163
443713623
443920574
443816418
443902663
443923248
443947254
443585146
443585500
443626585
443663489
443726195
443726971
443803895
443809892
443822986
443851886
443869839
443886494
443940663
443991484
444014393
444017693
444027387
443584131
443616636
443731476
443748207
443779939
443821400
443850847
443904552
443934377
443968813
443975784
444077168
443840517
443955752
443640651
443984430
443905732
443906458
443682786
443683198
443791660
443840137
443907993
443972666
444069850
443602230
443598255
443650817
443940085
444036040
444052237
443735873

 

Loan
Number
444041370
443927132
443958681
444077325
443980917
444053854
443982913
444047104
444081160
443930037
444020515
444074553
444083018
444019038
444076244
444055388
444000236
444031827
444038202
444053961
443715404
443640131
443798988
443817721
443826144
443851118
443926118
444016836
444045785
443818455
443979075
444015333
444029284
425989027
443590062
443656483
443937446
443955299
443956248
444074959
443768833
443660774
443890850
443912407
443963426
444050801
444079586
443584404
443655519
443639745
443992227
443903448
443866173
443911383
443927199
444029565
425349271
443671383
443872361
443913124
443928668
444050736
443624200
443742002
443857883
443925243
443506043
443608419
443613708
443636782
443658927
443675897
443689690

 

Loan
Number
444021489
443611371
443656574
443681804
443689682
443714654
443943907
443965520
443966981
443994355
443678727
443899950
443917455
443631817
444031678
443593504
443782602
443835889
443924915
443997572
444045454
444049548
444052336
443638291
426007563
443656715
443673736
443748454
443778345
443806468
443833900
443888920
444010656
443819099
443964465
444006688
444043277
444051395
444075949
443744362
443809660
443866322
443974639
443589015
443611363
443666326
443671169
443714753
443736673
443759477
443839188
444044176
443719679
443950340
444070106
443756580
443598560
443645874
443819966
443837620
443844063
443859806
443873351
443923420
443989835
443592993
443591060
443783634
443793898
443812250
443834049
425679578
443584412

 

Loan
Number
444056436
443610126
443623442
443753470
443800354
443812979
443604491
443660006
443905666
443943899
443967419
443731492
444087951
443735808
444030712
443678123
443902457
443606629
443673447
443682505
443932843
443597406
443615687
443637517
443641824
443660105
443674593
443737564
443814173
443843206
443874284
443879903
443893334
443961859
444024251
444055016
444063770
444065288
443711445
443987961
443998042
444001010
443591771
443823950
443890355
443901475
444052625
444052815
443619838
443640404
443667647
443683362
443683891
443684022
443759865
443836507
443882204
443918602
444004105
444009039
444019830
443915004
443993852
444068654
443632955
443893078
443916093
444086789
443872874
443941653
444010458
443604913
443641386

 

Loan
Number
425843687
443609383
443689989
443755400
443809546
443868559
443985817
443995931
444055495
443853742
443668785
443728589
443732128
443736129
443767330
443778261
443787981
443946488
444014047
426450946
443988134
443583364
443589346
443598107
443600762
443606348
443618103
443628193
443629076
443638648
443652029
443656533
443669981
443670633
443672225
443688130
443708300
443709084
443711072
443727433
443745609
443765995
443788104
443789193
443804513
443818497
443836408
443853668
443855820
443860184
443880760
443884895
443915996
443922778
443944434
443951983
443958764
443958871
443980685
443982780
444026611
444044051
444056261
444060529
444061493
444062970
444089189
443603980
443616313
443618624
443641014
443646005
443746425

 

Loan
Number
443694880
443809595
443810809
443942875
443622436
443653738
443707054
443824529
443830047
444032528
444035000
444043558
443797311
443955109
444070254
443593140
443696505
443731377
443783550
443792981
443818901
444026231
444045975
443651302
443623285
443659271
443882071
443927058
443928452
443613211
443636287
443680541
443681234
443698154
443737226
443819115
443857941
443954714
444019277
444029094
444033682
444052609
444068175
444076533
443853049
444038228
443582366
443640990
443676036
443690888
443800180
443944145
443616065
443690466
443882253
444077259
443599402
443692710
443745039
443751201
443889597
443891452
443596754
443605746
443766282
443770615
443821517
443841408
443875018
443700794
443841218
444028484
443623988

 

Loan
Number
443783832
443671797
443749668
443846514
443855929
443937289
443581053
443651419
443792189
444063267
443768619
443852108
443879051
443927025
443940408
443595145
443693544
443737499
443745260
443926795
443999784
444007298
444024814
444046486
443638952
443657028
443663265
443706387
443863303
443864327
444024749
444084776
443614953
443746011
443811377
443997234
444024467
443687132
443634050
443732003
443839402
443974597
444053375
444054373
443676028
443686704
443686837
443698766
443706205
443795943
443837133
443844089
443850698
443867098
443908611
443920988
443937792
443981709
443998430
444011803
444058473
444059919
444070205
425797677
443631783
443632880
443862321
443899810
443689898
443647318
443653308
443658752
443659594

 

Loan
Number
443801071
443830427
443962881
444055776
444058127
443608138
443721659
443683552
443745088
443793161
443974878
443939863
443635826
443743331
444027015
440644102
443595681
443628003
443686209
443718622
443722608
443729249
443777735
443801121
443935150
443957204
443966882
443988514
444035919
444075956
444087829
443922984
443979513
425962065
443591011
443593108
443655816
443764998
443789268
443920244
443968144
443991435
444091029
443655162
443696240
443736384
443739180
443790514
443821673
444030977
426424131
444005276
444052740
444067243
443946652
444017875
440741973
443659388
443669882
443681309
443711155
443826359
443928114
444062418
443939673
443609680
443765037
443601190
443614961
443651427
443670450
443677539
443717939



--------------------------------------------------------------------------------

LOGO [g104017g38v29.jpg]

 

Loan
Number
443699244
443699921
443905369
443938493
443940457
443948682
443960760
443968557
443973979
443981964
444050934
444069991
444071294
444045249
443679089
443686423
443714191
443740287
443770433
444037626
444066302
443742408
443745286
443770441
443624275
443838545
443924899
444062103
443597794
443689112
443739404
443742556
443761242
443812904
443833983
443934963
444029664
443681051
443890801
443647086
443683990
443770623
443886098
444063390
443867791
443954532
443767652
443815956
443840285
443841572
443882758
444010797
444032155
443597331
443994934
444054076
444060511
443661772
437841067
443805072
444037063
443894928
443583265
443588736
443669296
443672035
443674445
443682372
443719356
443722095
443748645
443752043
443757026

 

Loan
Number
443657796
443692363
443711494
443760194
443818562
443850839
444020838
444022339
444047088
443822598
443869466
426049326
443246301
443588116
443589908
443911771
443937420
443661459
443671177
443794052
444057152
441737491
443654207
443976824
443738224
443850862
443970553
443637830
443890439
443913405
443917273
444011035
444041990
443664636
443681952
443685458
443735162
443862677
443952437
443609458
443741020
443834890
443911912
443987599
443996822
443815311
443940465
443696521
443676432
443735303
443805973
443692058
443738646
443774047
443624465
443725718
443730551
443732805
443742267
443776869
443941505
443959374
443961685
443968136
444001424
444057301
444073522
444073639
444078422
426301693
443681325
443689534
443702592

 

Loan
Number
443732763
443842216
443971742
443597018
443945845
443982905
444074736
443754015
443759840
443824065
443895032
443704333
443746227
443944194
444025217
443623467
443784830
443609623
443661145
443747316
443755624
443798822
443847041
443919105
443929153
443929302
444016794
444042287
443818612
443868450
444083950
443618640
443629258
443649819
443753173
443793468
443847264
443951355
444089304
443594320
443664578
443704283
443838149
443840566
443911359
443930250
443930292
443986492
444023774
444045629
444075055
444075618
443612189
443642392
425918042
443738760
443735006
443769906
443819479
444027577
443743752
444051585
443870167
443989033
444002810
443623376
443695515
443727052
443854773
444004600
444079446
443614169
443730486

 

Loan
Number
443853007
443978705
443693189
443966734
443976626
444013304
443817077
443872155
444039051
443648498
444047369
444078745
443707674
443733696
443818919
444069751
443685995
443688197
443707815
443721709
443818992
443827035
443915129
443981782
444051163
444056006
442213757
443614359
443796669
443974837
443642624
443732789
443753454
443937826
444002208
443693734
443765045
443926704
443595236
443619952
443723937
443736079
443767306
443774088
443775556
443776679
443781968
443790993
443795893
443853270
443863949
443888003
444063341
443633730
443601380
443620802
443634167
443655188
443741939
443763669
443775119
443783733
443785555
443810387
443835426
443856620
443872544
443891304
443916036
443966262
444004188
444086672
443611769

 

Loan
Number
443931027
443932496
443948450
443954649
443983093
444024855
444037048
444038426
444039085
443673181
443776794
443777248
443800529
443867478
443868336
443951405
443965074
443620380
443648407
443700026
443973326
437382161
443597117
443808464
444037121
444044861
443657606
443714332
443749957
443851969
444076871
443866561
437388192
443612098
444067508
444087746
443701537
444061659
443639588
443669916
443879069
443612338
443662937
443730536
443745997
443755343
443767058
443937263
443998497
443662416
443661061
443670567
443711213
443759386
443764782
443811773
443824909
443884051
443923412
443954664
444045769
443606835
443792262
443822473
443875612
444026363
444034961
443780994
443810965
443839337
444004246
443634027
443704465

 

Loan
Number
443941398
443953435
443963293
443963525
443964234
443965298
443974050
443980164
443986229
443997788
444010508
444030548
444053037
444060594
444081442
444086284
443689344
444079917
443963947
443973359
443651906
443767462
443793591
443808142
443909940
443948807
443982202
444070296
443699095
443860333
443901848
443906623
443913652
443939657
443626866
443647532
443954375
425903234
444001762
444018329
444021448
444023592
443597281
443684097
443719315
443654975
443667985
443698105
443726252
443807045
443812581
443875547
443899067
443974555
444023030
444031983
444032767
443617063
443621271
443917364
443948468
443727961
443762232
443770474
443779988
443863519
443582937
443590187
443600051
443600069
443604640
443611975
443623780

 

Loan
Number
444013577
444044960
444084131
443968169
443985726
443621198
444068746
443938121
443880638
443588553
443600747
443649660
443649843
443653159
443669536
443673694
443675830
443703657
443849856
443870217
443894894
443901244
443921713
443972427
444067227
444067334
444068357
444077044
443656301
443671540
443764287
443795448
444077507
443621438
443782487
443784814
443811104
443853239
443877774
443931324
443686944
443767033
443823075
443618897
443621354
443680665
443687645
443687751
443701743
443759873
443773288
443844642
443970199
443981568
444016570
444021091
443954953
443869599
443677232
443692975
443710124
443726146
443767751
443806393
443877303
443892898
443989512
443994892
444071906
443643754
443675574
443907449
443837729

 

Loan
Number
443707294
443729876
443797840
444017404
444019509
444071708
444082218
443616081
443618723
443695044
443699335
443758420
443782818
443795265
443802400
443826672
443850326
443903646
443906714
443911169
443912050
443912688
443948518
443991534
444006332
444008908
444038756
444061584
444063713
443862503
443960802
443630413
443688676
443697099
443715081
443741012
443913462
443998448
444009880
443610563
443657671
443958863
443761770
443920582
443863436
444069777
443604442
443611280
443950795
443961511
443967377
443981097
444011951
443802954
444064158
440758407
443623764
443765490
443789490
443796131
443826987
443836309
443904008
443951827
443588165
443854104
443920129
443942701
443963285
443964812
443723168
443737242
443773056

 

Loan
Number
443902499
443902648
443918354
443975701
443983176
444005318
444025811
443897988
443598008
443636584
443637418
443638606
443662853
443671425
443696257
443700893
443737572
443812847
443841978
443882220
443897830
443962014
444052385
444068225
443740261
443782701
443620109
443645403
443646237
443651476
443802053
443846829
443888987
443889761
443916424
443946835
444003784
444062145
444070411
444082986
443797386
443811591
443821012
444011043
444059034
443619788
443656467
443662614
443739974
443901723
444064331
443790902
443875687
443917901
443805668
443697149
443789706
443807300
443932371
444084123
443684972
443885959
443951603
444038079
444002604
426143566
443584487
443625801
443675194
443691936
443733480
443735261
443740758

 

Loan
Number
443906433
443922836
443952221
443995915
444007355
444076145
443684246
443731997
443770128
443786900
443643333
443749395
444032775
443680640
443810429
443894084
443678842
443722673
443776695
443780515
443964176
443999099
444080709
443881347
443588652
443600374
443601919
443622881
443632153
443632922
443652094
443694708
443719521
443757992
443766191
443777255
443788377
443791330
443791496
443816392
443820022
443820972
443823968
443867601
443953211
443979190
443982673
443997895
444017057
444030340
444061972
444075204
443570510
443607353
443638820
443643242
443699194
443900543
443913447
443970405
443972971
443984117
443992706
443719885
443603295
443607486
443839055
443900857
444031660
444058606
442379723
443777867
443834387

 

Loan
Number
443758487
444033591
443970074
443658877
443884861
443919873
443592159
443775549
443854617
443838594
443884416
443923917
444059877
443645379
443678040
443767074
443783964
443594759
443597323
443598776
443627955
443775143
443962451
444070759
443673611
443833181
443877352
443942552
444044705
443619309
443629332
443644422
443781513
443811237
443857669
443873716
443907746
443911565
443944111
443960695
443960737
443961263
443965710
443981410
443994322
444010185
444025936
444076830
443627567
443756218
443765797
443786603
443633839
443845987
443916754
443910054
443961131
444032502
444084420
443664669
443795950
443835905
443965041
444051197
443672167
443676549
444016281
443778857
443644992
443645569
443932116
443786355
443845391

 

Loan
Number
443981832
443992516
443997390
444040257
444052542
444079388
444042212
443632641
443646831
443675160
443677794
443745880
443753520
443758164
443763800
443811807
443862792
444044184
443741558
443602206
443735972
443738729
443792700
443939012
443959226
443977830
443915483
444083620
443788948
443810262
443860614
443950605
443976857
444016380
443673348
443686852
443701172
443744503
443819206
443843966
443947858
443995154
444014914
443610878
443653936
443664859
443713771
443772736
443790290
443868328
443869508
443889456
443907969
443911847
443912639
443998067
444002539
444010953
444038533
444067136
443652763
443955380
443668108
443993563
443583067
443670559
443713185
443790910
443809389
443919543
443929765
443957014
443950381

 

Loan
Number
443837497
443863014
443905930
443608443
443631064
443804760
443828884
443887104
444043830
443617139
443619861
443752274
443775457
443781596
443890421
443902390
444007785
444076715
443609599
443625173
443683792
443816145
443891163
444088140
443871991
443684758
443731187
443694047
443801048
444059331
443696919
443667472
443804356
443621065
443768304
444082770
443916853
443811757
444067862
443642285
443957113
444059208
443621933
443644471
443646120
443655626
443669742
443715990
443733852
443756184
443775283
443803234
443813688
443852272
443887112
443892658
443930409
443943139
443965082
443970496
444022974
444041008
444069496
443592712
443629266
443934336
443845466
443542899
443587431
443596143
443666029
443682760
443692355

 

Loan
Number
443698907
443702261
443732276
443786314
443984596
444025944
444080725
443788435
443644042
443855697
426549036
443921549
443951710
444015309
443797188
444006761
443630140
443670021
443682422
443753512
443762562
443849658
443859749
443990015
444038178
443688817
444010136
443918438
443955927
443667456
443915814
444008726
444025969
444016695
444019442
444012421
444041388
443961768
444056972
444067151
443986625
444047997
444083760
444086524
444021653
444091276
444023956
444029003
444030613
444076699
444009658
444074694
444050132
443676465
443760772
443682224
443762877
443765060
443781653
443825708
443991476
444085021
443812201
443856596
443872098
444009369
443660899
443702048
443709464
443722855
443858774
443870100
443876271

 

Loan
Number
443604970
443609805
443612056
443621529
443651070
443654843
443658281
443661855
443672522
443684014
443711098
443722343
443731773
443737556
443762141
443770243
443775648
443790878
443793823
443797477
443803168
443832084
443844782
443854179
443866264
443875935
443886361
443888672
443907316
443910500
443926456
443929005
443934765
443936133
443938337
443961123
443964671
443999172
444023279
444052112
443653142
443745724
444059646
444083331
443606892
443633219
443641444
443683081
443690797
443738778
443761911
443775135
443776505
443803929
443806914
443816087
443866496
443872635
443883905
443885223
443932942
443952734
443979489
443994108
444083455
444085294
443801014
443805239
443822168
444017545
443989165
443685367
444047716

 

Loan
Number
444072474
443762158
443937438
443599477
443619093
443678875
443704184
443707658
443723465
443723630
443746896
443760285
443769120
443789185
443825419
443845334
443857859
443873930
443894522
443932777
444009328
444017040
444031876
444033138
444033476
444045413
444048326
444059679
444068704
444070528
443583653
443696042
443699103
443714902
443728423
443802129
443807722
443817275
443886080
443897228
443908397
443913959
443923107
443948369
444034565
444045298
444048276
444053730
443605563
443869458
443696414
443871496
444011225
443661384
443699707
443700752
443709662
443714563
443738505
443788989
443927918
443955240
444031793
443655105
443659552
443695630
443787924
443833702
443876636
443613997
443634449
443741830
443778196

 

Loan
Number
443759923
443801386
443891288
443905864
443960885
443963822
443979885
444034334
444039556
443822184
443833553
444008312
443772439
443790084
443947536
443603733
443653019
443714498
443742358
443756259
443791793
443929443
443942776
443731435
443767470
443809827
443829288
443981758
444043798
444027585
443689526
443697784
443761895
443956792
444003156
444048003
443822010
443865399
443879945
443882709
444083075
443596945
443606298
443654405
443658125
443668769
443707203
443774518
443799416
443864079
443990213
444011902
444015176
444019905
444039879
444069843
444006712
444008155
443989090
443896659
443744818
443774146
443952023
443974514
443660287
444017453
444067953
443667639
443634639
444001655
443957634
443972583
444003503

 

Loan
Number
443782248
443786967
443869920
443892435
443936232
443976071
444042550
443729637
443814728
443820717
444087969
443591532
443648555
443690052
443783923
443821368
443879697
443981378
443985155
444035455
443759568
443847488
443871371
443880406
444018006
444027650
444029870
444067029
440731818
443981113
444008957
444009203
443817325
443775671
443914494
443654132
444006027
443676317
443922737
444076277
443632021
443635891
443669056
443764899
443771266
443776331
443797105
443842307
443864061
443914791
443945589
443961479
443999859
444058366
443587142
443647383
443682851
443683701
443890447
443971023
443983002
443715602
444039614
443781273
443786546
443834015
443869094
443883004
443905302
443925979
444014773
444046775
444057210

 

Loan
Number
443699202
443709787
443785506
444031629
444036321
443610514
443614763
442493649
443592563
443636196
443713797
443725163
443753058
443766266
443882196
443893409
443914254
443915335
443981451
444051577
443733894
443943915
443996426
444005722
443788559
444013957
425843141
443797725
443899166
443859020
437841059
443589528
443617550
443621107
443670328
443733704
443750963
443824297
443830732
443906060
443953575
443960141
443978531
444007025
444065213
443634985
443635875
443636915
443674239
443723812
443725734
443909536
443913215
444078695
444018741
443665351
443687561
443769351
443783287
443844014
444064745
443596184
443616396
443621099
443633771
443821830
443828363
444023741
444088108
443594833
443740683
443857784
443941786

 

Loan
Number
443728597
443769831
443829601
443838131
443886288
443914593
443955836
443959994
444003230
444003412
444028914
444056501
443685532
443717327
444005516
443666714
443717228
443721725
443730429
443733498
443786231
443824651
443843420
443845003
443870571
443880257
443942610
443944152
443989801
440647147
442804050
443602552
443608385
443608732
443610944
443628920
443646492
443670047
443672332
443710215
443720370
443734272
443766225
443801931
443821780
443837901
443846472
443850607
443858725
443868682
443875059
443877923
443913066
443915251
443932090
443966577
443972997
443987763
444004766
444024871
444044598
444062921
444083505
443639307
443862297
444066286
443634399
443757299
443836861
443843073
443945670
443959317
444017511



--------------------------------------------------------------------------------

LOGO [g104017g39x83.jpg]

 

Loan
Number
443786504
443794342
443850771
443851167
443967179
443968821
444007827
444008023
444017974
443715636
443779186
443879549
443614037
442501631
443607585
443703517
443707682
443725049
443816863
443922109
443978986
444022776
444062004
444067847
443737697
443739784
443844204
443949755
444080683
443652417
443724968
443780663
444068639
440678027
443753009
443768858
443903166
443993977
444075345
443685078
443903000
443933254
443938626
444013668
444021265
443661954
443714118
444014724
444024244
444035406
443628326
443635313
443620992
443797816
443970900
444018113
444021422
443706635
443706924
443749213
443816533
444049233
444049449
444055347
444057723
444073480
443593462
443594106
443646369
443649769
443716105
443726914
443729926

 

Loan
Number
443703285
443724919
443778642
443788963
443834403
443853593
443859509
443917117
443929138
443975727
444007561
443695481
443717764
443743976
443770813
443785753
443837521
443867254
443869722
443912662
443915780
443925177
443972153
444026934
444027221
444032726
444065809
444069603
443679980
443754312
443828686
443908389
443935507
443963806
440688729
443646476
443651765
443957618
443591284
443629142
443633292
443645858
443660410
443665773
443897947
443935887
444054514
444065361
444070981
443628086
443726088
443864194
443882949
443887088
443695879
443709431
443952171
443883772
441648557
443591052
443645312
443648811
443667332
443712963
443741509
443834718
443838644
443842554
443865852
443981188
443992839
444051643
444051924

 

Loan
Number
443772660
443782289
443782586
443804927
443902622
443949656
443981535
443993340
444013676
443817614
443676416
444023303
443728522
443779392
443888797
443899174
443834908
443959309
443592761
443779525
443888565
443900816
443923826
443948195
443974381
444015903
443666920
443764766
443771829
443852835
443854948
444018477
444029649
444039671
444080386
437843733
444006241
443642996
443765813
443685706
443690607
444022834
443600317
443618731
443681440
443712005
443726997
443746771
443760061
443773197
443882501
443888417
443906367
443950043
443953591
443958962
443962170
444090237
443895107
444054407
443585740
443599212
443615976
443627963
443629951
443630355
443661087
443679303
443698147
443855259
443873286
443920996
443998208

 

Loan
Number
443713094
443698576
443612742
443650379
443665906
443681721
443686613
443730759
443742937
443833827
443888979
443903299
443999537
444015531
444042733
444075006
443689559
443785589
443820113
444054662
444083489
443765920
443952742
443636634
443668041
443668207
443709092
443828603
443863170
443879267
443936729
444014583
444018949
444028583
443732094
443737382
443786017
443811559
443884424
443625280
443694351
444086656
443803390
443804299
443830872
443923792
443960950
443604053
443647169
443650536
443772603
443799903
443859145
443903695
443934310
443938451
443598297
443619101
443626155
443628995
443704390
443810445
443855796
443884457
443904073
443984588
444038806
444083026
444086821
443608963
443673397
443763925
443825468

 

Loan
Number
444060727
443856059
443872510
443994470
444022784
443641782
443725429
443762638
443581905
443631825
443717046
443717095
443779327
443966296
444041610
443698014
443713805
443595012
443595624
443602974
443741905
443754874
443813738
443817341
443844972
443864814
443925565
443928254
443982632
443999354
444005367
444016307
444016315
444041552
444079644
443828280
443747076
443861174
443968029
443665419
444076814
443881313
444008437
443673603
444071542
443659586
443689401
443941083
443996574
443716774
443852488
443624499
443639703
443641220
443660766
443681457
443704069
443754577
443769286
443831987
443847884
443849864
443868161
443894696
443897699
443908876
443909585
443910203
443962709
443968862
443985890
444034177
443713078

 

Loan
Number
443639638
443641832
443642939
443658711
443661533
443681010
443707195
443715719
443719737
443777974
443810932
443812565
443828579
443842109
443861679
443955257
443798103
443887369
443607130
443614821
443626999
443645668
443652961
443654462
443673322
443725015
443757976
443802459
443824545
443855119
443864723
443873484
443878822
443886874
443899653
443904289
443916465
443935648
443958939
443995972
444026033
444027353
444036719
444051064
444058416
444068696
443743083
443750120
443760129
443762174
443763305
443776497
443785290
443828462
443973185
443991336
444009609
444081798
443663232
443706858
443743968
443853999
443911656
443939202
443967112
444005987
444054571
443738570
443778428
443943006
444074652
444085054
443694773

 

Loan
Number
443741228
443917166
443868179
444075097
443787247
443938170
443967369
443738414
443637947
443880737
443944327
443985338
443876289
443943360
443596234
443693759
443735329
444059075
443715941
443756804
443819552
443545512
444033096
443995006
443618178
443639877
443877089
443982236
443736715
443801162
443847207
443879747
444022073
443608393
443619523
443646484
443822614
443959721
443962303
443973557
443988993
444039838
444044465
443687256
443762489
443789532
443794193
443819404
443822101
443957915
443991963
443868278
443950845
443649850
443855770
443826532
443832431
443842174
443863337
443816251
443752449
443765383
443768593
443832555
443886205
443973896
443982210
443884184
443959630
444062590
443607288
443648100
443649736

 

Loan
Number
443871181
443702709
443710678
443768817
443833165
443865464
443951108
443627559
444008684
444051312
444060263
444070239
443669148
443678453
443697701
443786801
443847678
443873500
443720685
443853015
443934724
444013486
443674981
443684618
443763859
443803903
443860101
443946074
443974431
444007512
444013494
444021992
444041891
443662739
443797535
443972419
443974670
444070403
443594056
443827746
443853551
443875554
443877105
443940598
443982293
443890900
444027395
444066732
443632906
443688361
443742325
443757265
443901590
443992268
443611793
443653191
443699582
443699988
443771092
443784566
443801493
443824404
443873914
443913025
443933742
443944947
444003313
444048235
443734967
443933502
443599220
443907324
443915699

 

Loan
Number
443772652
443773437
443782073
443783303
443791215
443835434
443853437
443952692
443982350
443999685
444084818
443663166
443710256
443752910
444044101
443687272
443531959
444046825
443627476
443717210
444044952
444007207
443626205
443736426
443793815
443804893
443947098
444053144
443740006
444005102
443612494
443659644
443712369
443737788
443819388
444046122
444061246
443582788
443609821
443699327
443745435
443773569
443848478
443910112
443925193
443995238
444027643
444033351
444050520
444068126
444081988
444083976
443684857
443735915
443876982
444061022
443694559
443874938
443987268
444034839
443631809
443814207
443741491
443757885
444065023
443706791
443716469
443721832
443769575
443897160
444001309
443767991
443853155

 

Loan
Number
443887955
443900105
443901665
443927553
443948302
443949540
443969415
444014120
444033252
443610753
443665799
443838891
443729181
443939996
443789276
444029219
444069231
444074983
443658448
443805312
444043285
443664289
443931076
443673827
443835178
443657366
443817424
443604392
443613914
443787023
444006225
444022826
443625140
443641030
443651583
443657127
443722913
443787072
443798285
443920145
443982608
443993613
444013106
444025571
444064786
444079933
444085369
443654801
443735832
443862602
443746243
443785241
443827290
443916051
443969100
443346655
443788609
443681960
443987193
444060255
443591326
443639216
443644679
443661426
443679493
443699871
443716584
443735170
443736442
443756036
443773627
443784772
443844634

 

Loan
Number
443731427
444074181
444076822
443621917
443658174
443960927
444087613
443933999
443863139
443940911
443606785
443672860
443673017
443705967
443729330
443734694
443770094
443856331
443919402
443927272
444071609
443652250
443661657
443678891
443692777
443721956
443777370
443801477
443802707
443814165
443830344
443832456
443889696
443911326
443952528
443957881
443974142
443980180
443982582
443997457
444027510
444060776
443711387
443715354
443928478
444070908
443589353
443634860
443667621
443707534
443787031
443806179
443826185
443877162
443895677
443946827
443964747
443964838
443729587
443799945
443849930
443598974
443656707
443658034
443667308
443680939
443696612
443710629
443714670
443786157
443803747
443833652
443838727

 

Loan
Number
443990544
444042899
443588496
443596531
443596812
443604145
443764139
443814637
443996772
443742531
443878558
444071732
443948443
443612130
443694005
443711049
443736053
443751979
443854237
443879424
443960117
443997515
444042436
444042576
443630066
443637525
443638655
443686829
443691852
443696356
443720867
443750526
443761739
443768536
443787676
443875133
443962857
444003610
444010359
444034656
444049332
444051080
444053011
443587951
443621768
443734157
443591623
443600010
443621743
443635677
443643614
443644844
443703566
443704085
443723499
443734009
443817283
443837703
443848726
443866629
443870779
443885231
443971858
443983507
443984851
444002901
444017198
444075022
443755905
443786678
443815584
443826938
443877329

 

Loan
Number
443700554
443706866
443715313
443780606
443787494
443839741
443857560
443867536
443891593
443947353
443978333
444002547
444015432
444019475
444066526
444022917
444052559
444073829
443649520
444015259
443713557
443769856
443778691
443880026
443975131
444020903
443661681
444003859
443692694
444070361
443739370
443995303
443926720
443752944
443593330
443884093
443620562
443637491
443821699
443842638
443955026
443597869
443681143
443986963
443726534
443776919
443818216
443819834
443913363
444000640
443662747
443763172
443843545
443943758
443701826
443802244
443904222
443904768
443975321
443989868
443777156
443821210
443921044
443952049
443801642
443949052
443589429
443642699
443746524
443752985
443840541
443918891
443936281

 

Loan
Number
443898036
444029920
444078869
443592985
443595426
443596101
443597414
443602248
443603998
443640248
443669015
443670039
443682893
443710827
443752852
443784061
443788583
443854864
443864764
443871447
443916663
443929427
443938691
443942214
443962022
443975560
443980321
443999404
444003636
444024152
444032791
444069918
444074306
444085914
443747894
443612379
443695887
443864137
443916481
443966684
444025373
444034045
443657986
443766993
443592951
443677547
443772041
443821301
443851274
443870894
443957188
443645346
443695556
443722269
443986997
444052518
443760095
443978978
443646799
443776000
443847165
443854997
444060818
444080154
443612015
443639067
443644380
443671649
443727672
443761226
443821194
443827316
443873385

 

Loan
Number
444075584
443664131
443809561
443595087
443793849
443841259
444002588
444003271
444081830
443827696
443974571
444030233
443840657
444032593
444033641
444057434
443670013
443839485
443873237
443960547
443964457
444047666
443590385
443700430
443752597
443764634
443946165
443974647
444085336
443801063
443820352
443861786
443964341
443854666
443938592
443976998
443591847
443667720
443766522
444061766
444066658
443782610
443683818
443687181
443821038
443878624
443914692
443931191
444003420
444052088
444084685
443896642
443918743
444043392
443667803
443737804
443905849
444011662
443681739
443781737
443922554
443951207
443644414
443672902
443808050
443862156
443626163
443687686
443888714
443742879
443746235
443698550
443711635

 

Loan
Number
443841556
443855622
443940887
443964119
443973193
444067565
444085708
443582465
443588918
443847314
444087225
443626833
443659784
443682349
443691258
443843628
443854302
443854641
443998273
444015879
444066476
444081624
444085989
426600078
443587985
443636089
443640594
443672787
443683974
443688700
443695929
443715529
443727359
443753371
443786264
443799622
443808506
443903893
443928510
443949136
443950936
443966700
443985098
444008635
444033955
444040489
443586219
443805924
443992961
444049563
444055693
443706338
443795471
443810510
443827589
443915111
444052880
443651591
443735766
443872213
443977277
443913322
443994025
425806510
443916416
443676572
443679212
443690490
443714027
443731591
443734280
443760210
443770490

 

Loan
Number
443696786
443829791
443938840
443971312
443876297
443681762
443694963
444057624
443721782
444065627
443624572
443702204
443722152
443755418
443832373
443593405
443698238
443698592
443889720
443894878
443915160
443963046
443991070
444016026
444078794
444079123
443687694
443980818
443677745
443696489
443902572
443963756
444035497
444041495
444075857
443695721
443737440
443741053
443774567
443867387
443904446
444000277
444024939
444040158
444075337
444093223
443647730
443820329
444063853
443590781
443613666
443649124
443750849
443922505
443928676
444002935
444026777
443586631
443699236
443707088
443755475
443819578
443876370
443640842
443741574
443814736
443869789
443905765
443852124
444079735
443594825
443740949
443741426

 

Loan
Number
444075840
443704689
443717806
443767082
443818042
443832266
443960380
443978499
443996301
443587472
443610456
443663703
443708169
443738984
443790639
443807342
443838560
443850581
443949227
444043897
444074439
444083083
443596895
443599261
443644695
443678974
443691282
443800933
443804554
443907522
443945209
443966627
444051049
444059257
444064307
444076079
443637657
443767256
443968664
443985270
444036883
443628524
443726518
443768197
443804653
443823794
443851597
443915731
443921036
443958889
443998398
444039093
443586417
443601059
443640487
443704275
443728100
443757125
443781745
443845672
443888300
443941141
443969985
444026066
444050371
443631940
443712104
443718796
443768585
443836416
443880679
443954912
443999131

 

Loan
Number
443958178
443977434
443983853
444012413
443751003
443813878
443717434
443787536
443847835
443939624
443683933
443909924
443926894
443995642
444004352
444005169
444022065
437843287
443872437
444084735
444085567
444041347
443667571
443914981
444042980
444082820
443725577
443741921
443790001
443810346
443913199
443994306
443672431
443806971
443778667
443854542
443995550
444055669
444057905
444080196
443724752
443905039
443941711
443782420
443836242
443858675
443877311
443915673
443620414
443617576
443662374
443739016
443603014
443855457
443588215
443603121
443633920
443649082
443653852
443673769
443675624
443677737
443700273
443702246
443707591
443707823
443708243
443732631
443738281
443738471
443746052
443750021
443758123

 

Loan
Number
443581137
443587258
443605852
443606819
443626288
443653548
443661129
443664677
443665609
443665898
443673595
443685318
443698725
443702394
443711700
443718549
443720883
443733985
443736988
443745062
443751029
443755673
443762703
443820584
443826912
443837927
443838289
443841176
443843701
443882915
443883145
443898135
443907852
443909007
443910344
443924071
443954797
443957766
443992474
443996343
444040463
444040935
444044234
444049852
444064190
444065148
444068472
444068522
444068902
444081764
444088041
444092688
442471504
443604863
443607635
443632914
443714985
443747373
443778683
443800818
443811732
443854468
443870977
443893094
443921671
443944137
443967286
443981030
443984778
443994413
444010003
444021521
444024558



--------------------------------------------------------------------------------

LOGO [g104017g71u06.jpg]

 

Loan
Number
443731922
443733811
443775945
443777610
443883707
443896139
443909189
443949961
443963210
444010466
444046841
443206891
443644240
443666375
443715560
443933684
443998364
444054951
426317624
443714308
443716543
443733043
443946231
443609045
443615042
443652672
443670492
443739842
443741517
443779244
443781190
443815089
443829361
443844493
443859905
443868963
443902200
443961404
443990452
443998240
444019335
444019574
444037691
444049779
444055875
444065460
444076400
444086615
444092001
443720966
443954938
443970892
443674205
443776760
443851464
443862693
443980131
444045371
444045777
444052252
443633755
443764345
443766456
443780689
443842968
443958053
426235859
443653274
443844311
440695468
443600259
443725585
443733605

 

Loan
Number
444078075
443873401
443890751
444006621
443596960
443643630
443736913
443832860
443835210
443612916
443812375
443820741
443856810
443869656
443888060
443924865
443926282
443965546
444001432
444002976
444023501
443600507
443757737
443804489
443809520
443837042
443887542
443927520
443936158
443847793
443731245
443742705
443782537
443809769
443810536
443813837
443823851
443860598
443893144
443958707
443964994
444000590
443583646
443601018
443836655
443758727
443769450
443796727
443872841
443717053
443645437
443896725
443901277
443936802
444028682
444032379
443852298
443955034
443611090
443653035
443714001
443721949
443764931
443807524
443869011
443979356
444004535
443772983
443787742
443885926
443929104
443962592
443970629

 

Loan
Number
444004972
444045520
443626940
443804174
443859962
443986062
444040893
444081152
444039010
444040950
443762927
443789607
443790274
443849948
443865944
443967328
444085740
443656228
443911789
443828231
443998034
443692140
443583695
443969084
443634811
443837430
444073803
443589049
443589155
443589338
443620471
443621008
443630009
443689732
443693593
443710058
443764444
443782305
443785225
443795281
443818323
443862149
443895511
443918008
443941802
443969423
443969621
443986096
443996640
444026660
444039812
444075980
444083216
443572813
443616487
443632708
443645429
443781695
443816673
443822044
443832407
443908082
443927793
443940150
443947957
443972955
444036636
444059299
443584214
443621982
443634365
443676010
443739750

 

Loan
Number
443879705
443889308
443963350
443831052
443843651
443593827
443593892
443744651
443594510
443824040
444028294
444048813
443883335
443905880
443596267
443626692
443692298
443707328
443686811
443691662
443228473
443581731
443705876
443772314
443885876
443894480
443942842
443996038
443998356
444019822
444025076
443701362
443716394
444053243
444074728
443594254
443617956
443636501
443641121
443645809
443652276
443681168
443686605
443701198
443712492
443735782
443751045
443774005
443785845
443795745
443810478
443812367
443812862
443821962
443824396
443841010
443851688
443864285
443881297
443888664
443890694
443919535
443942149
444012181
443572128
443598701
443634183
443636311
443646922
443663034
443672712
443710298
443734298

 

Loan
Number
443899026
426254066
443718259
443931217
443970447
444045736
444050355
444066559
443592696
443640305
443705231
443759535
443796057
443602719
443663257
443671094
443671573
443754809
443770714
443847173
443936182
443936596
443981576
444031579
444063317
444086730
444087753
441244233
443664388
443680392
443691993
443692116
443806542
443823729
443836614
443885017
443989330
444042659
444072037
437387509
443583349
443603444
443666052
443695119
443774526
443794284
443802988
443907639
443990148
443594023
443615232
443722962
443723226
443752134
443820642
443862115
443890710
443893797
443896691
443969001
443972963
444023493
444025506
443886528
443921572
443922315
443930144
443957394
443961198
444012884
444036735
444047039
443649389

 

Loan
Number
443739925
443838610
443629571
443680293
443852082
444047773
443615331
443723481
443782784
443873443
443894076
443929070
443953286
443954961
443968771
444066377
443822937
443714365
443605548
443622444
443901996
443979760
444082622
443678958
444010615
426510855
440617066
440625580
440638963
440662690
440754398
443829841
444018923
443599626
443601620
443692652
443697727
443792023
443804141
443823331
443922323
444010474
444072441
443582077
443618541
443625264
443668504
443674569
443703343
443805171
443882139
443885405
443886726
444078331
443613765
443626148
443699061
443822689
443693163
443740436
443777222
443787890
443833322
443943832
444023477
444042246
443673280
444068100
443642020
443610712
443611314
443646641
443654538

 

Loan
Number
443687967
443703467
443796933
443803499
443827076
443856778
443857420
443886544
443902986
443906128
443907118
443946223
444025233
444073597
444077556
443784798
443624754
443775861
443825260
443829247
443841788
443901897
444053045
443674775
443594775
443706759
443847926
443943949
444054670
444087597
443589841
443616180
443734678
443855648
443866728
443873542
443885942
443908058
443940796
443942909
443962295
443981923
443997556
444018758
444067524
443594627
443647607
443666771
443709985
443743349
443749791
443760145
443894266
443959341
443997663
443610811
443827522
443845979
443930300
443675145
443891239
443932595
443962972
443966502
443968789
443998125
444022792
444029805
444050363
444076947
443584719
443773866
443834171

 

Loan
Number
443967559
443606744
443641915
443695523
443764071
443812672
443933197
444047930
444085138
443745518
443889175
443706718
443723317
443756754
443758370
443911904
444010284
444010490
444019848
444068480
443649587
443674452
443702808
443719117
444083612
443677208
443758735
443811781
443854450
443887609
443890280
443929351
443952486
444017008
443590633
443594353
443649462
443718507
443724422
443824735
443940416
443965561
444061949
443761473
443937545
444000558
444020259
444024533
444008890
443698477
443753132
443855960
443888771
443638150
443750468
443818976
443928320
444046353
443745302
443946504
444048920
443631601
443727094
443732201
443924774
444037246
444069207
444081590
443628433
443655501
443659479
443661822
443665880

 

Loan
Number
443904040
443600960
443605993
443638473
443729454
443827605
443834841
443890090
443894944
443972476
443986872
444014674
444027833
444030555
444037584
443618749
443634316
443677612
443697156
443755160
443770920
443790712
443843362
443881289
443885850
443892880
443926464
443957980
443975404
443979802
443699855
443875125
443911557
443951199
444009450
444079339
443597943
443609334
443694898
443749718
443889613
443985387
424763506
443713698
443753959
443911755
443706940
443835491
443882832
443946058
443977178
444020069
444038939
443646203
443658372
443751334
443817150
443817382
443900584
443901632
443923669
443976212
444070130
443689377
443980016
443993498
443646898
443783386
443982723
444001986
444051957
443669643
443815766

 

Loan
Number
443847157
443850078
443865977
444019368
444056303
443729108
444056378
443743505
443752522
443756440
443930516
444077580
443544507
443627013
443663208
443706288
443727706
443756002
443770102
443771597
443812755
443865381
443915202
443986385
443999800
443848262
444073035
443611330
443672613
443673439
443835558
443875281
443887245
443701255
443925615
443590930
443598172
443688403
443702931
443928817
443981071
443998604
444068597
443867049
443900972
443737747
443831912
444068514
443586409
443960810
443975016
443689930
443801626
443816814
443960026
443968326
443973854
444014146
443847561
443886221
443793336
443910583
443614003
443951389
444007637
443611629
443701008
444014872
443859566
443727888
443774500
443807979
443973581

 

Loan
Number
443978317
444048441
443676390
443711965
443980065
443672076
443789177
443847959
443704820
443762000
444047344
443944558
443964218
443721857
443791447
443935978
443959259
444051700
444059265
444068209
444070650
444072250
443602891
443611751
443627096
443685425
443698329
443735105
443738265
443739008
443858717
443908967
443938428
443962030
443984091
444026918
444044762
444058911
443986286
443608666
443626932
443685482
443801337
443908827
443930326
444007587
444018014
444037402
443613476
443690995
443759170
443889951
444023188
443864160
443937198
443583430
443614870
443616107
443668348
443689468
443769823
443778394
443781455
443869771
443886783
443683537
443857081
443752498
443599782
443643143
443678321
443692959
443705256

 

Loan
Number
443927496
444033088
444051635
444066179
443608575
443713946
443722178
443814827
443825237
443840574
443910419
443994991
444002745
444043301
444072854
444086003
443639299
443882048
443932017
443979232
444036768
444077549
443617113
443966841
443649942
443652177
443689641
443846779
443877741
443938485
444053748
444059588
443607775
443623715
443695192
443943451
444044804
443856539
443648472
443702634
443789987
443806013
443823232
443893912
443919410
443923933
444040232
444058465
444082176
443723143
443815964
443769500
443634480
443742853
444022701
444060735
443649249
443679147
443679659
443686175
443692264
443829544
443886296
443892385
443916432
443920624
443942164
443948765
444015093
444018493
443775663
443776398
443799895

 

Loan
Number
443948336
443956818
443973516
444071484
444081947
443765227
444059539
443765367
443784145
443786983
443793062
443840095
443851571
443925896
444038434
444045603
444077986
443582994
443882154
444004220
444015150
443666722
443775382
443645924
443890397
443602016
443627419
443779368
443842679
443979224
443911235
443825609
443653357
443900832
443909023
443974811
443889084
443629399
443895834
443912308
443581889
443598867
443664651
443678149
443727458
443769328
443773338
443876149
443973946
444059018
444085419
443757620
443836473
444009641
444050058
443768023
443987573
443624309
443773742
443854518
443648795
443797956
443885249
444070684
443671284
443683768
443794953
443933973
443840988
443617709
443638481
443689385
443692769

 

Loan
Number
443892609
443939913
443992953
444075766
443666763
443671839
443930169
443655683
443720206
443767454
443832100
443836085
443974068
444030654
444046262
443628318
443811658
443895941
443909098
443652185
443668520
443786405
443849740
443934344
443959325
444030092
444075444
443667811
443699046
443718101
443740428
443769278
443797865
443880620
443915954
443933775
443997416
443581038
443627849
443753546
443760897
443824099
443896469
443902093
443948385
443978630
443998307
443999065
444010417
444041446
443605241
443696067
443734108
443738018
443738562
443868971
443871520
443903968
443924303
444007009
443624168
443656657
443674338
443681267
443920947
443927470
443594205
443913942
443648605
443875414
443861745
443618533
443667217

 

Loan
Number
443872916
443906532
443978564
443998299
444046379
443603261
443615299
443620182
443689039
443730098
443754197
443821566
443878707
444046643
443829478
443995964
443667563
443711585
443757935
443925581
443946298
443953617
443988845
444007744
444019210
443996947
443592597
443621156
443628029
443639521
443685193
443695994
443743448
443758339
443818570
443848130
443859665
443862578
443905906
443955315
443993860
444036743
444054043
443666490
443807912
426131025
443621016
444015416
444087852
443650734
443685052
444020648
443585633
443705298
443794029
443794888
443916507
443942222
443961370
443617725
443657143
443685235
443708417
443712344
443772397
443852678
443907860
443947585
443964226
443985429
443985791
444041941
444060073

 

Loan
Number
443795760
443815212
443864889
443879127
443885637
443927116
443940333
443973920
444082549
426163267
443909593
443958897
443971684
444051486
443624762
443688957
443748843
443790225
443836044
443840111
443861901
443903356
443943402
443989900
444001481
444062848
443610936
444048557
443604939
443812888
443883525
443926423
444027072
443588702
443603170
443611876
443625868
443694765
443696372
443742051
443770524
443833256
443855135
443857727
443867304
443874318
443977897
443980156
444056311
444060602
444074454
443813365
443910849
443970256
444081582
443807433
426549895
443936752
443617667
443730403
443819180
443892997
444002711
444022818
443847991
443972328
444064059
443592084
443905013
443930730
444044689
444062608
444076921

 

Loan
Number
443961032
444026728
443707351
443910492
443972237
443630991
443759352
443819198
443999073
443596192
443820063
440669489
440727576
443867783
443860937
443887161
443942081
443964374
444014427
443592522
443604814
443704135
443706056
443712922
443714183
443719273
443859756
443896055
443906805
443941794
443974498
438224982
443763677
444009393
443610209
443631445
443646500
443698832
443754916
443815592
443823133
444058036
425872488
443738216
443805890
444005805
438242661
443621180
443775580
443778980
443994918
444033401
443634605
443710710
443878806
443935069
443991278
444068373
443019674
443643499
443689997
444000699
444058051
443732359
443783030
443786629
443919832
443951231
443642988
425553633
443606801
444027817
443668892

 

Loan
Number
443648340
443657465
443708250
443842661
443985643
443672779
443930961
443676721
443965850
444004485
444020507
444043061
443646609
443794235
443963061
444041586
443633912
443636816
443638812
443647979
443654009
443664479
443693742
443694823
443699533
443703251
443730239
443760707
443774997
443800784
443819792
443824149
443827837
443845995
443861141
443877253
443910138
443915806
443935804
443957287
443965702
443990692
443991773
444002463
444003842
444066872
444070270
444076558
443780986
443804869
443871199
433923000
437841455
443595517
443611488
443658901
443677992
443686951
443696844
443717921
443895081
443898408
443954698
444065494
444070395
443673363
443713706
443748025
443930904
444067730
443703053
443728886
443759311

 

Loan
Number
443758982
443761630
443769468
443770854
443771167
443778600
443779038
443779723
443798020
443798806
443805528
443813571
443821624
443828389
443832886
443835384
443835483
443835830
443837976
443866041
443866603
443873922
443883848
443896188
443902002
443912647
443917711
443941745
443942289
443960919
443960984
443982004
443984208
443987318
444008577
444020580
444048466
444054225
444058226
444070726
444035273
443589817
443646658
443671631
443885546
444063424
443627948
443879382
443879770
443894282
443906516
443919360
443990155
444015721
443621024
443649223
443716329
443961941
443994371
444003966
443609243
443634886
443687876
443725551
443748702
443829767
443885108
443928965
443931381
443933064
443939095
443984950
444048722

 

Loan
Number
444043319
444047831
444092076
443757083
443826615
443829692
443847827
443852140
443856729
443890165
443922174
443933833
444011753
444055560
443594288
443596416
443603873
443612296
443639729
443663158
443676507
443694476
443724588
443736392
443791272
443798376
443802830
443826656
443833462
443833496
443833959
443844378
443849575
443850466
443854336
443854344
443952395
443956974
443970686
443980834
443997135
444026546
444050983
443587886
443788047
443938261
443553060
443605431
443608096
443611165
443625249
443655436
443664586
443667886
443713755
443715073
443715479
443720925
443731666
443752936
443768882
443789516
443792494
443795489
443823406
443882535
443913488
443920012
443938964
443943162
443952031
443954300
443975735



--------------------------------------------------------------------------------

LOGO [g104017g82u48.jpg]

 

Loan
Number
443733639
443801295
443852595
443859244
443956263
443959762
443964879
444019947
444025423
443608807
443700505
443870001
444058218
440654473
443855150
443875067
443896311
443941323
443946793
443960661
443996863
444041578
444048078
444070742
443603105
443637772
443646575
443802517
443844360
443904396
443935374
443935465
443944681
443951298
443953716
443979422
444056477
444079438
443932199
444084487
443608765
443649686
443825625
443933692
443957790
444018220
444021232
444086102
443650650
443669940
443834874
443870241
444049704
444080808
443794391
443806641
443964499
444041511
444041925
444063598
443787312
443678057
443761028
443977681
443992813
444028088
437843048
443594932
443600754
443602826
443607320
443637889
443646039

 

Loan
Number
443597273
443628482
443726989
443787445
443837174
443845821
443931829
443965736
444003404
444012322
443984372
444009492
443619200
443625363
443700265
443769054
443769229
443807763
443817408
443854427
443881693
443884739
443927306
443946496
443957659
443988159
444077994
444084024
443779160
443595442
443602677
443651500
443690615
443691142
443699541
443700083
443705488
443787601
443805106
443820121
443822754
443860176
443926175
443948732
444014443
444032213
444042790
444072904
444080865
443702477
443703848
443891734
443845607
443987201
443870837
426443255
443602610
443680400
443704150
443710371
443876743
443883095
444041230
444073217
443875489
443949672
443618368
443690037
443706767
443709761
443710082
443775911
443880463

 

Loan
Number
443822887
443921697
444053508
444073340
444073548
443651658
443713359
443775085
443866223
443946066
443592258
443985635
443627278
443667027
443746698
443781117
443782107
443876321
443930755
443954979
443995428
444018774
444019756
444071641
443781604
443893706
443938352
444057129
443747480
437839442
443520101
443660386
443718119
443765722
443771878
443793401
443803077
443814231
443815352
443824479
443828645
443856398
443863634
443867858
443932108
443943923
443967203
444005656
444009070
444021760
444030118
444036065
444051437
444057012
444071138
443668314
443708813
443792478
443808324
443811765
443848015
443888813
444048474
443614771
443638457
443791785
443828496
444012918
443918065
443997986
444080980
443589916
443600549

 

Loan
Number
443763503
443788237
443792098
443814983
443865175
443903836
443909650
443955166
443989843
444020788
444037568
444063325
444072623
444080949
444086813
444087860
443666193
443680467
443864558
443913470
443639372
443796859
443910179
443976105
444015671
443634068
443714589
443746201
443759634
444024400
443744008
443790100
443792551
443990312
443997374
444052005
443593207
443784582
443797303
443801881
443603758
443684634
443725965
443987839
443997176
444020739
443632344
443694690
443857313
444065353
443842224
443951116
443870480
443872304
443877428
443882568
443624713
443637186
443693528
443747340
443752647
443764774
443794300
443834072
443842877
443870126
443871389
443899315
443958814
443970983
444008585
444055784
444057566

 

Loan
Number
443885488
443945035
443636394
444020341
443688429
443874391
443932702
443810726
443831649
443867197
443883939
443749106
444088512
443992763
443616768
443627179
443636725
443647102
443662606
443687298
443741764
443788161
443814082
443830658
443926191
443951850
443907050
441127081
443620778
443703699
443773320
443801535
443843305
443858105
443867775
443981477
443998976
444010037
444037683
443635818
443734900
443771001
443830237
443873153
444033609
443640016
443673942
443709159
443893664
443907647
443854260
443992144
444000764
443984760
426608105
443613799
443765011
443907936
443659826
443690268
443749940
443757430
443872700
443992250
444040315
444056725
444063291
443729009
443775887
443783873
443868807
443909858
443955786

 

Loan
Number
443655493
443662994
443683610
443691621
443713326
443715982
443755822
443922786
443929864
443940739
443943659
443944632
443945902
443945969
443951959
443953443
443981972
443995162
444015697
444018071
444029151
444038418
444040166
444045447
444069280
444077820
443599022
443684840
443700364
443780465
443839915
443879853
443982699
444027551
444035323
443822978
443985593
444027783
425491461
443758933
443876842
443608583
438242828
443770375
443819354
443854203
443935234
443793179
444019459
443585161
443595665
444068167
443727870
443733316
443744404
443758958
443781828
443808019
443887138
443913777
443990916
444015465
444052567
444088090
443859012
443660501
443970728
444054464
443604186
443688122
443699467
443796172
443808159

 

Loan
Number
443851696
443856380
443861703
443926084
443972864
443984604
444017610
444073142
443845292
443914239
444068720
443799333
443911797
443617444
444000707
444073043
443682604
443882188
443910294
443964853
443966866
443780614
443666169
443690128
443701610
443701735
443716832
443761846
443980487
444004451
444011084
444014799
444035844
444039044
444043145
443597364
443645031
443653928
443693668
443736434
443760343
443777586
443784871
443801725
443812789
443831615
443943824
443949847
444066138
443677398
443923115
444071765
444083562
443828066
444017032
443586292
443596986
443615463
443626254
443633334
443635206
443639224
443667779
443687173
443727698
443744909
443747761
443755269
443770664
443783139
443785563
443800511
443802178

 

Loan
Number
443668611
443732383
443795356
443834775
443907670
443977137
443979794
443992383
444009377
444055297
424670602
425610581
443612650
443868476
443977939
443679972
443791603
444008403
444063937
443742192
443756416
443788211
443788831
443800859
443846456
443879812
443899059
443844022
443916622
443952304
443963251
444059844
443599857
443656913
443719208
443788757
443874599
443932769
443802855
443803200
443643085
443705645
443796412
443617600
443880935
443966494
443614532
443799341
443870332
443615612
443696091
443834601
443901830
443945605
444069801
444074561
443784616
443911938
443747936
443791876
443806070
444005326
443753017
443835756
443848049
443916184
443952833
443972930
443989918
443767769
443612213
443765474
443955638

 

Loan
Number
443860200
443913298
443931019
443999842
444079156
443658299
443743372
443758222
443840236
444024962
426393492
443772025
443885835
443904495
443636873
443733175
443990270
426419016
443703061
443775358
443776463
443880778
443971569
443637988
443831144
443944236
443964911
444054282
443695432
443987177
444064398
443712740
444027536
443743158
443787528
443810221
443846258
443927900
444014781
444034102
425560232
441708807
443626890
443637053
443665922
443695960
443724497
443729520
443736814
443760525
443761291
443789458
443791181
443854120
443864459
443873658
443903703
443922562
443922752
443925953
443926837
443941281
443948062
443949151
443950399
443960570
443961578
443962089
443963103
443963327
443972500
443980529
443990841

 

Loan
Number
444082580
443619358
443676937
443704523
443812334
443836325
444066195
443597505
443666284
443593975
443934567
444072466
443731146
443951892
444065312
443767785
443951512
443595020
443604657
443652367
443716410
443828264
443834098
443960778
443999511
444028435
444066823
444078877
444004055
443967872
443701842
443768379
443994637
443680475
443798384
443616545
443796966
443826276
443842794
443900980
443981642
443985619
443991252
444007280
444077952
443597497
444007371
443690524
443715412
443869078
443870738
443903810
443972021
443874334
443888615
443979737
443615695
443627369
443598180
443682554
443813100
443818091
443820139
443857321
443907613
443929211
444057558
444061329
444063259
443704481
443782669
443987672
443589114

 

Loan
Number
443746813
443872122
443932314
443932348
443939921
443940721
443958251
443976154
444054316
443746383
443763107
443799994
443826466
444007595
444055321
443584545
443603550
443654124
443809066
443814371
443882337
443900592
443912043
443971817
443667977
443674700
443906029
443944483
444006571
426054201
443617469
443827878
443864632
443927439
444044580
443799499
443922539
443970165
443975610
444061014
437376361
437391741
443618608
443697180
443719505
443773478
443866124
444025589
443627005
443648290
443769567
443937230
444082226
426311502
443610993
443651104
443668546
443723390
443827225
443909452
443659982
443592142
443930276
426449369
443648845
443980040
443787916
443808928
443628789
443693007
443735576
443874433
444036677

 

Loan
Number
443849187
443898176
444085070
443625918
443872338
443582259
443590823
443591268
443600622
443603592
443606769
443623236
443644158
443647573
443669833
443692199
443694542
443694625
443701768
443707112
443712609
443717004
443722277
443727128
443730262
443737036
443746748
443751375
443755558
443757604
443762786
443762802
443781562
443788641
443798533
443803325
443819867
443825096
443847769
443868492
443869359
443871801
443897855
443898523
443923396
443945159
443981121
444002075
444025340
444025779
444034011
444036263
444036784
444038442
444067326
444088942
444089262
443981345
443793617
443905120
444003834
443643713
443718804
443876032
443946975
443975628
443984034
443988795
444087894
444009575
444079024
444085757
443833041

 

Loan
Number
443697438
443702725
443706312
443714928
443772017
443935820
443937024
443979497
444007850
444030928
444080204
443611462
443709118
443728605
443771142
443805247
443807821
443903612
444015648
444020135
444068803
444072136
443681101
443927314
443982657
443836911
443870399
443874839
443904081
443918560
444025480
444037618
444054969
443599642
443760756
443625108
443796420
443905401
444023253
444083497
443173521
443953377
443899331
443946819
444019988
443752894
443621214
443743042
443853734
443719166
443728043
444004626
443817846
443830518
443848882
443468624
443848122
443964291
443999438
443762596
443883574
444027726
443734041
443708318
443708383
443921051
443935713
443941695
444036180
444038889
444056667
444068340
444074843

 

Loan
Number
443783337
443787874
443802822
443879572
443836267
443704499
443840475
443622279
443681929
443684592
443960869
443989470
444029193
443652813
443673801
443678602
443721022
443743810
443821616
443835020
443905625
444086946
443649983
443877220
444009138
444079057
443188800
443605761
443919626
443975123
444063366
425986692
443846043
444019558
443637475
443987078
443600184
443633441
443634621
443682869
443704226
443705454
443760780
443775242
443811005
443931993
443955687
444063630
425519865
426288262
443965942
443884473
443967617
443594882
443609342
443614615
443618145
443629845
443651542
443695895
443735071
443738489
443741590
443752001
443765433
443778303
443795364
443830708
443903653
443940820
443956735
444005391
444018378

 

Loan
Number
444063689
443705744
443866090
443725684
443633805
443640032
443724851
443976543
443595392
443577630
443765201
443656939
443656947
443832365
443860903
444051296
444054704
444077390
440750750
443596689
443669049
443862669
443955414
443969746
444009237
444030407
443675822
443708466
443832720
443582242
443586870
443679741
443749981
443949334
443963376
444009807
438236762
443845748
443613401
443669247
443715016
443825948
443902721
443933791
444009955
443968086
444039234
443832878
443867627
443924766
444037899
443654157
443742903
443807557
443609557
443715115
443731534
443748116
443758651
443806674
443823380
443915657
443934872
443942545
443984067
443996236
444001622
444034714
444072169
443672134
443947841
443615422
444031769

 

Loan
Number
443838636
443860630
443693718
443757893
443989298
426133351
443670286
443856364
443922166
443655543
443751698
443710330
443745757
443861018
443873534
443794243
443695788
443908884
443990288
444004691
444038814
444048698
443922299
443729165
443747555
443753066
443770888
443799051
443901863
443731104
443740600
443841432
443906862
443933221
443934880
444093132
443941331
443644141
443665146
443941778
443982863
443984414
443927173
443633789
443767504
443909361
443861042
426554507
443624812
443767249
443855333
443866512
443875562
443920921
443597398
443650312
443661293
443665567
443677489
443683644
443704002
443758552
443788898
443821020
443824990
443860978
443999255
444056204
444076335
444083646
444087548
443623228
443709225

 

Loan
Number
440755841
443744347
443825633
443979448
443987409
444011241
444027668
443588132
443673041
443750914
438204471
443741657
443766035
443790787
443823927
443932801
443950746
444010961
444085088
443622378
443628425
443717145
444035422
443991385
438232928
438244097
443625587
443656665
443833595
443840319
443844840
443985072
443748561
443763347
440759470
440919959
443697552
443764840
443875513
443987987
444080642
438203739
443614326
443643259
443655030
443738299
443754643
443755046
443825542
443894506
443918206
444065593
443994132
444045470
444045843
443794961
443855382
443925789
443599980
443696281
443778212
443811864
443851738
443912431
443661806
443751532
443631460
443905187
443585716
443876727
440732394
443504311
443831821

 

Loan
Number
443769732
443820469
443840020
443865126
443921911
443964168
444055818
443686647
443713870
443805643
443820550
443846902
444041537
437843857
443732268
444056568
444057574
443616800
443587423
443626627
443674304
443701529
443714092
443748447
443749114
443885124
443934583
443974316
443980925
444038319
443779178
443945993
444019970
444085815
443625629
443668397
443618681
443668223
443805205
443598487
443629589
443968482
443978713
444003776
444023709
444033500
444042949
443626262
443585518
443726724
443817143
443842372
443914817
443966783
443999271
444002489
444081061
443866785
444072516
443611983
443622931
443637137
443691555
443699657
443716949
443725528
443733845
443770136
443806872
443808985
443811336
443815139
443896824

 

Loan
Number
444048953
444052153
444056626
443596713
443599816
443663299
443691753
443695754
443713847
443757869
443758362
443819644
443827431
443832191
443921366
443992854
444016745
444057277
444066096
443603477
443881909
443888680
443893672
444001861
443640628
443682513
443728803
443748314
443767223
443824784
443843040
443869516
443977913
444043749
444051502
444065478
444066898
443640925
443673629
443699053
443720826
443782362
443801568
443842885
443874342
443924394
443929856
443930920
443964002
443992375
444005946
444019483
444036891
444046858
443591656
443905633
444018865
444042170
444071427
443679444
443807680
443636485
443844485
443856786
443928635
443603626
443610076
443613963
443675442
443734637
443776281
443856182
443898549

 

Loan
Number
444011217
444046700
444053532
444064182
444087431
443581111
443674536
443685292
443697685
443701750
443705561
443710025
443716345
443718184
443740170
443775515
443781521
443834106
443899539
443906615
443923438
443952684
443965892
443998794
444024319
444065387
443757547
444002067
443658737
443685409
443788146
444001341
443592217
443604020
443618855
443619713
443626908
443681119
443688528
443715032
443720347
443734991
443740154
443748751
443805411
443821202
443861976
443880273
443888391
443952338
443957469
443997846
444008627
444023675
444029714
444048151
444066807
444029607
443707070
443899703
443913835
443915939
443918347
443988209
444022743
444090187
443597992
443640297
443712849
443739735
443818513
443855440
443925607



--------------------------------------------------------------------------------

LOGO [g104017g55f71.jpg]

 

Loan
Number
443656277
443678099
443684600
443693270
443697032
443697461
443698006
443706783
443707237
443713672
443731500
443750252
443757059
443757463
443779285
443809835
443825971
443848866
443851746
443855416
443869300
443886379
443901939
443905328
443915889
443917422
443919949
443928387
443932454
443972005
443976519
443984133
443984356
443991369
444016299
444020002
444027239
444027759
444033575
444055149
444083182
443669460
443582556
443589825
443606181
443757802
443786611
443788393
443918024
443918057
443994298
444064273
426071965
443603824
443622683
443642442
443699491
443710207
443715057
443771407
443812730
443854187
443874151
443915715
443965116
444016547
444031066
444070486
444076525
437832785
443604418
443613674
443614896

 

Loan
Number
443973045
443670823
443739669
443832092
443868351
443909973
443978515
443801998
443933437
443935358
443652854
443693676
443729652
443863915
443879952
443897269
443937974
444058523
443591193
443655253
443669163
443729744
443732037
443732425
443781307
443809777
443858204
443953260
443647904
443651757
443711734
443776380
443824016
443837059
443861935
443910724
443924188
443979596
444002257
444017719
443643911
443705868
443758867
443823059
443840467
443605886
443634829
443712302
443737853
443766902
443770938
443842406
443843255
443911391
444056022
444075709
426133963
443719430
443729421
443731310
443783816
443934062
443936521
443970652
444048433
444055024
443828397
443654082
443662846
443917224
444002919
443667795
443744693

 

Loan
Number
443698170
443700943
443842240
443912217
443668447
443851449
443895321
443990445
444017941
444029599
444055719
444084727
443622642
443934393
443692082
443843107
443897863
443981295
443990783
443704366
443720982
443803150
443936455
444076905
443942453
443977095
443988480
444035166
443582069
443620851
443623277
443623426
443628136
443703319
443710520
443737812
443746839
443776216
443793864
443849401
443880448
444038723
443827092
443860408
443982244
443806047
443807755
443779731
443844071
443846845
443848403
443954441
443957212
444080089
443944178
444010854
444050249
443691944
443876214
444027593
443825146
443884234
443983465
443997952
444028658
444078711
443975743
443680210
443777990
444063952
440683316
441114345
443701933

 

Loan
Number
444064828
443634381
443709571
443836093
444004261
443627245
443768429
443798582
443826136
443839543
443849534
443908371
443587704
443594528
443596655
443611553
443629878
443693783
443697800
443712476
443728142
443737473
443741277
443752746
443811609
443866439
443954136
443955661
443962311
443969316
443991377
444005359
444047815
443881727
443898713
443957626
443581806
443587571
443669320
443719083
443743802
443766829
443770060
443899257
443948393
443955422
444064430
444069165
444078174
444078554
443588504
443708656
443967997
444006100
443723929
443773916
443848593
443873872
440750784
443705611
443920566
443740188
443703152
443718572
443923032
443603311
443657200
443658976
443898903
443978127
443961156
443985718
443602040

 

Loan
Number
443981303
444038244
444061790
443604194
443673983
443737366
443808035
443828777
443657192
443893870
443944830
443842489
443607692
443755566
443612866
443644216
443667084
444046668
444084974
443818802
443992409
443619325
443706676
443897459
443700174
443622675
443984679
443731096
443833033
443948609
443963111
443940069
443690375
443705215
443993993
444058267
443814975
443931704
443902317
443917141
444056139
443746482
443754692
443834635
443965694
443776448
443784889
443834809
443594536
443706999
443766803
443837323
443839832
443968250
443627435
443743950
443767447
444074538
443695911
443798830
443818489
443835863
444055941
444065502
443643663
443689757
443767025
443796693
443954169
443708151
443646526
443666128
443666243

 

Loan
Number
443915053
443952676
443972807
444043186
444077416
443675384
443599139
443802871
443992169
443995709
444000624
443599881
443600143
443604855
443704077
443707583
443716147
443729769
443807649
443881487
443892906
444023154
444036644
444038772
444042568
444046999
444079511
444086433
443833538
443711148
443754775
443928841
443914650
443933965
443970603
443981360
443697214
443764915
443781224
443808274
443810247
443836648
443859467
443984612
444047559
443654678
444002612
443651781
443899901
443926548
443605183
443811492
443835798
443619770
443657960
443718291
443754544
443769898
443780838
443818406
443831896
443841366
443895933
443975750
443781364
443786116
443879358
443936604
444020689
443978374
443632740
443634647
443695226

 

Loan
Number
443832654
443833207
443834726
443862826
443879986
443918974
443932132
443985536
443997929
444016109
444051627
444058887
444069249
444075717
444081459
444085039
444087217
443612205
443837604
443846555
443908538
443993191
444026215
444047393
443984349
443655915
443760590
443791249
443802384
443963830
443966437
444009849
444023576
444024954
443609581
443637020
443761317
443802806
443817697
443883483
443910435
444007629
444017131
444082093
443635230
444014112
444087696
443595731
443601471
443612999
443628664
443680673
443691712
443705033
443710868
443717368
443766175
443852546
443868369
443932579
443939947
443947189
444033724
444034912
444040455
444055768
443692108
443826326
443904669
443996814
444020465
443681283
443789250

 

Loan
Number
444038525
444059752
443594551
443625645
443770268
443774369
444038087
443592365
443593132
443666508
443666532
443716188
443775176
443802301
443824370
443856414
443879655
443934294
444024376
444033567
444005201
443703814
443877956
443930136
443982400
443780788
443902119
443959812
444002174
443661608
437384308
443734355
443919675
443952460
443990080
444054159
444059372
443798590
443885140
443604319
443867031
443811542
443816525
443929930
443938659
443694799
443795174
443825021
443825443
443897095
443934542
444029235
444058002
444072227
443965744
443606322
443653316
443804992
443818596
443972948
443989181
444077762
443744495
443978473
444019749
443624135
443635107
443675285
443831441
443905724
443980602
443653613
443698428

 

Loan
Number
443993530
443997689
444012280
444020481
444040075
444041263
444041354
444060271
444061188
444066443
443686720
443694724
443714977
443771605
443828082
443828504
443846803
443846878
443887864
443902879
444054365
444066021
443843164
443968953
443721444
443877642
443648704
443651617
443703749
443707872
443708920
443709266
443709530
443718432
443760368
443765318
443776356
443808308
443815808
443823711
443846134
443859343
443862495
443869292
443898093
443937255
443937354
443972278
444006480
444027379
444037543
444049266
444052047
443978044
443596606
443636154
443684238
443689393
443711411
443756267
443999503
425730942
443694369
443606306
443618038
443623863
443630272
443800917
444081079
443666474
443679949
443745716
443782040

 

Loan
Number
443687058
443743455
443746953
443796883
443830377
443832258
444032734
443887682
443998844
443999313
444003099
444050157
443622311
443734645
443788427
443803754
443856893
443859764
443979414
444042477
444055255
443967732
443928916
443958368
443965769
444005425
443592571
443825062
443608476
443668991
443784707
443831235
443844550
443853957
443867825
443960414
444038103
444067938
443603337
443654439
443744438
443749460
443851159
443855184
443913991
443975552
443988738
444001283
444042006
443583687
443588546
443603253
443648662
443654926
443665971
443757919
443780648
443812276
443828827
444029300
443587936
443723820
443852025
443885603
443904628
443929823
444068241
443606595
443776604
443782495
443804919
443844592
444051890

 

Loan
Number
443602727
443611017
443697271
443699376
443841234
443861927
443897616
443980545
444014021
444071195
443877493
443906763
443593801
443610308
443794128
443850102
443867650
443886890
426156873
443641790
443933213
443622204
443656004
443887484
443988936
443719760
443910195
443917836
444036156
443665955
443590161
443634548
443798012
443837687
443864350
443631742
443808712
443849880
443957840
443996756
443665484
443721642
443614375
443827191
443604707
443749999
443936869
443971676
444047971
443590476
443893011
443928213
443627138
443717871
443942131
444022693
444040828
444051718
444062129
443702345
443788682
443905138
443658612
443722988
443756101
443856265
443867940
443873815
443991948
443910120
443841630
443920046
443615273

 

Loan
Number
443920731
443610241
443714233
443798202
443822564
443844709
443899646
443932405
444003016
443771860
443786488
443793906
444078687
443727920
443849260
443942461
443942479
443970785
444060974
443687827
444005573
444015325
444021323
444042774
425973914
443675723
443777073
443963004
443996855
444065734
444078612
440754711
443593173
443738901
443833082
443809702
444005300
444027932
443596168
443659933
443794409
443964184
443973474
444004717
444065254
444075931
443610258
443613039
443617329
443653761
443673207
443728159
443728571
443745914
443756879
443758859
443776752
443794771
443797147
443830229
443874359
443891064
443897491
443915327
443918719
443933940
443949060
443953849
443957998
443993225
443999586
444004147
444005714

 

Loan
Number
443711403
443916218
443969480
443944798
443651815
443654280
443751516
443852371
443905377
443938188
444053789
443873567
443916275
443993092
443692850
443683941
443807615
443827639
443832340
443841119
443919998
443972690
444028476
443777511
443906649
443993605
443648696
443682240
444023915
443730304
443850813
443876586
443872221
443891551
443614656
443636931
443826664
443895958
443744016
443747159
443828553
443829650
443836077
443967674
444080071
443762950
443870639
443935531
443666540
443756028
444014435
444033211
443648993
443651724
443731237
443735931
443755095
443791231
443977798
444017255
444044523
444052716
444015754
443947387
443594619
443617618
443629613
443658844
443689096
443726377
443731609
443741251
443813183

 

Loan
Number
444025472
444078778
443783162
443812664
444031181
443767488
443976907
444035083
444078497
443592738
443991054
443619085
443771126
443828801
443872130
443896287
443969639
444001747
444010532
444029201
443623699
443672050
443693684
443731286
443764675
443807375
443858998
443871272
443972070
443982152
443778790
443965868
443630850
443638556
443735311
443807391
443976345
443639174
443921457
444065270
444078315
443951397
444004410
444039622
444052211
443914809
444037162
443693064
443796990
443807656
443811203
443937297
443959804
443970942
444077093
443645775
443661640
443680780
443759220
443785779
443968102
444080964
443678941
443917349
444011548
444039523
444059422
444085542
443982020
443594304
443596465
443615158
443615257

 

Loan
Number
444086565
444047732
443680244
443609631
443622527
443627971
443652706
443736095
443789615
443860424
443886866
443894803
443900428
443961792
443975487
443976832
444072342
443868625
443680186
443838503
443848213
443852942
443858840
443949771
443959846
443970991
444020119
443723598
443737424
443949342
443665310
443683842
443737721
443850409
444013973
443764600
443891361
443637103
443684360
443791728
443820816
444087381
443594148
443683750
443845912
438237711
443588082
443695770
443701461
443780002
443785233
443787148
443789037
443791900
443869904
443874227
443874813
444058275
444063986
444078737
444008536
443680079
444025696
443662234
443676986
443682885
443760624
443986039
444046387
444060719
443743091
443824347
443953609

 

Loan
Number
443744891
443591508
443596333
443606090
443653563
443724950
443730445
443746961
443800974
443801238
443817200
443913934
443931951
443945597
443949797
444005219
443658810
443650767
444049613
443616503
443629241
443777701
443894324
444041453
443489166
443598917
443634522
443652128
443679220
443774153
443848650
443976048
443987896
443673959
443764311
443869375
443723879
443911037
443702865
443585096
443609474
443611215
443611306
443619291
443621396
443635651
443652011
443652599
443664420
443673256
443684642
443703640
443708862
443709381
443712138
443720107
443733977
443747779
443748918
443754478
443803184
443808654
443809355
443822218
443842802
443845706
443853585
443860218
443866983
443877238
443882725
443887872
443897665

 

Loan
Number
443932827
443814645
443822846
440657179
443623566
443710405
443732458
443760046
443978010
443978143
443992524
444027494
444051833
443652144
443825104
444051262
443672639
443676655
443898143
443909742
443918925
443979505
443608328
443644513
443706155
443639794
443675558
443828694
443903190
443931969
443944566
443983077
444060784
444086649
443583406
443665237
443720834
443746268
443944871
443959473
443978879
444070262
444079065
443591920
443601794
443607262
443675970
443863105
443884887
443913876
443917380
443998588
444008478
444017651
444072631
444002943
443989009
443700612
443834353
443962576
443584552
443814561
443949995
443648019
444061808
444070874
443629019
443793781
444013353
444027999
444072813
443725403
443783667

 

Loan
Number
443906920
443922919
443945639
443953401
443967096
443968540
444003792
444034003
440669331
443804182
443903828
443956479
444028369
444056600
444070320
443622451
443668918
443693502
443700331
443721790
444079719
443803101
444056048
443743497
443611850
443631890
443636253
443709563
443754981
443841002
443853684
443970819
444055958
444068068
444065650
443612528
443773791
443824032
444058408
443592613
443677448
443885785
443951223
443583281
443605225
443676598
443850219
443875034
443749171
425725033
443603345
443607627
443841036
443910211
443922794
443942834
443945514
444004857
444016323
444031470
444050223
443787502
443758826
443766514
443776182
444019863
444030829
443801329
444081707
443661947
443851431
444043137
425869492

 

Loan
Number
443920905
443601562
443898358
443901749
443949789
443959168
444041305
443588512
443654330
443677604
443761192
443957303
443969522
443614193
443630835
443638564
443759188
443800834
443890959
443899414
443928585
443941356
443992037
444047179
444047807
444061006
443915632
443977574
444054779
443737549
443747886
443694609
443710843
443750138
443792742
443874573
444062038
426200424
443603501
443636956
443663927
443865936
443888516
443902069
443970850
443977160
444000822
444021562
443591615
443612007
443618293
443626502
443682901
443953237
443984711
443637202
443637434
443746573
443769922
443803424
443940242
444015473
444061956
444074900
443768056
443914106
426243747
443700919
443903133
443582846
443592803
443776299
444005904

 

Loan
Number
444076657
443639133
443675731
443785852
443792874
443818638
443827381
443856067
443878061
443882311
443926860
443934617
443941273
443959895
443971262
443971908
443991062
444047336
444074512
444081863
443781570
443686969
443693692
443754148
443786348
443789441
443791835
443798228
443803788
443832217
443887229
443985809
444014963
444067458
443623350
443647243
443744990
443822556
443611900
443613930
443625009
443654744
443664990
443668132
443675905
443677323
443685730
443687371
443704713
443714159
443718911
443730544
443733548
443735253
443744321
443811112
443852553
443865753
443869433
443889233
443902903
443903984
443918214
443972401
444016455
444035620
444046536
444071690
443879788
443861026
443629670
443661228
443683297



--------------------------------------------------------------------------------

LOGO [g104017g88l98.jpg]

 

Loan
Number
443640321
443645916
443675202
443681655
443687520
443723895
443724869
443738174
443771241
443771431
443808225
443812151
443864798
443885447
443943857
443988373
444003719
444006134
444006423
444006464
443660162
443664941
443698139
443715743
443761788
443786199
443789888
443833744
443963228
443993118
443995345
444026249
444062087
443632575
443718895
443727540
443774641
443808571
443854930
444068571
443751912
443730478
443730601
443755681
443765136
443770912
443837372
443885728
443931779
443945886
444012801
444033674
444037006
444040851
444058184
444061469
444078000
438225575
443685623
443776638
444017891
438235228
443642905
443657788
443721923
443765334
443974613
443640347
443683032
443684816
443721931
443867932
443643564

 

Loan
Number
443781638
443821533
443858246
444016158
444044333
443774880
443856943
444071567
443603055
443659024
443689872
443722814
443723085
443780028
443835848
443850151
443917562
444020127
443593009
443597448
443617485
443626213
443628946
443635156
443656756
443711767
443728027
443729058
443773858
443776422
443799705
443806625
443830039
443837554
443843404
443848700
443857537
443967393
443969779
443978853
443600630
443832951
443978325
443644885
443585815
443598461
443820618
444019053
443602859
443773072
443840814
443984406
443731112
443652524
443661541
443677679
443680160
443755442
443821236
443848585
443892047
443908132
443916135
443957055
443762547
443877592
443589262
443721105
443754833
443845730
443940424
444035380
443595897

 

Loan
Number
443887427
443648860
443687959
443704119
443759204
443951553
443586490
443681341
443637582
443689773
444080097
443581285
443631510
443663604
443672571
443685359
443691134
443774781
443778543
443799325
443812342
443917968
443939145
444011076
444013163
443656673
443669601
443732235
443981527
443637442
443664768
443818059
443893649
443893805
444059968
425806163
443616131
443661574
443620745
443719950
443845532
443951751
443664081
443807326
443990502
443630892
443660642
443792445
443849310
443875406
443927561
443924212
443960406
444082648
443612551
443615513
443901145
443924063
443934104
444020150
443729074
443862073
443895347
443939525
444009021
443762984
443845763
443857263
443965363
443944814
444051932
425678448
443625926

 

Loan
Number
443614235
443645643
443687389
443729801
443762422
443772116
443783147
443794318
443800503
443850557
443863881
443879622
443924055
443944475
443954813
444019582
444040406
444050926
443581566
443599451
443610837
443617238
443632542
443673793
443674387
443680699
443702170
443717608
443726013
443730197
443816483
443901400
443902739
444004014
444061626
443583612
443671607
443755848
443799143
444080998
444007348
443781810
443650957
443694054
443962006
433884210
443670575
443761341
443762646
443815659
443847942
443849518
443859327
443936539
443963871
444064588
443600390
443815568
444002273
443978721
443748959
443669437
443685672
444069686
443867080
443873492
443740238
443896808
443939533
444049837
443696224
443697941
443783808

 

Loan
Number
443853395
443858857
426496543
443642301
443717582
443790175
443770292
443942529
444025316
444060065
444077531
443615901
443714076
443804687
443894274
443582960
443658802
443742655
443743828
444012819
444083042
443592431
443601851
443612197
443659057
443776208
443966353
444038574
443688106
443688916
443752076
443913520
443667076
443501358
443584735
443600655
443640909
443649421
443692736
443834585
443838099
444011399
444017958
444052781
444067003
444082028
444083810
444086375
443659768
443581244
443715883
443777347
443945001
443974985
443780580
443875893
444001051
443652193
443880398
443975412
444014468
444049258
444073332
444075600
443919246
443949714
443983143
443986187
444051809
444052955
443689542
443745971
443791280

 

Loan
Number
443722376
443728506
443730338
443744826
443766860
443786009
443787049
443791710
443820881
443828728
443837034
443860788
443873336
443932660
443939368
444074108
444031090
444058754
425786134
443680905
443693577
443779764
443807284
443846837
443967963
443995121
443995873
444010219
444031488
443669411
443849831
443865548
443869896
443778238
443778998
443817093
443835392
443940689
443960893
443601646
443648209
443678537
443687207
443934526
443969381
443991294
444006647
444050769
443624093
443658547
443681408
443784822
443855481
443983580
444012686
444037014
444037832
444037873
444067201
443849229
440653996
443613138
443766845
443880893
443910799
443965181
444057319
443715750
443918263
426359576
443722947
443865332
444035596

 

Loan
Number
443897848
443642830
443661400
443691084
443713839
443723366
443782776
443885082
443993647
443600291
443635396
443647516
443664784
443680624
443683065
443737143
443749908
443869045
443968995
444016471
443599949
443604509
443630561
443635461
443677885
443682364
443705660
443815527
443819594
443842935
443910229
443913645
443919717
443936679
443956156
443976279
443990619
444071237
443619879
443714415
443755483
443838461
443931464
443942370
443950480
443963020
443982970
443991260
444026579
444051247
444055743
443611470
443624424
443641055
443912654
443603568
443723382
443755582
443888375
443915186
443589668
443597711
443609177
443826698
443834767
443615752
443663133
443627732
443739503
443944509
443964325
443966759
444042345

 

Loan
Number
443718838
443735196
443824883
443866637
443917679
443649637
443668017
443807714
444020036
443656970
443673173
444037717
443737275
443794649
443800701
443816319
443816640
443852009
443963392
443595152
443634993
443943717
444074637
443643796
443726625
443734579
444031850
444049324
444058358
443808381
443847744
443885298
443911318
443996244
444039192
443775820
443909460
443596796
443814595
443877691
443887823
443955596
444077770
443617295
443884820
444071344
443664230
443714779
443724182
443827597
444000160
443684428
443688833
443599691
443600077
443646013
443737523
443761887
443796081
443883780
443891999
443921234
443932603
443936406
443989520
443663026
443680384
444034722
443697867
443725270
443762737
443772637
443925425

 

Loan
Number
443887906
443928379
444074975
443760566
443820493
443940952
443977533
443986146
443993548
444015077
443599048
443599600
443708615
443793112
443887716
443978895
425714698
440717031
443593918
443627625
443848296
443865050
443973284
443838230
443904891
443931050
443683743
443696968
443730635
443756705
443832985
443930870
443942313
444040356
444052732
443862065
443935226
443583216
443602255
443629993
443640552
443694393
443725692
443740030
443746318
443773536
443784483
443790399
443797576
443840509
443847116
443854575
443907514
443939327
443942446
443961966
444017933
444049019
444053516
444068787
444070973
443637616
443733332
443926126
444011977
443938923
443791439
443932207
444080246
443589569
443616032
443629597
443668181

 

Loan
Number
443636667
443763248
443764709
443589775
443601745
443621818
443649645
443651997
443675343
443751581
443774732
443794821
443824495
443830922
443835517
443847199
443848312
443860762
443862032
443884952
443932561
443943782
443948567
443967104
443982426
444017552
444030605
444030647
444051056
444082374
444086714
443687223
443744636
443816236
443860721
444033989
444047302
438230377
438237026
443807862
444040943
443600085
443710199
443847140
443847983
443914932
443601943
443655634
443720735
443800636
443817366
443824552
443855044
443899638
443912282
443962055
444018063
443596085
443632781
443684204
443749296
444017172
443762091
443652979
443670161
443732490
443976584
443794565
443683693
443710132
443642814
443697065
443798996

 

Loan
Number
443621131
443624853
443627021
443706544
443713227
443719158
443719547
443745351
443772686
443774096
443799952
443813977
443846811
443852264
443863741
443872486
443899133
443923198
443931209
443935309
443945472
443948203
443979570
443983663
443986526
443998646
444022099
444031330
444037154
444047708
444076152
443705165
443834577
443884408
443937628
443951942
444042097
444061238
425916632
443629753
443630348
443678347
443732565
443789078
443806476
443891825
443911334
443950761
443953369
443982558
444017362
444018170
443627070
443798137
443799226
443997275
443696299
443782172
444032742
443700596
443745427
443784111
443822507
443844691
443887252
443934914
444073787
443583992
443584339
443611918
443614862
443627039
443663422

 

Loan
Number
444009161
444023659
444025092
444037881
444050025
440756005
443808753
443829734
443842539
443879010
443886858
443971965
443986369
443999958
444001929
444012124
444026025
444048789
444085344
443591755
443604772
443624010
443653969
443702758
443848981
443952429
443961040
444023469
425608650
443823877
443828942
443867981
443875166
443944277
444023626
444056758
443812011
443867643
444005730
443892831
443711122
443837943
443657010
443651823
443937362
443610381
443773841
443852363
443948799
444005672
443602941
443608690
443617451
443688254
443717244
443758990
443760558
443773908
443791421
443821889
443842984
443868443
443924360
443985833
443995600
444053623
444054647
444064612
444067425
443825526
443832803
443909734
443764162

 

Loan
Number
443821988
443834825
443846654
443871595
443926381
443936174
444043491
444072219
444076954
443653290
443890470
443927355
443826441
443637251
443830088
443582333
443583547
443600853
443618392
443620539
443662010
443677687
443780499
443793765
443798244
443819040
443823471
443866959
443870969
443871124
443875836
443881750
443903042
443905815
443921101
443922901
443966452
443967310
443970934
443974035
443976568
443977202
443979588
443996541
444010052
444024772
444031140
444038988
444046569
444047013
444054092
444054738
444063515
444067797
444074256
443585534
443743885
443592944
443811625
443846928
443849484
444075733
443745666
443882436
443841580
443987045
443638697
443736475
443763255
443818521
443822432
443943865
443947163

 

Loan
Number
443658554
443678222
443679378
443699434
443732318
443826094
443862750
443927371
444011860
443910153
443910716
443924980
443929914
444032759
425930948
443649553
443682448
443698840
443731898
443762448
443769666
443817473
443885512
443896741
444047765
444056691
444058317
444067722
443027503
443610233
443696927
443702220
443722657
443767371
443834676
443838578
443844931
443879275
443879598
443885827
443943295
443945092
443955901
443970421
444042840
443988431
443670104
443759238
443826896
443730213
443748892
443687363
443863691
426372348
443606223
443759493
443997739
444010433
444019632
444071880
443596614
443721972
443770599
443803465
443805064
443819453
443820360
443845078
443850623
443871546
443891601
443905948
443919022

 

Loan
Number
443966221
444043509
443643655
443667167
443707740
443708599
443711577
443725643
443750989
443763339
443778865
443848148
443859681
443862107
443874078
443977152
443988571
444004204
444038129
444042352
444046684
444086623
438223513
443601703
443708136
443713177
443714571
443794748
443797139
443840855
443848635
443967005
443976188
443988019
444008338
444053110
444086755
443714860
443745161
443607700
443614144
443640479
443647250
443692918
443748066
443766258
443831433
443908868
443916085
443920764
443955760
443970520
444008239
444022255
444077309
443597349
443680137
443708334
443848197
443588181
443593439
443609508
443636444
443644059
443665658
443668868
443670724
443686019
443693312
443714167
443721592
443725122
443761259

 

Loan
Number
443906045
443924675
443932710
443936927
443941851
443949524
443950407
443952296
443956834
443957501
443957691
443970678
443976881
444004196
444022040
444023550
444030456
444036693
444065031
444072102
444083380
443631171
443646021
443671060
443693478
443702873
443762885
443774708
443805684
443813266
443850342
443922729
443952494
443986278
444030696
443632054
443828785
443876792
444079883
443624515
443779608
425319480
443592183
443611884
443636758
443641071
443649728
443651195
443686225
443732177
443801717
443804745
443829114
443849021
443854765
443958087
443961438
443980354
444008221
444014948
444018592
444057897
444084065
443639356
443663315
443685649
443834932
443940580
444086052
443875042
443685821
443701834
443733589

 

Loan
Number
443909668
443923495
443967864
443997960
444001507
444007538
444024228
443646666
443856562
443958301
443974332
443990981
444047823
444066997
443602412
443917216
444024194
444035463
444075386
443582036
443933569
443946025
443609193
443684832
443765151
443822960
443863477
443865068
443912779
443935721
443976782
443596069
443979109
444016273
444041222
443582226
443595947
443629852
443632211
443678016
443699673
443756333
443770805
443816285
443849955
443892591
443920665
443929245
443934864
443956172
443996210
444018840
444043582
444049126
443665542
443698642
443698717
443737051
443739313
443772462
443792783
443793021
443801964
443843453
443897657
443902218
443918784
443926076
443938147
443993274
444014930
444029474
444052484

 

Loan
Number
443604525
443604574
443685474
443680442
443929526
443993084
443993704
443948591
443621222
443711429
443860234
443586300
443926969
443956420
444029102
425878907
443585914
443750310
443908140
444037816
444067383
443765516
425916707
443944616
443982616
444034904
425993243
443585104
443591482
443641287
443652953
443685334
443695549
443705264
443804547
443914577
443927082
443955265
444012017
443815022
443818935
443833678
443942966
443995071
444024475
443620125
443701453
443735550
443779970
443812482
443866405
443888078
443940432
443878145
443917810
443949011
443993266
443592811
443601802
443843131
443891155
443943626
443584560
443795380
443795810
443993027
443866348
443872080
443689906
444005250
444039424
443729256
443821558

 

Loan
Number
425398443
443582499
443587555
443622865
443700646
443745070
443756408
443758834
443813787
443860507
443898762
443914858
443959861
443969217
443989561
444012587
444060230
444079289
443696711
443836606
443854211
444065742
443598883
443623632
425379146
443659107
443834270
443999263
443651146
443709845
443791934
444024988
433852084
443624978
443910906
443938568
443939962
443947809
443962121
443977491
444068662
443810668
444045140
443597042
443648092
443743794
443833173
443900907
443917331
443954334
443964572
444001770
443596200
443678818
443694260
443701560
443728811
443813936
443719802
443811849
443892054
443898374
443997598
443915616
443658745
443855564
443912514
443955562
443981857
443985122
444073977
426550265
443601661

 

Loan
Number
443710090
443760327
443774658
443835061
443849815
443982145
443982665
443997499
443644067
443725098
443738802
443767389
443787155
443803622
443861851
443871694
443932884
443992441
444009773
444017883
444027437
444079206
443833926
443686183
443755251
443856992
443971395
443700778
443717590
443777636
443857115
443947106
443663224
443749924
443770193
443786587
443850284
443853825
443863535
443905542
443907928
444004618
442813549
443581616
443591722
443593660
443618467
443621313
443658133
443663794
443663893
443681598
443683073
443694120
443705553
443722145
443742424
443743216
443751326
443759618
443773031
443776034
443797279
443834320
443838818
443853296
443866199
443872692
443876545
443877600
443901327
443922687
443939871



--------------------------------------------------------------------------------

LOGO [g104017g14d23.jpg]

 

Loan
Number
444091664
443601521
443627336
443705892
443777305
443810304
443826649
443829775
443874300
443912951
443918917
444018261
444034847
444054985
444071393
443649801
443688874
443712112
443881602
425927670
443659537
443793484
443934641
443762414
443819008
444022875
441019221
443616206
443779467
443939491
443945027
443974027
443985502
444010748
444031504
443633888
443933825
443622774
443633615
443695416
443715248
443739206
443748140
443781257
443870746
443894001
444025126
443700356
443877535
444035208
443646344
443823208
443911094
443599832
443605837
443908215
443945290
444034631
443600663
443616156
443662135
443860812
443877675
443887575
443985106
444065510
443865951
443939251
443878889
443658943
443799911
444045272
443646591

 

Loan
Number
443601257
443645395
443741061
443750716
443780168
443792346
443923784
443925557
443978275
443984828
443995907
444008114
444013429
438236226
443614540
443899737
443902127
444016893
444045116
444046452
443941125
443714258
443757588
443782727
443799937
443829007
443925029
443938907
443751391
443894910
443925649
444013858
444009922
444070437
444073555
443613104
443654116
443658562
443907274
444080550
443609904
443808449
443868484
444041826
443662192
443661269
443671656
443976394
443996897
443812110
443608211
443624580
443790233
443878939
443901608
440546463
443633748
443654090
443661178
443942438
444014658
443846175
443946991
444030175
443722186
443859541
443947445
443596879
443633060
443637343
443690581
443698097
443714282

 

Loan
Number
443677786
443785639
443656848
443804026
443995535
443897798
443719414
443761002
443771183
443774542
443775432
443840129
443883475
443883921
444065874
443595467
443621842
443659248
443705991
443742168
443750369
443782883
443827282
443838982
443898457
443908017
443908736
443916739
443925045
443959689
444046585
443886213
443628557
443735923
443905047
443916804
443608880
443724364
443894050
443953633
443984562
443985213
443991575
444006597
444053722
444066542
443609847
443629431
443651112
443655410
443691266
443704572
443712336
443717061
443745369
443760087
443764659
443770771
443846670
443888755
443892351
443919394
443950373
443983978
443985361
444008320
444015069
444032262
444052476
443606017
443622477
443655097
443660584

 

Loan
Number
443799069
443808803
443883343
443624457
443700489
443704192
443734207
443776018
443794698
443878996
443978200
444019111
443794466
443916721
443957972
444012025
443627153
443701966
443751813
443763446
444006738
444016984
444024517
444075105
443765748
443775978
443885272
443907134
443990585
443912852
444013940
443589940
443627252
443632138
443647466
443703756
443737333
443744784
443747431
443750237
443796107
443833454
443833710
443835590
443844527
443877212
443909999
443928718
443938378
443940754
443943733
443977145
444071534
444081012
443654876
443842349
443846241
443889480
443622907
443817390
443596937
443618111
443620323
443623848
443625298
443723341
443763081
443798368
443804851
443906490
443908025
443916655
443990296

 

Loan
Number
443808423
444047849
444059315
443584164
443731351
443736525
443635321
443692660
443631551
443739743
444052922
443637814
443897277
443731468
444011191
444035604
443591235
443820857
443929633
444049480
443721345
443865092
443870985
443754353
443784442
443933080
443944517
443688726
444032619
444036933
443639448
443914429
444028542
444083273
443596978
443723010
443750203
443799093
443858923
443967773
443968847
443972310
444014278
443952957
444051353
444077200
443681002
443698048
443867106
443910989
444060149
443588710
443664016
443677844
443744685
443747969
443783360
443791694
443821095
443899604
444014609
443717475
443967070
443732045
443901913
443961834
444031538
444055131
443922380
443944392
444032932
444062392
443879390

 

Loan
Number
443694682
443709779
443900600
443917430
443946389
443978093
444033104
443913587
444051429
437388184
443609540
443627443
443747639
443889522
443953740
443641709
443670518
443686308
443758206
443819545
443895800
443908298
443651880
443680533
443769963
443988357
443647482
443691811
443700661
443761366
443816129
443868393
443937008
444073670
443760442
444060693
443823430
443980750
443734876
443763966
443667829
443710637
443756192
443763412
443764170
443768163
443906524
443930888
444019806
444022842
444024368
443640974
443752019
443855127
443590617
444004543
443922125
444008296
444056105
443838743
444025050
443650304
443672191
443752100
443796503
443974423
444034797
444036313
444037675
444039291
443964440
443595632
443634209

 

Loan
Number
444060750
443790134
443884515
440945574
443590211
443594361
443606140
443628383
443641394
443643226
443655345
443658349
443661723
443664073
443664495
443664883
443666839
443723796
443726237
443730577
443735816
443760681
443788997
443798632
443800842
443803051
443805361
443807888
443809231
443812441
443812466
443834593
443836663
443854500
443854831
443856307
443859079
443863501
443868856
443869714
443870548
443883673
443884218
443890827
443895099
443895388
443900394
443902978
443906631
443908892
443910609
443935994
443944269
443957337
443975651
443977608
443980511
443980628
443990890
443992722
443994702
444034359
444068506
444079271
444081129
443607361
443714696
443732615
443752431
443788054
443831045
443892724
443968474

 

Loan
Number
443679998
443672068
443682299
443838065
443865241
443865316
443936943
443940630
444006902
443613492
443732987
443737960
443769245
443782875
443796339
443801519
444013080
444030399
443861885
443928569
443661905
443668165
443709639
443711460
443712708
443725114
443745542
443825286
443851811
443855085
443917745
443956578
443981873
444051528
444084602
443700323
444001416
443635560
443813399
443773825
443855309
444050215
444067417
443631668
443924741
443941463
443978291
443803630
443831037
443684535
444074470
443853312
443941430
443993001
443594072
443620091
443638366
443644497
443651179
443660659
443660923
443684253
443707179
443716592
443795232
443821293
443864616
443899778
443933320
443940994
443957451
444029631
444057756

 

Loan
Number
443699350
443805759
443957782
443971494
426251385
443858816
443861372
443922406
444014484
443736921
443840723
443833124
443839071
443910526
443974969
443996871
443832134
444046239
443983523
443620653
443631320
443846191
443916572
443581301
443640263
443645064
443712179
443773981
443868583
443932306
443952254
440689222
443602776
443713045
443900121
443950076
443583984
443628441
443848676
443859947
443649785
444067813
443930896
443977996
443910245
443628623
443727664
443850516
443925409
443947403
443959952
444064604
443591003
443647615
443653043
443761820
443765102
443771936
443788799
443809280
443814942
443826367
443840079
443843115
443851829
443881255
443918552
443962154
443992029
444050686
444060644
443607437
443744925

 

Loan
Number
443808357
443914015
443941059
444078364
443640354
443947221
443959143
443985056
443986443
443987417
444010573
444066070
444072052
444077267
440747855
443784467
443841929
443584750
443634803
443644521
443761218
443936372
444010516
443650213
443775770
443834957
443895180
443895271
443672720
443700638
443803226
443842646
443966288
443752878
443864525
444006662
444010904
444034672
443614672
443853106
443924691
443717855
443726476
443739701
443760293
443815634
443844758
443850185
443860739
443874417
443845425
444076665
443582648
443687322
443973201
443586078
443972096
444049027
442050985
443594973
443595137
443814876
443877436
443983267
443986476
444061485
443686399
443925433
443962931
443970777
443608534
443652151
443773890

 

Loan
Number
443667860
443681218
443704564
443746102
443991450
444069132
444078596
443913785
443983861
444034557
443899745
443922851
443582119
443596242
443685599
443804257
443868633
443892989
443985700
443987748
444027213
444062343
443626395
443880372
443882527
443925011
444078323
443802160
443853544
444007736
443785084
443957758
443833660
443680988
443736491
443955695
443957006
443581947
443693650
444040638
443936992
444075154
443789748
443596218
443660972
443732656
443878012
443890108
443989892
444064356
443605829
443606702
443624937
443626817
443735410
443900030
444042667
443599097
443618400
443655758
443744578
443801345
443811302
443818836
443850979
443858030
443915988
444000145
444071682
443771498
443872478
443881131
443903083

 

Loan
Number
443662333
443608054
443624226
443677497
443714910
443752555
443778246
443843503
443875307
443909494
443986211
443579933
443593751
443759006
443926944
443932413
443983010
440625986
443582168
443761523
443616594
443674213
443690722
443723234
443758453
443782438
443886353
443905203
443947817
443957105
443980248
444080220
443706379
443670856
443829106
443875596
443955737
444027619
425412392
443896386
443950639
443996715
444007652
443910328
444006340
443754205
443779095
444029441
443773874
443924253
443617097
443636840
443644554
443667506
443710264
443725460
443771282
443809850
443882782
443899679
443910641
443982483
443641881
443680269
443733266
443776737
443799762
443902630
443920632
443988217
443726864
443821905
443865829

 

Loan
Number
443953906
443962733
444011415
444019137
444069587
444073837
443772710
443669155
443833579
443862875
443909692
443928619
443931118
443641352
443741913
443776489
443746193
443801139
443860861
443951181
443986351
444058663
444085930
443704556
443648449
443922349
443984471
444071369
443685987
443946942
443997325
443678909
443697495
443925292
443653332
443704291
443734892
444004139
443590757
443608062
443656418
443832837
444023162
443745641
443807359
443836499
443928544
443949102
444044838
443756515
443761358
444002307
443709837
443753421
443828611
443907233
443909643
443578760
443599840
443624820
443641139
443650981
443654736
443660345
443676499
443677380
443685979
443690912
443697594
443710157
443714043
443732524
443740618

 

Loan
Number
443925466
443931068
443938642
443947486
443952445
443967724
443973813
443997051
444013098
444016711
444030159
444031231
444087571
443719091
443869979
443910450
444048201
443621479
443637939
443678305
443699939
443756358
443762687
443766373
443829270
443874383
443950241
443952403
443968516
444056519
443581871
443624218
443653795
443838842
443947908
444077036
443600879
443604459
443617196
443773999
443793419
443812284
443818356
443819610
443958715
444013213
443802798
443939301
443658497
443679295
443829668
444025902
443596077
443748488
443844188
443781935
443787973
426259164
443768239
443904685
444084842
443678966
443739610
444010326
443613831
443727565
443648456
443593694
443883228
443891742
444036859
443582044
443620828

 

Loan
Number
443766159
443801261
443802004
443816442
443845649
443876826
443878921
443890892
443934252
443939541
443971551
443987243
444001259
444011118
444030142
444038855
444040695
443730148
443739420
443807425
443886262
443888953
443896907
444029615
444030670
444077903
443890066
444064208
443689203
443709308
443799200
443812680
443931985
443949144
444083877
425852753
443599386
443634704
443735626
443815881
443918628
443937347
444048623
443630181
443663877
443677430
443706346
443707542
443724380
443725197
443755699
443772702
443847694
443896345
443823190
443853403
444031447
443599147
443620455
443917513
443992938
443779897
443863725
443870621
443871629
443877964
443883699
443604178
443623525
443643234
443677877
443892674
443924881

 

Loan
Number
443848551
443604665
443759550
443920160
443961453
443986377
443600358
443639000
443653001
443660469
443717459
443873088
443902523
443909106
443935788
443644026
444078372
443900758
443582101
443646427
443810718
444047237
426333696
443723408
443920251
443582770
443588140
443659040
443648670
443678271
443692991
443723275
443855945
443877576
443944822
443967922
443998265
444033328
443614318
443614490
443688759
443699996
443796917
443961784
443985932
444009633
444019079
444025043
443696752
443707039
443718440
443879085
443913413
443933130
443946462
444025605
444029078
444040307
443647987
443836739
443931662
443703145
443819990
443866991
443658570
443740592
443592829
443682679
443770540
443796222
443867973
443886247
443905427

 

Loan
Number
443774351
443945811
443985320
443990908
443991393
444011605
444047187
444073019
443608344
443615547
443677042
443606413
443610167
443615869
443660303
443663042
443799663
443985163
444050538
443648548
443742911
443772033
443778840
443925854
444011514
443772587
443787346
443886668
443992680
443597604
443604046
443661582
443663182
443664123
443688296
443724158
443798673
443894019
443988910
444032098
444035851
444047641
444054795
444064372
444073951
443602578
443620661
443635529
443741210
443750302
443825476
443850193
443910674
443984554
444011522
444015960
444020812
444077465
444080600
444087621
444021158
444067912
443593843
443595533
443596036
443597968
443609714
443629928
443631999
443665013
443665849
443677521
443680566

 

Loan
Number
438243248
443595541
443631114
443637327
443643473
443731781
443761929
443845920
443868302
443881180
443911516
443919428
443924220
443926688
443932967
443938063
443940507
443950647
443976931
444080634
443721774
443971957
443988068
444005185
443926225
444072268
438233785
443704515
443738331
443752753
443866876
443890074
443918248
443923883
443946181
443953179
443974902
443988522
443995782
444030027
444045124
444045314
444050033
442202842
443821582
443830252
443979406
443981212
444001374
444005409
438236564
443635214
443650775
443732219
443904644
443920293
443921929
443932736
443934997
443935010
443947346
443998695
444039341
444079651
441644564
443660493
443689302
443729355
443792031
443919501
443941075
443990262
444009443

 

Loan
Number
443816582
443604137
443607098
443618970
443655360
443684568
443748520
443761747
444040596
444051023
444055594
443881263
444049134
443833520
443990189
443806161
443766753
443624960
443629738
443686894
443598206
443637459
443664297
443676887
443692512
443816939
443829783
443831961
443837950
443872882
443911623
443915855
443944400
443649793
443914890
444000087
443622725
443658240
443662820
443775531
443931639
443833611
443790811
443810858
443898465
443932850
444020697
437841810
443613229
443655733
443791389
443910807
443918842
443943444
443982541
437839061
443598669
443599766
443643804
443736632
443738497
443744446
443772553
443779657
443849344
443860242
443890025
443916929
443942255
444014039
444056741
444061568
444072912

 

Loan
Number
443953690
443961545
443980552
443987508
443989751
443994819
443997945
444000947
444016091
444020440
444030936
444042055
444043772
443584966
443606991
443647110
443687066
443722210
443732755
443871041
443875521
443927488
443959135
443987995
444008049
444016166
444066450
443819883
443588959
443606173
443644802
443690474
443720594
443720842
443728548
444033450
444041750
444070023
443606405
443790845
443792999
443951934
443606256
443730221
443739289
443784343
443877824
443879713
443880521
443948948
444020218
443623202
443641006
443658703
443662689
443692330
443703384
443722764
443736830
443758644
443803838
443871918
443889621
443903240
444044721
444083141
443612155
443694849
443775168
443803291
443978192
444022578
443645130



--------------------------------------------------------------------------------

LOGO [g104017g50r81.jpg]

 

Loan
Number
443742739
443813746
443841754
443985445
443820907
443602289
443616271
443635297
443651674
443676770
443696588
443800776
443809405
443620950
443633979
443698253
443715552
443762026
443787288
443794862
443852132
443908942
438227290
443713953
443984463
444087175
443594411
443599279
443624291
443634761
443642228
443649330
443675293
443804240
443839501
443895560
444082671
443587449
443644604
443780713
444017180
444045876
444068159
443881388
443613377
443670336
443778550
443817671
443884325
443995295
444023402
444035182
444050108
443616883
444071112
444014880
444044317
444045322
443648381
443685060
443622618
443641741
443704606
443798947
443805353
443813811
444019285
443647672
443745658
443885751
443893425
443721436
443749882

 

Loan
Number
443722202
443724224
443727557
443727607
443740378
443744628
443801659
443820386
443823653
443842828
443843008
443843099
443872742
443874607
443895404
443898051
443904883
443913819
443946272
443951066
443962667
443963889
443966890
443976204
443988704
444005151
444020317
444020721
444035133
444053755
444071104
444084792
444085849
443650031
443779384
443806294
443808175
443846498
443848916
443896113
443713730
443727243
443964960
443970488
444059273
443954268
443769609
444058937
443807441
443900642
443924121
443948013
443953500
444026389
444065676
443635636
443691761
443796115
443798467
443798715
443872452
444030068
444055685
444059737
444065981
444061865
443591458
443610621
443644562
443684030
443737796
443812227
443896709

 

Loan
Number
443719778
443724927
443735063
443823398
443834684
443914726
443930557
443646211
444078885
443860713
444024103
426555140
437842446
443597356
443692157
443740469
444071039
443691654
443598610
443915087
443936307
443948898
443595046
443846894
443895206
443905773
443588470
443633649
443694021
443707765
443719604
443730007
443804810
443841135
443861448
444008783
444082119
444051338
443670971
443766696
443823539
443918081
444081715
443597851
443649488
443693288
443771381
443778113
443817564
443817770
443827829
443845805
443851530
443913058
443979893
443992862
444013338
444021257
444086607
443799713
443813423
443874243
426172581
443585658
443744537
443759105
443762521
443778162
443829189
443867353
443876537
443883616
443953724

 

Loan
Number
443997093
443795091
443822663
443932082
444077796
443933858
443950217
444006050
443624085
443958046
443685763
443822622
443911193
443990817
443999008
444014161
444031785
443202460
443744974
443902275
443935143
444085864
443589304
443591730
443929724
443936315
443973425
443751573
444085831
443784129
443820162
443831029
443835475
443878293
443958426
443643382
443735451
443776935
443941687
443999776
444015853
444038798
443688908
443798343
443825930
443985916
444029706
444078604
443636790
443669171
443708144
443633763
443704978
443734348
444035653
443637665
443649579
443665229
443836697
443988696
444018139
443680426
443700125
443740998
443856224
443982848
443772561
444087498
443802939
443892013
443653993
443799002
443943741

 

Loan
Number
443956230
444060305
443700166
443753967
443790357
443830245
443880323
443939269
443981402
444012470
444087738
443616529
443666698
443714530
443975461
444055909
443934716
444039275
443657549
443709274
443683586
443737069
443838396
443637756
444056808
443968730
443751540
443613641
425476058
443970637
425470036
443620604
443626734
443637061
443727201
443836192
443849468
443857651
443923099
443934369
443985858
443989355
444005003
444037238
444056386
444063275
444072839
444082960
443601398
443589791
443653647
443985452
444034227
444092977
443702493
443735220
443883194
443964705
444017321
440721827
443612932
443712906
443876628
443595251
443727953
443728910
443807490
443865654
443903349
443908991
443939038
443986856
444014625

 

Loan
Number
443685144
443828678
443857586
426348306
443582747
443636469
443800669
444027122
444002851
444022271
443604368
443718861
443760111
443797949
443807185
443852579
443874193
444065171
443952239
443983499
426262853
443748017
443862016
443869243
443916614
443928536
443980644
444040794
443653431
443923297
443939731
444047229
443628268
443652755
443988977
443995998
444003875
444024707
444079636
443601786
443654991
443701974
443706395
443759253
443825393
443841184
443906268
443978622
444046932
425931292
443604830
443650338
443727326
443759709
443769484
444076616
443772645
443698394
443751953
443780937
443781497
443821947
443872833
443884382
443938758
443955851
444011209
444040364
444058457
444065163
443882576
443910948
444082143

 

Loan
Number
443994579
444008080
444012041
426408761
443584693
443665039
443682000
443723853
443733308
443778501
443859400
443864657
443956107
443980768
443987870
444006605
443586888
443922620
443732714
443764147
443790209
443882808
443885173
443965801
443986427
444080139
443821939
443614813
443706114
426122271
443522917
443636386
443702675
443726047
443790282
443795190
443818398
443840442
443849013
443862040
443874029
443878566
443949599
443972393
444085351
443667001
443697016
443712047
443715024
443738380
443752340
443843842
443898861
443907217
443913801
443984976
444069272
443651203
443662770
443805197
443837802
443894027
443633961
443837471
443930714
444049290
443586334
443683289
443952718
444001705
443801428
443834759
443857016

 

Loan
Number
443632831
443770698
443608658
443640933
443661202
443669585
443797592
443853916
443944624
444009682
443690060
443835780
444078620
443620174
443681515
443725379
443740824
443758719
443779715
443814777
443847454
443873971
443880885
443889365
443902135
444057418
444073191
443750401
443857982
443969787
444071500
443664628
443915145
443736004
443953344
444079990
443760517
443910914
443927413
443948476
443592795
443607940
443649892
443663745
443701792
443726450
443866314
443936935
443979604
444008833
444086037
444005078
444027676
443873187
444013445
443631130
443716568
443750146
443903257
443970736
443991096
443738182
443970025
443986237
444006522
444010375
444024012
440711968
443820204
443830435
443903869
444002026
443610530

 

Loan
Number
443717137
443773445
443786595
443814819
443816830
443968292
444061477
443602651
443662218
443801030
443806302
443917612
443928973
443958731
443783220
443959432
444048771
444052070
444074165
444081780
443711981
443777925
443654686
443941547
443588629
443708367
443827274
443908793
443927942
444012751
443637962
443872429
443620869
443672456
443762166
443792486
443960703
443962907
444011928
444024277
444085260
443726674
443943246
443636345
443752803
443824537
444070890
443645528
443606199
443749163
443807623
443934286
444004378
444069314
443662226
443686159
443879002
443975909
443615703
443673033
443674866
443714506
443738638
443742440
443747506
443749437
443842596
443861653
443979844
444043152
443706874
443923529
443926399

 

Loan
Number
443992573
444005623
443600382
443726112
443842323
443920509
443930417
444047054
444072755
443675665
443767298
443829197
443856034
443904875
444031934
443725205
443729280
443748108
443814918
443817010
443942487
443950324
443777909
443634100
443803192
443929963
443654181
443666359
443680996
443694245
443731989
443822994
443858485
443958137
443959333
443973300
444015291
444056097
444083687
441909082
443584057
443621586
443640586
443644109
443693254
443705900
443708292
443721402
443739347
443754049
443769773
443776984
443850201
443875505
444023113
443750187
443816038
443875778
443775762
443748553
443781927
443887633
443925755
443961008
443968987
443993803
444005771
443603964
443610464
443760723
443932033
443995089
444031025

 

Loan
Number
444086847
443655006
443656285
443672118
443683883
443692462
443698063
443730023
443735857
443844162
444088181
443939749
443650874
443772140
443911292
425248101
443756242
443784624
443792585
443875182
444087977
443585179
443859590
443885256
443897640
443944244
443585484
443651252
443712518
443835616
443878053
443899216
443938600
444036396
443879580
443594817
443628110
443919774
443916895
444000442
443734728
443991930
444072698
443677455
443814678
443835236
443839667
443905609
443958434
444065403
443793948
443916770
443595244
443779145
443883269
444030902
444078133
444085146
443698600
443715164
443603600
443632534
443672043
443675376
443699020
443709498
443821525
443865308
444030241
444037436
443566179
443634845
443753108

 

Loan
Number
443884523
443884564
443952668
443983697
444011308
444015184
444065056
444073431
440534410
443601174
443679956
443715008
443761564
443800727
443817119
443895867
443975875
444005615
444058192
443592415
443688890
443825773
443888789
443982962
444062582
443624333
443953666
444080337
443802749
443825914
443950159
443955059
443895669
444057533
444079974
444086557
443623517
443697750
443700828
443719653
443742317
443757968
443768544
443774310
443805866
443808704
443859855
443863659
443888136
443900162
443950894
443972385
444041065
444063226
444082010
443800735
443837711
443863493
444001226
443582671
443591789
443592340
443700513
443789508
443874797
443922059
443981196
443991526
443998489
443586433
443659602
443697909
443703244

 

Loan
Number
443759899
443782230
443803937
443809090
443815113
443815378
443827233
443828371
443837539
443843537
443891320
443896733
443919147
443931522
443966361
443969332
443982269
443992912
444037311
444038293
444044366
444068894
444072615
443856612
443942297
443967641
443971726
444031686
444044341
443863097
443954433
444027429
443708607
443736772
443581673
443712997
443792973
443970744
444030985
444040836
444060586
444082069
443582838
443670930
443764469
443961826
443992656
443994447
443581517
443595459
443604061
443716915
443726005
443788526
443855655
443898002
443902838
443998927
444006217
443900170
443719489
443784954
443875448
443968235
443908280
443735980
443795877
443939905
444050421
443591409
443597026
443604673
443635925

 

Loan
Number
443632187
443837489
443961735
443663687
443695507
443727946
443858402
444050587
443620588
443691969
443704739
443718390
443733761
443972757
444087241
443677703
443735659
443954417
444045900
443636881
443648365
443675244
443681671
443755236
443860440
443936570
443977848
444075113
443764048
443849971
444011639
443468392
443591631
443616701
443718978
443733464
443776828
443812771
443813662
443829726
443855713
443894621
443932389
443947569
443965108
443985247
444037527
444059471
425305588
443583943
443603949
443663950
443688452
443710181
443716634
443728647
443740790
443828819
443867007
443913918
443932041
443946744
444033385
443699590
443782271
443850631
443209135
443615620
443625447
443751938
443771928
443788591
443793013

 

Loan
Number
443586128
443610597
443673272
443687157
443740873
443817838
443818315
443921358
443993480
444027098
443603048
443752845
443798616
443867320
443868658
443874276
443941612
443967781
443612114
443669783
443753488
443787809
444027635
444065122
443790464
443838040
443860457
443931183
444017669
444081319
443640701
443641642
443730296
443896592
443897285
443944699
443963780
444069470
444084156
443945944
443595889
443679527
443707880
443860077
443914437
433844206
443646278
443660477
443669791
443700299
443800867
443583232
443596283
443755103
425814142
443590765
443664339
443825047
443873559
443902184
443938311
444030167
444051858
443605415
443618186
443702816
443861810
443935044
443588850
443595806
443618020
443643069
443655931

 

Loan
Number
444006381
444045330
443706643
443743463
443778519
443818646
443851761
443953187
443975081
443671458
443983275
443582853
443695143
443641519
443961644
443596226
443622899
443915590
443747993
443667290
443943345
444067060
443609136
443680012
443716576
443739826
443749700
443772504
443788773
443790431
443802251
443805700
443806815
443818679
443832829
443844253
443927850
443943956
443975578
443983994
443995394
443996392
444001697
444021083
444025266
444081525
443584370
443601083
443609367
443620372
443630363
443631528
443646435
443651393
443653597
443654223
443666706
443679196
443686266
443691746
443705710
443714761
443724711
443736244
443782859
443785902
443800131
443807086
443821343
443825831
443830807
443831631
443840871

 

Loan
Number
443686001
443692553
443698667
443699715
443701578
443701800
443742747
443757471
443782149
443794359
443804786
443858741
443870373
443887419
443889555
443896279
443896410
443918255
443919568
443946017
443956883
443961776
443971031
443974217
443976493
443988076
443990726
443992631
443993183
444015945
444016067
444028492
444029953
444039077
444044085
444048730
444052898
444064240
444065643
444068860
443671292
443679030
443723077
443723770
443828116
443860168
443896006
443972880
443599865
443693627
443724463
443763818
443839766
444049928
443645882
443648258
443651864
443672142
443686746
443759394
443778477
443820832
443821723
443851753
443900378
443902705
444025290
444027692
444031256
444036412
444042584
443582986
443606116

 

Loan
Number
444027916
444047492
443600408
443626023
443755129
443963954
443977632
443986054
438226383
443624911
443631643
443637806
443658315
443723655
443780176
443806732
443832845
443845961
443896097
443941133
443958095
443971528
443688924
443971643
443978119
426154118
438233967
443605365
443638044
443700224
443750484
443788930
443796941
444004949
444057988
443640255
443691068
443708623
443758255
444061287
444072961
444073365
443732086
443848809
443613526
443801022
443985353
444068563
443713052
443817655
443825534
443836341
443594643
443987425
444014054
443810296
443963491
426262481
441073913
425428752
443698931
443794920
443985684
443992730
444082390
444086722
443601406
443734389
443758479
443948435
444021414
444041917
444061550

 

Loan
Number
443634779
443647649
443654322
443809934
443874540
443951546
444027189
425673944
443604947
443606694
443624432
443625017
443629522
443662721
443718457
443734769
443743422
443753215
443770532
443784087
443811575
443819974
443866454
443940846
443965280
443985627
443991328
444003826
444023519
444047450
444059554
444075774
444087837
443644448
443729900
443823661
443894761
444074546
443594478
443759857
443855937
443960224
444026868
443847702
443933338
443940184
443966775
444070189
443750443
443889860
443669361
443729827
443853775
443861489
444063960
443714241
443852793
443909502
444074066
437838949
443671920
443682042
443716501
443774260
443582721
443603519
443625124
443633706
443639158
443773593
443839063
443937495
443940440

 

Loan
Number
443647946
443764683
443812946
443817002
443846787
443848908
443867023
443944368
443948559
443993571
443997994
444006670
444035554
443706239
443856646
443958624
443590344
443609086
443611819
443632104
443755228
443791777
443796792
443834056
443863089
443866769
443917661
443934153
443978598
443981915
443987227
443990411
443998174
444009179
444070940
444077697
443646070
443691910
443735378
443795935
443891056
443938220
444028260
443609896
443666441
443678487
443727383
443729405
443748306
443753579
443785480
443789359
443816780
443856919
443880828
443886015
443891841
443909718
443951496
443960059
443968607
443973292
443985957
444055925
444066948
444068191
444086474
444088017
443633128
443735568
443777404
443942883
443987847



--------------------------------------------------------------------------------

LOGO [g104017g02j95.jpg]

 

Loan
Number
443899786
443661749
443676689
443678701
443724141
443868880
443911029
443926266
443904255
444003883
443714431
443857917
425559168
443621925
443645247
443722038
443743513
443907191
443977657
444019194
444030316
444057251
444086532
444087118
443758636
443655212
443663802
443888649
443892468
443907621
443955372
444024830
443593611
443676788
443699186
443722665
443742242
443875737
443911722
443972484
443994678
444014450
443817515
443835962
443845904
443940945
444076863
425100401
443839998
443687405
443952726
444011100
443626791
443716725
443718994
443801816
443852892
443861794
443891395
443898796
443925136
443975271
443977483
444014492
444054613
444062475
443605696
443661848
443680970
443700422
443741947
443794201
443861588

 

Loan
Number
443644729
443662432
443696802
443700679
443713888
443715420
443723291
443756986
443763594
443775101
443784459
443790324
443797501
443846720
443866694
443889738
443936463
443942727
443984521
443987862
443998653
444003321
444013403
444015515
444017909
444025928
444028732
444035752
444048524
444078836
444079396
444087027
444088116
443611561
443633656
443736335
443746276
443878251
443883046
443949581
443949862
443765359
444058143
443637764
440719409
443601240
443648985
443714811
443728019
443736855
443737713
443765342
443786496
443801089
443942206
444001556
444029813
444060313
444063747
443600986
443780960
443933114
444018717
444075576
444078190
443630330
443679097
443698683
443852504
443943980
443968979
444037410
443642640

 

Loan
Number
443958319
444083521
443655865
443615083
443807110
443637152
443657655
443851472
443582820
443617402
443627716
443774039
443813407
443915798
443924923
443939798
444035448
443678610
443959267
443636626
443686126
443747951
444077358
440703775
443907605
443738364
443741715
443773650
443711809
443982228
444011746
444013528
443812631
444034607
444056907
426417903
443607817
443653449
443937321
444036164
443606728
443608641
443612411
443614102
443636659
443657812
443660964
443689062
443704176
443722244
443729678
443748041
443755004
443794086
443822655
443829296
443835657
443837646
443846290
443860028
443860119
443894951
443931563
443937032
443942503
443945878
443955554
443958186
443982871
444009930
444011282
444012272
444015283

 

Loan
Number
444010987
443702105
443840053
443612676
443839469
443868344
443975297
443647227
443726302
443841465
444053474
444084529
443750112
443603667
443975479
443848155
444030050
441342706
443588884
443881248
444039176
443610555
443687033
443706528
443742564
443800826
443831284
443875455
444090773
443709472
443829056
443833140
443968631
443603394
443654033
443673884
443680053
443717467
443793385
443908421
444062335
444072177
443598347
443648886
443656012
443686928
443696158
443696562
443706163
443751789
443752084
443760673
443783782
443801865
443827779
443845953
443914296
443934195
443966155
443988951
443991211
444019384
444020168
444041214
444065098
444081871
443685664
443722251
443778469
443782388
443846357
443975453
443997754

 

Loan
Number
444018733
444032395
443729579
443696422
443644828
443967260
443849666
443582440
443751037
443937982
443595780
443653910
443656780
443737846
443825781
443830724
444048417
443711510
443850680
443920772
443939004
443673819
443677935
443779947
443904941
443968037
443996657
444050066
444065759
443633508
443742887
443639679
443704630
443725437
443733795
443735428
443783493
443812839
443814389
443851993
443861059
443864426
443868872
443883954
443966601
443975511
443987953
443583836
443662499
443731013
443733597
443864608
443890611
443915376
426464228
443869151
443632799
443658836
443704424
443837331
443953963
426550117
443956024
443595269
443700158
443777164
443913082
443928098
443964861
444024434
444076285
443698972
443946454

 

Loan
Number
443719828
443921879
443930805
438240988
443675764
443692926
443794854
443812144
443814074
443585419
443773353
443908587
443948351
443612460
443842927
443904131
443693940
443747712
443793914
443600036
443624598
443949532
443975594
443705157
443834619
443877279
444060412
443758347
443835343
443840681
443587282
443872668
444046304
443689187
444066351
444085377
443807565
443895362
443900352
444024335
444074074
443877618
443587068
443630215
443657333
443658257
443690219
443712914
443717392
443777834
443788880
443830161
443839170
443947023
443969167
443976600
444026637
444044895
443604590
443613732
443624325
443684774
443714746
443745831
443832449
443840749
443867270
443891585
443901483
443950308
443973003
444033625
444074124

 

Loan
Number
443885454
444007942
444075378
443629977
443706445
443715271
443726294
443756549
443880950
443925599
443962840
443998596
443863469
443633904
443646781
443790373
443796032
443803762
443865001
443871165
443921218
443930359
443979539
444012108
444026470
444073001
444073373
443643572
443715826
443746375
443720800
443847652
443984703
444024343
443633870
443966387
443681812
443720396
444004915
442601548
443784996
444004089
444022511
444054472
444054621
443921085
443798079
443701545
443704051
443782065
443620521
443681259
443883293
443857701
443965132
444007496
444009286
444022800
444045678
444085609
443829080
444082325
444072920
443601422
443764212
443770607
443797790
443826599
443595178
443592282
443622394
443780721
443855911

 

Loan
Number
444047146
438237570
443596119
443835079
443687744
443756465
443768122
443826227
443624879
443639620
443680517
443711130
443774609
443803713
443811435
443862818
443882287
443886395
443919444
443928692
443596564
443612536
443618517
443685029
443744289
443813720
443850169
443880596
443907381
443912233
443928072
443937677
443980388
444038913
444041701
444050595
444074389
443844386
444001390
443939046
443675251
443758974
443511043
443584867
443613245
443698709
443846647
443860697
444047021
444068647
443670716
443825245
443892146
444002760
444013346
444023527
444071161
443697107
443945787
443642855
443758032
443831771
443859533
444082994
443974753
443986484
444050652
443860515
443884192
443900519
443945803
443584248
443630322

 

Loan
Number
444034888
444035331
443616842
443617741
443617998
443618483
443689666
443746136
443784699
443822325
443838081
443879499
443944657
443945316
443995055
444002778
444054753
444058549
444059638
444083653
444087944
443606934
443613435
443615919
443638135
443649033
443653985
443662960
443663943
443665179
443666342
443666755
443685938
443689476
443689484
443689708
443690755
443738703
443742861
443745310
443747548
443751060
443773023
443786066
443794524
443804778
443804802
443809868
443812268
443825658
443825740
443833058
443833108
443840608
443848833
443854245
443857966
443866306
443866553
443870647
443887336
443895412
443895974
443904024
443922455
443923131
443925359
443954052
443960216
443961081
443971536
443978697
443986641

 

Loan
Number
444070338
443630165
443772918
443789425
443845516
443925847
443998463
444014856
443764485
443917596
443656699
443676812
443782909
443930995
443975180
444066187
443678354
444032684
443880182
443880562
443898168
443911003
443623772
443711338
443779640
443895982
443993761
444071211
443643267
443645833
443723119
443938998
443954128
444076590
443664909
443768528
443813175
443813225
443843735
443885496
443958020
444060958
443633573
443679394
443688270
443645098
443672845
443701214
443769187
443798780
443831946
443846860
443870191
443886635
443897962
443921200
444004170
444084495
443874268
444019962
443648233
443666334
443607858
443673991
443748900
443777750
443777826
443782479
443810486
443907001
444048904
443611728
443665187

 

Loan
Number
443761069
443835715
443913397
444075451
443583760
443632005
443752696
443830997
443835574
444013601
444074215
443599196
443801972
443882410
443931837
443991971
443735907
443926258
443604624
443627823
443797774
443959499
443929484
443972898
443973342
443980677
444011464
444024384
444029508
444059059
444062194
444084891
443900295
443629233
443894845
443935028
443940986
443980289
443984646
444027874
444056188
443589494
443869961
443984729
443713466
443926241
443927710
443950225
443591490
443647508
443674346
443708649
443593587
443656459
443658026
443668306
443668850
443671375
443687512
443722772
443737580
443751383
443754379
443775937
443786249
443807987
443819248
443849005
443884127
443886932
443898556
443929567
443941810

 

Loan
Number
443730619
443730866
443770987
443794755
443798046
443820576
443858311
443891189
443909817
443937107
443940747
443948120
443960752
443988670
444049381
444071476
444049373
443626510
443634043
443698360
443763461
443766118
443801634
443842752
443851399
443884622
443926977
443657374
443657937
443805080
443824768
443945464
444029318
444055750
444073324
443598453
443603030
443615877
443618582
443636378
443679188
443756424
443787692
443788815
443978606
443598529
443664438
443643739
443769971
443834536
443849377
443880976
443960166
443622386
443965090
444006795
443640727
443665666
443819164
443839394
443866934
443871561
444018543
443629712
443671730
443827530
443882121
443885868
443893847
443935846
443997481
444019202
443691100

 

Loan
Number
443681887
443727649
443784913
443787239
444054340
443589205
443604012
443698659
443733134
443733407
443750880
443774021
443786751
443800172
443827001
443851084
443852967
443877188
443878194
443957436
443967906
444038020
443684626
443780184
443907092
443959119
443610050
443613062
443619911
443664354
443688312
443703509
443724745
443773585
443908488
443923800
443931423
443983192
443968946
443747241
443761408
443594684
443738679
443764808
443764832
443776711
443783725
443790951
443823422
443954854
444025407
444056998
443720180
443830286
443870324
443956925
444057863
444081905
443774971
443838164
443913314
443926886
443975206
443585682
443608617
443644588
443665336
443722004
443751177
443794367
443815337
443852702
443858808

 

Loan
Number
443799366
443829171
443846423
443874169
443926654
443953948
443964028
443681614
443691464
444000269
443616305
443640859
443654504
443724331
443756135
443771647
443782404
443815725
443831060
443868534
443871025
443910005
443964556
443991351
444059174
444075550
440657302
443613575
443812508
443581772
443682067
443689054
443936984
443942867
443979174
444061055
444065841
443603840
443653126
443716485
443835681
443962378
444031694
444073969
443640313
443651484
443712294
443732334
443753306
443796495
443680632
443924428
444010201
444088298
443674460
443795083
443852116
443876164
443825518
444078786
426535076
443616263
443629696
443689823
443816137
443853908
443967948
443970587
443878376
443980107
444046296
443643150
443785076

 

Loan
Number
443675079
443683271
443787791
443791942
443840400
443969498
443647565
443820014
443902259
443933882
443954573
443999727
444045355
444068092
444072789
443593686
443612239
443616834
443650452
443660204
443686464
443831458
444004683
444034680
444079198
443669635
443807599
443858295
443866413
444004758
444061717
444072128
443625736
443648902
443668967
443701925
443727995
443741129
443746656
443788708
443793658
443819057
443837208
443842711
443888029
443890637
443922331
443934450
443936703
443949565
443986831
443771308
443794383
443828710
444076764
444023410
443588892
443613484
443645817
443673710
443679865
443684451
443688189
443705926
443715685
443762828
443809041
443842919
443871645
443873963
443956875
444021737
444030134

 

Loan
Number
443857842
443862008
443867676
443871728
443875000
443878111
443887534
443924725
443942305
443973482
443976964
443979976
444015267
444023436
444024442
444041503
444079545
444084198
443916226
443599246
443641766
443656251
443699210
443723747
443770797
443816681
443695952
443798905
443810171
443956321
443986914
444028021
444037519
443658935
443699475
443733068
443866165
443866678
443866827
443964952
443975107
444083844
443606421
443761937
443955604
443599709
443753140
443851308
443881164
443902341
440451169
443679790
443761044
443785357
443796750
443813092
443887344
443893383
443953070
443993233
444082903
444085666
443585088
443587217
443603154
443609011
443622816
443629282
443644075
443655972
443670500
443670906
443679592

 

Loan
Number
443617345
443665104
443892039
443686597
443733274
443795208
443825450
443900246
444017966
443766662
443801741
443885892
443956362
443975586
443589437
443602503
443612304
443625934
443679162
443691431
443695853
443760616
443787106
443830450
443840921
443854559
443992342
443995246
443773205
443777669
443915459
443953625
443991591
444014385
444015788
444029680
443611025
443675780
443715669
443755608
443764402
443764584
443789367
443795315
443833264
443896428
443913983
443928171
443948666
443964366
443996145
444021869
444037196
444043681
443547997
443602305
443723622
443729728
444048268
444065007
443593728
443612270
443810197
444073381
424205227
443582390
443621552
443717723
443917281
443926480
443619671
443699145
443899034

 

Loan
Number
438232472
438234908
438236531
443628581
443703236
443711668
443772124
443787122
443823216
443825088
443850086
443896014
443913074
444015317
444080113
443801394
443844121
443670880
443769062
443997671
444005888
443697305
443731054
443762455
443889985
443983036
444060164
443794045
443846340
443923347
443924113
443996111
444051189
444068381
443636014
443653340
443725106
443730528
443730791
443743679
443750278
443971544
444044283
438223786
443671763
443806823
443938519
443993910
444054852
444073662
443908751
443961883
444036842
443538236
443621776
443628763
443638002
443806088
443825898
443962568
443973953
444004956
443741368
443983234
444062871
440684348
443651120
443635727
443837612
443855283
443964820
444059547
443622758

 

Loan
Number
443946553
443999552
444002968
444039168
444061261
443661517
443586995
443601539
443637822
443644281
443688031
443785431
443872759
443913967
443923602
443959838
443988233
443993241
444023923
444058986
443747084
443845318
443848825
444069439
443825575
443887880
444017677
443684477
443724836
443738406
443886924
443899000
444058697
444061543
443653217
443667761
443683875
443738398
443947122
443734371
443858733
444068217
443814785
443774492
443870829
443598123
443662523
443801956
443823000
443850037
443951090
426529723
443674049
443753918
443754486
443797014
443836382
443864624
443963772
443680772
443709944
443794581
443582093
443593579
443601000
443606538
443638804
443663497
443668462
443670583
443738653
443742648
443790522

 

Loan
Number
443995758
444032437
444065221
443637277
443661814
443675608
443705132
443768486
443863972
443606082
443639489
443703350
443747902
443789755
443864384
443902242
443923057
443924139
444032221
444051817
444052039
443691076
443628235
443728654
443767744
443769179
443816913
443834429
443850227
444008809
444032627
444072383
444075568
443727508
443808977
443635412
443674684
443691720
443720339
443794334
443805601
443876354
443931084
443978226
443989736
444081004
443793716
443829981
443749080
443874953
443890538
443957584
443963665
443686845
443688593
443708870
443908835
443606868
443682737
443946843
443960125
443976113
443983929
443605845
443610845
443658075
443658893
443668421
443704044
443765326
443796909
443808563
443748272



--------------------------------------------------------------------------------

LOGO [g104017g37l27.jpg]

 

Loan

Number
443881214
443915467
443929781
443964044
443980974
443985288
443988944
444045397
444081814
444087258
443620620
443913512
444000376
444004931
444025118
444047781
444056394
425252103
443620430
443643697
443676994
443696877
443705090
443715255
443727631
443754064
443756929
443811831
443817507
443836978
443839030
443853346
443907225
443922307
443925672
443978135
443982442
443998984
444012728
444053177
444082085
444090005
443586805
443650825
443727482
443893359
443982012
443616024
443618616
443625025
443632765
443655378
443667696
443693882
443705116
443746219
443759089
443775044
443801980
443802236
443808951
443822200
443835921
443840186
443842836
443868864
443870944
443897293
443899448
443912100
443920608
443921440
443935853

 

Loan

Number
443654660
443859996
444024996
444025324
444065882
443585203
443656103
443709100
443738596
444039069
442066965
443738166
443779343
443791207
443793203
443970470
443668140
443885264
443906078
443936141
443951678
443964689
443968458
444044259
441363066
443587522
443657820
443713540
443721303
443772728
443775184
443876008
443884374
443923925
443940853
443958780
443981931
443616172
443734983
443780812
443838792
443890595
444008742
443604004
443606074
443659453
443670401
443756861
443958392
444048615
443644000
443675111
443707104
443745955
443802186
443823836
443824602
443826334
443883913
443902267
443936786
443947932
443976147
444021026
444026603
444039598
444056774
444086086
443612718
443664255
443590328
443611207
443615349

 

Loan

Number
444021273
444033997
444072185
426246187
443733928
443764055
443898184
444050447
444057335
443749403
444076970
444031603
443872890
443597638
443730189
443775127
443800883
443809173
443811641
443830682
443851795
443880042
443927595
444017388
443585997
443826102
443855838
443861414
443863758
443890967
443964358
443997192
443999545
444002356
444032718
444068795
443727441
443610779
443783105
443919071
443708003
443760483
443593421
443625967
443641584
443663711
444013569
443607254
443683966
443747803
443847298
443865589
443585765
443783881
443806096
443951520
444055214
443675509
443658422
443702196
443748637
443826607
443676077
443583125
443587753
443639240
443691050
443698519
443790530
443800677
443809686
443903661
443923180

 

Loan

Number
444080022
444052450
443594213
443618509
443677109
443707625
443714704
443756838
443820766
443823018
443823570
443857578
443887310
443904354
444008700
443599113
444079263
443611702
443770284
443815121
444034474
443601315
443764691
443946926
443973169
443986542
443802921
443661186
443613286
443667662
443795372
443830641
443830799
443831094
443856935
443859210
443864541
443868690
443873625
443901772
443906938
443913454
443926217
443926639
443946603
443719216
443786934
443796347
443833413
443863352
444001093
441834744
443582812
443594239
443698485
443741111
443754122
443755426
443786843
443814348
443830468
443914973
443935176
443973656
444009989
444081368
444085401
443734660
443921531
443863576
443664321
444035711
443775598

 

Loan

Number
444012678
443603790
443804497
443927843
443717087
444052682
443646823
443627534
443646336
443815790
443926167
443968151
443988464
443637723
443649751
443805452
443805551
443933288
443971486
443627088
443592167
443624952
443891080
443896949
443897103
443912522
443943386
444003768
444004923
444017107
444033146
444054068
443669528
443611991
443705181
443801360
443850797
443887302
443892336
443919667
443946116
443953021
443972104
444057004
444059406
444070932
444079081
443684162
443916689
444009401
443667449
443733522
443960844
443977715
443739024
443966551
443817812
443645478
443705884
443770896
443843891
443901053
443666623
443780390
443839444
443969068
443603147
443714381
443942685
443956917
444001812
443747001
443928262

 

Loan

Number
444087993
443601307
443656376
443723028
443806385
443840228
443851100
443886064
443902374
443908322
443958210
444047740
443898754
443666201
443670534
443709670
443725494
443792866
443800537
443873641
443968052
444048714
444061386
444079842
444084610
443754510
443918495
444066757
444078125
443584149
443610365
443658232
443805874
444019293
444033005
443674528
443682703
443683917
443730593
443731583
443825211
443836523
443905351
443961586
443988266
444003487
444008791
444070478
444080774
443886478
443887401
443977772
444002927
443730395
443747274
443755723
443597513
443691480
443698535
443913256
443917125
443924378
443941455
444035281
444079818
434127353
440672327
440717015
441177649
443589767
443590179
443623665
443627377

 

Loan

Number
443867718
443876834
443925086
444044044
443601810
443624986
443735949
443747795
424911196
443729504
443803440
443806138
443979398
444006613
444090658
443675053
443929989
444074058
443634787
443805502
443670369
443636188
443739297
443768494
443850490
443939459
444035927
443794789
443919691
444033369
443651286
443789235
443828124
443643077
443728746
443752118
443784020
443812078
443838651
443914544
443936687
443943170
443980842
443989066
443993969
444061881
444072680
443632690
443720099
443727300
443754601
443766738
443838966
443695036
443723424
443943550
443952361
443958749
444059653
443605480
443674791
443730932
443773460
443776976
443831557
443845433
443861117
443907340
443926902
444021695
444035240
444038590
444044978

 

Loan

Number
443647995
443756614
443757513
443785787
443913827
444039663
444048342
426422945
443638317
443676739
443679386
443755814
443832308
443881594
443926746
443944012
443970389
444001580
444067276
443717038
443932744
443968045
444060008
443879408
443964697
444001291
443970306
443998505
443646229
443671417
443733720
444067110
443909619
443628771
443700604
443830179
444028153
443595418
443630124
443748421
443824818
443901186
443944251
443962998
443619572
443788088
443792163
443542923
443581160
443590088
443631239
443677554
443712799
443781398
443792288
444031298
444062905
444066617
444077317
443835129
443851373
444073084
443865340
443784137
443591664
443662069
443663778
443671854
443802012
443834486
443837992
443980396
440763936

 

Loan

Number
443988746
443995840
443996087
444036545
444043855
444050173
444057632
444069140
444069306
444070775
444084297
444084321
443732060
443805825
443840368
443697081
443614979
443619002
443619549
443647664
443681663
443756283
443767702
443821327
443864012
443925391
443989579
444018303
444020432
444037576
444072540
444072748
444073928
444079909
443748694
443767165
444080048
443805676
443852827
443968383
443628037
443662176
443698212
443703962
443733431
443833074
443960307
443708698
443789284
443616073
443782990
443601901
443662358
443676762
443609318
443645007
443919238
443919618
443936471
443941869
443952247
443960729
443992714
444051148
444084305
443610324
443593041
443593082
443663844
443676168
443729173
443766563
443841697

 

Loan

Number
443720727
443964846
444012660
443797063
443915756
443972567
443589700
443614128
443624655
443742820
443905831
443626429
443650486
443741459
443607494
443613161
443649108
443667142
443710942
443715891
443728233
443741699
443745377
443805429
443810064
443821590
443824453
443842653
443856901
443875976
443911284
443941489
443942719
443953013
443963194
444003511
444037022
444050959
444060198
443582309
443735634
443872205
443906748
444027031
443671011
443681036
443735535
443749577
443806757
443837562
443945647
443974258
444003107
444054530
444056345
444058903
444081228
444086227
443582689
443635941
443683412
443723978
443757703
443792072
443792122
443858097
443886510
443966585
443636964
443660683
443756960
443972856
443993555

 

Loan

Number
443943212
443960638
443963475
443967161
443978887
443990379
443999875
444001796
444035760
444048847
444057772
444076178
443660238
443719752
443582416
443805494
443853205
444002653
444029995
443672019
443752225
443808969
443886304
443998661
444006779
444024087
444055404
443820170
443862305
444012512
444021455
443993597
444078166
443715214
443766498
443844857
443896717
443943436
443689922
443728977
443785795
443816384
443850243
443670484
443682638
443754163
443769807
443780192
443850946
443889944
443910658
443912506
444025787
444044820
444046007
443845839
443889936
443586789
443656764
443730783
443762307
443770003
443825344
443953641
443961412
444013841
443595202
443634415
443655295
443708763
443712062
443755202
443796552

 

Loan

Number
443697511
443701503
443703178
443705041
443753363
443754551
443814751
443878178
443882402
443911243
443943840
443995147
443997242
444035901
444040299
444046189
444048359
444059901
443588207
443630678
443706734
443799788
443815816
443870753
443968748
444041883
444070163
443647235
443669353
443766951
443880349
443971510
444061998
443880471
444042014
444052013
443590872
443597703
444012934
444021539
443633987
443666557
443671870
443714449
443902176
443612346
443682075
443945217
443646583
443692041
443887831
443923743
443970355
443695150
443713722
443753785
443777958
443815329
443870654
443928031
443983341
444042600
444056709
444061139
444061980
444084396
443591839
443701388
443806112
443902465
443905708
443915368
443937669

 

Loan

Number
443864152
443868575
443888110
443901681
444076301
443591912
443604558
443794110
443917786
443985866
444068233
443627781
443646443
443782297
443823273
443878079
443898259
443990791
443692967
443621420
443705512
443790688
443683776
443750922
444028872
443757786
443811187
443964606
444028450
443587340
443680434
443771100
443793831
443807219
443894100
443939111
443940788
443951033
443992482
444004725
444028799
443637954
443925540
443589148
443696125
443794011
443841648
443868054
443615190
443643994
443808878
443906243
444080501
443622584
443641675
443642277
443642574
443643515
443729942
443867882
443937818
444008858
444012140
444072292
443584529
443756598
443968177
443968961
444010441
443621032
443680319
443719943
443782941

 

Loan

Number
444022081
443636360
444007322
443927728
443607403
443760749
444024327
443737267
443904198
443640206
443722319
443726617
443841341
444020028
444033187
443603246
443696075
443623459
443610332
443624549
443643374
443646112
443693338
443747704
443754114
443926993
443930029
443937370
443956644
443635255
443660691
443669924
443721683
443722806
443787254
443787353
443794946
443833066
443834023
443847934
443850029
443877857
443885074
443590302
443635859
443780309
443822572
443862974
443865019
443713318
443791157
443652540
443794839
443812516
443594262
443638119
443642533
443715040
443659974
444068019
444087324
443670773
443848734
443862651
444018279
444038012
443605605
443677018
443679071
443695325
443918164
444010912
444030852

 

Loan

Number
443586193
443702360
443847843
443871660
443901020
443927959
444016539
443673850
443711544
443647185
443821418
443866751
443903018
444005995
444006704
443790647
443812037
443831482
443847736
443702253
443757455
443793229
443902861
443689021
443695671
443740766
443785530
443830864
443845383
443905229
443918420
443991112
444028419
444085807
443972872
444034441
425290905
443589411
443885975
443934146
443971205
443976063
444042378
444069744
443769070
443921945
444046130
444081335
443625603
443648134
443728266
443765425
443818950
443943642
444044432
444050785
444074330
443600267
443679428
443832696
443833330
443867569
443885801
443963319
443996384
443997283
444040703
443818307
443902804
443760574
443959101
443964077
443970132

 

Loan

Number
443686290
443712583
443715925
443802079
443808886
443865191
443872585
443879978
443880075
443881875
443883301
443886916
443889704
443894704
443894860
443901582
443905104
443958160
443975925
443982822
443999487
444021919
444084214
444085575
444085773
438229106
443616123
443679337
443680129
443720701
443762398
443786033
443790589
443804950
443878871
443882444
443942586
443967054
443978903
443985437
443991898
444002695
444005755
444068050
443699632
444015366
443641048
443653779
443666417
443668264
443716550
443756770
443757448
443781752
443852157
443863022
443893938
443929666
443988779
443996418
444003891
444026967
444045017
444080824
444087126
443710322
443725742
443732540
443896303
443779012
443924824
443643598
443785928

 

Loan

Number
443922463
434037461
443631205
443924949
443639711
443679345
443685326
443728456
443786173
443815600
443842760
443877204
443883079
443908330
443953534
443976915
443999453
444086219
444087506
443600283
443646740
443646864
443664099
443673082
443734868
443735022
443736293
443739453
443749239
443754783
443765458
443788336
443801683
443815477
443816574
443832019
443877733
443888409
443895131
443898317
443904297
443904982
443918594
443923289
443928742
443929997
443931902
443946124
443961917
443968367
443985395
443994504
444001184
444024541
444036982
444063465
444078083
444078257
443664032
443730858
443777024
443905922
426383907
443595715
443610142
443625777
443633581
443686258
443715693
443782677
443799465
443799580
443811054

 

Loan

Number
443750955
443764063
443792544
443800149
443847082
444027452
443662242
443670690
443715933
443723135
443758446
443778782
443797626
443875349
443881842
443885470
443934484
443994009
444054415
444073621
443621990
443755012
443882873
443590997
443742630
443961214
444040679
443628722
443705389
443716931
443734496
443751425
443792452
443979653
426165825
443587084
443590047
443786769
443841713
443844212
444069389
443686241
443938345
443958111
443984240
443987706
444065049
443589189
443607924
443708631
443749528
443763362
443849872
443876693
443898150
444023832
444028054
440693166
443706825
443809264
443845110
443876891
443878632
443883715
443972039
440636017
443896352
444059760
444083406
443613724
443639851
443704010
425650421

 

Loan

Number
443817218
443828074
443835723
443843867
443885884
443890033
443919469
443932819
443948070
443974167
444034367
444061196
443588793
443765219
443595095
443755996
443594403
443712955
443820782
443876362
443973995
444027924
443711346
443810775
443898481
443936067
444006209
443560180
443737168
443782545
443783931
443836952
443893771
443957428
444050470
443888458
443907571
443989306
444015598
443919923
443925656
443993670
444034169
426047163
443650601
443652664
443688239
443834445
443872148
443888425
443940481
443948542
443948757
444015804
444016877
443649991
443989322
444067680
443609268
443677364
443728316
443767892
443914049
443976816
444052872
444069058
443581434
443620935
443644612
443666227
443673678
443696646
443774385

 

Loan

Number
443592456
443606470
443736202
443851670
443909635
443605985
443815048
443831151
443913108
443810361
443883947
443901111
444074702
443747217
443589692
443590609
443672910
443687124
443824248
443853171
443942537
443975305
443993126
443996012
444005565
444038541
444051288
443769294
443770995
443777107
443855176
443910534
443838321
440654978
440675239
441202884
443621057
443690813
443780234
443793005
443793971
443874870
444027882
444073571
444085450
443964523
444049688
443695689
443613872
443663620
443691860
443724349
443754684
443762083
443770961
443771746
443784285
443787635
443806831
443814314
443817317
443854351
443905344
443930979
443960505
444043665
444044903
443609250
443624606
443647896
443692801
443749411
443749932



--------------------------------------------------------------------------------

LOGO [g104017g54e60.jpg]

 

Loan

Number
443939616
443946355
443951413
443953880
443956933
443966197
443974506
443975347
443977210
443978218
443983549
444002455
444008999
444012207
444016182
444016372
444066815
443601604
443643507
443717129
443891403
443889886
443917398
443934856
443716840
443743315
443802970
443804604
444002885
443599634
443772405
443842018
443854385
443856695
443882659
443935895
444020309
444082515
443589635
443885967
444013924
443648787
443805734
443862263
443658596
443814215
444001853
444086110
443594957
443743836
443826508
443844717
444086367
443651633
443694062
443710652
443745211
443790316
443928890
443943048
443945753
443947304
443590583
443619994
443663729
443775291
443806559
443880109
443912464
444016604
444052807
443768312
444075139

 

Loan

Number
443696992
443732813
443755038
443792114
443847850
443857362
443858758
443881719
443894373
443902549
443911102
443915392
443955943
443956065
444008932
444057137
444078943
443618418
443667431
444020382
444092134
443973599
443588587
443837810
443780945
444002232
444008916
426534418
443624861
443642251
443655774
443659487
443744073
443750591
443774120
443823125
443983416
443991690
444040133
443678826
443822796
443916168
425471596
443937529
443795844
443622410
443711502
443717970
443739495
443757638
443795919
443989777
444006282
443942347
443618376
443623616
443947700
443740956
443751847
443761614
443965611
443584743
443660451
443918370
443787395
443881230
444028351
443772959
443945068
426532842
426454344
443629472
443602198

 

Loan

Number
444000939
444029086
444038616
443769989
443836986
443839477
443969233
443993589
444059570
444074769
443681838
443865670
443791025
443812524
443830005
443883103
444039887
444068621
443889076
443900477
443927884
443999917
443676838
443702568
443708789
443806005
443789813
443860416
443890876
443951744
443977269
444077739
443805957
443892971
444044770
443609987
443727193
443788351
444025639
443726922
443810148
443867155
443942404
443741285
443790613
443791306
443802087
443821822
444046619
444054639
443611546
443636451
443689245
443690110
443825955
440902500
443600424
443630983
443639083
443669619
443670138
443694716
443760459
443788542
443802343
443898010
444043418
444082002
444088470
443588868
443607676
443710793
443922521

 

Loan

Number
443931498
443679618
444018956
444050140
444057954
444064463
444075832
444077283
443755210
443928015
443952130
443965678
443986328
444067474
443858428
443936109
443592324
443633235
443764519
443818232
443924972
443750500
443752126
443857495
443931746
443935903
444047583
443868674
444087985
443596648
443597752
443634076
443817176
443653183
443959671
444011472
444020770
444083927
443719018
443723580
443882816
443896154
443897590
443929047
443939707
444063994
443581970
443583901
443586250
443706833
443737317
443785522
443827332
443940614
444044408
443689740
443694229
443829585
443986468
444044572
444086854
443627864
443991658
443583273
443663430
443938154
443961180
443630314
443632286
443806252
443594783
443616909
443644455

 

Loan

Number
443796610
443811963
443822275
443835319
443845482
443908066
443938576
443583844
443746094
443780531
443858444
443964416
444021612
443604160
443627237
443673223
443676614
443678412
443871249
444049605
443665393
443666870
425420205
443752571
443766944
443997101
443663760
443759774
443826995
443841598
443944731
444051478
443596341
443781463
443675616
443701669
443932520
443956867
444056451
444081491
424965374
443602222
443784202
443862396
443892815
443921564
443936612
443936620
443985585
443657150
443666482
443699756
443707120
443718028
443721550
443804018
444033666
444067268
443652870
443675152
443711056
443841291
443860069
444008965
444015994
443607296
443707757
443886577
443947676
443953708
444002661
443618947
443743414

 

Loan

Number
443710389
443727755
443731138
443731690
443737911
443739818
443755897
443791173
443831920
443840632
443846225
443848783
443860192
443870712
443871827
443907902
443951140
443983531
443986021
444051254
444055362
444070304
444093967
443602644
443635495
443689963
443692884
443706080
443725627
443752183
443772488
443845458
443872502
443882170
443887773
443888805
443891205
443901657
443908074
444057236
444061519
443597778
443751771
443990551
443605449
443613120
443729140
443745476
443934013
443968342
443976410
444035315
444072524
434029567
440754448
443797568
443798400
443858022
443867692
443870530
443900683
443938972
443962063
444004881
444011621
443607114
443627690
443688650
443707286
443725171
443732821
443747134
443823612

 

Loan

Number
444053656
444059141
444076202
444081434
443592704
443595749
443692900
443716857
443730163
443801279
443807938
443817853
443828207
443875760
443950753
443676325
443683495
443829031
443830146
444012199
444019772
444064638
443613005
443786124
443869060
443682992
443979968
443727763
443744735
443974001
443977525
443988837
443673637
443793096
443814934
444025704
444079313
443698444
443612775
443761499
443837786
443855812
443907290
443912597
443954011
444051379
444077515
444079727
443679170
443768502
443642657
443674809
443727227
443907654
443661756
443700190
443790050
443879937
443968888
444016117
444038582
443638945
443867064
443919576
443950811
443988498
444004782
443895396
443684329
443718887
443924584
443946777
443952981

 

Loan

Number
443625496
443632039
443735584
443757034
443783436
443849765
443969274
443974712
443986252
443986294
443989280
444002042
444041412
444066591
444074827
443719794
444041727
444074314
443587357
443596515
443608526
443629209
443630975
443638853
443639380
443691878
443778014
443857008
443916382
443596846
443614243
443693205
443856430
444007199
444046445
444084669
443616917
443752035
444021794
443597109
443756523
443859376
444031496
444086540
443872296
443946371
444027486
444057491
443597141
443630546
443728688
443743224
443745732
443802863
443803457
443824180
443833488
443880547
443891916
443927611
443969829
443980438
443728381
444035570
443600515
443730676
443794532
443896790
443962691
444002505
444010318
443592647
443658406

 

Loan

Number
443849963
443915913
443947882
444020499
444069173
444087365
443762075
443808662
443819560
443829908
443876248
443885819
443894613
443917497
443966346
443974977
444017867
444023204
443884440
443582903
443881743
443935705
443591383
443729231
443870415
443898895
443985486
443936794
443952809
443631106
443792155
443919956
443643747
443763404
443810155
444024657
443613195
443632559
443651294
443675269
443703624
443860622
443961503
444007603
443661939
443989876
444041800
443850375
443904412
443997119
443997150
444019939
444021711
444031611
444067490
444072508
443652268
444054654
443702212
443768072
443616354
443649512
443746987
443795851
443917885
443950951
444017099
444064224
443593793
443741327
443757240
443771415
443792635

 

Loan

Number
444010730
444058945
443612122
443687439
443731930
443775804
443799218
443911342
443998802
443627773
443736574
443930383
443989652
444030993
426164042
433680071
443611595
443726336
443811310
443859392
443956016
443604533
443757828
443837083
443863071
443974290
443994710
444073712
443949169
444025753
444062277
443643192
443658224
443738257
443740857
443938667
444028500
444030225
444040398
444066252
443813068
443827084
443863394
443866793
444000046
444080477
443735279
443742077
443748470
443763214
443902853
443906664
443913306
444002703
444006159
444024905
444025175
444037709
444084560
443600945
443613252
443626072
443652920
443705439
443730288
443789391
443889001
443915277
443953393
443975602
444077838
443821277
443611272

 

Loan

Number
443846449
443920111
444022487
444052054
444073753
443933163
443640388
443673108
443733753
443866835
444013825
443600481
443660907
443771720
443849526
443882428
443586359
443744834
443816624
443818224
444023295
444043376
444057640
444051973
443792296
443836168
443884390
444044440
444046098
443603162
443964903
443592118
443631361
443763057
443776851
443812649
443821681
443848767
443919584
443920749
444032056
443691035
443758941
443817101
443941984
444090583
443602701
443608369
443767603
443809371
443845417
443933932
443600697
443607593
443807144
443811260
443812102
443884994
443894068
443924790
443927389
443935499
444001028
443491832
443689955
443745005
443754957
443817796
443820071
443830419
443831680
443851910
443952999

 

Loan

Number
444042204
444075089
444081517
443725445
443648068
443739230
443856083
444006910
444084743
443592191
443613583
443628466
443682018
443851241
443885744
443903562
443904800
443968441
443969761
444021471
444093801
443734744
443774666
443995501
443700133
443730072
443783824
443924485
443927033
443994900
444039499
443599287
443644257
443714068
443718416
443723721
443860283
443984943
444021927
443628961
443648167
443733662
443769013
443830831
443909676
443942099
444022057
444038897
444080519
443937800
443713409
443748157
443630793
443717111
443817465
443861505
443894134
443904016
443980297
443998372
444004048
444005870
444011647
444012355
443735204
443773635
443924667
443703731
443713201
443816046
443856604
443972260
444084750

 

Loan

Number
443786835
443956966
444010607
443620695
443666672
443672977
443684949
443695713
443711775
443750971
443787783
443815030
443829155
443882485
443899927
443943253
444071229
443815683
443818786
443869938
443652789
443593116
443793302
443797873
443839907
443916606
443718556
443731062
443799887
443806567
443882014
444028740
444046866
444061378
443607734
443678719
443696687
443733035
443852090
443906789
443933247
443937073
443952080
444032577
444061451
444066740
444081038
443656541
443660428
443841796
444036511
443628359
443721329
443617972
443633524
443665344
443715198
443783113
443789680
443816244
443822002
443827340
443897681
443905674
443934229
443997721
444033393
444038400
443795679
443994488
443615489
443666078
443783915

 

Loan

Number
443590815
443661236
443742754
443852280
443968425
444034854
443769534
443645338
443751490
443794417
443802731
443897137
443905153
443927447
443954516
444024806
444031413
443770706
443770979
443860754
443827951
443614565
443920533
443954284
442117958
443669395
443909965
443183751
443862867
444048292
443680194
443725676
443930672
443875992
443960133
443593959
443855317
443996228
444073407
443630777
443715149
443990643
443624192
443631874
443674718
443799796
443838446
443894886
443983135
444035398
444037923
443641964
443697164
443657382
443901137
443607551
443716287
443780671
443857925
444054712
443622634
443620240
443621602
443636824
443791538
443904180
444015101
443631858
443725635
443875919
443878954
443895024
443895917

 

Loan

Number
443973458
443990866
444015770
444074835
443634878
443841762
443856117
443956198
443976022
444060941
444067763
443592670
443625306
443740576
443889878
443907100
444076061
443584230
443584313
443604681
443668389
443695804
443834007
443843925
443847496
443914148
443969076
444010383
443700786
443777917
443812748
443885041
443927868
443937511
443978614
444015887
444043822
443611454
443629860
443795463
443841994
443853460
443620331
443785019
443793393
443850748
444020051
444051460
444056923
444076053
443986104
443894092
443984174
444072417
443917760
444007777
443848692
443866819
443896105
443645148
443586342
443753975
443786553
443888995
443999891
443737358
443768395
443784335
443895040
443974159
443986401
444046916
443957642

 

Loan

Number
443687660
443713219
443974738
444003735
443647888
443766381
443807797
443839097
443858121
443937842
443985841
444069082
443751235
443647789
443942578
443960471
443966403
443848320
444026124
438238222
443825492
444073589
443633516
443637640
443692751
443700562
443763735
443930599
443971809
443971890
443994942
444024756
444032700
443964564
443922943
443623640
443629647
443646393
443651435
443680178
443712674
443713961
443724729
443730668
443770557
443959275
443988647
444016224
444064448
444069553
444085997
444086300
443746565
443793260
443803531
443887781
444013544
443614458
443631700
443636295
443644208
443653894
443674544
443676879
443680228
443716311
443758842
443787460
443795018
443823281
443853866
443873989
443876503

 

Loan

Number
443865795
443964622
444010839
444025530
444035687
443899455
443692645
443857677
443905484
444014013
443598925
443763958
443777271
443819396
443824107
443824354
443872809
443904537
443996616
444047252
444079677
443614268
443688148
443752720
443881982
443917299
443917638
443976501
444030688
443607528
443623392
443666607
443923859
443937081
443594429
443694484
443748884
443763834
443791595
443851787
443908223
443924857
443927587
443994553
444043194
444073290
443601158
443663901
443680483
443701396
443711593
443850300
443896089
443947478
443977194
444000814
444044226
443599592
443600325
443619408
443768650
443833199
443850649
443867221
444027866
444056253
444057186
443627302
443858287
443900238
443906813
443929179
443980735

 

Loan

Number
443678461
443940226
444011001
443700281
443724554
443763552
443806682
443862909
443884333
443920392
443932231
443962329
444002562
444005243
444005417
444021372
444028096
438233686
443751466
443770730
443788856
443849237
443985924
444004303
444033708
444057970
443661376
443676291
443825567
444013700
444027841
443598016
443679535
443852975
444049985
438243115
443190186
443600952
443602800
443605456
443644760
443688619
443715180
443721030
443725700
443729736
443737663
443738109
443740501
443776570
443792510
443792627
443807896
443812532
443813043
443828793
443860143
443872353
443874649
443883509
443898960
443904909
443937776
443971874
443992292
444004634
444008692
444025688
444031751
444047856
444049761
444051239
444057681

 

Loan

Number
443806344
443820030
443921663
443815253
443901392
443929872
443943816
443827944
443952916
443747381
443914320
443598024
443728191
443757406
443784244
443808373
443814256
443858436
443940879
443649876
443793138
443956800
443983820
443598750
443643168
443654785
443668801
443674486
443680681
443681523
443691589
443700935
443701867
443720404
443726930
443733241
443739529
443753637
443764493
443774591
443789086
443789920
443815741
443838586
443845243
443852629
443867445
443868104
443883731
443888532
443923990
443924402
443928726
443930151
443933734
443939376
443957592
443977954
443984232
444000905
444008551
444010029
444016653
444032486
444046981
444065080
444082382
443809710
443871330
443951280
443607072
443841853
443853148

 

Loan

Number
443800891
443890736
443951652
444015085
444062939
443586458
443640198
443868906
443955067
444045363
444084479
443732862
443615810
443664552
443740659
443741731
443887922
444038475
444054423
443691787
443836036
443837877
443846316
443851217
443616693
443729785
443599121
443721014
443793088
443892716
443985478
444037733
443749098
443822259
443649280
443788278
443811047
443932512
443952478
443984042
444007975
444045108
444084966
443583000
443639125
443666383
444042865
443668496
443911532
443932439
443934740
444016976
444060578
443982053
443688999
443908553
443912068
443978770
444071278
443601232
443989025
444067904
444034896
444048011
443839956
443951793
443593389
443850706
443953161
443589379
443773015
444017081
444048052



--------------------------------------------------------------------------------

LOGO [g104017g60b05.jpg]

 

Loan

Number
443857644
443624838
443669700
443687280
443746508
443768288
443768353
443782222
443790241
443810452
443869235
443891676
443925995
443983085
443998109
444004329
444014716
444064521
444087282
443643838
443690383
443752365
443784533
443923206
443959556
444079875
444082523
443688320
443718531
443817085
443830294
443629381
443647540
443671961
443728993
443847017
443872270
443959028
443998075
444000368
444025621
444029821
443651013
443666631
443668900
443674122
443694641
443718846
443805189
443826714
443856042
443921754
443953120
443955331
443959291
443999651
444029243
444067789
444070882
444077028
443628813
443724885
443842208
443972294
444005482
443794227
443864368
442616843
443594890
443614300
443661558
443669650
443676275

 

Loan

Number
443718580
443721634
443753389
443918958
444020861
444052492
444066229
444071831
443666458
443738844
443750328
443763040
443899588
443924626
444009500
444018402
444057269
444079925
443662275
443755517
443948534
444023865
443612080
443642111
443660576
443677034
443708128
443769104
443773510
443816210
443822481
443913884
443969795
443973532
443997747
444080006
443739156
443752480
443792791
444007231
444080030
425451119
443734736
443962188
443589288
443937016
443613369
443626312
443628870
443639042
443654546
443659099
443660550
443680616
443695747
443741087
443856877
443916531
443965421
443980008
444054134
444049167
444071351
443605126
443632757
443701370
443718614
443724489
443756093
443879879
443589874
443605951
443650254

 

Loan

Number
444069728
443709233
443583927
443622493
443979828
443668553
443736871
443745765
443755285
443806690
443819065
443834478
443965496
443974225
443993415
443998232
444060834
444071922
443742507
443841549
443605308
443644398
443692793
443700760
443701958
443813555
443943501
443943600
443954615
443966015
444048243
443944343
443583448
443592902
443592969
443629746
443638309
443641816
443717285
443743992
443757521
443811252
443854377
443876412
443888441
443925839
444006555
443694534
443739594
443663695
443678388
443713300
443774013
443776893
443777438
443817069
443820956
443836457
443848817
443853676
443857065
443861430
443971106
443978739
443978952
444055602
443643218
443851050
443875869
443900337
443607726
443797659
443815824

 

Loan

Number
443748678
443811211
443949359
443976253
444050405
444059935
443722897
443887617
443943790
443977046
444010300
444056014
444087340
443791819
443925284
444014542
444046015
443592779
443609995
443850474
443885033
443926142
443961206
443980693
444056790
444070841
443587225
443661343
443699574
443964929
443976196
443992110
444007751
443617436
443617915
443618590
443625033
443665591
443670054
443733530
443739909
443779707
443782446
443788385
443791124
443816079
443860689
443864756
443876115
443898994
443920038
443922422
443945340
443952932
443964978
443994165
443996095
444020754
444023782
444080105
444083935
444089924
440620656
443752258
443948823
444027361
443773312
443676101
443728035
443731401
443750427
443752027
443787304

 

Loan

Number
443751961
443981352
443646682
443684220
443805791
443854682
443886882
443956040
443993449
443657093
443735295
443839949
443980743
444026447
443624804
443778949
443811138
443902994
443618962
443771761
443779202
443782719
443784186
443873146
443882303
443900287
443932181
443936810
443975164
443989710
444005748
444006993
444013239
444062368
444064869
443892377
443632658
443718077
443800446
443644315
443748058
443824024
444024210
443622196
443712856
443857685
443594999
443601448
443682661
443719984
443753900
443763693
443794490
444028104
444030571
444035364
443609839
443840673
443976261
443983937
444019780
444048664
443668629
443673785
443943378
443821350
443972492
443583026
443602065
443656079
444029888
443598693
443665161

 

Loan

Number
443824594
443838925
443862180
443901707
443903208
443916648
443953112
443987797
444045512
444071450
443638051
443878830
444024780
444061352
443608245
443713649
443734462
443768999
443583588
443740295
443757232
443644190
443720362
443723333
443916515
444084867
443599337
443627492
443630710
443631759
443644539
443695093
443748397
443768155
443859715
443880000
443886114
443899547
443928304
443966858
443983218
444010946
444048383
444050611
444050975
444056931
444069736
444072953
443651799
443876099
443835376
443886585
443938881
444000681
443712567
443962956
443814280
443928403
443957543
443984620
444048300
443834437
443838180
443867668
444008445
444066971
444031835
443620448
443675525
443708474
443723259
443732854
443904925

 

Loan

Number
443966254
443595384
443983739
443602115
443683115
444002323
443630157
443648217
443750005
443984109
443986658
444048755
444055115
444069710
443620554
443830096
443786389
443961461
443972740
443843768
443895735
443995949
443595863
443838834
443646971
443738117
443779152
443808514
443832209
443894571
444043251
444055289
443618491
444020911
443844287
444076343
443725981
443825559
444076848
443614078
443792833
443595707
443630405
443638085
443640123
443716014
443776778
443779319
443785894
443790738
443839626
443865373
443875091
443894316
443903273
443932355
443942560
443949029
443951363
443995139
443995832
443998349
444030100
444030381
443675046
443738661
443594098
443640685
443811476
443867494
443880687
443886965
443959069

 

Loan

Number
443667266
443819743
443846050
443886775
444010565
443746144
443952650
443981691
443605316
443679519
443712278
443720818
443722756
443889563
443922547
443932504
443967856
444019608
444021315
444048029
443625322
443640693
443645015
443690367
443706478
443730924
443749049
443790654
443799440
443880653
443901319
443919808
443932397
443978804
443982046
444036834
444039325
444060461
443637798
443683529
443766217
443849146
443947213
443947312
443971767
443978481
443955877
444004659
443622923
443657572
443658356
443669890
443699749
443703947
443814355
443825922
443829684
443945829
443787015
443817168
444002364
443595335
443664115
443683438
443706411
443822820
443950134
444079321
444087233
443829742
443861539
443774401
443844238

 

Loan

Number
443816095
443872320
443889134
443897558
444032841
444043517
444070569
443863782
443843214
443851001
444035521
444076681
425641123
443656129
443922232
426071312
444074603
443963814
443967492
443930763
443717178
443598230
443738232
443713813
443867205
443972377
443874235
443979307
443783055
443793500
444083315
443848221
443874755
443902564
443925185
443927066
443929609
443636733
443956453
443861224
443901442
443683057
443697628
443897756
443993829
444016059
444040208
443635081
443671912
443759410
443796586
443821434
443887526
443904404
443990221
444068837
443589833
444065833
440650448
440741106
443701420
443811021
444011944
444050603
443783972
443930458
443748603
443786371
443970322
443648118
443946686
443988712
444025084

 

Loan

Number
443626015
443591367
443613179
443666433
443696653
443830542
443904933
443936448
443967062
444068670
443598404
443956560
443976014
444004097
444057830
443940077
444065320
443793708
443797584
443838404
443878400
443782503
443886049
443890496
443950282
443993332
444079958
444081657
443662366
443676705
443714225
443769526
443799168
443839964
443892237
443895578
443948401
443954763
443980081
443742143
440699635
443583372
443602933
443656343
443665815
443821871
443824800
443888912
443591144
441564671
443597521
443603006
443618129
443638242
443695812
443698543
443700349
443703210
443708045
443716600
443717822
443731419
443738349
443738448
443738513
443751169
443754866
443758198
443765821
443781679
443794516
443819925
443825278

 

Loan

Number
444026181
444060297
443587027
443602909
443674130
443712781
443810072
443839378
444003438
443611645
443631775
443640180
443652110
443677711
443711296
443733787
443769641
443829957
443979067
444034540
444087159
443587233
443680152
443680202
443782693
443787577
443848742
443602982
443643770
443644851
443653944
443764006
443773882
443787593
443816988
443855267
443867684
443924543
443925219
443980206
444001358
444019129
444080063
443654249
443787262
444045074
443594635
443659503
443673009
443703293
443703608
443760509
443832605
443848759
443904792
443913207
443916697
444000988
444067615
444067771
443598438
443657952
443712120
443776901
443849427
443899349
443911458
443955521
443964101
444027296
444050082
443933924
443610357

 

Loan

Number
443883319
444080360
443737739
443809793
443899232
443916028
443970868
443989157
443788492
443803028
443808910
443815097
443896956
443931910
443617246
443787437
443787551
443802624
443802681
443822440
443892526
443946306
443611827
443631650
443787684
443867056
443977343
443598826
443608716
443611959
443612262
443652433
443677075
443707906
443716675
443733415
443739032
443752175
443831466
443853502
443867957
443871751
443909320
443921341
443963962
444003685
444014849
444027908
444059240
444081343
443905641
444013783
443587910
443727342
443728829
443736152
443739552
443784160
443787320
443842505
443965504
443969928
444081020
443665062
443798434
443814629
443709415
443831938
443834080
444036495
444084313
443641618
443720446

 

Loan

Number
443956990
444005193
443491378
443627203
443662481
443663091
443702352
443709795
443747258
443770847
443777644
443781026
443818125
443853254
443923511
443959713
443968185
443986179
443997697
444004212
444038822
444052351
443639547
443651377
443884309
443919121
443924287
443686035
443747126
443783576
443883582
443972617
443973177
444017370
444038665
444066237
444077804
443971833
444034151
444035232
443583778
443647052
443718366
443669122
443835939
443873252
443877063
444069348
444071591
443697313
444072029
443821269
443939640
443901228
444073027
443760715
443633714
443731179
443920236
443975958
444038392
444058101
443602768
443734512
443910385
444023899
443626536
443821087
443905781
443780283
443631163
443718515
443774807

 

Loan

Number
443984398
443860382
443909338
443930839
444012561
443581467
443610043
443646948
443653381
443720255
443764329
443795547
443809074
443810015
443822861
443826193
443830062
443837844
443871553
443881669
443896527
443901731
443907464
443912357
443954599
443956271
444001218
444015986
444025985
444051767
444062723
444089585
443603493
443677406
443679105
443838917
443876933
443990023
443993373
444003818
443620505
443623681
443680897
443691092
443724943
443609151
443645197
443647961
443650551
443658984
443680889
443713144
443749304
443758024
443767314
443811518
443811898
443816301
443819263
443824974
443851357
443927678
443952320
443954144
443993506
444005029
444071864
444077705
443589122
443592399
443664396
443755079
443829510

 

Loan

Number
443863568
443653399
443661111
443720321
443728720
443729314
443753710
443772207
443789219
443860945
443864293
443879663
443881073
443917877
443955463
443957535
443963863
443968649
443975644
443996475
444015739
444026371
444070999
443585971
443772181
443873310
443623475
443731708
443849062
443945928
443957071
444023444
444040604
443583059
443698436
443713086
443714969
443748348
443756911
443783451
443801246
443842869
443871512
443881099
443954474
444009815
444010094
444036487
444066690
444075626
443889019
444018907
443765953
443876966
443903554
443900535
443928783
444022560
443600135
443630587
443813928
443826425
443846886
443893573
443924295
444008668
443608682
443621719
443626304
443640446
443672936
443682315
443754395

 

Loan

Number
443905161
443923321
443932975
443934260
443941034
443988761
443993209
444088215
444090674
443608849
443735212
443739644
443766548
444029227
443609094
443926514
426325536
443697818
443711171
443932751
443994314
443690656
443187596
443588595
443589254
443599204
443599519
443600333
443602149
443608492
443608633
443609201
443610266
443614573
443621651
443626593
443628797
443630074
443642517
443645825
443646690
443649827
443653902
443658364
443661616
443673116
443674767
443676663
443693072
443694096
443694922
443694971
443696737
443710397
443713151
443724679
443724786
443726658
443733076
443741889
443742671
443745625
443752662
443754072
443754296
443755715
443758669
443759725
443762653
443764089
443764949
443764972
443765003

 

Loan

Number
443982525
443984075
444002349
444017818
444044788
444070007
443646518
443650403
443822838
443928767
443772793
443892294
444002638
444065155
443594155
443610274
443682323
443686589
443707948
443801618
443862958
443901004
443902143
443909353
443914528
443920343
443981055
443995352
444018691
444024624
444034805
444058507
444072276
444073886
444081913
443853650
444021174
444064885
443610589
443698055
443747225
443785761
443811427
443906987
444007645
443589726
443628243
443639422
443653209
443671227
443717194
443746128
443753991
443766332
443802194
443803820
443827498
443856190
443861380
443862461
443896840
443929310
443942495
443995683
444010763
444012371
444016620
444064018
444064844
444077713
443699129
443810049
443813654

 

Loan

Number
444066484
444067946
444089908
443828926
438234890
441349156
443615562
443740055
443748280
443779269
443780077
443799697
443844154
443940713
443945183
444058044
444065692
438239725
443816657
443887328
444086482
438238917
443621636
443676929
443708342
443795000
443797683
444024186
444063820
444033849
443721220
443745575
443963624
443950779
443972344
443735600
443857818
444043343
444076020
443737309
443790415
443652748
443691837
443774872
443838750
443863261
443885520
443606108
443636527
443775523
443792619
443776240
444021810
444024970
443692728
443925102
444088132
443646674
443646807
443779673
443940515
443882733
444035117
443588322
443933783
443642608
443684048
443720388
443724091
443912860
443963343
443970249
443907951

 

Loan

Number
443973797
444037444
443989264
443781422
443934799
444086136
443615166
443733746
443835350
443875844
443914924
443967385
444082572
443966429
444022495
444082788
443603402
443627542
443728092
443816921
443978549
443669478
443829718
443879721
443972450
443997218
443650759
443794151
443843370
443931738
444024038
443616560
443703004
443838008
443857792
444046817
444085641
443710728
443736350
443792270
443890124
443904958
443909072
443934138
444025209
443461355
443612817
443616875
443645676
443697453
443817945
443901434
443991682
444034094
444055198
444062855
444083919
443754445
443639646
443647391
443658331
443669510
443701107
443746540
443786819
443813019
443982384
443615224
443888524
444005938
444066336
443585468
443585906

 

Loan

Number
443628573
443638440
443964788
444033583
444083281
443669809
443797907
443903943
444009351
444037824
444059810
444063200
444010888
444044648
443606645
443861323
443883236
443930474
443988258
443998406
444068084
444080402
443647060
443862784
443977012
443731021
443759071
443907068
443992664
443587902
443661970
443683677
443863667
443871421
443883418
443919170
443928494
444018360
444056733
444062566
443721121
443946132
443985296
443671300
443878319
444074942
444091573
443735675
443869490
443753678
443791991
443796479
443841879
443845508
443845557
443878152
443888193
443888698
444035778
444085005
443823265
443765706
444052245
443757612
443791629
443800875
443957311
443738026
443775465
443779863
443859616
443886999
443983572



--------------------------------------------------------------------------------

LOGO [g104017g30p09.jpg]

 

Loan

Number
443681176
443695697
443711205
443727789
443786090
443788500
443799523
443866082
443879366
443910302
443734033
443947395
443954722
443741954
443768049
443785548
443855630
443894472
443956008
444043848
443776745
443808076
443962766
444053169
443764881
443971049
443988407
444005268
444081822
443629050
443894662
443976097
444015812
443667092
443763842
443793146
443853627
443916713
443593983
443644364
443648761
443922711
443995956
444036115
444036776
444043863
443638333
443655154
443671359
443682182
443796438
443897582
443931472
443632203
443773163
443687488
443903174
443908603
426046041
443602396
443693809
443698816
443819719
443835368
443899729
444008767
443591433
443594593
443617733
443781091
443789565
443935739
444007066

 

Loan

Number
443699301
443796099
443994264
443608203
443706510
443746599
443859236
443998729
444071724
443607973
443676044
443768767
443884077
443895792
443927934
443963749
444041271
426283719
443865365
443887468
443920814
443653324
443687249
443883277
443625348
443883764
443950027
444033443
443663554
443774922
443746086
444025159
443595053
443792361
443650197
443694757
443713516
443724166
443738307
443756200
443772058
443846142
444016174
443682935
443689211
443702022
443708706
443740675
443800164
443843511
443879630
443885306
443686886
443598719
443785159
443906250
443976758
444037469
444076624
443712898
443738919
443749783
443779194
443858972
443976840
444015226
444035307
444014591
444026199
444031959
443695739
443720677
443786876

 

Loan

Number
443644463
443669023
443670732
443733001
443736749
443759972
443762331
443780408
443786132
443821160
443839535
443845268
443853072
443892757
443910039
443915020
443975966
443982434
444005136
444021380
444027502
444061816
444080535
444085245
443836796
443920178
443621248
443736210
443765888
443789318
443850441
443949631
444005235
444082309
443728787
443741723
443749353
443761127
443773528
443803879
443827399
443891874
443914304
443922158
443950852
443960653
444007793
444054555
444054886
444055586
444056865
443653241
443950233
444088306
443667423
443717020
443732342
443752290
443781141
443868823
443921473
443940002
443984059
444018485
444025993
444035695
444081301
443606975
443661301
443683206
443696471
443716824
443771076

 

Loan

Number
443832506
443840780
443992128
444080345
443622949
443720040
443726070
443727235
443777818
443959002
443996517
443943394
444025399
443598321
443619846
443632013
443669759
443672233
443687009
443727169
443783196
443792965
443845540
443976246
444008304
444033195
444042857
444050298
444077135
443678685
444009898
443606736
443612544
443678834
443904594
444002059
443640289
443746615
443857370
443881370
444007454
443734603
444053524
443613054
443617378
443619010
443655584
443839659
443621388
443768270
444057095
443977558
444000251
443759592
443772892
443929013
443609649
443695184
443643937
434014619
443721162
443781976
443824230
443607767
443631635
443667019
443672530
443676820
443680756
443758768
443807383
443855473
443882147

 

Loan

Number
443700588
443713862
443730494
443744255
443749973
443813449
443876651
443878020
443879283
443904263
443922810
443946850
443996160
444053003
444059166
443991047
443822390
443998380
444066674
443591979
443626114
443674353
443678438
443683784
443842299
443893607
443908090
443947684
444051650
444067342
443623186
443711080
443788690
443854070
443969183
443771753
443823869
443864533
443876453
443613856
443610399
443986971
443685284
444037188
443629118
443698865
443870597
443940861
443959655
444018444
443777230
443870183
443784855
443824917
443653829
444022453
443970801
444043632
443882329
443787643
444029524
443956446
443721519
443796768
443686043
443697883
443819800
443923313
443994959
443804570
443956545
443829148
443591649

 

Loan

Number
443940143
443995766
444035026
444055636
444070809
444077788
443602834
443616925
443682125
443683123
443721451
443824792
443870696
443874698
443882667
443900402
443911672
443925268
443988225
443993886
444015358
444053052
438226722
440700714
443610225
443638762
443699269
443712526
443778154
443792213
443799960
443862776
443918537
443923974
443977442
444073605
443587076
443609300
443620034
443883491
443995675
441127115
443710363
443751722
443777453
443897152
444013171
443651559
443779582
443784376
443969852
444008981
444018683
443645841
443720065
443815576
443883426
443919865
443923818
443940234
443601349
443705652
443847819
443860838
443891098
443894126
443925144
443591904
443679675
443754908
443786926
443864921
443964713

 

Loan

Number
443984018
444062814
443659719
443711726
443718374
443750211
443752886
443776588
443778527
443796545
443898747
443926779
443948914
443979786
444011357
444025142
444049225
443602628
443669718
443793047
443842992
443794904
443714209
443852306
443864038
443960687
444022529
443620117
443975941
444008502
443671581
443839675
443854880
443987854
443728969
443835640
443870878
443915152
443972468
444041107
443670211
443762109
443912548
443957956
444000897
444004790
444011738
444054860
444080873
444094122
443612437
443630371
443631973
443656830
443672597
443674379
443679584
443714472
443714795
443730890
443733571
443735360
443781687
443788286
443788732
443791884
443829569
443850060
443852439
443852876
443874581
443886387
443888722

 

Loan

Number
443937941
443979810
444004709
444046346
440621720
443620612
443681135
443789946
443831342
443845599
444010680
444028948
444043293
444054522
443591417
443668405
443623244
443660055
443738752
443819735
443663463
443641725
443659180
443706098
443869102
443924808
444009799
425639556
443777768
443786694
443797030
443817531
443833587
443876677
443882634
443915434
443934575
443980883
444013767
444042543
444055800
443625330
443700521
443737622
444008205
444056766
443613948
443822192
443675681
443801543
443896519
443934989
444044267
443581475
443595319
443805569
443932835
443946173
443976055
443978309
444001036
444012579
444082077
443610340
443687074
443724042
443758784
443762497
443804224
443848460
444041396
443589759
443731229

 

Loan

Number
443694294
443830500
444094148
443808597
443618996
443771795
443778899
443800222
443806922
443839550
443949409
444031975
443606025
443678396
443783212
443848072
443904990
443994561
444029961
444041784
443697263
443784764
443669841
443701206
443727854
443751276
443893243
443924261
443946330
443955075
443977301
444050488
444051106
444060099
444088025
443583018
443694278
443723036
443723671
443828843
443609144
443890231
443913504
443927926
444040919
444082424
443771316
443792254
443804711
444069900
443610092
443635982
443971619
444064695
443592589
443594437
443597422
443633623
443662325
443673306
443758677
443765144
443776950
443836788
443869474
443878988
443887815
443935440
443962535
443994033
444058176
444064802
443648274

 

Loan

Number
443832548
443848601
443870290
443871710
443894167
443907399
443927504
443932793
443933379
443937966
443943691
443949698
443957485
443969308
443980115
443986088
443988456
443994967
443995212
444026421
444026538
444030431
444048979
444056956
444064489
444080931
444080972
443679816
443708037
443755855
443764865
443776232
443784327
443870605
443935556
443950571
443996731
443617519
443743109
443756937
443648928
443711478
443718879
443581459
443668454
443733456
443893623
444014500
443589676
443758628
443821251
443854815
443884812
443950415
443631569
443919709
444065775
443833280
443965579
443786256
443802996
443818281
443880190
442848529
443603709
443635842
443636519
443797089
443961339
443976956
443833272
443949748
443964382

 

Loan

Number
443661525
443665690
443730171
443802715
443824271
443847249
443868708
443870506
443919014
443950431
443996558
444019426
444021406
443693320
443708573
443789581
443937172
444013288
444078471
444079867
443998760
443608997
443642707
443670922
443674502
443679626
443679857
443680046
443680251
443727573
443752233
443762240
443802657
443809470
443845656
443848791
443860960
443909916
443910880
443930243
443938550
443950654
443964887
443975834
443995519
444065668
444077341
443736798
443868096
444014864
443676267
443725288
443853189
443876396
443932009
443748371
443773502
443887856
443590674
443609789
443610373
443622345
443700117
443812870
443887807
443934039
444035356
443591086
443597430
443591706
443670294
443679832
443846076

 

Loan

Number
443685805
444013023
443776315
443816061
443844147
443896667
443898614
443621503
443967682
443973524
443770789
443820600
443938501
443764204
443836770
443941919
443972138
443871058
443897236
443930987
443941927
443952544
444021851
444051551
444057376
444069405
443831870
443843487
444038996
443708771
443731617
443855010
444049209
443843941
443635750
444056337
443753025
443902556
443988415
444011183
443640883
443722103
443789136
443862800
443873062
443891114
443899240
443908694
443647417
443725825
443898531
444032445
443602743
443603287
443678214
443747399
443750351
443909437
443950720
444005862
444056360
444063127
443729819
443852652
443888839
443952379
443954896
443974175
444052369
443707732
443740279
443908157
444046957

 

Loan

Number
443788864
444074892
443848106
444000756
443822697
443603238
443640115
443725338
443768890
443840525
443852785
443910310
443928239
443716352
443933601
444086581
443780697
443822523
443600234
443618004
443709399
443840426
443843578
443939087
443950969
443984927
444006654
444055081
443775754
443853510
444068944
443756176
443818133
443758495
443968227
444052641
443907761
444044424
443667688
443728837
443842133
443976295
443991161
444030480
443738125
443800123
443812219
443914312
443948211
443944863
443659321
443914585
443795802
443891502
443934831
444071260
444086995
443646351
444044630
443588975
443678404
443694146
443720578
443735691
443752308
443969860
443973540
443765664
443863790
443613534
443633797
443743026
443755053

 

Loan

Number
443883053
444016968
444056592
444058960
444069645
443824057
443836119
443956149
443974274
443605035
443646773
443663737
443679063
443760988
443955448
443969589
443826086
443854138
443599501
443959853
443643127
443683446
443790043
443873245
443882279
443892401
443914965
443953989
443955802
443973607
443984935
443994116
444006936
444053482
444059448
443637681
443681705
443731641
443841358
443597554
443598214
443710611
443803093
443826565
443969266
444019525
444022008
426161295
443589882
443654967
443700877
443863287
443953310
444068829
444084412
443796370
443816947
443835673
443635578
443647805
425794542
443634282
443677927
443696893
443698287
443711320
443742598
443754387
443800297
443806120
443832241
443843495
443861752

 

Loan

Number
443823547
443892641
444007157
443621594
443654918
443702295
443741004
443853973
443874003
444068498
444082473
443735741
443836358
444042758
443614805
443766811
443782651
443836275
443857487
443969142
443596663
443719133
443743356
443760020
443789599
443797428
443813472
443864822
443865621
443880158
443922190
443944285
443967716
444025514
444026512
444059612
444080592
443817192
443894589
443923727
443993753
443844774
443707914
443740246
443803887
443882998
443910740
444037493
444049050
443739537
443949193
444036909
444041198
425406501
443648878
443670302
443655394
443718002
443718655
443799846
443627054
443647284
443868740
444041958
443586680
443835814
444077291
444044986
443908231
443768866
443806278
443753843
443774930

 

Loan

Number
443766100
443769195
443771373
443773429
443774898
443777842
443778295
443782552
443785621
443789144
443791520
443794276
443796354
443797170
443797733
443798848
443800594
443802541
443804398
443811930
443812086
443815972
443819628
443820964
443824156
443835137
443841655
443842059
443842190
443842448
443843693
443849070
443852041
443858592
443868997
443882642
443882964
443884788
443889068
443889241
443889803
443891353
443898630
443900048
443906821
443909510
443911128
443926498
443929476
443930086
443934070
443941968
443942354
443945563
443947825
443956404
443956503
443957253
443960711
443968698
443972922
443988001
443988472
443989371
443989421
443989645
443994843
443998687
443999396
444002331
444006290
444008619
444012231

 

Loan

Number
443755087
443771118
444075899
443606066
443697537
443706007
443943683
443952817
443998059
443613625
443712286
443765094
443876065
443877055
443908660
443914098
443918776
444001499
444030795
443609532
443660113
443725155
443763743
443833967
443882972
444015234
443602685
443608542
443624747
443707310
443859871
443898127
444069363
443598933
443733670
443750898
443824503
443941315
443604095
443688478
443844535
443858543
443888128
443924477
444083133
443625116
443639786
443662978
443716477
443790142
443899265
443925078
443981386
437006315
443713417
443729223
443766712
443786397
443803606
443851605
443859087
443876578
443911474
443958772
444073902
426281804
426334488
443809553
443878269
443951694
443985080
443636717
443830443

 

Loan

Number
443994058
444041115
443691902
443841986
443850508
443605878
443677836
443725510
444009013
444039911
443602925
443665864
443690771
443720263
443737879
443743067
443815188
443858089
443864673
443891536
443919857
443946009
443948674
443987938
443994074
444000467
444047500
443689633
443755574
443722228
443829536
443840277
444023980
443724976
443877485
443794706
444013247
443733555
443984786
444037782
443780135
443866355
443725262
443919329
444074777
443620356
443646385
443806724
443911466
443736624
443993688
443624341
443963640
444013361
443992896
444000962
443911441
443934179
444005854
443719620
443854716
443680301
443677224
443840244
443849195
443878913
443894191
444053060
443679683
443893433
426209193
443762554
443926233

 

Loan

Number
443686332
443693775
443699525
443702188
443739131
443821384
444000012
443896022
443904362
443936711
443953195
444082184
443995626
443788716
443918701
443611058
443645122
443768346
443818687
443911995
443920863
443921333
444045496
443631031
443859061
443901871
443698337
443847637
443967294
443621735
443680921
443744370
443841424
443865993
443880703
443938675
443994520
443999909
443982566
443951421
443977228
443989637
443668272
443695234
443744602
443884556
443895818
443926738
443939822
444007728
443585856
443684907
443790118
443842315
443912241
443947270
444024202
444030704
443657416
443678578
443754031
443782396
443836945
443846688
443886346
443889126
443983184
443615604
443619184
443633631
443634126
443642665
443670427

 

Loan

Number
444052229
444057939
444081053
443581608
443591102
443597547
443615323
443690417
443690763
443721378
443778089
443792577
443799424
443837281
443880216
443947262
443948633
443992326
443756341
444023568
443793328
443795125
443808555
443818414
443823224
443832035
443876222
443894498
443938543
443966742
444053870
444076749
443592423
443598073
443613757
443650437
443694104
443706437
443727656
443752266
443803044
443816848
443839857
443933353
443970330
443976402
444001085
443727011
443965124
443784673
443586086
443961909
444073860
443629456
443697933
443684766
443738794
443760418
443764113
443796461
443827886
443829643
443859921
443880968
443965306
443977327
443713128
443777099
443831953
443957709
443965439
444043020
443662002



--------------------------------------------------------------------------------

LOGO [g104017g40e09.jpg]

 

Loan

Number
444030837
444037220
444047575
444078893
444087068
443584461
443634472
443653654
443736111
443749429
443751797
443797238
443809959
443837232
443840483
443840590
443902366
443985346
444004436
444005599
444088223
443594650
443626197
443638069
443851365
443969548
443679717
443748991
443788344
444040141
443614730
443643481
443749601
443780747
443889894
443934948
443738976
443833017
443839790
444040927
444080899
443616586
443620315
443640834
443780754
443890934
444001531
444030332
444061683
444077242
444087399
443789409
444008775
444015051
444065635
443605522
443650478
443691571
443717160
443725411
443732367
443770219
443801204
443850003
443881354
444026975
444090229
425785888
443608856
443964390
443996806
444005581
443617030

 

Loan

Number
443818661
443824321
443855903
443911631
443916440
443929922
443939780
444003172
444003537
444013809
444044481
443607379
443857453
443870431
444033302
444085229
443645981
443648936
443689229
443695333
443726898
443752795
443768601
443822374
443826284
443849906
443883186
443886403
443902747
443976220
443702923
443852496
443999982
444088876
443979851
443984299
444038715
443970843
443908165
443909148
443610191
443672621
443934898
443942636
443969670
444046924
444052294
443718663
443724984
443616537
443766688
443776075
443805098
444003578
444038673
425463932
443628011
443811153
443844568
443907456
444039549
443709852
443737028
443858196
443923008
443925821
443985981
444057160
444082465
444087423
443646302
443684683
443716246

 

Loan

Number
443973938
443664685
443612395
443652326
443752613
443778410
443649447
443664602
443746367
443749288
443793070
443885983
443965272
443758909
443865407
443994512
442402590
443612635
443681556
443954094
443988142
444021331
443715347
443862248
444046940
444012363
433964061
443971916
443704374
443893003
443924840
444001473
444084628
443975685
443890652
444027023
443652334
443731161
443743653
443744123
443752654
443886593
443895289
443896196
443933635
443955869
443976618
444007470
444014294
444048334
444049472
444054589
444064042
443706601
443906003
443635040
443649561
443734181
443801832
443818653
443841499
443852249
443897822
443943261
443955158
443958970
443998091
444054977
444057343
443678933
443838438
443969092
444022859

 

Loan

Number
443897954
443899596
443911219
443941042
443941943
443943303
443963608
443967666
443970009
443981899
443986781
443987441
443988662
444024665
444028930
444036271
444038707
444039564
444045348
444058564
444059828
444071583
444084248
444085492
443845813
440746584
443687819
443716881
443642764
443749619
443797881
443882493
443945142
444043905
434001244
443662143
443907845
444019681
444047377
443610001
443806583
444024822
443581335
443614391
443615448
443631122
443641469
443667464
443677638
443678107
443680509
443686910
443693106
443693387
443697388
443724075
443747662
443749031
443757778
443807995
443830856
443862222
443889845
443890785
443895008
443904065
443916002
443958582
443961289
443968797
443992789
444000327
444011712

 

Loan

Number
443898275
426336210
443582606
443611140
443618152
443820311
443830567
443840038
443960356
443990676
443993217
443994983
444059281
443608914
443696570
443750393
443922216
443987029
444036370
444083638
443618277
443631312
443632682
443677273
443679436
443940622
443982947
443991229
444065957
444086094
443609292
443767900
443815295
444011316
443901350
443955174
443586946
443626239
443646724
443695390
443805833
443809512
443984422
443608799
443608872
443704259
425338993
443586045
443810940
443814017
443877840
443900261
443920152
443921556
443972336
443589478
443691985
443819842
443839576
443867411
443902440
443907423
443914551
443921119
443969225
444063218
444083752
443656202
443669288
443984489
443843883
443631908
443787726

 

Loan

Number
444079701
443665005
443694575
443760889
443853197
443946439
443987680
444037600
443730718
443755145
443862982
443896204
443967807
444045132
444055842
443693262
443829999
443865845
443884606
443895768
443999750
444018196
444049530
443601075
443608955
443636998
443638168
443644570
443646989
443650882
443674098
443674429
443675640
443693346
443708326
443716782
443733944
443772538
443839428
443866504
443878590
443889837
443935424
443987730
444018576
444033930
444080279
443663976
443679634
443709050
443725478
443869029
444073779
443746045
443614912
443651575
443955364
443994629
443583042
443597240
443658869
443694815
443726666
443811948
443953245
443663588
444053920
443832944
443937388
443591599
443695259
443966940
444000384

 

Loan

Number
443897319
443903372
443913611
443921853
443924154
443951538
443954102
443958855
443969878
443975156
443981048
444000137
444009724
444011027
444014179
444014989
444019640
444026264
444034037
444037915
444052195
444083786
443828298
443842083
443945118
443834031
443695283
443717269
443738877
444018501
425542990
443590807
443617253
443632567
443677133
443677513
443685862
443696059
443696596
443764097
443837968
443902895
443926027
443947015
443981139
443974043
443875331
443882683
443915228
444031801
443634613
443640578
443733217
443768684
443898606
444087662
443594494
443674155
443692397
443797444
443856570
443929658
443948377
443949946
444017073
444023816
444055271
444062798
444063333
444069702
444083158
444084073
444084099

 

Loan

Number
443737176
443813704
443825336
443894548
443909296
443914619
444032817
444061410
443608294
443769336
443858535
443865159
440697167
443584206
443594312
443673355
443684378
443704234
443721147
443771522
443792817
443835772
443919733
443922356
443930078
443968565
443970660
444013197
444033278
444047211
444064091
443689161
443738356
443739271
443788567
443798483
443804844
443978234
444010250
444032007
444060016
433998051
443662267
443755806
443936299
443998851
443618863
443690730
443775036
443795729
443900915
443990197
444004238
444012066
443792239
443868377
443651773
443685151
443704952
443818760
443863865
443972989
444036107
443592043
443593603
443606942
443712484
443715628
443716519
443727102
443733225
443748504
443762893

 

Loan

Number
443750229
443759683
443906854
443936018
443715438
443754965
443909270
443967518
443599824
443723739
443862727
443752837
443973276
443985510
444076913
444079800
443762844
443780598
444006233
443602842
443611694
443615760
443628706
443656640
443761457
443761689
443763156
443763230
443763453
443910617
443916952
443944905
443995774
443996293
443585229
443620984
443652078
443937685
443996368
444018436
444075246
443813258
443862743
443613591
443620711
444058671
443605274
443690003
443691324
443714324
443750674
443766795
443799408
443875810
443919352
443976386
443979158
444037295
444039390
444058770
444073100
443657564
443926365
443996277
443690094
443752381
443767355
443869524
443920962
443999768
444059687
444087928
443664271

 

Loan

Number
444012868
443915574
443755319
443814298
443876602
443972088
443988753
443992870
444070718
444085047
444054357
443643689
443838339
443887765
443919097
443954193
444049803
443904313
443846001
443630470
443591581
443672803
443595079
443742994
443829825
443830492
443874219
444002190
444002893
444039960
443811534
443813308
440734754
443622857
443800107
443848056
444005847
444047427
443771688
443883178
444068845
443968219
443666060
443758537
443809363
443987052
444000863
444021398
444045405
444046395
444053540
443615679
443621545
443622766
443792528
443612882
443613518
443632047
443689252
443699285
443716030
443735238
443797642
443822135
443879044
443894225
443919436
443976808
444047096
443607015
443805478
443822762
443827175

 

Loan

Number
443874094
443881016
443927280
443935184
443977418
444005375
444046577
443617360
443675756
443705348
443878525
444041719
443589619
443767538
443957220
443977087
443982640
444026744
443665807
443818141
443860051
443603428
443604749
443633110
443643317
443658307
443673728
443691951
443693619
443718267
443742309
443744487
443750740
443753694
443764964
443793377
443820667
443837257
443847033
443849104
443866546
443899661
443920426
443921424
443942982
443950126
443951561
443952114
443954581
443964549
444008528
444027403
444034524
444059950
443797493
443590898
443611066
443845136
443943287
444075147
443674189
443756374
443797543
443997770
443649702
443813506
444000780
443590369
444045553
443587456
443633482
443635404
443655337

 

Loan

Number
444058259
444063002
444070965
443636675
443684303
443710819
443814900
443872627
444037287
443625413
443657663
443767322
443779996
443789045
443799267
443841242
443849690
443851928
443863378
443884960
443887005
443931845
443963459
443970595
443995634
444003990
444007173
444007306
444012165
444014757
444025381
444025563
444032320
444041149
444042105
444079115
444088702
443704200
443836374
443843354
443890843
443898242
443924618
443988423
443607478
443667365
443742341
443861406
443970504
443975990
444066856
443617568
443620257
443637038
443659792
443688585
443937909
443998414
444024285
444036727
444079248
443591110
443841911
444000210
443744230
443760236
443774112
443793369
443808191
443903752
443947577
443627047
443911300

 

Loan

Number
443755665
443840616
443893979
443916069
443960372
443963434
444048995
444050165
444062681
443840897
444057590
444001739
444077069
443828421
443789722
443591334
443603378
443618046
443624739
443629605
443633177
443655709
443656145
443671821
443677760
443680863
443681861
443700927
443706700
443706882
443709134
443709324
443709522
443735030
443736467
443737234
443740774
443743562
443744214
443744396
443744412
443744677
443745179
443747019
443748405
443754288
443756762
443757216
443762745
443765680
443766506
443766761
443767926
443773973
443780952
443783071
443784897
443785209
443798087
443799929
443810593
443816731
443817903
443818588
443820824
443820980
443826011
443826029
443831706
443833728
443835442
443853098
443860259

 

Loan

Number
443915012
443944210
444021554
444050819
443872973
443972179
443701594
443778576
443962618
443989058
443927207
444015556
443686654
443778832
443882089
443897608
443636774
443656558
443805916
443927652
444007108
443870233
444055339
443668819
443881818
443691928
443930482
443906565
443717731
433815701
443998083
443638879
443736723
444074447
443796784
443958384
443670658
443705447
443757315
443852033
443854971
444085690
443581061
443655964
443658463
443666938
443804307
444033906
444042592
443980057
443648225
443980875
444072391
443623509
443635669
443704101
443712633
443891338
443698626
425960184
443951082
443607171
443781802
444021703
443754569
443802590
443852462
443918883
444028286
443600200
443602024
443622113
443675301

 

Loan

Number
443779632
443970082
444064109
443631734
437390511
443611512
443718523
443592316
443634746
443646856
443666664
443686514
443692033
443735113
443796826
443804430
443808902
443839147
443889571
443935754
443939699
443956388
443959481
443976238
443976311
444044614
444066088
444086417
443589320
443936364
443952643
443749056
443918453
443592019
443874722
443874821
444020416
443593884
443609441
443611504
443620976
443660337
443663414
443667118
443690599
443695796
443709340
443727425
443828330
443884010
443900675
443929575
443936414
443953856
443965975
444005607
444007264
444065700
443587407
443704242
443726351
443608468
443623178
443649306
443659909
443693965
443947999
443966023
444065825
444083547
443581863
443890769
443964267

 

Loan

Number
444012850
444013775
444024566
444026314
444027601
444029029
444031520
444038731
444042691
444042972
444044325
444048102
444055610
444056279
444061535
444063184
444064810
444067052
444072607
444078307
444086425
443684691
443756432
443758438
443767975
443784301
443790944
443842547
443886981
443906144
444021067
443686936
444084438
443589395
443644307
443778105
443795646
443814413
444080394
443781984
443854393
443861315
443901384
444085393
443767934
443796735
443918099
443939970
443998992
444045538
443626049
444005177
426272902
443673330
443712724
443791033
444065296
443717798
443954995
443978069
424961944
426099040
443688015
444040778
444083836
443903786
443760830
443879465
441862398
444023717
443645866
443826292
443848965

 

Loan

Number
443861513
443742333
443788922
443874466
444024525
443653050
443777941
443782081
443794615
443904206
443983028
443990684
444029110
443790894
443609961
443646880
443668652
443733183
443878608
443954805
443725239
443864954
443874136
443595939
443614342
443710918
443711379
443746557
443752316
443930946
444060487
444062533
443674908
443702329
443861158
443870134
443921507
443993514
444059000
444059307
444079743
443597935
443621867
443645536
443659073
443661988
443676671
443691274
443703475
443862487
443873229
443897301
444023071
444034516
444059711
443667951
443753264
443771613
443772090
443785191
444034268
444045892
444051783
443645619
443766134
443892245
443950522
444049670
443644703
443665120
443685342
443688338
443721865

 

Loan

Number
443708235
443979612
444086409
443908264
443801733
443895198
443770045
443780010
443659172
443850789
443980453
443986906
443651336
443789110
443605498
441258142
443702667
443786413
443863121
443867551
443957063
444079222
437389091
442454807
443594916
443734322
443747118
443805296
443857107
443894795
443959465
443671698
443693916
443704663
443977251
444021836
444039952
444059356
443667183
443752977
443754593
443760434
443769815
443785969
443873955
443888557
444060560
444075121
443581293
443761663
443794540
444056881
443660626
443678370
443749627
443811294
443838156
443864830
443970827
443646955
443839196
443822630
443822929
443872528
443877865
444023535
443816426
444018642
443802020
443873161
443605423
443634001
443671193

 

Loan

Number
443688486
443690169
443705850
443716493
443764410
443768403
443775002
443775093
443782008
443829874
443839279
443842729
443844329
443861760
443870282
443872023
443897624
443906839
443915566
443929591
443932058
443960042
443963848
444007074
444073845
444082432
444083430
443658208
443659677
443854757
443872791
443897012
443973441
443974845
444058838
444069827
444075220
443743760
443589684
443599618
443674833
443768411
443832670
443606553
443626965
443752704
443761481
444012553
444064679
443642426
443643952
443804000
443891882
443940259
444013734
443604517
443606827
443630207
443633011
443655667
443662788
443677661
443682455
443703707
443704093
443713490
443724232
443842158
443891478
443903919
443906193
443999206
444001630

 

Loan

Number
443800479
443875786
444000525
444088322
443621784
443856505
443875463
444012116
443747530
443808530
443952759
443591078
443887476
443582861
443634084
443652896
443679725
443757307
443809421
443865811
443909239
443940390
443980198
443942693
443661913
443732110
443732946
443805858
443817713
443861638
443918610
443929278
443994926
444015424
444032940
444051114
444080758
443600978
443622808
443623822
443624242
443660931
443662200
443692132
443713920
443739719
443768445
443843594
443844519
443917158
444039408
443619267
443638143
443700463
443628565
443634506
443807128
443814454
443854963
443873369
443881651
443964762
444000954
444073654
444088272
443600150
443820543
444060206
444088173
443724323
444027890
443617170
443631577



--------------------------------------------------------------------------------

LOGO [g104017g14n16.jpg]

 

Loan

Number
443629274
443712575
443843933
443931399
444013742
443630728
443637731
443645494
443648415
443659842
443678263
443738950
443794813
443816400
443843776
443845680
443875109
443876446
443878731
443892005
443990320
443992755
444005284
444039572
444045165
444046973
444053615
444056469
444065346
443674825
443725668
443787403
443827464
443892187
443899984
443909429
443964895
444068928
443616479
443621339
443742275
443780382
443786884
443847801
443858659
443881503
443900527
443945720
443954318
443592407
443614508
443644638
443682158
443766142
443825435
443868427
443942321
443947155
444046759
444060156
443963566
440445906
443708532
443722285
443840665
443870795
443887062
443928312
443935192
444017305
437195175
443794631
443728274

 

Loan

Number
443752191
443820055
425860459
443594676
443659669
443683164
443742663
443812409
443818737
444026330
425957412
443753934
443762224
443829676
443867403
443861802
443641691
443775325
443871223
443886270
443896063
443594841
444026157
443861000
444050553
443619705
443700182
443712435
443828470
443641147
443781844
443844139
443848346
443947965
443614722
443814579
443869763
443962048
443789631
443830351
444038327
443702832
443707575
443713599
443755384
443813860
443848577
443906730
443946082
443948831
444062954
443940812
443764295
443727110
443740253
443854823
443981329
444074751
444064893
443605506
443885413
443630025
443631486
443643945
443773817
443800800
443805932
443947031
443967484
444011589
444016588
444020606
444020895

 

Loan

Number
444063432
444024483
443921317
443961719
443999016
443661210
443676242
443741814
443749809
443777396
443856653
443876909
443931712
443959770
444022396
444035513
444065437
443738323
443792643
443816541
443965199
444044671
443927629
443630595
443665625
443676150
443739123
443749965
443912175
443922661
443929203
444014203
443901202
443824982
443920103
444004840
443592498
443615554
443620786
443630603
443710033
443717699
443753124
443826151
443864335
443935838
443936513
443946710
443995618
444005821
444016562
444066062
443662283
443672423
443693304
443794623
443994223
443714878
443747167
443749726
443798640
443799028
443849039
443924816
443928270
444020366
444026108
444039382
443666797
443735352
443785399
443895859
443929716

 

Loan

Number
444026751
444064729
444085591
443613146
443636279
443797634
443813589
443866157
443887799
443983481
440699882
443604566
443605191
443618673
443705074
443850110
444001044
444001135
443667787
443676333
443888177
443776810
443777495
443793583
443889647
444053268
443596556
443630819
443734785
443759451
443773361
443801923
443854047
443858014
443934021
444044069
443601752
443610431
443611868
443627997
443633193
443663521
443708029
443716873
443789995
443802277
443857503
443858642
443862206
443875711
443929229
444056170
443640867
443647268
443681796
443700653
443761721
443814553
443818083
443862388
443918677
444021661
444065569
444078406
443606793
443636246
443958657
444012645
444030191
444059349
443630645
443637178
443674965

 

Loan

Number
443995980
443652730
443675863
443691696
443756044
443836259
444080568
443798426
443805767
443985908
443783584
443739693
443746284
443699616
443777198
443778873
443793666
443802483
443908348
444052658
444064117
444080055
444087787
426099636
443253992
443670419
443674114
443680236
443700307
443711304
443725783
443734447
443820634
443882618
443935275
443941950
443942016
443952551
443953799
443957246
443983598
443985775
443996053
444034466
444037907
444045702
444053581
443670153
443845615
444018311
444064919
440745420
425215449
443721113
443728175
443737408
443815147
443907126
444049423
444067359
443703095
443712229
443746946
443914825
443919519
443966247
444060404
444080303
444083984
443760947
443855408
443856349
443986922

 

Loan

Number
443982251
443991906
443969282
443987755
443631866
443692876
443843560
443852777
444004030
444025191
443720560
443865357
443868211
443967765
443984810
444006803
444046221
443593017
443619150
443839303
443954342
443988605
444003982
440647915
440738482
442225710
443659693
443783048
443790977
443831979
443953567
443954243
443714134
443733803
443817622
443770144
443868914
443967591
443659651
443741632
443954607
444040984
443619077
443816897
443821509
443582192
443593736
443725940
443871116
443901467
444067920
440687978
443631247
444018030
444049084
426369294
443632633
443767553
443803994
443846274
443982715
443788369
443616438
443685714
443590237
443613427
443693841
443699343
443737077
443853080
443878541
443881800
443906359

 

Loan

Number
443613153
443616743
443696620
443705355
443714522
443720933
443748199
443763701
443773148
443779350
443869144
443873476
443874862
443875273
443889852
443916150
443932256
443963905
443971882
443973987
443993464
443994744
444003743
444008593
444012264
444015028
444015341
444026900
444031116
444064943
444066385
444071518
443590229
443601497
443974761
443670740
443813761
443645544
443706932
443737838
443741079
443902697
443915897
443990650
443870209
443647128
443925094
425972700
443588348
443607502
443616867
443623210
443631403
443634159
443637541
443639752
443662945
443665252
443665559
443682968
443697974
443700695
443767090
443807532
443847280
443854799
443896030
443924014
443942339
443952841
443966049
444021752
444041362

 

Loan

Number
443795562
443858881
443890082
443965033
444062202
443629514
443699418
444073357
443596994
443657770
443694112
443765284
443780275
443905179
443938618
443973029
443225289
443595343
443624473
443640784
443662051
443664222
443670468
443674957
443703855
443722780
443733209
443793351
443797923
443809918
443811823
443853304
443866736
443901921
443933056
443937784
443946884
443994124
444040042
444073514
443598891
443608898
443958293
443840764
443651948
443903323
444021042
443768130
443816327
443876347
443625892
443640156
443655329
443720222
443724638
443736087
443762380
443815907
443857602
443915350
443590666
443606496
443650288
443725148
443812623
443830815
443836317
443863410
443934419
443997804
443999560
444019392
444072201

 

Loan

Number
443718192
443840798
443708086
443725064
443642053
443659123
443871504
443616792
443853817
426062725
443605043
443608518
443616289
443625520
443628391
443652292
443671409
443690938
443692744
443702501
443712260
443738240
443754320
443755707
443770565
443773411
443776042
443789169
443796867
443816475
443820477
443854690
443854781
443871462
443873880
443883202
443890322
443890991
443899976
443914411
443933452
443960257
443962865
443968334
443982764
443994330
444000434
444008411
444014740
444037477
444045934
444072235
443717848
443796974
443594767
443600366
443667035
443667241
443669213
443684782
443730411
443734132
443741624
443747787
443779509
443793435
443801550
443803960
443824123
443825732
443871850
443917406
443941760

 

Loan

Number
443829429
443874367
443908520
443914775
443925631
443997978
443751193
443666748
443684337
443869185
443869581
443916333
443832415
443609748
443622667
443624481
443635149
443637624
443677240
443847355
443961446
443961925
443773932
443801147
443860929
444012314
443609235
443611124
443852397
443860044
443891817
443924410
443584974
443764923
443801584
443815345
443892682
443922513
443948344
444006944
443603725
443610803
443694658
443701784
443744743
443806500
443813514
443820683
443878780
443879994
443890140
443986393
444007223
444017206
444043574
444075485
444087845
443802392
443871926
443962246
443983556
444048409
444073720
443640917
443656954
443661194
443751946
443754361
443781786
443783998
443785043
443798863
443851415

 

Loan

Number
443712153
443747746
443750906
443807771
444020853
443592837
443901418
443976766
443638127
443681895
443758610
443817358
443872932
443891643
443957022
443993720
443994868
443758503
443633052
443694153
443708177
443726575
443889258
443945381
444067961
443618756
443938386
443671771
443727268
443838677
443903232
444039200
444069504
443642384
443643358
443646633
443712252
443734546
443737390
443884291
443995717
443638101
443716964
443633078
443664842
443872072
443902754
443929641
444084032
442198164
443913678
444046767
442260485
443621834
443774765
443827936
443841457
443898911
444074207
443626601
443703186
443826219
443859152
444021117
444066682
443589296
443612247
443620000
443690136
443691688
443701875
443750294
443783568

 

Loan

Number
443589130
443676200
443730809
443749205
443874177
443585930
443586094
443624770
443693460
443735444
443745054
443751730
443797972
443833231
443838073
443841275
443853114
443863238
443880711
443910633
443920137
443932892
444063739
443597257
443959085
443599808
443777933
443793211
443822648
443901038
444021133
443840624
443620893
443623749
443626478
443644737
443692322
443696265
443722079
443734942
443763099
443784640
443794474
443818067
443827563
443853262
443887070
443891031
443915764
443917588
443928650
443951926
443962469
443972302
443977905
443978416
443982087
443994801
444016950
444036610
444049282
444059869
444082556
443910104
443710504
443773759
443885918
443595822
443738612
443984638
443612924
443943964
443958459

 

Loan

Number
443863527
443863592
443865696
443868831
443869367
443872064
443873526
443873997
443875943
443875984
443882212
443884770
443884804
443885025
443889290
443889431
443897723
443898853
443902085
443903414
443906888
443909122
443912084
443913710
443914130
443918503
443918586
443923552
443924238
443930227
443938717
443938766
443938816
443940531
443940556
443943030
443947783
443948989
443950993
443951595
443958343
443963509
443963541
443965157
443972203
443972229
443972252
443981337
443981956
443984158
443984984
443990395
443995097
444019434
444025910
444026009
444034532
444036230
444036297
444036388
444046163
444046205
444058747
444061782
444061915
444067144
444067177
444067193
444068118
444070767
444081681
444086748
444087167

 

Loan

Number
443693700
443695614
443706254
443715107
443716220
443869334
443880745
443901236
443920095
443921028
443925623
443783246
443917620
443998547
443587308
443626445
443743778
443806609
443829916
443904560
426143426
443669114
443698691
443702154
443599428
443609185
443636071
443649900
443676309
443708359
443713748
443748785
443800685
443850540
443852074
443853221
443879481
443931860
443945456
443990718
444003693
444067169
444086839
443596804
443624994
443728761
443757349
443767629
443767686
443805254
443830674
443840061
443895883
443900022
443942743
443951173
443986815
444055511
444058812
444084990
443610506
443625900
443637244
443660824
443716626
443743745
443747944
443749825
443795299
443797345
443843347
443850524
443885678

 

Loan

Number
443970413
444010144
444086078
443596622
443648944
443666300
443760863
443853023
443995667
444010870
443832738
443597380
443635800
443833637
443750864
443814769
443858212
444049894
444064836
440613743
443625959
443627583
443639182
443719281
443735774
443749320
443759287
443764642
443767801
443809132
443810916
443840269
443842737
443843610
443870258
443877873
443898499
443905591
443909155
443919758
443921614
443955141
443963517
443981501
443981949
443987888
443993068
444045207
444051692
444052187
434119079
443589981
443637285
443697362
443722467
443751839
443753660
443933171
444005979
444055735
443700414
443821046
444061436
443910468
443628045
443753702
443844980
444043335
443709142
443755467
443885314
443615315
443717863

 

Loan

Number
443955307
443581962
443697586
443821954
443847967
443939285
444003909
443615091
443820865
444006415
444016240
443778881
443833975
443849922
443863873
443874516
443880232
443906151
443936828
443582143
443598040
443721352
443740626
443759766
443905823
443919139
443963681
443996830
444000020
444016927
444035141
443582598
443847629
443882550
443892799
443895255
443688932
444075469
443792015
443803572
443894563
443935085
443773122
443582424
443585138
443636923
443637079
443688213
443712310
443712815
443729116
443729322
443743182
443745468
443749510
443765300
443777297
443813167
443829379
443837794
443905278
443906466
443915293
443991344
443998893
444041461
444066641
444075279
443714340
443794763
443832233
443892310
444061691

 

Loan

Number
443734504
443748868
443762810
443777321
443787189
443799259
443810023
443822721
443839758
443877246
443877410
443970397
443983630
443986195
443991674
443996434
443996798
444045256
444049407
444050009
444050207
444051122
444073415
444079826
444083372
444084255
444086045
443717202
443786710
443813084
444001515
444038954
443650494
444049696
441273372
443659990
443684444
443772447
443926290
444002398
443700059
443978648
443617584
443644919
443697339
443764907
443809322
443830773
443864665
440736197
438234205
441177698
443614185
443602792
443664966
443678156
443728225
443758529
443758685
443763024
443798541
443960596
443586565
443631080
443717301
443786660
443813951
443815196
443862024
443862339
443871686
443932959
443949284

 

Loan

Number
443963335
443632492
443643762
443940895
444056717
444063671
444080238
443639281
443648688
443654637
443714787
443725387
443835665
443860705
443949904
443953054
443986013
444077978
443881933
443911664
444032361
443603931
443824446
443973433
443667746
443779335
443864236
444016810
443731195
443740709
443956339
425513421
443818240
443827423
443903521
443955646
443990700
444025803
443953104
443977855
443620232
443670195
443739321
443768296
443873799
443893219
443933817
443973367
443601950
443824073
443837570
443653134
443874102
443953229
443777339
443845755
443988803
444075329
444029698
443742119
443919790
443983713
443672944
443903380
443641683
443969811
443609409
443612577
443815782
443821798
443888250
443965371
444045223

 

Loan

Number
444049191
443612957
443742127
443908561
444054001
443668678
443786330
443948625
443982392
443992623
444046049
444076467
443749569
443979752
444053276
443809678
443595970
443615174
443625470
443649363
443656178
443754171
443842620
443842943
443870027
443870498
443888094
443895370
443913744
444026991
444051072
443811799
425362845
443719703
443981840
443995592
443581749
443826243
443954870
443975289
443978382
444026140
443596457
443703194
443792387
443832464
443837190
443905021
443939723
444031355
443640164
443759667
443812235
443888292
443613336
443619986
443647771
443726583
443798517
443810767
443844220
443851548
443960646
443961099
443981675
443744610
443961842
443603766
443736012
443755533
443895354
443918032
443923479

 

Loan

Number
443730940
443751151
443758883
443789839
443802426
443830609
443870472
443879028
443997382
444020671
444069538
426079778
443610316
443617535
443643184
443680061
443707963
443719513
443784475
443798293
443845227
443863006
443903745
443912696
443935523
443941976
443968912
443982798
443985114
444012546
444018246
444053821
444061592
444087456
444028138
443600564
443750930
443790217
443821186
443699293
443600861
443689781
443722491
443727003
443747472
443754858
443772272
443794573
443816350
443878426
443911151
443928155
443928288
443963137
443969951
444010193
444026520
444046635
443595962
443677281
443720115
443843990
443858907
443896238
443926662
443935481
443995113
444044382
444058242
443592746
443614110
443617816
443794979



--------------------------------------------------------------------------------

LOGO [g104017g70j88.jpg]

 

Loan

Number
443842281
443886239
443897111
443933098
443942123
423639251
443645296
443676630
443722400
443785050
443837737
443889399
443900881
443905005
443920020
443954748
443957873
443992987
443999149
444015457
444036453
443791041
443671748
443721485
443728563
443733902
443777446
443778253
443790480
444000202
443618459
443711312
443846183
443636048
443643523
443695200
443809496
443870159
443915103
443971148
444041743
443642343
443736533
443739073
443739362
443783642
443822945
444015044
444023394
444068431
443621487
443825187
443826789
443592290
443609706
443700950
443910377
443925748
443931605
443946447
443740345
443826946
443966692
443708425
443967815
437382641
443586110
443599352
443600176
443602511
443617071
443617857
443619820

 

Loan

Number
444043533
443867171
443935960
444032890
444080469
444085625
443785324
443818729
443858170
443891957
444045090
444083711
443718937
443775630
443975537
444075030
437386089
437388093
443617147
443851191
443958756
444073738
444016414
443782180
443831177
444029144
443653258
443666144
443755871
443769542
443810650
443821772
443862610
443867833
443870860
443973219
443994850
443587712
443591243
443629043
443899992
443598164
443703889
443876974
443893839
444055008
426018875
426155339
443582630
443604244
443720891
443799184
443977186
444025167
444029532
444041677
444058440
443585237
443739628
443764592
443856513
443978762
444079164
443938410
443702766
443818182
443846431
425581402
443829395
443880497
443629407
443916846
444001069

 

Loan

Number
444030217
444042329
443589866
443629803
443660030
443689310
443716758
443857305
443887047
443922224
443961867
443966635
443966999
443999826
444031645
443612973
443774435
443818471
443862545
443951314
443723861
443828660
443855226
443857156
443928197
443650007
443689583
443707609
443729389
443736228
443792676
443792809
443793427
443859293
443893680
443959986
443994785
444038210
444056071
443603808
443969258
443910773
444047245
443635735
443754304
443759162
443813001
443869698
443611926
443662531
443713615
443729413
443745336
443821376
443903067
443925532
444032882
443890553
444091623
441462249
443613112
443673587
443689831
443707344
443712096
443747670
443747852
443846522
443901814
443919212
443932025
443952411
444065684

 

Loan

Number
443764733
443780762
443846365
444020390
444058150
444071872
443626874
443891387
443849419
443857479
443907142
443972195
444082457
443673215
443712690
443746805
443878384
443605357
443731260
443584586
443593124
443676515
443682463
443698162
443714407
443833850
443841168
443931647
444058325
443687678
443752142
443783121
443854054
443884085
443902713
443917463
443941729
444020143
444025761
444077127
444081640
444087795
443586821
443805148
443877998
443897129
443935325
444027080
444053227
444056444
444080618
440704575
443629423
444071575
443656632
443747142
443956552
443997077
443837406
443872288
444043160
433702313
443602602
443603956
443672027
443675855
443692843
443773734
443781760
443792668
443802848
443809611
443839261

 

Loan

Number
443655808
443797766
443828322
443649835
443914833
438237901
443721501
443758966
443921481
443968110
443600044
443765854
443781067
443806286
443631346
443712682
443714126
443797410
443969738
444005797
443666425
443817242
443957774
443659420
443734801
444022347
441312550
443609763
443634738
443653027
443710447
443741384
443798509
443822499
443860390
443906953
443940325
443940358
444004311
444026405
444031637
444038509
443583315
443622568
443647920
443679824
443721477
443758743
443768338
443825377
443828405
443895156
443931431
443984570
444015390
444017529
444027940
444029540
444056980
443619960
443630538
443888037
443796255
444015705
443791736
443669668
443899281
443585674
443659446
443659628
443706965
443748983
443824222

 

Loan

Number
443947650
443986880
444049589
444050967
444051452
444053367
444053896
444086151
443638911
443673058
443923487
444071120
443783527
444020762
444057103
444067854
443921416
444056246
443681390
443705207
443761119
443825138
443986666
443697446
443743471
443999883
425324381
443652466
443694039
443700836
443702386
443710587
443712237
443822291
443872817
443958236
443966726
443972914
443990247
444010771
443668371
443755640
443922257
444067375
443631189
443683487
443851647
443904578
444057442
443638994
443665286
443683909
443971080
443978101
444036560
443958723
443596770
444052377
443590120
443865902
443956610
437381122
437388085
437389505
443648506
443692785
443857990
443879515
443908637
443612841
443902762
443808779
443999933

 

Loan

Number
444071328
443620737
443632872
443929559
444016422
444017487
444085203
443994207
444019491
444087407
443839865
443925508
425738424
443587738
443618350
443624267
443627724
443631429
443660253
443672092
443725189
443742200
443742812
443760814
443817523
443841473
443847231
443866884
443870142
443874920
443877394
443888219
443984893
443984901
444033229
444045025
443861109
443981238
443591441
443634274
443650833
443693296
443699764
443700091
443736301
443744461
443853494
443859574
443859848
443871744
443891262
443929674
443941893
443958533
443964135
444028666
444049522
444049621
444063044
443944640
443995733
444070213
443847371
443680913
443907886
443855549
443595772
443748074
443952775
443989686
444007983
444025431
443593645

 

Loan

Number
443186853
443659891
443686027
443740691
443753850
443918578
443973060
443979083
444000095
444012488
444036339
443815998
443859491
443643812
443645213
443672258
443679139
443680277
443688775
443800016
443895065
444078299
443590013
443601216
443729025
443830401
443847348
443909445
444019707
444081327
443604475
443639604
443678750
443740667
443756309
443758792
443763321
443764030
443769583
443929377
443974654
444071799
444080881
440717205
443637228
443737994
443839972
443926597
443965058
443973235
444059190
443758016
443776562
443830575
444022933
444060172
441244670
443594601
443601034
443615471
443648910
443649546
443734587
443735337
443746078
443753884
443754890
443757554
443768460
443812128
443819024
443843396
443859053

 

Loan

Number
443949706
443987516
443996582
444036800
444043384
444065726
443674916
443732953
444010698
443609615
443664826
443688601
443848718
443620349
443690714
443965512
443764337
443906177
444067557
443606512
443634936
443790183
443749064
426038097
443602164
443605860
443621966
443642137
443656681
443668777
443701289
443714456
443727714
443753462
443773379
443831763
443838248
443890728
443982418
443993431
444033286
443607510
443780101
443841150
443885504
443895172
443926589
443977103
444030357
443648175
443798707
443901616
443901756
444071997
443625546
443793609
443844303
443883889
443937701
444006886
443584594
443610449
443664834
443707013
443710660
443729983
443743661
443767124
443816665
443823174
443852769
443860317
443875141

 

Loan

Number
443864806
443917570
443934781
443959283
443998810
444017297
444020358
444064877
444086458
443614466
443792320
443722616
443822713
443947593
444057749
443709175
443721154
443778956
443918818
443778006
443786470
443939020
443697842
443807805
443831862
443616321
443672696
443737283
443796644
443810411
443830559
443929369
443937131
443711007
443600804
444046072
444048391
444084909
443883442
443944004
444049340
443900824
443624366
443628078
443640149
443650189
443732722
443780093
443832282
443682646
443684071
443777875
443871835
444067466
443907548
443921655
443689195
443949649
443996251
443794896
443848080
443632674
443656350
443680657
443740865
443926324
443939434
444019616
443775952
443817754
444077812
443587662
443665948

 

Loan

Number
443787957
443801444
443829452
443869706
443903109
443997903
444030266
444056402
443926555
443956859
443775341
443813613
443876875
443993407
444029573
444049555
444069934
444083422
444085559
443605464
443805049
443990098
443473566
443681382
443795638
443849443
443890132
443967013
444044242
444046429
443622402
443718630
443728217
443808746
443997473
443615380
443683925
443751185
443822358
443619416
443897251
443941406
444034235
443781018
444042022
443839089
443924733
443467147
443652722
443659529
443689260
443690144
443725536
443771993
443796818
443800214
443846035
443916374
443953773
444065064
444082606
444083034
443613328
443676341
443851035
443917034
443703426
443864970
443921010
443932074
443938469
443941380
443900865

 

Loan

Number
443670146
443699897
444083257
444085948
443729884
443914957
443668058
444020085
444054449
444056352
443770417
443591151
443594981
443604806
443659347
443767496
443798962
443807193
443825302
443851225
443893227
443898689
443925946
443968060
443970439
443983168
444008643
444044515
443865456
443924535
444016232
443839220
443941299
443959747
444039135
444039895
443790597
443840715
443846027
443953518
443954078
443990833
443924329
444076350
444083166
443912720
443711221
444015408
443710694
443766290
443791587
443852884
443916978
443924444
443978788
443981683
443614516
443620265
443687884
443721204
443734710
443772322
443842364
443991245
443736889
443898440
443977566
444001952
444018097
444022602
444030845
443617287
443649157

 

Loan

Number
443664412
443671482
443704341
443732466
443766050
443873609
443966395
444076194
444087779
443774757
443982103
443989231
443839311
443626007
443742382
443819255
443673249
443696745
443750732
443755939
443845946
443865837
443877048
443921952
444010821
444080667
443661632
443664719
443669734
443676531
443678131
443679048
443688783
443691498
443704267
443706403
443726153
443739578
443775606
443810569
443853619
443944202
444015564
444080212
444070924
443878665
443944301
444034052
443929849
443979141
443658182
443799986
443996004
443630199
443708664
443727391
443971296
443991419
444086961
443889209
443825054
443784384
443922760
443982996
443995311
444010243
444056055
443633425
443693643
444027304
443634514
443630553
444051569

 

Loan

Number
443885686
443889688
443897343
443921093
443926357
443928700
443989967
444000111
444017263
444035893
444078901
443640776
443649405
443681986
443718176
443724018
443759295
443906482
443949250
443980800
444061873
443785308
443907811
443951470
443967468
444063358
444078208
443587977
443608229
443629449
443659966
443735485
443851860
443868567
443937040
443960554
443992235
443993621
444020705
444064257
443610498
443662424
443667191
443697610
443700703
443701586
443709605
443721998
443741996
443746912
443803333
443955190
443669189
443671003
443706890
443728795
443801154
443875570
443910013
443928486
444035109
444048649
443597489
443607056
443632856
443636204
443636303
443638283
443668538
443681713
443685086
443716063
443724430

 

Loan

Number
443914288
443966114
444057707
444057715
443622089
443659859
443729975
443811062
443595285
443627427
443647755
443683321
443702659
443843149
443873195
443629969
443718242
443795778
443814835
443831409
443865118
443986120
443990668
443613807
443876552
443587563
443635271
443651518
443678172
443766357
443801113
443808837
443810544
443829965
443877451
443878657
443886411
443903877
443906771
443919527
443955133
444016356
444043814
444060388
444071070
444074199
443672837
443803242
443821574
443824362
443875026
443923750
443976337
444051726
443720917
443769153
443787486
443797931
443831250
443857438
443860804
443865035
443867528
443893730
443900089
443997028
444060859
443615521
443703038
443895313
443980222
443982731
444046171

 

Loan

Number
443726542
443644182
443850334
444003008
444059430
444071443
443746920
443772413
443997549
443746532
443965967
443664263
443711197
443756788
443976972
444004576
444065429
443621610
443804109
443614888
443700869
443731385
443917794
444025332
444048607
443880331
443956768
443791322
443794433
443869540
443907472
443610894
443619945
443643275
443671508
443717954
443727938
443754585
443799721
443868765
443873708
443895644
443922208
443936075
443967914
443969712
444041172
444055487
444079628
443938097
444004568
442605507
444004519
443836747
443754999
443987904
444058432
443631502
443661665
443673314
443839568
444057327
443896931
443670260
443958475
444022586
443694310
443724281
443860986
443840434
443511134
443624945
443653084

 

Loan

Number
444080543
443705777
443739933
443820394
443829817
443852561
443993837
440633410
440694651
443629662
443772876
443790563
443830070
443844659
443947460
440650620
443609979
443847322
443899943
443917315
443617386
443709217
443720602
443768015
443805221
443870035
443880901
443880984
443923230
443991237
443993779
444009047
444020986
444046114
444048631
444070015
440700821
440740900
443814504
443874987
443955828
443977285
444046718
444047443
443828447
443760137
443677315
443916598
443971478
433941028
443616784
443683958
443770656
443797162
443801907
443816608
443888276
443940606
444012223
444045850
444068027
444088264
443621693
443816566
443822952
444031348
444045926
444085781
443612320
443683636
443705603
444010078
444086680

 

Loan

Number
444079941
444032635
444060040
443847363
443733886
443747464
443806930
444004501
444043699
443919485
443959564
443997713
444043236
444084784
443917802
443961024
444026280
443727896
443860796
443898218
444061162
443957923
443792064
444087134
443722921
443762349
443958822
443972435
444016042
443823992
443653464
443659917
443832589
443838875
443861166
443672241
443677182
443687835
443726872
443789540
443800255
443819701
443877667
443904750
443988191
443990882
444058556
444077564
443628458
443679360
443835046
443868930
443612429
443628284
443779616
443854989
443965322
443969753
443971379
443987532
443993399
444024350
443581343
443606439
443611447
443655352
443671755
443694302
443708102
443745849
443759154
443799531
443801436

 

Loan

Number
443661020
444033054
444087043
443890330
443610068
443640891
443610860
443987821
444018659
443794375
443754403
443820287
443821897
443934005
443951785
444023758
444047005
444060131
443591987
443593470
443598586
443606660
443607809
443650940
443686522
443688411
443697529
443709449
443720529
443792502
443841895
443844733
443852256
443875158
443909312
443919089
443919824
443984653
444014518
444025886
444033864
444046056
443741137
443835764
443729934
443735667
443834205
443998901
443737457
443834148
443860531
443864517
443871439
443900386
443659263
443665757
443737416
443750559
443803143
426533048
444084404
443607742
443637574
443792403
443832316
444057582
443591037
443690805
443744552
443786058
443972773
443591896
443679055

 

Loan

Number
443821756
443830633
443845797
443858048
443894381
443923172
443923610
443933841
443950498
443980263
443991286
444007082
443749122
443825815
443935457
443968656
444025894
443844279
443905393
443739446
443960299
426129912
443608922
443869177
443904172
443657044
443698998
443758578
443870043
444004873
444018451
444068415
444088124
444086904
443624796
443737481
443760699
443762265
443764279
443586029
443797295
443859863
444032916
443599568
443625843
443851563
444061154
444072888
443690011
444000129
444007314
444083851
443660600
443970090
443797071
443590351
443815071
443873344
444009591
444075410
443598792
443650171
443695218
443737929
443738141
443781372
443790571
443811278
443816434
443823844
443827803
443828967
443836762



--------------------------------------------------------------------------------

LOGO [g104017g28q09.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

443620638
443628912
443632815
443644596
443647912
443656806
443673074
443693445
443702030
443703996
443710140
443711270
443718648
443738992
443742895
443744040
443746888
443775028
443788120
443796305
443807730
443851480
443866843
443897673
443898226
443914353
443917737
443918222
443920889
443921937
443923354
443933494
443943097
443943576
443978366
443979562
444005912
444020333
444028757
444038871
444041156
444076418
443624358
443682778
443714316
443744354
443744511
443756010
443757661
443798657
443826060
443847660
443871538
443931159
443948047
444032130
444047526
444050561
444065338
443797360
443867429
443908728
444045041
443928643
443873278
443882394
444020614
444017156
440735413
443634696
443648480
443929120
444012173

  

443622238
443767983
426243994
443632393
443703582
443727490
443764246
443829700
443854096
444064711
444084834
425323664
425683687
443674841
443736756
443944780
444014831
443603907
443702436
443771332
443840301
443843024
443953427
443994546
443591672
443642681
443707427
443779475
443788658
443588827
443592480
443599584
443602453
443607155
443633243
443686365
443751672
443773254
443813670
443837463
443853486
443890116
443941679
443972369
444007686
444052419
444074629
443948500
444007439
443692017
443670666
443795075
443810353
443670682
443682497
443873096
443998513
440709707
443596325
443598131
443606611
443620133
443620513
443660212
443669106
443685680
443723473
443751607
443755756
443758701
443769633
443805445
443813795

  

443651138
443693056
443694666
443771233
443815519
443871082
443911524
443769781
443639141
443867486
443888367
443900485
444044846
443259288
443656897
444013411
443629936
443927702
444039432
444052765
444060826
444073316
443752472
443595871
443614334
443643291
443721824
443852173
443916044
443923768
443925110
443926159
444005490
444084008
443695846
443993522
443588264
443724356
443753330
443754973
443771209
443786777
443873906
443898325
443940127
443954235
444076988
443662929
443663505
443969118
444013726
443596408
443918271
443971361
444061733
443622022
443760491
443890835
443924030
443949813
444022958
444074264
443670625
443787205
444076806
443827662
443587548
443612106
443620208
443788849
443803705
443933122
444019541

  

443849245
443858360
443882592
443906334
443910021
443910781
443912498
443970348
443985734
444012959
444027171
444031249
444065924
443585385
443592001
443602958
443635834
443665633
443707930
443732599
443732938
443778535
443809785
443810254
443812177
443821863
443875851
443913843
443923685
443926100
443964739
444021000
444028013
444039903
444044739
444070148
444081673
443599329
443656731
443942065
443783840
443866363
443930177
443992615
443631049
443645262
443681242
443745120
443746631
443975545
444048870
443867635
440628584
443628490
443679568
443709019
443741442
443758560
443792759
443887732
443890256
443898812
443928148
443967625
443991807
444079834
444080816
443983291
443653803
443673835
443674015
443802962
443840418

  

443972351
443983473
426457214
443615539
443791975
443863154
443678115
443864269
444026595
443598271
443716733
443759659
443834965
443836465
443854195
443972054
444082853
443672704
443752639
443811914
443989975
443636618
443676457
443676556
443676606
443688684
443744297
443759444
443870936
443674874
443716998
443769724
443639562
443694377
443729835
443734926
443817911
443885165
443911821
443926647
443998000
444002406
444076889
443650569
443717483
443734082
444018055
443888086
444083729
443608161
443609060
443656210
443772082
443779756
443896147
443964036
444041289
444059232
443658679
443823695
443885652
443992805
444021745
443665732
443708201
443785373
443898028
443913009
444084925
443719810
443896634
444060610
443897533

  

443581251
443632229
443638622
443738042
443738083
443740444
443751219
443762992
443767009
443815923
443822788
443830617
443832183
443850292
443878244
443937180
444007116
444019012
444021950
444040497
443980966
444072714
443610175
443669221
443714480
443720479
443763479
443765557
443794219
443848619
443867072
443871314
443891015
443897632
443905088
443910732
443922448
443999735
444005953
444012496
444049860
443824933
444017115
426359584
443872460
443893185
443621875
443608237
443718473
443858576
444044416
443589858
443686761
443703772
443759790
443810643
443828892
443922695
443934054
443973136
443989884
443999362
444000723
443867163
443968854
443686100
443800966
443899497
443990528
444022628
443762430
443773692
443899182

  

443609276
443625389
443640677
443667910
443681648
443706262
443716097
443727136
443759808
443789623
443814611
443817648
443890579
443902473
443947973
443952452
444046528
444056089
444069884
443682232
443918644
443927090
443999677
443640560
443968490
443979919
444017735
443642848
443895693
443808258
443679899
443703301
443719646
443804414
443837893
443620364
443641063
443861836
444032551
443763560
443779129
443784103
443792353
443832704
444049845
443628375
443785662
443796073
443956784
443963699
443645684
443653407
443757356
443771787
443785167
443831078
443892864
444010045
444016216
443622253
443819776
443866231
443987656
443644166
443834163
443954227
443582614
443737903
443826490
443881362
443913355
443998737
444052930

  

443926522
444013221
444028211
444034946
443618871
443836960
444064950
443689435
443737986
443747068
443815774
443599311
443634498
443638093
443697008
443761861
444055396
443711742
443720859
443771845
443797550
443821921
443833892
443850714
443852637
443858584
443944723
443951629
443966080
443978580
444039002
444044077
444052906
444083000
443756325
443842042
443866595
443956826
443629316
443679543
443961636
443712534
443806237
443950985
444040737
444082333
443611637
443644984
443668595
443698873
443720719
443722723
443865027
443644034
443837026
443983606
443997937
443768247
444065619
444079669
443598818
443685201
443693890
443712211
443881453
443896550
443896618
443939756
443947866
443962675
443671904
443740915
443786223

  

443877683
443879614
443883210
443908033
443914163
444050348
444079560
443875380
443901079
443937719
443678073
443766043
443795737
444016729
444022370
444070452
443932322
443969647
443668876
443762067
443799515
443818752
443850920
443866926
443899794
443900774
444026694
444032643
443599907
443624531
443657481
443762695
443787221
443804190
444003628
443653753
443859384
443705751
443805114
443885157
443718853
443848940
443605787
443645734
443678800
443701495
443721410
443724307
443758131
443766720
443771670
443784293
443918511
443931100
443946249
444061204
443809462
444042766
443583869
443593769
443617394
443624895
443636592
443650973
443657853
443661871
443678495
443683578
443718986
443743919
443747753
443795687
443814892

  

443749866
443791470
444046791
443634571
443651054
443962543
443970959
444018782
444050678
443587605
443655477
443764725
443826870
443895164
443916341
443953658
443639828
443931696
443580378
443586227
443593942
443605910
443648324
443765110
443938584
444012090
444026553
440733970
441023231
443706650
443711924
443764154
443835525
443883749
443926605
444070460
443678198
443594270
443773619
443801311
443814538
444007876
444046809
443585559
443631718
443716659
443942644
443948880
443961149
443986765
443654041
443841317
443893300
438239501
443681564
443773965
443825369
444055644
444079610
444004865
444006860
443708979
443780564
443585039
443674312
443691704
443860895
443896980
443956297
443621974
444085062
443836713
443956412

  

443978184
443677588
443682117
443685128
443700547
443744800
443808167
443812136
443830278
443841663
443844667
443854674
443898515
443899620
443907365
444013759
444052674
444053102
443678859
443735048
443779517
443971171
444034060
443644117
443651187
443654173
443672498
443673876
443693130
443710066
443751656
443758800
443782743
443808738
443874565
443915533
443921499
443971247
443973722
444002737
444016521
444043368
443641568
443718721
443798061
443810841
443902309
443978283
444022909
444044374
444074041
443614995
443732433
443617543
444027825
443885934
443876198
443771134
443825401
444049241
443919287
443932934
443642160
443646534
443675087
443676176
443696794
443714142
443766365
443771563
443847603
443923891
443950209

  

443660147
443677471
443696208
443746847
443788740
443793542
443809728
443975172
444004063
444011936
444054696
444068985
443717962
443842893
443913223
443774377
443952015
443990965
444033260
444062350
443649173
443808936
444063846
443693213
443714621
443775721
443804208
443830880
443910393
443976592
443980719
443987060
444031710
444043954
443781950
443805841
443757927
443789342
443877550
443648001
443682687
443814587
443590195
443600788
443700802
443760467
443833355
443842034
443981170
444005920
444041628
444064703
443689179
443724067
443881917
444049274
443954276
444037931
443634977
444015861
444065205
444088231
443784921
443963178
443754718
443917018
443780887
443882840
443971007
444072730
444085484
443743232
443687462

  

443756697
444036974
443694211
443831292
443737531
443850821
443887708
443647763
443659362
443855192
443627799
443647656
443961297
444065189
443588033
443620158
443652714
443662440
443719240
443784780
443797485
443804596
443912712
443925912
443973847
443978457
444009344
444011654
443640743
443654496
443828058
443840350
443993696
444082408
443722566
443903737
443907779
443915681
444080428
443740196
443822465
443839105
443938949
443658521
443694138
443738836
443800032
443927538
443652805
443914171
443915665
443642293
444013999
443660782
443669312
443768080
443852330
443956594
443981725
444010920
443688809
443699004
443794482
444055107
443735089
443889217
443980503
443609656
443640461
443678982
443753231
443819156
443902796

  

443728134
443734611
443760806
443761275
443800040
443817895
443830625
443831086
443833504
443857636
443869409
443871967
443963053
444016349
444048540
444050199
444085252
443666565
443691316
443750609
443826037
443893524
444058499
443636576
443680335
443683859
443708433
443742101
443774054
443951041
444062384
444054944
443603360
443605407
443611322
443639018
443667399
443677968
443709126
443753181
443763719
443799085
443819131
443832043
443872395
443897707
443903679
443933445
443965843
444011787
444023964
444029789
444035091
444053706
443702600
443724935
443855671
443905617
443959580
444066724
443637004
443754635
443966916
443609516
443618269
443657234
443516059
443745559
443824420
443830781
443850573
443914072
443918826

  

444047674
443595954
443654074
443894530
444053862
444061253
444085500
443895727
444033203
443660949
443665674
443666912
443706619
443778204
443802525
443805023
443811195
443813597
443834312
443848536
443852587
443859673
443876511
443884341
443886130
443887724
443889654
443917729
443920558
443924998
443947171
443994652
444000970
444032460
444037741
444039358
444048839
443651443
443910187
443978572
444041933
443691001
444073472
443585252
443595798
443606355
443609870
443645718
443779772
443813373
443660873
443784426
443983101
444041842
444048706
444087191
443657226
443857628
444071047
441384666
443615927
443641188
443649454
443712757
443722574
443723044
443799507
443847397
443889969
443893029
443920483
443944962
443947668

  

443774856
443803309
443864376
443876016
444011555
444047294
444061964
444081145
443608120
443675368
443682216
443817036
443858006
443892690
443973565
444052146
443612387
443668124
443760079
443612023
443982814
444044002
443626759
443647334
443745526
443918313
444023311
444029482
443632732
443749155
443980651
443992581
444006118
444025498
444029367
444037170
443606678
443745203
443677125
443688841
443723986
443762620
443769427
443776687
443776927
443881438
443888284
443914023
443914064
443942768
443949045
444039861
444044218
444048144
444050041
444081400
444081962
443589932
443620885
443625769
443632443
443638549
443667605
443695341
443712625
443717632
443717681
443724661
443743273
443757794
443808092
443808217
443824685

  

443656384
443617089
443624622
443641154
443682711
443855242
443649975
443706031
443765169
443869052
443915962
443925276
443977517
444009252
444014955
444017842
444048672
444063382
444069942
444085518
438234254
440675106
443935077
444012454
444046478
443659800
443835012
443964937
440758068
443782958
443857693
443860952
443943089
443610613
443611009
443617279
443619762
443654264
443678560
443684063
443697875
443709860
443722111
443733191
443742986
443818554
443876594
443877808
443921515
443962204
444013510
444085674
443606637
443801410
443971130
444031199
444049654
443763941
443781836
443806369
443897194
443862941
443970033
443665245
443777065
443812045
443881024
443893763
443628250
443697487
443697958
443708946
443758818

  

443842166
443847074
443857834
443922745
444052757
444075758
444086797
443855051
443899141
443742036
443767140
444041859
443715461
443687231
443713284
444021968
443612064
443681879
443844824
443922604
444036602
444092431
436080261
443833918
443843180
443994728
444011449
443660667
443848361
443980404
443627286
443626080
443626130
443854849
425577756
443639810
443641527
443800248
443953484
444046734
444062327
444084826
444006837
443585427
443606587
443608039
443659735
443723705
443808548
443927462
443940119
443726203
443758065
443858824
443895990
443976444
444043053
443786579
443739545
443847892
443863295
443866132
443804166
443868898
444075535
443603634
443678081
443685177
443758388
443871702
443877337
443592977
443593876

  

443719638
443781851
443929096
443941448
444049811
443817630
443929435
443942818
444026272
443774294
443823067
443881081
443777214
443788476
443880927
443946785
444008064
444019376
443956537
443581848
443625835
443640370
443677950
443736020
443796206
443801774
443870555
443905211
443979323
443994173
444013122
444030514
444035125
425822582
443599170
443920079
443667878
443906409
443655147
443607395
443640644
443804364
443807037
443828272
444064562
443894118
444060990
444083356
443712989
443868666
443995576
444068282
444015713
443700737
444029128
443931589
443974134
444045967
443694443
443703616
444005086
444067102
444084081
443672555
443898192
443958509
443630611
443641303
443762836
443804216
443861356
443887294
443997226

  

443867809
443877477
443885058
443888482
443939715
443940135
443943147
443943154
443977509
444004907
444031967
444034086
444036032
444044200
443658992
443689518
443710280
443752407
443858378
443870464
443945324
443978267
444056543
443783345
443897020
444033872
443607783
443719299
443987011
443642087
443741095
443829833
444033716
443876479
443665500
443760871
443815238
443953583
443599758
443631213
443872346
443607650
443647722
443721428
443773171
443856000
443898721
444071963
443965165
444036586
443791074
437842867
443601372
443661467
443859517
443868062
443937461
443955612
443963277
443970314
444040760
443591300
443606686
443937602
444051734
444063622
443651021
443872957
443902044
444040216
443944756
443948278
444079685



--------------------------------------------------------------------------------

LOGO [g104017g06e02.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

443612221
443683735
443742218
443833645
443842000
443594189
443618830
443635586
443666524
443673975
443720164
443761549
443851209
443882055
443888151
443922588
444010714
444017123
444054688
443596507
443681275
443702980
443728415
443881396
443919477
443945613
443968714
444022461
444045231
444075196
443662622
443722640
443744222
443788419
443805015
443869664
443898697
443914361
443958905
443971403
444007934
444026041
444041669
444051536
443590542
443858501
443876669
443893086
444033047
443597133
443598511
443600028
443636535
443692306
443726328
443729066
443740394
443750336
443788575
443896246
444040554
426555314
433805686
443847090
443855986
443900550
443952163
443988506
444051015
443625314
443750476
443855978
443947734

  

443831169
443851712
443862685
443887179
443915244
443916473
443919782
443920855
443935168
443943113
443983838
443995444
444020267
444080162
443621149
443690482
443699038
443700232
443730387
443734777
443752563
443768841
443771779
443811906
443816012
443824958
443960588
444013692
444026256
443695473
443884465
443662549
443664362
443684725
443938899
444004253
444032338
444067128
443608187
443670997
443933239
443630173
443836721
444055230
444061279
443925938
443935937
443623137
443655840
443949466
444005292
443607981
444016935
444039697
444063077
444053672
444067318
443730502
443762299
443859269
443861067
443866520
443990932
444087910
443864095
443842075
443855739
443893532
443898473
443922075
444014476
444027734
444040224

  

444030860
444076608
443614474
443633664
443791199
443696273
444052021
443729090
443888573
443933007
443936083
443959127
443973672
444035547
444063721
443601760
443684899
443786850
443916887
443941570
443960281
443997564
444062673
443648571
443654850
443667894
443696828
443700745
443913603
443939343
443959903
443994066
443636949
443752068
443873120
443882378
444007488
443594015
443695622
443770953
443856554
443862719
443870118
443916937
443943352
443994686
444076236
443654298
443679709
443717418
443733837
443761267
443870514
443920541
443938436
443942594
443948724
443952387
443960794
444031884
444038921
443587183
443587118
443621941
443622063
443631379
443681978
443810924
443841309
443865282
443931621
444013452
444061709

  

443850615
443856851
443898572
443985569
444029425
443632195
444024947
443611496
443674783
443676895
443742184
443759097
443821731
443865167
443915723
443915970
443590260
444062624
443581368
443585401
443634324
443669908
443839113
443845441
443845565
443959879
443737820
443923263
443625884
443699152
443705223
443733365
443761622
443772348
443810189
443854484
443867247
443883756
443925417
444090211
443609573
444026561
443625983
444040349
443745815
443801378
443933478
443684089
443903901
444050413
443846159
444065072
443639364
443771449
443874714
443797675
443791892
443997424
444003958
443582002
443858527
443987482
443606751
443981485
443593652
443819511
443834742
444011720
444012074
433930351
443744206
443934203
443624101

  

443927249
443981816
444059729
443584016
443749387
443970264
444034987
444044697
443586854
443603352
443613849
443707831
443733910
443801667
443838388
443856836
443878343
443879440
443984539
443613302
443731831
443742804
443898838
443965652
444078919
426371126
443604152
443609078
443615984
443617675
443638358
443652037
443683511
443739677
443769138
443856455
443933346
443976683
443982178
444029490
444031868
444070825
444072862
444079347
443646625
443702279
443715776
444055057
443587175
443613021
443719364
443736616
443772355
443778568
443864111
443911854
443944376
443984380
444020994
444038459
444057467
444061907
444074082
444075642
443636261
443899752
443615216
443621230
443654348
443738828
443782511
443790308
443900444

  

443605175
443726823
443872114
443893599
443996566
443944426
443998281
443701552
443774245
443809330
444076509
443678164
443808290
443883327
444067649
443851290
443582408
443619374
443638234
443667274
443783428
443813282
443913561
443939608
444060966
443609037
443764667
443816962
443873682
443635016
443714720
443744966
444015010
443710041
443818984
443660998
443779533
443818547
443877725
443946934
443869037
443965959
443864145
444018931
444022404
443589924
443599717
443605076
443619440
443626361
443711262
443739487
443756853
443785712
443823901
443841440
443860879
443873740
443935796
444023360
443900691
444009245
443995451
443656269
443755525
443803127
443839527
443852355
443895248
443966809
444001564
444009302
444037378

  

444068407
443628102
443836218
443870266
443799739
443815832
443877295
443879820
444007660
444023246
444049977
444077671
443589502
443593637
443597216
443598842
443624143
443633409
443641667
443657580
443676127
443686498
443690946
443705546
443713565
443718283
443730700
443750757
443757836
443762471
443774716
443786512
443803507
443803580
443805536
443862099
443862313
443872601
443884028
443889191
443890587
443898069
443909841
443921895
443926332
443937503
443955042
443963657
443989959
443999024
444003362
444013031
444014369
444020945
444026116
444052328
444069199
444069520
444071021
444075592
444077457
444077481
444081509
444085328
443627591
443684667
443787130
443810627
443912621
444070544
444084875
443630660
444024145

  

443922141
444021828
444089114
443877626
444082275
443613922
443652045
443889506
443903513
443954656
443956214
443972534
443998190
444011811
444024731
443629126
443633565
443792775
443820691
443961065
443505607
443588983
443674940
443679691
443690573
443703632
443704879
443715388
443715545
443727748
443746714
443779921
443781877
443792593
443797048
443829932
443834692
443854310
443868187
443869227
443873179
443883632
443894902
443909478
443914569
443917232
443933650
443955232
443957352
443960612
443972211
443978440
443978689
444026298
444039945
444071005
444080915
443685003
443786652
443836853
444006928
444024640
444035935
443635131
443735865
443985197
443638390
443723374
443757208
443583141
443654694
443764386
443921598

  

443830591
443868047
443899364
443914247
443923909
443942008
443949318
443960968
443973789
443975032
443989595
444039036
444042626
444078455
444081046
443583489
443635685
443679279
443690458
444042154
443992698
443936026
444006373
443586573
443598412
443601265
443625710
443647714
443707187
443743307
443743844
443816152
443834817
443858832
443863311
443865480
443877972
443881701
443884069
443917646
443920277
443928791
443996608
444006431
444023022
444024004
444055099
444066930
444071062
443717665
443732292
443889779
443951447
444022446
443620216
443654629
443716139
443771654
443833439
443915319
443915384
443922877
443960315
444022123
444066203
444072433
443757596
443864178
443889530
443926985
444058788
443602594
443642749

  

444019145
443584578
443669064
443745567
443800271
443876487
443910898
443928346
425877578
443765532
443839287
443880844
443619887
443627922
443702691
443753413
443803945
443808332
443818000
443832027
443885322
443920954
443940309
443947643
444060800
444063804
443749593
443595061
443742721
443756077
443804661
443861570
443945373
443968920
443995063
444000459
444064620
443763495
443766415
443897483
444063283
443586672
443948187
443961313
444008387
444019764
444043640
444068464
443871777
443909304
443595277
443674106
443677943
443710306
443985239
443801857
443920459
443986716
444011068
444054191
444071419
443678420
443691423
443951017
444074793
443601430
443613237
443626569
443635958
443639976
443647847
443673199
443686977

  

443962261
443988563
443991823
444038657
444041123
443838909
443878483
443982939
443624002
443637483
443683982
443694989
443745096
443745252
443750179
443755392
443755780
443771035
443776547
443802418
443818885
443819602
443908652
443947759
443962428
443966932
444019244
444064026
444076012
444076210
443659032
443767850
443674171
443727623
443964481
443606165
443886460
444019301
443597091
443781885
443648969
443668751
443669262
443726120
443771712
443889910
443892021
443906425
443940317
443962915
444013460
444041206
443585336
443652375
443666250
443667159
443763032
443781109
443822879
443930680
443994181
444027320
444036537
444014997
444054902
443613633
443663455
443766878
444087878
443601224
443593454
443710231
443809629

  

443714803
443796636
443626387
444075782
443710769
444038137
444066005
443615646
443657457
443681937
443776596
443821178
443846373
443954508
443986005
444038350
443173968
443654611
443781133
443613880
444020473
444031587
444045835
443956701
443979000
443608179
443641436
443694344
443758040
443814405
443989942
443766019
444042261
444057657
443626809
443669627
443706213
443724299
443781711
443799234
443936919
443942040
443945837
443950290
443952858
443954383
443957808
443993381
444047161
444081186
443909791
444048888
444053714
443650726
443875216
443903075
443596317
443616495
443640669
443654827
443707492
443710777
443783253
443855804
443857123
443902846
443962741
443975818
444036651
444042089
444058705
443621891
443699822

  

443951801
443954789
443986773
444062632
443701404
443936257
443974092
444053300
444021588
443667340
443624614
443637467
443645049
443666904
443725361
443779004
443806773
443918750
443945779
443759832
443766464
443787007
443734249
443757133
443789649
443862057
443865985
443912472
444049431
443933023
443887385
443947767
443606884
443665518
443783261
444051965
443806203
443918156
443929112
443944046
443954490
444042162
443609953
443727805
443896295
443617758
444011894
444066765
444069561
443612478
443623145
443631957
443907688
444043046
444087670
443809454
443781216
443846092
443898564
444002620
444071526
443593314
443682836
443728399
443915236
443588157
443705330
443860473
443942420
443594221
443600556
443614904
443650502

  

443972062
444028229
444071658
443715644
443719901
443799473
443811526
443848031
443898366
443911615
443915640
443943477
443972542
443775424
443803523
443814272
443824966
443913702
443932629
443993878
444061774
443998182
443592076
443630694
443987250
444014682
444074280
443591607
443732482
443795836
443886817
443911490
443961974
443984125
444074231
443649694
443652532
443881883
443901798
443966064
443969654
444012991
444073910
444085286
443581376
443602172
443617881
443848502
443849054
443909890
443933304
443976477
443982889
443880174
443741640
443801840
443829890
443870308
443900196
444062111
444070353
443865860
443888763
443913280
443945365
443622170
443808829
443838115
444005334
443605142
443626882
443650619
443816590

  

443978663
444005706
444017602
444061931
444075501
443701354
443741707
443760475
443767918
443817499
443999594
444030365
444061840
443948658
444086516
443595830
443602404
443612809
443644778
443669205
443669429
443716865
443737184
443751508
443758511
443802616
443817739
443855101
443862966
443867726
443890298
443891106
443960265
443980271
443991427
444003354
444042741
444045579
444069256
443635792
443829049
443856984
443903224
443938105
444079503
424791762
443607684
443634795
443688965
443699368
443718226
443850425
443885611
443987946
444017461
443626056
443704028
443741194
443814686
444033468
444060107
443614060
443614227
443686696
443639398
443691530
443712039
443725809
443780424
443783402
443804281
443835145
443874904

  

443833470
443834221
443850854
443852868
443880315
443923453
443945654
443950423
443953252
444018873
444023642
444029326
444031223
444031843
444040182
444070601
443596572
443652052
443665682
443673777
443744180
443754759
443756796
443778923
443793310
443841507
443884366
443894654
443903851
443950050
443979463
443989678
444001846
444052773
444077689
444077879
443669684
443885389
443932587
444086276
443896568
443957410
444022222
425777943
443641022
443865233
443885694
443897061
443971635
443973011
443993902
444068753
444068886
425312162
443760798
425801123
443724620
443781356
443914270
443937057
443970694
443992417
444002471
444004287
444074934
444075915
443743984
443749833
443893441
443938212
443999792
443582010
443712658

  

443924568
443980313
443584651
443684410
443699111
443747621
443828546
443961529
444013148
443591680
443641840
443686142
443583109
443586722
443744586
443856752
443992433
444051866
443749916
443761390
443733993
443886072
443937560
443940283
443947056
443826250
443933676
444028856
444087290
443908256
443953450
443966205
443902887
443687348
444044549
443722731
443917174
443930623
443671896
443736780
443860036
443904420
443732649
443799358
443780473
443811229
443895057
443635602
443701701
443732557
443940291
444031736
444031942
443645254
444044143
443986567
444052062
444081277
443738190
443786363
443914395
426586509
443602214
443802699
443848510
443929294
444057525
438237059
443675129
443831748
443884275
443927108
443942677

  

443639901
443650791
443905575
443939244
443634431
443719711
443730833
443742689
443778220
443789292
443799481
443814926
443849286
443859129
443862628
444028526
444055073
443811161
443821996
443584701
443781794
443787999
443847512
444002729
444010177
443597158
443598289
443615653
443629308
443636337
443647375
443653167
443677349
443678065
443699970
443708961
443714894
443739776
443747449
443748082
443765615
443790969
443797998
443820006
443823596
443827704
443827845
443830948
443841689
443848957
443856174
443877881
443892559
443896832
443905799
443909577
443940499
443948997
443960562
443966510
443979521
443988043
443995469
444016505
444024129
444031082
444072300
444078240
443587860
443620067
443647748
443682802
443688437

  

444035836
443622139
443604236
443870019
443638978
443688866
443867544
443905294
443645742
443753827
443796321
444015622
443693973
443915426
443956651
443957048
444008171
443865928
443686449
444082168
443629340
443650148
443847595
443969175
443600911
443614425
443616040
443699798
443711783
443775051
443836556
443903117
443913140
443982368
444020747
443734165
443815360
443821244
443835244
443640768
443867759
443985031
443936117
443601455
443617162
443779806
443787510
443837513
444069066
443607866
443641105
443660618
443701412
443759261
443798566
443804588
443847421
443854062
443874664
443884200
443892708
443899224
444029045
444069074
444077663
426188389
443961693
444002646
444062517
444064778
443596499
443835624
443884168

  

443590724
443605811
443649074
443755061
443819347
443863733
443937206
443944665
443962832
443975693
444018253
444076434
443647524
443753504
443822366
443839162
443841747
443628300
443860465
443895503
443820659
443599360
443599675
443603576
443702543
443882261
443899562
443958848
444013866
444083265
443849435
444019236
443962394
443872825
443982319
444006829
444071773
443581988
443683404
443702097
443750195
443792080
444056147
443975388
444042519
443761556
444044010
443843727
443907944
443921465
443993423
444075428
443615406
443703228
443714035
443837117
443846399
444076251
444035638
443659545
443763578
443772066
443816798
443982897
443987136
444048185
443649041
443671367
443684741
443776703
443795224
443881479
443890249



--------------------------------------------------------------------------------

LOGO [g104017g38a30.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

443964309
444055578
440652394
440742005
443613823
443782156
443867742
443921861
443936836
437392087
443622980
443772751
443782354
444023287
444063093
443694906
443935572
443620463
443792932
443841770
443852728
443935945
444022768
443709258
443862362
443944772
426464459
443585898
443726526
443795182
443819321
443830765
443882931
443986682
444019418
444053151
444063838
443791553
444079412
443605597
443888201
443778097
443839352
443877139
443905856
443629555
443778055
444020077
437388606
443666946
443857735
443602156
426231817
443771159
444009112
444023691
443592092
443601281
443643606
443745344
443838305
443851233
443923875
443998026
444001606
444026348
444036131
444064067
443592266
443632823
443656608
443672761
443945548

  

444042048
444044531
443655998
443691365
443962949
444037634
443692256
443693726
443770235
443885736
443920202
444003727
425369139
443630637
443987722
443600572
443820337
443980461
444044713
444062178
443773247
443791256
443814132
443848379
443980636
444020622
444023667
444035786
443776968
443588371
443876560
443955216
444000392
443831839
443658018
443783618
443597372
443731625
443810577
443943634
444054811
444079495
443615950
443724109
443744081
443780911
443942990
443585807
443636568
443663075
443754056
443910542
443747035
443868013
443926019
443999818
444089734
443598727
443604921
443660865
443832894
443854286
444003602
443588603
443612585
443613088
443734561
443770482
443917372
443939277
444046288
444062442
444084552

  

444083109
443997523
444031397
444067706
443637368
443645767
443648084
443651492
443659404
443665997
443749148
443756994
443757018
443757711
443779442
443824081
443867817
443895909
443928437
444062640
443584180
443589064
443618822
443653415
443657267
443662697
443663281
443682844
443706221
443728779
443736277
443765243
443791702
443849328
443861984
443878723
443916903
443926449
443951249
443955117
444042303
444047542
444048490
444059661
444074025
443712831
443963582
443756713
443831490
443862701
443885660
444068738
436036743
443604228
443643119
443648399
443720149
443724604
443732326
443747290
443759675
443764394
443765409
443773395
443780333
443821152
443838479
443858345
443885793
443931274
443931944
443939160
443955729

  

443636402
443670989
443685557
443687728
443834791
443856968
443958442
443965330
443982806
443999156
444064596
444073878
443595723
443761143
443911599
443653266
443720651
443762679
443806187
443826920
443835988
443873054
443876404
443886650
443894142
443910708
443912266
443993795
443996996
444005474
444012769
444036081
443596051
443599378
443617154
443742010
443745807
443790852
443825690
443886445
443895461
443916838
443949185
443963723
443995485
443996749
444000806
444019095
444086318
443961057
443810783
443628128
443741582
433772324
442898839
443615786
444081566
443782313
443845623
433762382
443641204
443900899
443934682
444059851
443749767
443877022
443949896
443988654
444077150
443760376
443791611
443866942
443906581

  

443962485
443972765
444037071
444042030
444051403
444079230
443603972
443688635
443744644
443748967
443829528
443850664
443695135
443681747
443717517
443930607
443992078
444034185
444042998
444063903
444074868
443961701
444028468
444048193
444065858
443656566
443810130
443857339
443878301
443879341
443957576
443625793
443768932
443838511
444012389
444020200
444078992
443597737
443951504
443595129
443599964
443642152
443728738
443906094
443915707
443944533
444003123
444014815
443585666
443593363
443667324
443682208
443911375
443965488
443861919
443906508
443611132
443749197
443813191
443619051
443624697
443630082
443674288
443676622
443736699
443792841
443805460
443810379
443827027
443849088
443856125
443880034
443980347

  

443599006
443819917
443847272
443617782
443901293
443604350
443681754
443687025
443693023
443766084
443771274
443797469
443877147
443877345
443883533
443898788
443910666
443927686
443937990
443943311
443959176
443967799
443970124
443971668
443982038
443988639
443671144
443986823
443892542
444079891
443885462
444029011
444050728
444069033
443608260
443921648
443635628
443909247
443646468
443735709
443987276
444031546
443612031
443671953
443853783
443969720
443988985
443994256
433850468
443884705
443930441
443939665
444040331
444059414
444071781
444084958
443654231
443687785
443720545
443791413
443810585
443820345
443968417
444051676
444073704
443677828
443770250
444032478
444055172
443611439
443633557
443672670
443695382

  

444077432
443590138
443745773
443760103
443775010
443907019
443977392
443641279
443656475
443670591
443775689
443880992
444007090
443591821
443611520
443708110
443820949
443928601
443974951
443734124
443777651
443976550
444051205
443594585
443705918
443708805
443714837
443774195
443804984
443929252
443600838
443740352
443862370
443917307
443720511
443807698
443837448
443843636
443868500
444021638
443621255
443779574
443785944
443814421
444082614
443629290
443856372
443870456
443922430
443952569
443977335
444060289
443672324
443784525
443826342
443665823
443726856
443803739
443854872
443972823
443590146
443595400
443608484
443679915
443679931
443718044
443719224
443882741
443899836
443912159
443916010
443948112
443977822

  

443943535
444074611
443655691
443762356
443807573
443694500
444000343
444076632
443620422
443689492
443718424
443785654
443839493
443846993
443861968
443941349
443590104
443635883
443905807
443988118
444016687
443606967
443633375
443640719
443641196
443705413
443807318
443810502
443821913
443846621
444028161
444045868
444076392
444082911
443805940
444039143
437386394
437388549
443663992
443785100
443797329
444023840
444026793
444074744
443861273
443903141
443978747
443618228
443868005
443912753
443955273
443963145
444023261
444049118
444052989
444053409
444055040
443636709
443645957
443677851
443685920
443692835
443718945
443742135
443788765
443790605
443797261
443871017
443918016
443947411
443958996
444023584
444048086

  

443689625
443704218
443812540
443882899
443892070
444031363
444053649
444082242
443620836
443855069
443932868
438242398
443613898
443642319
443685508
443723242
443830054
443880125
443881867
443950555
443971932
443993324
443996913
440732691
443635289
443646138
443646187
443688346
443692603
443750997
443766233
443772389
443816111
443823588
443825724
443837109
443843644
443851902
443865043
443924345
443934328
443955968
443966924
443986344
444014971
444025100
444030787
444036057
444073258
443585005
443595376
443595855
443628201
443649603
443704853
443751227
443760012
443786561
443932272
443939103
443967633
444017982
444039226
444064083
443584107
443646294
443680525
443788807
443928189
443968680
443998703
444002380
443662895

  

443692827
443699608
443727060
443738315
443756457
443765078
443796065
443816202
443835152
443835459
443868286
443893045
443900451
443955018
443974084
444020556
444029672
444056964
443824198
443975065
443990361
443826813
443880083
443903620
443638028
443713664
443745187
443762919
443807581
443984547
444077408
443817028
443965553
444031017
444082739
443969431
443716816
443666235
443944350
443599998
443721212
443754791
444035430
444051130
443720487
443833835
443938014
444076186
443646260
443653480
443778717
443807227
443815451
444057350
443850763
444010631
443699640
443710934
443796313
443831797
443924469
443955505
444016737
444075790
443924600
444041420
443584792
443594874
443623491
443633250
443656160
443669494
443672662

  

443900873
443903265
443956628
443629894
443642889
443813522
443851340
443871819
443902515
443916556
444024889
443590690
443592514
443596473
443612759
443614409
443633367
443635594
443639950
443656814
443707617
443728050
443883541
443888169
443905658
443915400
443943709
443993050
444073175
443671185
443671938
443753538
443886148
444017149
443648035
443648779
443683016
443769799
443789979
443814447
443858279
443936091
443969530
443594742
443652060
443696703
443707393
443709241
443727474
443740519
443782792
443783675
443831219
443861612
443894159
443909726
443985551
443991518
444019798
444021604
443639539
443653282
443718218
443883962
443615844
443672746
443769096
443910336
443939632
443962147
425330735
443674759
443711064

  

443724315
443756671
443831847
443915558
443719844
443859434
443863360
443869888
443879143
443881834
443950860
444058424
443643028
443663380
443737655
443760392
443861034
443885900
443906110
443920913
443926183
443983051
443591425
443605258
443752373
443753595
443768700
443838107
443896584
443908645
443983424
444022438
444036404
443643903
443689856
443838297
443759519
443776612
443583703
443624663
443721196
443721626
443732680
443833405
443846548
443849724
443851555
443851704
443858519
443878087
443879333
443897244
443906946
443917828
443918933
443953542
444007835
444027791
444027809
443634092
443660758
443661319
443675541
443693379
443703087
443724802
443733167
443741335
443771951
443778337
443802434
443810635
443812714

  

443659727
443664644
443666185
443670435
443765961
443769559
443794995
443802673
443812987
443825039
443883988
443974282
443980149
443812383
443901558
444032288
443665781
443684154
443699624
443743281
443839634
443932686
444065551
443670807
443721246
443771639
443928429
443616677
443668637
443975057
443792007
443628847
443635370
443745708
443752548
443822333
443839733
443848452
443905526
443982160
444009674
443625512
443672274
443687637
443726690
443744701
443755798
443683685
443732193
443869557
443901343
443785811
443900188
443948872
443990106
443684121
444003347
443604038
443612049
443631338
443695309
443704416
443705140
443844337
443845714
443849617
443908272
443810270
444062137
443837679
444077101
443724000
443748538

  

443597471
443934625
444062095
443630702
443634712
443642780
443732912
443745229
443812821
443880240
444002000
444077226
443915095
443929062
444026207
443618798
443687991
443901624
443997887
444056899
443696810
443778287
443585344
443590773
443715974
443845938
443863808
443863931
443867395
443874425
443879804
443884945
443990478
444020192
444092720
443897574
444074876
444081608
443607163
443816368
443918198
444079107
443614276
443824131
443907076
443965264
444040711
443703897
443719539
443875257
443649678
443841739
444000400
444053771
444071088
443812433
443995378
443621495
443661418
443727466
443742374
443755863
443755947
443763636
443773155
443807409
443828009
443836234
443851845
443898234
443902606
443912530
443971288

  

443914346
444001192
444092506
443580998
443590864
443597125
443599162
443616347
443644752
443657994
443713524
443723572
443786736
443798194
443881966
444001275
444027775
444057046
444064505
444088918
443665468
443680731
443607957
443651310
443734850
443934609
443936273
443966908
443969241
443974522
444022115
443611736
443612627
443648803
443880539
443971254
444024764
444042931
443600093
443635354
443654959
443845235
443852314
443861950
443919972
443938725
443946751
443953807
443955356
443974910
443983812
443994975
444055263
443633680
443723192
443762125
443782966
443799150
443984968
444041867
444062707
443617949
443702055
443717913
443748827
443799598
443872643
444045439
443600226
443667969
443700687
443709555
443720693

  

443747696
443798145
443843792
443845037
443877196
443920848
443960091
444047682
443628656
443644489
443664198
443738158
443826300
443856141
443882626
443906540
443967831
444018998
444050744
444050942
443607536
443646104
443719562
443753496
443757950
443882352
426383725
443595327
443626551
443668728
443687090
443704903
443708672
443745682
443746185
443760657
443768965
443773080
443790704
443821715
443826573
443925714
443931753
443951348
443997622
444028252
444030811
443591714
443595582
443604780
443617873
443661962
443729561
443733357
443754700
443756663
443770326
443837075
443846068
443888581
443944970
443965447
443967575
443974357
443974464
443980990
443993746
444068308
444091904
443632476
443702899
443711395
443992425

  

443963160
444024178
438236093
443678024
438222697
440754414
444079073
443635024
443639919
443729512
443840012
443900220
443902150
443903802
443950688
444026397
443689351
443956586
443983911
444005649
444013932
444018972
426012506
443794730
443910963
440725414
443630397
443634217
443637632
443740360
443839782
443950696
443987789
444072896
443675871
443848445
444080741
443592209
443643978
443941091
444018667
444061758
443719976
443725544
443768064
443796891
443825674
443887435
444053938
444056683
440936466
443620018
443626700
443646179
443690433
443714217
443751300
443857446
444005839
444060891
443585963
443607031
443757166
443783683
443787585
443806104
443848627
443878897
443893110
443896071
443942180
444000608
443659685

  

443695317
443712716
443740022
443813357
443836333
443858915
443886742
444007389
444057871
443710835
443814991
443860325
443868260
443966593
443989793
444086326
443589403
443640818
443674601
443704929
443723952
443731211
443752092
443765086
443841069
443842901
443858394
443882022
443915475
443959523
444062947
444084115
443743612
443623962
443714852
443728068
443953336
443762273
443776414
443878517
444077945
444087886
443606272
443672209
443706841
443721691
443807854
443829353
443835707
443946280
443652565
443660329
443710686
443881685
443959150
443959796
443685573
443641378
443701271
444002414
443768098
444052427
444041024
444072557
443611686
443653571
443843057
443935952
443946595
444048094
444054548
444064232
444052963

  

443901459
443634332
443586938
443594734
443595350
443646872
443662408
443808795
443908306
443927264
443970041
443975974
443986310
444059786
444076798
443605001
443697693
443712161
443736418
443754940
443994645
441087798
443779954
443814660
443832050
444018725
443709027
443749247
443765441
443784905
443828355
443847645
443873104
443939152
444011423
444043780
444053466
443702881
443729082
443784848
443806054
443872924
443911011
443966619
443987607
444058879
444079487
443966239
444078414
443584347
443709001
443593850
443650353
443727615
443745328
443807011
444029656
443609219
443650668
443652003
443654595
443711650
443724208
443829304
443849823
443619564
443637533
443703715
443732920
443763891
443770946
443772942
443777354

  

443901541
443946868
443951306
444043806
443581228
443595194
443599733
443630504
443639778
443648738
443694591
443709712
443755293
443789052
443789805
443800321
443885579
443914718
443946728
443961875
443988092
444054332
444054787
444075998
443666409
443712864
443825153
443894464
443979687
444048227
443722327
443739586
443591870
443622659
443647839
443672415
444013015
444036818
443866025
443913041
443700455
443910823
444050991
438222523
443614219
443645411
443721295
443732243
443755889
443795109
443819172
443931928
443952197
443978432
443996319
444010557
444017792
444023618
444047328
444077523
443812995
443584032
443754767
443886437
444074884
443692074
443755327
443772975
444038632
444076707
443791009
443947130
443953898



--------------------------------------------------------------------------------

LOGO [g104017g81d96.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

440732998
438243438
443587944
443778618
443945498
444033161
444047047
443677372
443730353
443757398
438237067
443611843
443616818
443715396
443787429
443823349
437842339
443712443
443846506
443854153
443968078
444064539
443899083
444042915
443667480
443770680
443789557
443870803
443912837
443918982
443994884
437843824
437843832
438244170
437839236
443779061
443984919
443901566
443962071
444029763
444041099
444072649
443659115
443837661
443990924
443998158
441023017
443682976
443749379
443769997
443796701
443832647
443878574
443900931
443915921
443950456
444013593
444055032
444056584
443616511
443846480
443871793
443898986
443912258
443918123
443952767
444040885
444054258
444076939
443623905
443680376
443720909
443727292

  

444055792
443714290
443906227
443974886
443814744
443835897
443973698
444067979
444073050
443732250
443740162
443896782
443979349
444047476
444063564
444067037
443706957
443974183
443753561
443639612
443589452
443696604
443710348
443716907
443873765
443877501
443979257
443980370
444002596
443619556
443686472
443694195
443814157
443840178
443861471
443939806
444082796
443656194
443919253
444003651
443620141
443664537
443682133
443802889
441867876
443772199
444033344
443874532
443995790
443657697
444065973
443502414
443622246
443659156
443667845
443584388
443675400
443685797
443709704
443726799
443826110
443852959
443862438
444061337
443778816
443947874
443974787
443636865
443725791
443727276
443760640
443977673
444004899

  

443957402
443973037
443994363
444022719
444030043
444032403
444034128
444058374
444059067
444078430
444078448
444080766
433987799
443626338
443687934
443705397
443706908
443762943
443811708
443814801
443861778
443886320
443918735
443919386
443954003
443957139
443960158
443987714
444005508
444009963
444032122
443628896
443656426
443676218
443891213
444059364
443697826
443885439
443965249
443837166
443951124
444039101
444084222
443635305
443874375
443875620
444026090
443719836
443815063
443846985
443932421
444056824
443593702
443719307
443777594
443794797
443834940
443804620
443839212
444041768
443735147
443581814
443640438
443644125
443698113
443723713
443729892
443763610
443786272
443819123
443839691
443959697
443692223

  

443994280
443740477
443724695
443802533
443935341
443961271
444018881
444025613
444070122
443623939
443656517
443686092
443689674
443705363
443756945
443771027
443843834
443912886
443945050
443953138
443964754
443974407
443992391
443999446
444031165
444032114
443609771
443680327
426477907
443619226
443751441
443821442
443828249
443874672
443938741
443980172
444018089
444018352
444041594
443672985
443625272
443662036
443791967
443816343
443911706
443927215
443745898
443975669
443985379
426052379
443877071
443593090
443596929
443614581
443685250
443724455
443780556
443813415
443870720
443901087
443947726
425902350
443608971
443746672
443915822
443920384
443923339
443977244
444049753
443592688
443601356
443609854
443622105

  

443990056
444010409
444041982
444051494
444078950
443609946
443629068
443663638
443706742
443826409
443914122
443929088
443958285
444009104
443759956
443871033
444051874
443635347
443676697
443678297
443763792
443790019
443908769
443953781
443969340
444087274
443804117
443842232
443890173
443943519
443598032
443630629
443687108
443710736
443940374
444025001
444027767
444032981
444057053
443677331
443689328
443738539
443705322
443744131
443766647
443830898
444075162
443728845
443943568
443963764
443997200
444017248
444079537
443662028
443977749
443992359
443704408
443717541
443818828
443915848
443648712
443652656
443659198
443690334
443702402
443722418
443745674
443749015
443800057
443809884
443864590
443898101
443928502

  

443702451
443932728
443592878
443646732
443681374
443691340
443743901
443752530
443767777
443904107
443910591
443912126
443913595
443957386
444066708
443812797
443637871
443705082
443738067
443859558
443964424
443983887
444030530
444062780
444086177
443591854
443690987
443834643
444073183
443758891
443786520
443627666
443720016
443727367
443741434
443834924
443836184
443836366
443916291
443916317
443962410
443979018
444008197
444012462
444036792
444041404
443605290
443657838
443697123
443704598
443707062
443715594
443757497
443788401
443836812
443918966
443644224
444054928
444047880
443760855
443967690
443819826
443639091
443873468
443966478
426343521
443772827
443852413
443964473
443977814
444086888
444087266
443593447

  

444011290
444039515
443600440
443638754
443811070
443614599
443814702
443950886
444000426
444016679
444018428
444039416
444062897
425111267
443634134
443843669
443937123
443983986
443968193
444063069
443601299
443605233
443644372
443649272
443664750
443695051
443721006
443748926
443799119
443820519
443827993
443874292
443949615
443968243
443996525
443998562
444003198
444029557
444046650
444047617
444051684
444054100
444067755
425787264
443772926
443803812
443886312
444069876
443667738
443605134
443619648
443793526
443936059
444081616
443590054
443614094
443626981
443741475
443809579
443837828
443989140
444008189
444029516
443744156
443828157
443611934
443721048
443825765
443917521
443935267
443951843
443982756
443999164

  

443681481
443695820
443806518
443893177
443910518
443915772
444021786
444059596
443900618
443585641
443588280
443637319
443641998
443666292
443676093
443696943
443750492
443843388
443857198
443860481
443906037
443938402
443949573
444024798
444032833
444045637
444050918
444054498
444056840
444080493
443625082
443634670
443640453
443778147
443784350
443798178
443801287
443830211
443838529
443857206
443888540
443937891
443973839
443997259
443999198
444028963
444040992
444055412
444067250
444067888
443597810
443677869
443687215
443696364
443704457
443728712
443731542
443800404
443816160
443824834
443858113
443893490
443905559
443927330
443938303
443944160
443986153
444015614
444017446
444018162
444026819
444038368
444043178

  

443711908
443830526
443898341
443900147
443924501
443935812
443958954
444016703
444031389
444062236
444082879
444062830
443592720
443605969
443636212
443659016
443709407
443733233
443776729
443849096
443875224
443927397
443968003
444003479
444014260
444015929
444016638
444074298
443602321
443721576
444068555
435977418
443735402
443901046
444028377
444062491
443724653
443861828
443986047
444000871
443649132
443907480
443930193
443600796
443630017
443744933
443772900
443816905
443837364
443891718
443895875
444011852
444012595
444069926
443634357
443816822
443868146
443898820
443909551
443919931
444034342
443649629
443651682
443703434
443789912
443927660
443997010
444087712
443608674
443628649
443629985
443677976
443776265

  

443679022
443680806
443687611
443694286
443702006
443703418
443704960
443711825
443716691
443760905
443772371
443776091
443789201
443804067
443846217
443851878
443913165
443917943
443922364
443936893
443952635
443967534
444013395
444032064
444038624
444039747
444046742
444058622
444061824
444064133
444066609
444073894
444077937
443712328
443723994
443759527
443831383
443861992
443880380
444007058
444007702
443761879
443906375
443921721
444021877
443815469
443820154
443916879
443923545
443933908
443945100
443935614
444000517
443746649
444040067
443658091
443692090
443876495
443926316
443992557
443634837
443731559
443755731
443886569
443925862
443926613
443610738
443647433
443746755
443804885
443873112
443935911
444029177

  

443738927
443774252
443782123
444081087
443641873
443798210
443905914
443924204
443978556
443981162
444016364
443918115
444017164
444043525
443672316
443691407
443793187
443815535
443814959
443931290
443596135
442274775
443601026
443606520
443620406
443725353
443784251
443839642
443975222
444017701
443673421
443907563
443975495
443801576
443925904
443601695
443680095
443838362
443846126
443950506
443995022
444035299
444050124
444050777
443660717
443754007
443861075
443870902
443879739
443930284
443981808
444035471
444063010
444071625
443646161
443636832
443666987
443779822
443784491
443799770
443865738
443866892
443990072
444031272
444085476
443707971
443708755
443778378
443810460
443963970
443982327
444031462
443630041

  

443812938
443821392
443825120
443866009
443873427
443879325
443884838
443895149
443933593
443974944
443999248
444023808
444029417
444030282
444033237
444047534
444048573
444055701
444061618
444072797
443840160
443886486
443862354
443945738
443957741
443978028
443634969
443646542
443808415
443828850
443836929
443896261
443988688
443991872
444015382
444036875
444045652
443690649
443720420
443989702
443595509
443608112
443608906
443622840
443626957
443638705
443655485
443662085
443670617
443686068
443690862
443719034
443722475
443724257
443732748
443739248
443745492
443753041
443753983
443768361
443796230
443806716
443834338
443842257
443842331
443853122
443876685
443886056
443902358
443903638
443921689
443931613
444017644

  

444034458
443707724
443821657
443973730
443983671
443983754
443995824
444002166
443684261
443829809
443973086
443844469
443688221
443693601
443898432
443601596
443698188
443740972
443917091
444068761
443666177
443756895
443779053
443788724
443867908
443917489
443918362
443928882
443965462
443800347
443828629
443840970
443997358
444033740
444065379
443740840
443753769
443749221
443758172
443773452
443976675
443989207
444072599
443685581
443810205
443849542
443640875
443645791
443662556
443785423
443919311
443783477
444063754
443775788
443807466
443620760
444016331
443631254
443686803
443736376
443813993
443606454
443756473
443959937
443623541
443624440
443652508
443675889
443717293
443777776
443857743
443925201
443938832

  

444006316
444028344
444060685
443664792
443782131
443826839
443590955
443620794
425372745
443613443
443703681
443705405
443706304
443786728
443864491
443934476
443941562
443965918
444022297
444045801
443957675
443911227
444011498
444038301
443656293
443703723
443771480
443794722
443908470
443914510
443917505
443988167
443995816
444014153
444057962
444060495
443594379
443844048
443602354
443614086
443622287
443643440
443774963
443864897
443975792
443994017
444033617
444060628
444081731
443666466
443749007
443831367
443886163
443894712
443959614
443972161
444026306
443701040
443811633
443827985
443843297
443864780
444036461
444037345
443588967
443900923
443968268
426521274
443671557
443856166
443919766
444036099
444088058

  

443746722
443783022
443784756
443786462
443807235
443833421
443863188
443863246
443888490
443904701
443905534
443909932
443934211
443946660
443947080
443957816
444047286
444075287
443951702
444051411
437388473
443611835
443753926
443894431
443853213
443859426
443624051
443688049
443769872
443797857
443806450
443831318
443840558
426537726
443587464
443692314
443706429
443744115
443788203
443799978
443827811
443872858
443874847
443930003
444026843
444028559
444072672
443859954
443894340
443968094
444059513
443767645
443984265
444065197
444073068
443606561
443691209
443698964
443588843
443682547
443703442
443740899
443788187
443812763
443906292
444063028
443590278
443594452
443792148
443834650
443606850
443625207
443737606

  

443791132
443666789
443671276
443901764
443940960
444075170
443744529
443754619
443598388
443808456
443846282
443853858
443941638
443946611
443657630
443664610
443783501
443826755
443883814
443905237
443973649
444033245
443783543
443607338
443805510
444059562
444081699
443634456
443809017
443888011
443909569
443736194
443695101
443830104
443671243
443687777
443879200
443894423
444034615
443754338
443776844
444034789
443601927
443834734
443835632
443755186
443804422
443851423
443866918
443867577
443883830
443892161
443904651
443916143
443935747
444067300
443711718
443732995
443738935
443756721
443761234
443788674
443826482
443843172
443871892
443931811
443979281
444014534
444043731
444050264
443669403
443788625
443796628

  

443741400
443771043
443946256
444057996
443913231
443927751
443667837
443678008
443900626
443961420
443616933
443706320
443651971
443720156
443740782
443797378
443813027
443941018
443620075
443669551
443838602
443966668
444033559
444035976
443924170
443747811
443794870
444054209
438239717
443695861
443716972
443764220
444037485
444043004
443777503
443607189
443644299
443689914
443739412
443764105
444049738
444088157
443712377
443644943
443740311
443982772
444045033
426531778
443615596
437196140
440691814
443690409
443895602
443900006
443909627
444001168
438231292
443392071
443646567
443751359
443817747
443947775
443968755
443983960
444053599
444065395
443839519
443776307
443886189
444011530
444071740
425419744
443710595

  

443795331
443828702
443830120
443913892
443945852
443638614
443640537
443641261
443665377
443745534
443844394
443899372
443901491
443945225
443950100
444081111
444090948
443826854
443975933
443608195
443642202
443740402
443781158
443664149
443687330
443805619
443863253
444019251
443983283
443992649
443726567
443783626
444050512
443768114
443820568
444008569
444043202
444047922
444057780
443674668
443973250
443828520
443777982
443899299
443967450
443675947
443799101
443864418
443896899
443649314
443719372
443802145
443900998
443930771
444044390
444046726
443951009
444009534
444055867
443587159
443604582
443614938
443717814
444038699
443626031
443628417
443630520
443631007
443655907
443660444
443713391
443721808
443723556

  

443962444
443780861
443805692
443866116
443890058
443930938
443685888
443764618
443909197
443952189
444034417
443633607
443637921
443646930
443662671
443672381
443675517
443683727
443712393
443759212
443819370
443883608
443900139
443907407
443924782
444032353
444039440
444057244
443602560
443682653
443696398
443711437
443737002
443744198
443749635
443769716
443867593
443917042
443941414
443976162
443990577
444001614
444017586
443582358
443588520
443641501
443705785
443748975
443911946
443951819
443992185
444002802
444054506
444054878
444061147
444084057
444087050
444087704
443720008
443720131
443823323
443892492
443923305
444010086
444062293
443670112
443780291
443791983
443846233
443912449
443991757
444009526
443645320

  

443970462
444058200
444063580
443692405
443721758
443736954
443757810
443829411
443847215
443865423
440675072
433974524
443608823
443868591
443899190
444015796
444081392
443948690
443708722
443967930
444030746
443626320
425685781
426033973
443657648
443776992
443795158
443830385
443842950
443997531
444014575
444074272
443657929
443745047
443838826
443774070
443951322
443777081
443613567
443666649
443880604
443896683
443987367
443638663
443744313
443862859
443894597
443904479
443939319
443993811
444011126
443627914
443796214
443827209
443888896
443992995
444043756
443670781
444076475
444078091
443594163
443725320
443837273
443911144
443985049
443733563
438228454
443591524
443612171
443621081
443666730
443773098
443790886



--------------------------------------------------------------------------------

LOGO [g104017g64k25.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

443938824
443943022
443653373
443677067
443696307
443725247
443736657
443748777
443806336
443965934
444037113
443742283
443626270
443626619
443634951
443690953
443733142
443743554
443819214
443852819
443862644
443945431
444044457
444072086
425895828
443704309
444034995
443663661
443699962
443772769
443859640
443623608
443638267
443654868
443675921
443827548
443858618
443886676
443903588
443966536
443974779
443975982
444003073
444074421
443777966
443978937
444008510
444078380
443546940
443630256
443759329
443876420
444058796
443602461
443649777
443918941
443969688
444013908
444063374
443625504
443632435
443711916
443755459
443765375
443776620
444034623
443850730
443892567
444085658
443774187
443598305
443648654
443827258

  

444032866
444048656
444054597
444063895
443610472
443955679
443985676
443792692
443705835
443821491
443886007
443588801
443936323
444020234
443663786
443875638
443909080
443946769
443967336
444040083
444037261
443624929
443725999
443871306
444060867
443647870
443667753
443786280
443789102
443947452
443964598
443605555
443636808
443658729
443707443
443741392
443819941
444084370
444008056
444008346
443581442
443831813
443710702
425786597
443679311
443749486
443973318
444035505
443591466
443632617
443633045
443638507
443647680
443678289
443702071
443720875
443728290
443745450
443759733
443764121
443765292
443766654
443796453
443835277
443841077
443912134
443950142
444025837
444063929
443840384
443760384
444027163
443915194

  

443747688
443793989
443908579
443909049
443932264
443985577
444082978
443588579
443633169
443670393
443802335
443971502
443997184
443998315
444003933
444013619
444034490
444034920
443583190
443649934
443655279
443691472
443719695
443731518
443739396
443993456
443995204
444016885
444086144
443582879
443647474
443665534
443670799
443679154
443696679
443712823
443726906
443772777
443828033
443851324
443959549
443962360
443968581
443974241
444038863
444053417
444086938
443875471
443885280
443913637
443991708
444011381
444022941
444046403
443659230
443727250
443778386
443831193
443588694
443635438
443675012
443724521
443752829
443788617
443865878
443880422
443929450
443945712
443961396
444004154
444005011
444006084
444033492

  

443646054
443674650
443768825
443787379
443869607
443891486
443917257
443937214
444027981
444054431
444087647
425730025
426367397
443667381
443761333
443938022
443654025
443810338
443825484
443835269
443950472
444004477
444061048
444078968
443686191
443702287
443901426
443659867
443670815
443688858
443693098
443725502
443777032
443777206
443785274
443794441
443799754
443805908
443901947
443920285
443924527
443928411
443932157
443945951
443955182
443964648
443978812
443988720
444058168
444073449
444079099
443650783
443686076
443954409
440650653
443977293
443690904
443769369
443773551
444018915
443613278
443629621
443681077
443695374
443777743
443787668
443875364
443887690
444062574
444015952
443598065
444073399
443616735

  

443951132
443972849
443989397
443989611
444001457
444009435
444018204
444046908
443677422
443799309
438211807
425882206
443651401
443952593
443627294
443653530
443724398
443883855
443967583
443969035
443935416
443791116
444053250
444054720
443859723
444020820
444053573
443614607
443957097
440623684
440736858
443734173
444041818
443637970
443833801
443715297
443745385
443755954
443954219
444081541
443693403
443724125
443949912
444041057
443920491
443936190
443952213
443719570
443959242
440645026
443592548
443594569
443661160
443673702
443677216
443697172
443712427
443743141
443777602
443804695
443832787
443839410
443845524
443849179
443880695
443920681
443975842
443976865
443979547
443681549
443689591
443774534
426407367

  

443766852
443626171
443645080
443906573
444060446
444072110
444030944
444080014
443733084
443733860
443764550
443856885
443861364
444085971
443907878
444072656
444080295
443655881
443667258
443717103
443718598
443724513
443750096
443771068
443788955
443800495
443804539
443856026
443858337
443931092
443931878
443936240
443947718
443964770
443983325
443988050
444015978
443784715
443952056
443891866
444024897
443741608
443889902
444022214
444035661
444049878
443601141
443738000
443757844
443763784
443865555
444016257
444043079
444045157
444086342
443609698
443951777
444012397
443588447
443610977
443621115
443626825
443686548
443850391
444035943
444081418
444085104
443610969
443632427
443633268
443653977
443660063
443668256

  

443704804
443903604
443957527
443715362
444017859
443772157
443774237
443837547
443841051
443865217
443883863
443950357
444003941
444025977
444061600
444062152
444067664
444078653
444086771
444088165
443795661
443798277
443815394
443943238
443969324
444014419
443754460
443985205
443719927
443884614
443998612
443610217
443820444
443954946
444021349
443809637
443794177
443859897
443877154
443975396
443998570
444092019
444029771
443887740
443698568
443738455
443745401
443766746
443871785
443872015
443872940
443884879
444087308
444019996
443801527
443772512
443837984
443839725
444055446
443782891
443864566
443650395
443683255
443688544
443732581
443774682
443887039
443939194
443945134
443950548
443668033
443815931
443931043

  

444066369
443582051
443618921
443649348
443660832
443821764
443842026
443852520
443975826
444009690
443718689
443608021
443851985
443584198
443593819
443603675
443618657
443639257
443685771
443693999
443706775
443778741
443810106
443825385
443877832
443890777
443904776
443909684
443913348
443916523
443921796
443940366
443945522
443964259
443999123
444023212
444057764
444062913
444069892
443659289
443793773
444006894
443699681
443839014
443932298
444057483
444074371
426525952
443581533
443597596
443598875
443606397
443687140
443703483
443782917
443923016
443924048
443961073
444085112
443643986
443718762
444070064
443621859
443641980
443705983
443736996
443743380
443813621
443860887
443904339
443913330
443939814
444068043

  

443854369
443907209
443920475
444022149
443671813
443681622
443719968
443767512
443846761
443914486
443983390
444014252
444030415
444032429
444035679
444058531
443605670
443749551
444013296
444048565
444053888
444062558
444068324
444074405
444078570
443658000
443687579
443877980
443955547
443609466
443678446
443721568
443760848
443790191
443912423
444069041
443631536
443636352
443782164
443764451
443771530
443832472
443869383
443886841
443888847
443952106
426150736
443629217
443652607
443847181
443850888
443861257
444010524
444062012
443612445
443860572
443929583
443957568
443606488
443814033
443936638
444013437
443668488
443689104
443800453
443839246
443980537
443990403
444063887
443747266
443887559
444076491
443628821

  

444067292
443594940
443968599
425898418
443727987
443772835
443781265
443822705
443839824
443848338
443896758
443907373
444015606
444022230
443673645
443850128
444068332
444040869
443829213
443885116
443996186
444041248
443668884
443718275
444034144
444071914
443716238
443742259
443803317
444011365
444078927
443923842
443871983
443872775
443971270
444059398
443669825
443760921
443813803
443841705
443999339
444032809
443592464
444019103
443869862
443926712
444032650
443632252
443852447
444058481
443604996
443712088
444036354
444011910
443735386
443837869
443675020
443680038
443680087
443939483
444023790
443989348
441618352
443857396
443958269
443608302
443664446
444033633
443684493
443977541
444071377
443501663
443629837

  

443912019
443796578
443821632
443891890
444030969
444083570
443873203
443941646
443644745
443700216
443832332
443904271
444049035
443587191
443646377
443704705
443707666
443713243
443882584
443964721
444020531
444040091
443642806
444006720
444063473
444071898
444083091
443609391
443698618
443860358
443898580
443997317
444016760
444046890
444051619
443865431
443886759
443850953
444021216
444052690
443621677
443713425
443928080
443953419
443958061
443595301
443716428
443766936
443819032
443822812
443946579
444035984
444014104
444055222
444083604
444084883
443772298
443597877
443616578
443654769
444078539
443666961
443782099
443865084
443627450
443681606
443703780
443731567
443833884
443903711
443955125
444003677
443702626

  

444036255
444055370
444057517
444063606
444071252
444074140
444080717
444084941
443917844
443731369
443784400
443887021
444052583
444055859
443726559
444023378
443651351
443661707
443666847
443900576
444029755
443841564
443816053
443633847
443904966
443947049
444079040
444085823
443626098
443630280
443692520
443849914
443981998
443625876
444006142
443575972
443656723
443744149
443811039
443903976
443931126
444018964
444027254
443709928
443786025
443854955
443969894
443974019
444039804
443988928
444001143
444076756
443618061
443622998
443838347
443625199
443693908
443775416
443999347
443756150
443786645
444068423
443641113
443713029
443715495
443745872
443834296
443869755
444060453
443822028
443844790
443902408
443639661

  

444023683
444079172
443652862
443669270
443676903
443761093
443784749
443793633
443829577
443840731
443844444
443848239
443900253
443924089
444001408
444030472
443825583
443832902
443857933
443706064
443727045
443957279
443947296
443985064
443601588
443606603
443622428
443690151
443712401
443752787
443787734
443808811
443897509
443913769
443917067
443947197
443999529
443912605
443920053
443924436
443957378
444001440
444024574
444027247
443855341
443642913
443846639
443596358
443638739
443699087
443774617
443837638
443920004
443983317
444051445
443754106
443825328
443858055
443969696
443981543
444008213
443653670
443678362
443778725
443686274
443758750
444000350
444046494
443657317
443802897
443805981
443969605
443597836

  

443618814
443624044
444048128
444004824
443777537
443815758
443932223
443736566
443907043
443638424
444030738
444068951
443946702
443994660
443652573
443674726
443760764
443798624
443966833
444004808
444032148
444082861
443736368
443760053
443790340
443882824
443912670
443957717
444014211
443673512
444069967
443776257
443903364
444059695
443748710
443867841
443875745
444011134
444028336
442066056
443589221
443697503
443786892
443939236
443873948
443902929
443785472
443906185
443910484
444052591
443596762
443622329
443636550
443637913
443806864
443818968
443864905
443927892
443970280
444084172
444085898
426515458
443768437
443944889
444019566
444051981
443608989
443621263
443664214
443683339
443696216
443720297
443721899

  

443749312
443757489
443767736
443770227
443900766
443970108
443999941
444040448
440438919
443606777
443672753
443728084
443942271
443955323
444021943
444030209
444071849
443648613
443766977
443641311
443735717
443611611
443622543
443643648
443657002
443689575
443803846
443830369
443833132
443928866
443932280
443597695
443743570
443604608
443612403
443807151
443871108
444017495
444062459
443657036
443676085
443836176
444034862
444053813
444066468
443602081
443638770
443654793
443831623
443916630
443989132
443618988
443873518
443873591
444053680
444072946
443605159
443635446
443700885
443812854
443817705
443844808
443926530
443954391
443969407
444015499
444060032
425981958
443702550
443595558
443609482
443618210
443663810

  

444073746
443881156
443736327
443785936
443984182
443656590
443745740
443957196
443598743
443663018
443761572
443786041
443904214
443908785
443925573
443952965
444004394
444044127
444082747
443633284
443676184
443688973
443784665
443806229
443853601
443929328
443954110
443997630
444001671
443589643
443604764
443610886
443645114
443785464
443800560
443863824
443998877
444011670
444026132
444030506
444073266
443724240
443913694
444004444
444053607
443696166
444071435
444079305
444081723
443667530
443718705
443795414
443930102
443944855
444029037
444066716
443616941
443617683
443645171
443651344
443680418
443803010
443831011
443858352
443892807
443908116
443912563
443961560
444006878
444010292
444023147
444048805
444051825

  

443718309
443726781
443763867
443849625
443883665
443926878
443827902
443869672
443668926
443804273
443916366
443623129
443945357
443719786
444009153
426246666
443884986
443913629
443599873
444068258
443611892
443621578
443653662
443669502
443729777
443736665
443754411
443789524
443795539
443811385
443826235
443918636
443971163
443981618
443983770
444013874
444040430
425513751
443745823
443779665
443817986
443934468
444003115
444012447
443850235
443732409
443768874
443831136
443690201
443720305
443945332
443583182
443608773
443599394
443612940
443658158
443702535
443709969
443770342
443776059
443803069
443872866
443889464
444003024
444013072
444034284
444058614
444071187
425781929
443669304
443736319
443744479
443779913

  

443728365
443746490
443805288
443880208
443880299
443884119
443893375
443904974
443908819
443933585
443936760
443938071
443947064
443954037
443956941
443971064
443972641
443993662
443999388
443999461
444023386
444056535
444060115
444060214
443640362
443846712
443997606
443680798
443793856
443834668
443854005
443871256
443994538
444017990
443581830
443588561
443618889
443626528
443638184
443696141
443696836
443719000
443838685
443841960
443852843
443866868
443874441
443926472
443963244
443997655
443997853
444009625
444022594
444078182
444083208
443583745
443589312
443597828
443681903
443691563
443693767
443753447
443760665
443780705
443782412
443785647
443842380
443866744
443946967
443968433
443992284
444002158
444012967

  

443779848
443998521
444022750
443662713
443820436
443859046
443702147
443723440
443865886
443894365
443981600
440721652
443608104
443704788
443778584
443884531
426376117
443865563
443905245
443984695
444003917
443742465
443935218
443942412
443945126
443960182
443980867
444039465
444065791
443622121
443624077
443882766
443949607
443965983
443979927
444052666
443609490
443638275
443657721
443662879
443669874
443676945
443839204
443844998
443845870
443853759
443857172
443932678
443970215
443977384
443990239
443990460
444000574
444022610
444076582
426407912
443613773
443650015
443694435
443765524
443961255
444033070
444046247
444052799
443625058
443666615
443721386
443819784
443829486
443945571
444011795
444016901
444040117

  

443799010
443826847
443853981
443892229
443893458
443929880
444029060
444046320
443594668
443643044
443711684
443845888
444024426
443658414
443721055
444002836
444064349
443645056
443694013
443696190
443718747
443858691
443876990
443952288
443986674
443992979
444018535
444024293
443701917
443725395
443744941
443752993
443857180
443998828
444055552
443711239
443817556
443918909
443923537
443941877
443985189
444045645
444070171
444081251
443635008
443690102
443819289
443895743
444062053
443655121
443719323
443921838
444066278
443845300
443962808
443632583
443822580
443714944
443750666
443977582
443979646
444045744
443977053



--------------------------------------------------------------------------------

LOGO [g104017g55s10.jpg]

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

443675673
443849500
443884317
443976451
443981204
444031157
440664803
440919876
443643002
443661491
443701487
443709886

  

443639349
443901715
443641949
443657978
443660295
443723309
443729843
443779905
443988886
443655675
443657846
443662473

  

443859004
443602297
443690680
443690839
443692496
443736822
443760038
443761440
443785415
443799382
443834627
443835582

  

443675236
444079594
443598420
443702824
443742457
443748728
443750856
443778170
443815840
443976790
444003206
444003263

  

443588363
443589486
443589973
443593488
443593678
443607445
443608948
443623970
443633953
443636642
443638374
443669692

  

443678230
443701347
443708821
443718903
443722590
443773064
443797915
443808621
443810437
443851803
443870928
443875497

  

443936950
443614557
443754247
443885769
444060370
443632666
443637335
443648126
443671102
443672266
443678867
443710165

  

443722707
443764980
443772744
443780416
443857073
443647037
443647425
443731302
443792130
443891544
443948104
443964200

  

443655592
443692066
443765730
443860846
443987094
444000533
444001895
443927009
443944418
443599295
443824255
443866181

  

443667852
443677091
443682695
443705769
443793575
443878228
443908173
443911276
443921382
443716667
443731344
443916259

  

443780150
443784541
443902028
443911201
443981311
444001911
443719463
443718499
443881776
443909056
443911409
443892849

  

443690847
443705934
443754080
443705272
443707336
443737754
443761077
443844956
443891197
444016000
444058390
444070031

  

443620497
443648431
443693866
443701818
443750062
443846563
443877568
443980420
443619127
443943188
443962790
443736285

  

443722483
443769757
443811369
443817432
443882691
443605977
443680814
443706668
443757000
443953682
444033484
443767868

  

443681994
443701651
443755772
443755970
443767793
443768718
443769849
443797204
443797212
443798442
443810908
443821285

  

444091128
443761051
443616057
443523741
443656442
443680749
443685102
443810734
443856075
443921184
443923719
444006811

  

443781042
443792882
443818174
443820915
443837265
443837695
443837919
443840335
443912795
443988969
443995188
444006449

  

444033435
444063812
425743655
443608278
443608351
443636907
443641634
443672514
443682521
443711288
443739172
443761754

  

444059703
444069009
443588090
443657879
443709589
443740121
443809298
444008148
444074090
443655196
443720552
443730981



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have

 

SCH-B-1



--------------------------------------------------------------------------------

been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable

 

SCH-B-2



--------------------------------------------------------------------------------

(other than with the participation of the Trust Collateral Agent in the case of
an addition or amendment of an identified assignee and other than a revision
that is readily identifiable as an authorized or unauthorized revision), (b) has
been marked with a legend to the following effect: “Authoritative Copy” and
(c) has been communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation

 

SCH-B-3



--------------------------------------------------------------------------------

in, or other right to receive, proceeds of any Receivable. AmeriCredit has not
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements, Auto Loan Purchase and Sale Agreements, Dealer
Assignments, or Third-Party Lender Assignments or to payments due under such
Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to

 

SCH-B-4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7